Exhibit 10.1

LEASE (CPLV)

By and Between

CPLV Property Owner LLC

(together with its permitted successors and assigns),

as “Landlord”

and

Desert Palace LLC, Caesars Entertainment Operating Company, Inc. and CEOC, LLC

(collectively, and together with their respective permitted successors and
assigns),

as “Tenant”

dated

October 6, 2017

for

Caesars Palace - Las Vegas



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEMISE; TERM

     1  

1.1

   Leased Property      1  

1.2

   Single, Indivisible Lease      2  

1.3

   Term      3  

1.4

   Renewal Terms      3  

ARTICLE II DEFINITIONS

     4  

ARTICLE III RENT

     47  

3.1

   Payment of Rent      47  

3.2

   Variable Rent Determination      49  

3.3

   Late Payment of Rent or Additional Charges      50  

3.4

   Method of Payment of Rent      50  

3.5

   Net Lease      51  

ARTICLE IV ADDITIONAL CHARGES

     51  

4.1

   Impositions      51  

4.2

   Utilities and Other Matters      53  

4.3

   Compliance Certificate      53  

4.4

   Impound Account      53  

ARTICLE V NO TERMINATION, ABATEMENT, ETC.

     54  

ARTICLE VI OWNERSHIP OF REAL AND PERSONAL PROPERTY

     54  

6.1

   Ownership of the Leased Property      54  

6.2

   Ownership of Tenant’s Property      56  

6.3

   Landlord’s Security Interest in Tenant’s Pledged Property      57  

ARTICLE VII PRESENT CONDITION & PERMITTED USE

     59  

7.1

   Condition of the Leased Property      59  

7.2

   Use of the Leased Property      60  

7.3

   Ground Leases      62  

7.4

   Third-Party Reports      65  

7.5

   Operating Standard      65  

ARTICLE VIII REPRESENTATIONS AND WARRANTIES

     65  

8.1

   General      65  

8.2

   Additional Tenant Representations      65  

ARTICLE IX MAINTENANCE AND REPAIR

     65  

9.1

   Tenant Obligations      65  

9.2

   No Landlord Obligations      66  

9.3

   Landlord’s Estate      66  

9.4

   End of Term      66  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONT’D)

 

          Page  

9.5

   FF&E Reserve      67  

9.6

   Security Interest in FF&E Reserve Funds      68  

ARTICLE X ALTERATIONS

     68  

10.1

   Alterations, Capital Improvements and Material Capital Improvements      68  

10.2

   Landlord Approval of Certain Alterations and Capital Improvements      70  

10.3

   Construction Requirements for Alterations and Capital Improvements      71  

10.4

   Landlord’s Right of First Offer to Fund Material Capital Improvements      72
 

10.5

   Minimum Capital Expenditures      76  

ARTICLE XI LIENS

     81  

ARTICLE XII PERMITTED CONTESTS

     83  

ARTICLE XIII INSURANCE

     84  

13.1

   General Insurance Requirements      84  

13.2

   Name of Insureds      87  

13.3

   Deductibles or Self-Insured Retentions      87  

13.4

   Waivers of Subrogation      88  

13.5

   Limits of Liability and Blanket Policies      88  

13.6

   Future Changes in Insurance Requirements      88  

13.7

   Notice of Cancellation or Non-Renewal      89  

13.8

   Copies of Documents      89  

13.9

   Certificates of Insurance      89  

13.10

   Other Requirements      90  

ARTICLE XIV CASUALTY

     91  

14.1

   Property Insurance Proceeds      91  

14.2

   Tenant’s Obligations Following Casualty      92  

14.3

   No Abatement of Rent      93  

14.4

   Waiver      93  

14.5

   Insurance Proceeds and Fee Mortgagee      94  

ARTICLE XV EMINENT DOMAIN

     94  

15.1

   Condemnation      94  

15.2

   Award Distribution      95  

15.3

   Temporary Taking      95  

15.4

   Condemnation Awards and Fee Mortgagee      95  

ARTICLE XVI DEFAULTS & REMEDIES

     96  

16.1

   Tenant Events of Default      96  

16.2

   Landlord Remedies      100  

16.3

   Damages      101  

16.4

   Receiver      102  

16.5

   Waiver      102  

16.6

   Application of Funds      102  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONT’D)

 

          Page  

16.7

   Landlord’s Right to Cure Tenant’s Default      102  

16.8

   Miscellaneous      103  

ARTICLE XVII TENANT FINANCING

     104  

17.1

   Permitted Leasehold Mortgagees      104  

17.2

   Landlord Cooperation with Permitted Leasehold Mortgage      112  

ARTICLE XVIII TRANSFERS BY LANDLORD

     112  

18.1

   Transfers Generally      112  

18.2

   Intentionally Omitted      114  

18.3

   Intentionally Omitted      114  

18.4

   Transfers to Tenant Competitors      114  

ARTICLE XIX HOLDING OVER

     115  

ARTICLE XX RISK OF LOSS

     115  

ARTICLE XXI INDEMNIFICATION

     116  

21.1

   General Indemnification      116  

21.2

   Encroachments, Restrictions, Mineral Leases, etc.      117  

ARTICLE XXII TRANSFERS BY TENANT

     119  

22.1

   Subletting and Assignment      119  

22.2

   Permitted Assignments and Transfers      120  

22.3

   Permitted Sublease Agreements      123  

22.4

   Required Subletting and Assignment Provisions      124  

22.5

   Costs      126  

22.6

   No Release of Tenant’s Obligations; Exception      126  

22.7

   Bookings      126  

22.8

   Merger of CEOC      126  

ARTICLE XXIII REPORTING

     127  

23.1

   Estoppel Certificates and Financial Statements      127  

23.2

   SEC Filings; Offering Information      133  

23.3

   Landlord Obligations      134  

ARTICLE XXIV LANDLORD’S RIGHT TO INSPECT

     136  

ARTICLE XXV NO WAIVER

     136  

ARTICLE XXVI REMEDIES CUMULATIVE

     136  

ARTICLE XXVII ACCEPTANCE OF SURRENDER

     136  

ARTICLE XXVIII NO MERGER

     137  

ARTICLE XXIX INTENTIONALLY OMITTED

     137  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONT’D)

 

          Page  

ARTICLE XXX QUIET ENJOYMENT

     137  

ARTICLE XXXI LANDLORD FINANCING

     137  

31.1

   Landlord’s Financing      137  

31.2

   Attornment      139  

31.3

   Compliance with Fee Mortgage Documents      139  

ARTICLE XXXII ENVIRONMENTAL COMPLIANCE

     144  

32.1

   Hazardous Substances      144  

32.2

   Notices      144  

32.3

   Remediation      144  

32.4

   Indemnity      145  

32.5

   Environmental Inspections      146  

ARTICLE XXXIII MEMORANDUM OF LEASE

     147  

ARTICLE XXXIV DISPUTE RESOLUTION

     147  

34.1

   Expert Valuation Process      147  

34.2

   Arbitration      149  

ARTICLE XXXV NOTICES

     150  

ARTICLE XXXVI END OF TERM SUCCESSOR ASSET TRANSFER

     151  

36.1

   Transfer of Tenant’s Successor Assets and Operational Control of the Leased
Property      151  

36.2

   Transfer of Intellectual Property      152  

36.3

   Determination of Successor Assets FMV      152  

36.4

   Operation Transfer      153  

ARTICLE XXXVII ATTORNEYS’ FEES

     153  

ARTICLE XXXVIII BROKERS

     153  

ARTICLE XXXIX ANTI-TERRORISM REPRESENTATIONS

     154  

ARTICLE XL LANDLORD REIT PROTECTIONS

     154  

ARTICLE XLI MISCELLANEOUS

     155  

41.1

   Survival      155  

41.2

   Severability      156  

41.3

   Non-Recourse      156  

41.4

   Successors and Assigns      157  

41.5

   Governing Law      157  

41.6

   Waiver of Trial by Jury      158  

41.7

   Entire Agreement      158  

41.8

   Headings      158  

41.9

   Counterparts      158  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONT’D)

 

          Page  

41.10

   Interpretation      159  

41.11

   Deemed Consent      159  

41.12

   Further Assurances      159  

41.13

   Gaming Regulations      160  

41.14

   Certain Provisions of Nevada Law      160  

41.15

   Intentionally Omitted      161  

41.16

   Intentionally Omitted      161  

41.17

   Savings Clause      161  

41.18

   Integration with Other Documents      161  

41.19

   Manager      162  

41.20

   Non-Consented Lease Termination      162  

41.21

   Intentionally Omitted      162  

41.22

   Confidential Information      162  

41.23

   Time of Essence      162  

41.24

   Consents, Approvals and Notices      162  

41.25

   No Release of Tenant or Guarantor      163  

41.26

   Suretyship Waivers      163  

41.27

   Amendments      164  

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONT’D)

 

          Page

EXHIBITS AND SCHEDULES

 

EXHIBIT A

     —        FACILITY

EXHIBIT B

     —        LEGAL DESCRIPTION OF LAND

EXHIBIT C

     —        CAPITAL EXPENDITURES REPORT

EXHIBIT D

     —        FORM OF SCHEDULE CONTAINING ANY ADDITIONS TO OR RETIREMENTS OF ANY
FIXED ASSETS CONSTITUTING LEASED PROPERTY

EXHIBIT E

     —        GROUND LEASED PROPERTY

EXHIBIT F

     —        INTENTIONALLY OMITTED

EXHIBIT G

     —        FORM OF REIT COMPLIANCE CERTIFICATE

EXHIBIT H

     —        PROPERTY-SPECIFIC IP

EXHIBIT I

     —        FORM OF PACE REPORT

EXHIBIT J

     —        NEW TOWER LOCATION

EXHIBIT K

     —        DESCRIPTION OF TITLE POLICY

EXHIBIT L

     —        COMMENCEMENT DATE REPRESENTATIONS

EXHIBIT M

     —        INFORMATION STANDARD

SCHEDULE 1

     —        GAMING LICENSES

SCHEDULE 2

     —        GROUND LEASES

SCHEDULE 3

     —        INITIAL FEE MORTGAGEE REQUIRED REPAIRS

SCHEDULE 4

     —        SPECIFIED SUBLEASES

SCHEDULE 5

     —        RENT ALLOCATION

SCHEDULE 6

     —        LONDON CLUBS

 

vi



--------------------------------------------------------------------------------

LEASE (CPLV)

THIS LEASE (CPLV) (this “Lease”) is entered into as of October 6, 2017, by and
among CPLV Property Owner LLC, a Delaware limited liability company (together
with its successors and assigns, “Landlord”), and Desert Palace LLC, a Nevada
limited liability company, Caesars Entertainment Operating Company, Inc., a
Delaware corporation, and CEOC, LLC, a Delaware limited liability company (as
successor by merger to Caesars Entertainment Operating Company, Inc.), jointly
and severally (collectively, or if the context clearly requires, individually,
and together with their respective successors and permitted assigns, “Tenant”).

RECITALS

A. Commencing on January 15, 2015 and continuing thereafter, Caesars
Entertainment Operating Company, Inc., a Delaware corporation, and certain of
its direct and indirect subsidiaries (collectively, the “Debtors”) filed
voluntary petitions for relief under Chapter 11 of Title 11 of the United States
Code in the United States Bankruptcy Court for the Northern District of Illinois
(the “Bankruptcy Court”), jointly administered under Case No. 15-01145, and the
Bankruptcy Court has confirmed the “Debtors’ Third Amended Joint Plan of
Reorganization Pursuant to Chapter 11 of the Bankruptcy Code” (as it may be
altered, amended, modified, or supplemented from time to time in accordance with
the terms of Article X thereof, the “Bankruptcy Plan”).

B. Pursuant to the Bankruptcy Plan, on the date hereof the Debtors transferred
the Leased Property to Landlord, and Landlord hereby leases the Leased Property
to Tenant and Tenant hereby leases the Leased Property from Landlord, upon the
terms set forth in this Lease.

C. Immediately following the execution of this Lease, Caesars Entertainment
Operating Company, Inc., a Delaware corporation, will merge into CEOC, LLC.

D. Capitalized terms used in this Lease and not otherwise defined herein are
defined in Article II hereof.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

ARTICLE I

DEMISE; TERM

1.1 Leased Property. Upon and subject to the terms and conditions hereinafter
set forth, Landlord demises and leases to Tenant and Tenant accepts and leases
from Landlord all of Landlord’s rights and interest in and to the following
(collectively, the “Leased Property”):

(a) the real property described in Exhibit B attached hereto, together with any
ownership interests in adjoining roadways, alleyways, strips, gores and the like
appurtenant thereto (collectively, the “Land”);

 

1



--------------------------------------------------------------------------------

(b) the Ground Leases (as defined below), together with the leasehold estates in
the Ground Leased Property (as defined below), as to which this Lease will
constitute a sublease, including, without limitation, the Premises as defined in
the Octavius Ground Lease (as defined below);

(c) all buildings, structures, Fixtures and improvements of every kind now or
hereafter located on the Land or the improvements located thereon or permanently
affixed to the Land or the improvements located thereon, including, but not
limited to, alleyways and connecting tunnels, sidewalks, utility pipes, conduits
and lines appurtenant to such buildings and structures (collectively, the
“Leased Improvements”), provided, however, that the foregoing shall not affect
or contradict the provisions of this Lease which specify that Tenant shall be
entitled to certain rights with respect to or benefits of the Tenant Capital
Improvements as expressly set forth herein; and

(d) all easements, development rights and other rights appurtenant to the Land
or the Leased Improvements.

The Leased Property is leased subject to all covenants, conditions,
restrictions, easements and other matters of any nature affecting the Leased
Property or any portion thereof as of the Commencement Date and such subsequent
covenants, conditions, restrictions, easements and other matters as may
hereafter arise in accordance with the terms of this Lease or as may otherwise
be agreed to in writing by Landlord and Tenant, whether or not of record,
including any matters which would be disclosed by an inspection or accurate
survey of the Leased Property or any portion thereof.

To the extent Landlord’s ownership of any Leased Property or any portion thereof
(including any improvement (including any Capital Improvement) or other
property) that does not constitute “real property” within the meaning of
Treasury Regulation Section 1.856-3(d), which would otherwise be owned by
Landlord and leased to Tenant pursuant to this Lease, could cause Landlord REIT
to fail to qualify as a “real estate investment trust” (within the meaning of
Section 856(a) of the Code, or any similar or successor provision thereto), then
a portion of such property shall instead be owned by Propco TRS LLC, a Delaware
limited liability company, which is a “taxable REIT subsidiary” (within the
meaning of Section 856(l) of the Code, or any similar or successor provision
thereto) of Landlord REIT (the “Propco TRS”), to the extent necessary such that
Landlord’s ownership of such Leased Property does not cause Landlord REIT to
fail to qualify as a real estate investment trust, provided, there shall be no
adjustment in the Rent as a result of the foregoing. In such event, Landlord
shall cause the Propco TRS to make such property available to Tenant in
accordance with the terms hereof; however, Landlord shall remain fully liable
for all obligations of Landlord under this Lease and shall retain sole
decision-making authority for any matters for which Landlord’s consent or
approval is required or permitted to be given and for which Landlord’s
discretion may be exercised under this Lease.

1.2 Single, Indivisible Lease. This Lease constitutes one indivisible lease of
the Leased Property and not separate leases governed by similar terms. The
Leased Property constitutes one economic unit, and the Rent and all other
provisions have been negotiated and agreed upon based on a demise of all of the
Leased Property to Tenant as a single, composite, inseparable transaction and
would have been substantially different had separate leases or a

 

2



--------------------------------------------------------------------------------

divisible lease been intended. Except as expressly provided in this Lease for
specific, isolated purposes (and then only to the extent expressly otherwise
stated), all provisions of this Lease apply equally and uniformly to all
components of the Leased Property collectively as one unit. The Parties intend
that the provisions of this Lease shall at all times be construed, interpreted
and applied so as to carry out their mutual objective to create an indivisible
lease of all of the Leased Property and, in particular but without limitation,
that, for purposes of any assumption, rejection or assignment of this Lease
under 11 U.S.C. Section 365, or any successor or replacement thereof or any
analogous state law, this is one indivisible and non-severable lease and
executory contract dealing with one legal and economic unit and that this Lease
must be assumed, rejected or assigned as a whole with respect to all (and only
as to all) of the Leased Property. The Parties may elect to amend this Lease
from time to time to modify the boundaries of the Land, to exclude one or more
components or portions thereof, and/or to include one or more additional
components as part of the Leased Property, and any such future addition to the
Leased Property shall not in any way change the indivisible and nonseverable
nature of this Lease and all of the foregoing provisions shall continue to apply
in full force. For the avoidance of doubt, the Parties acknowledge and agree
that this Section 1.2 is not intended to and shall not be deemed to limit,
vitiate or supersede anything contained in Section 41.17 hereof.

1.3 Term. The “Term” of this Lease shall commence on the Commencement Date and
expire on the Expiration Date (i.e., the Term shall consist of the Initial Term
plus all Renewal Terms, to the extent exercised as set forth in Section 1.4
below, subject to any earlier termination of the Term pursuant to the terms
hereof). The initial stated term of this Lease (the “Initial Term”) shall
commence on October 6, 2017 (the “Commencement Date”) and expire on October 31,
2032 (the “Initial Stated Expiration Date”). The “Stated Expiration Date” means
the Initial Stated Expiration Date or the expiration date of the most recently
exercised Renewal Term, as the case may be.

1.4 Renewal Terms. The Term of this Lease may be extended for four (4) separate
“Renewal Terms” of five (5) years each if (a) at least twelve (12), but not more
than eighteen (18), months prior to the then current Stated Expiration Date,
Tenant (or, pursuant to Section 17.1(e), a Permitted Leasehold Mortgagee)
delivers to Landlord a “Renewal Notice” stating that it is irrevocably
exercising its right to extend this Lease for one (1) Renewal Term; and (b) no
Tenant Event of Default shall have occurred and be continuing on the date
Landlord receives the Renewal Notice or on the last day of the then current Term
(other than a Tenant Event of Default that is in the process of being cured by a
Permitted Leasehold Mortgagee in compliance in all respects with Section 17.1(d)
and Section 17.1(e)). Subject to the provisions, terms and conditions of this
Lease, upon Tenant’s timely delivery to Landlord of a Renewal Notice, the Term
of this Lease shall be extended for the then applicable Renewal Term. During any
such Renewal Term, except as specifically provided for herein, all of the
provisions, terms and conditions of this Lease shall remain in full force and
effect. After the last Renewal Term, Tenant shall have no further right to renew
or extend the Term. If Tenant fails to validly and timely exercise any right to
extend this Lease, then all subsequent rights to extend the Term shall
terminate.

 

3



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

For all purposes of this Lease, except as otherwise expressly provided or unless
the context otherwise requires, (i) the terms defined in this Article II have
the meanings assigned to them in this Article and include the plural as well as
the singular and any gender as the context requires; (ii) all accounting terms
not otherwise defined herein have the meanings assigned to them in accordance
with GAAP; (iii) all references in this Lease to designated “Articles,”
“Sections,” “Exhibits” and other subdivisions are to the designated Articles,
Sections, Exhibits and other subdivisions of this Lease; (iv) the word
“including” shall have the same meaning as the phrase “including, without
limitation,” and other similar phrases; (v) the words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Lease as a whole and
not to any particular Article, Section or other subdivision; (vi) all Exhibits,
Schedules and other attachments annexed to the body of this Lease are hereby
deemed to be incorporated into and made an integral part of this Lease;
(vii) all references to a range of Sections, paragraphs or other similar
references, or to a range of dates or other range (e.g., indicated by “-” or
“through”) shall be deemed inclusive of the entire range so referenced;
(viii) for the calculation of any financial ratios or tests referenced in this
Lease, this Lease, regardless of its treatment under GAAP, shall be deemed to be
an operating lease and the Rent payable hereunder shall be treated as an
operating expense and shall not constitute indebtedness or interest expense;
(ix) the fact that CEOC is sometimes named herein as “CEOC” is not intended to
vitiate or supersede the fact that CEOC is included as one of the entities
constituting Tenant; and (x) wherever this Lease requires Tenant to perform
obligations or comply with terms, conditions or requirements in accordance with
this Lease, for avoidance of doubt, such requirement shall be deemed to include,
without limitation, any and all applicable Additional Fee Mortgagee
Requirements.

“AAA”: As defined in the definition of Appointing Authority.

“Accepted MCI Financing Proposal”: As defined in Section 10.4(b).

“Accountant”: Either (i) a firm of independent public accountants designated by
Tenant or CEC, as applicable and reasonably acceptable to Landlord, or (ii) a
“big four” accounting firm designated by Tenant.

“Accounts”: All Tenant’s accounts, including deposit accounts (but excluding any
impound accounts established pursuant to Section 4.1 or any Fee Mortgage Reserve
Accounts), all rents, profits, income, revenues or rights to payment or
reimbursement derived from Tenant’s use of any space within the Leased Property
or any portion thereof and/or from goods sold or leased or services rendered by
Tenant from the Leased Property or any portion thereof (including, without
limitation, from goods sold or leased or services rendered from the Leased
Property or any portion thereof by any Subtenant or Affiliated property manager)
and all Tenant’s accounts receivable derived from the use of the Leased Property
or goods or services provided from the Leased Property, in each case whether or
not evidenced by a contract, document, instrument or chattel paper and whether
or not earned by performance, including without limitation, the right to payment
of management fees and all proceeds of the foregoing.

 

4



--------------------------------------------------------------------------------

“Acquirer”: As defined in Article XVIII.

“Additional Charges”: All Impositions and all other amounts, liabilities and
obligations (excluding Rent) which Tenant assumes or agrees or is obligated to
pay under this Lease and, in the event of any failure on the part of Tenant to
pay any of those items, every fine, penalty, interest and cost which may be
added for non-payment or late payment of such items pursuant to the terms hereof
or under applicable law.

“Additional Fee Mortgagee Requirements”: As defined in Section 31.3.

“Additional Fee Mortgagee Requirements Period”: As defined in Section 31.3.

“Affiliate”: When used with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall Tenant or any of its Affiliates be deemed to be an Affiliate of Landlord
or any of Landlord’s Affiliates as a result of this Lease, the Other Leases, the
MLSA, the Other MLSAs and/or as a result of any consolidation by Tenant or
Landlord of the other such party or the other such party’s Affiliates with
Tenant or Landlord (as applicable) for accounting purposes.

“Alteration”: Any construction, demolition, restoration, alteration, addition,
improvement, renovation or other physical changes or modifications of any nature
in, on or to the Leased Improvements that is not a Capital Improvement.

“Alteration Security”: As defined in Section 10.1.

“Alteration Threshold”: As defined in Section 10.1.

“Annual Minimum Per-Lease B&I Cap Ex Requirement”: As defined in
Section 10.5(a)(ii).

“Appointing Authority”: Either (i) the Institute for Conflict Prevention and
Resolution (also known as, and shall be defined herein as, the “CPR Institute”),
unless it is unable to serve, in which case the Appointing Authority shall be
(ii) the American Arbitration Association (“AAA”) under its Arbitrator Select
Program for non-administered arbitrations or whatever AAA process is in effect
at the time for the appointment of arbitrators in cases not administered by the
AAA, unless it is unable to serve, in which case (iii) the Parties shall have
the right to apply to any court of competent jurisdiction to appoint an
Appointing Authority in accordance with the court’s power to appoint
arbitrators. The CPR Institute and the AAA shall each be considered unable to
serve if it no longer exists, or if it no longer provides neutral appointment
services, or if it does not confirm (in form or substance) that it will serve as
the Appointing Authority within thirty (30) days after receiving a written
request to serve as the Appointing Authority, or if, despite agreeing to serve
as the Appointing Authority, it does not confirm appointment within sixty
(60) days after receiving such written request.

“Arbitration Provision”: Each of the following: the determination of whether a
Capital Improvement constitutes a Material Capital Improvement; the
determination of whether all or a portion of the Leased Property or Other Leased
Property constitutes Material Leased

 

5



--------------------------------------------------------------------------------

Property; the determination of whether all or a portion of the London/Chester
Properties constitutes Material London/Chester Property; the determination of
whether the Minimum Facility Threshold is satisfied; the calculation of Net
Revenue; the calculation of Rent (without limitation of the procedures set forth
in Section 3.2); the calculation of the Triennial Allocated Minimum Cap Ex
Amount B Floor; the calculation of the Triennial Allocated Minimum Cap Ex Amount
B; without limitation of the EBITDAR Calculation Procedures, any EBITDAR
calculation made pursuant to this Lease or any determination or calculation made
pursuant to this Lease for which EBITDAR is a necessary component of such
determination or calculation and the calculation of any amounts under Sections
10.1(a), 10.3, 10.5(a) and 10.5(b).

“Architect”: As defined in Section 10.2(b).

“Award”: All compensation, sums or anything of value awarded, paid or received
from the applicable authority on a total or partial Taking or Condemnation,
including any and all interest thereon.

“Base Net Revenue Amount”: One Billion Six Million and No/100 Dollars
($1,006,000,000.00), which amount Landlord and Tenant agree represents Net
Revenue for the Fiscal Period immediately preceding the first (1st) Lease Year.

“Base Rent”: The Base Rent component of Rent, as defined in more detail in
clauses (b) and (c) of the definition of “Rent.”

“Beginning CPI”: As defined in the definition of CPI Increase.

“Bookings”: Reservations, bookings and short-term arrangements with conventions,
conferences, hotel guests, tours, vendors and other groups or individuals (it
being understood that whether or not such arrangements or agreements are
short-term or temporary shall be determined without regard to how long in
advance such arrangements or agreements are entered into), in each case entered
into in the ordinary course consistent with past practices.

“Brand” and “Brands”: As defined in the MLSA.

“Business Day”: Each Monday, Tuesday, Wednesday, Thursday and Friday that (i) is
not a day on which national banks in the City of Las Vegas, Nevada or in New
York, New York are authorized, or obligated, by law or executive order, to
close, and (ii) is not any other day that is not a “Business Day” as defined
under an Other Lease.

“Cap Ex Reserve”: As defined in Section 10.5(b)(ii).

“Cap Ex Reserve Funds”: As defined in Section 10.5(b)(ii).

“Capital Expenditures”: The sum of (i) all expenditures actually paid by or on
behalf of Tenant, on a consolidated basis, to the extent capitalized in
accordance with GAAP and in a manner consistent with Tenant’s annual Financial
Statements, plus (ii) all Services Co Capital Expenditures; provided that the
foregoing shall exclude capitalized interest.

 

6



--------------------------------------------------------------------------------

“Capital Improvement”: Any construction, restoration, alteration, addition,
improvement, renovation or other physical changes or modifications of any nature
(excluding maintenance, repair and replacement in the ordinary course) in, on,
or to the Leased Improvements, including, without limitation, structural
alterations, modifications or improvements of one or more additional structures
annexed to any portion of the Leased Improvements or the expansion of existing
Leased Improvements, in each case, to the extent that the costs of such activity
are or would be capitalized in accordance with GAAP and in a manner consistent
with Tenant’s Financial Statements, and any demolition in connection therewith.

“Capital Lease Obligations”: With respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations have been or should be classified and
accounted for as capital leases on a balance sheet of such person under GAAP (as
in effect on the date hereof) and, for purposes hereof, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP (as in effect on the date hereof).

“Cash”: Cash and cash equivalents and all instruments evidencing the same or any
right thereto and all proceeds thereof.

“Casualty Event”: Any loss, damage or destruction with respect to the Leased
Property or any portion thereof.

“CEC”: Caesars Entertainment Corporation, a Delaware corporation.

“CEOC”: CEOC, LLC, a Delaware limited liability company, as successor by merger
to Caesars Entertainment Operating Company, Inc., a Delaware corporation.

“Change of Control”: With respect to any party, the occurrence of any of the
following: (a) the direct or indirect sale, exchange or other transfer (other
than by way of merger, consolidation or amalgamation), in one or a series of
related transactions, of all or substantially all the assets of such party and
its Subsidiaries, taken as a whole, to one or more Persons; (b) an officer of
such party becomes aware (by way of a report or any other filing pursuant to
Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise) of
the consummation of any transaction or series of related transactions
(including, without limitation, any merger, consolidation or amalgamation), the
result of which is that any “person” or “group” (as used in Section 13(d)(3) of
the Exchange Act) or any successor provision) becomes the beneficial owner (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act or any successor
provision), directly or indirectly, of more than fifty percent (50%) of the
Voting Stock of such party or other Voting Stock into which such party’s Voting
Stock is reclassified, consolidated, exchanged or changed, measured by voting
power rather than number of securities or other ownership interests; (c) the
occurrence of a “change of control”, “change in control” (or similar definition)
as defined in any indenture, credit agreement or similar debt instrument under
which such party is an issuer, a borrower or other obligor, in each case
representing outstanding indebtedness in excess of One Hundred Million and
No/100 Dollars ($100,000,000.00); or (d) such party consolidates with, or merges
or amalgamates with or into, any other Person (or any other Person consolidates
with, or merges or amalgamates with or into, such party), in any such

 

7



--------------------------------------------------------------------------------

event pursuant to a transaction in which any of such party’s outstanding Voting
Stock or any of the Voting Stock of such other Person is converted into or
exchanged for cash, securities or other property, other than any such
transaction where such party’s Voting Stock outstanding immediately prior to
such transaction constitutes, or is converted into or exchanged for, a majority
of the outstanding Voting Stock of the surviving Person or any direct or
indirect Parent Entity of the surviving Person immediately after giving effect
to such transaction measured by voting power rather than number of securities or
other ownership interests. For purposes of the foregoing definition: (x) a party
shall include any Parent Entity of such party; and (y) “Voting Stock” shall mean
the securities or other ownership interests of any class or classes having
general voting power under ordinary circumstances, in the absence of
contingencies, to elect the directors, managers or trustees (or other similar
governing body) of a Person. Notwithstanding the foregoing: (A) the transfer of
assets between or among a party’s wholly owned subsidiaries and such party shall
not itself constitute a Change of Control; (B) the term “Change of Control”
shall not include a merger, consolidation or amalgamation of such party with, or
the sale, assignment, conveyance, transfer or other disposition of all or
substantially all of such party’s assets to, an Affiliate of such party
(1) incorporated or organized solely for the purpose of reincorporating such
party in another jurisdiction, and (2) the owners of which and the number and
type of securities or other ownership interests in such party, measured by
voting power and number of securities or other ownership interests, owned by
each of them immediately before and immediately following such transaction, are
materially unchanged; (C) a “person” or “group” shall not be deemed to have
beneficial ownership of securities subject to a stock or asset purchase
agreement, merger agreement or similar agreement (or voting or option or similar
agreement related thereto) prior to the consummation of the transactions
contemplated by such agreement; (D) the Restructuring Transactions (as defined
in the Indenture) and any transactions related thereto shall not constitute a
Change of Control; and (E) a transaction will not be deemed to involve a Change
of Control in respect of a party if (1) such party becomes a direct or indirect
wholly owned subsidiary of a holding company, and (2) the direct or indirect
owners of such holding company immediately following that transaction are the
same as the owners of such party immediately prior to that transaction and the
number and type of securities or other ownership interests owned by each such
direct and indirect holder immediately following such transaction are materially
unchanged from the number and type of securities or other ownership interests
owned by such direct and indirect holder in such party immediately prior to that
transaction.

“Chester Property”: Those certain casino, race track and land parcels located at
and around 777 Harrah’s Boulevard, Chester, Pennsylvania, and owned directly or
indirectly by CEOC.

“Code”: The Internal Revenue Code of 1986 and, to the extent applicable, the
Treasury Regulations promulgated thereunder, each as amended from time to time.

“Competitively Sensitive Information”: Any non-public information that, if
disclosed, would reasonably be expected to impair Tenant’s competitive advantage
in any markets in which it operates.

“Commencement Date”: As defined in Section 1.3.

 

8



--------------------------------------------------------------------------------

“Condemnation”: The exercise of any governmental power, whether by legal
proceedings or otherwise, by any public or quasi-public authority, or private
corporation or individual, having such power under Legal Requirements, either
under threat of condemnation or while legal proceedings for condemnation are
pending.

“Confidential Information”: In addition to information described in
Section 41.22, any information or compilation of information relating to a
business, procedures, techniques, methods, concepts, ideas, affairs, products,
processes or services, including source code, information relating to
distribution, marketing, merchandising, selling, research, development,
manufacturing, purchasing, accounting, engineering, financing, costs, pricing
and pricing strategies and methods, customers, suppliers, creditors, employees,
contractors, agents, consultants, plans, billing, needs of customers and
products and services used by customers, all lists of suppliers, distributors
and customers and their addresses, prospects, sales calls, products, services,
prices and the like, as well as any specifications, formulas, plans, drawings,
accounts or sales records, sales brochures, catalogs, code books, manuals, trade
secrets, knowledge, know-how, operating costs, sales margins, methods of
operations, invoices or statements and the like.

“Continuously Operated”: With respect to the Facility, the Facility is
continuously used and operated for its Primary Intended Use and open for
business to the public during all business hours usual and customary for such
use for comparable properties in the State where the Facility is located.

“Control”: The possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, partnership interests or any other Equity
Interests or by contract, and “Controlling” and “Controlled” shall have meanings
correlative thereto.

“CPI”: The United States Department of Labor, Bureau of Labor Statistics Revised
Consumer Price Index for All Urban Consumers (1982-84=100), U.S. City Average,
All Items, or, if that index is not available at the time in question, then the
index designated by such Department as the successor to such index, and if there
is no index so designated, an index for an area in the United States that most
closely corresponds to the entire United States, published by such Department,
or if none, by any other instrumentality of the United States, all as reasonably
determined by Landlord and Tenant.

“CPI Increase”: The greater of (a) zero and (b) a fraction, expressed as a
decimal, determined as of each Escalator Adjustment Date, (x) the numerator of
which shall be the difference between (i) the average CPI for the three (3) most
recent calendar months (the “Prior Months”) ending prior to such Escalator
Adjustment Date (for which the CPI has been published as of such Escalator
Adjustment Date) and (ii) the average CPI for the three (3) corresponding
calendar months occurring one (1) year prior to the Prior Months (such average
CPI, the “Beginning CPI”), and (y) the denominator of which shall be the
Beginning CPI.

“CPLV Exclusive Customer”: Any customer or guest of the Facility whose gaming
theoretical value at the Facility constitutes seventy-five percent (75%) or more
of the total gaming theoretical value of such customer or guest at all
properties managed by the Manager during the twenty-four (24) month period
immediately preceding the month in which the date of determination occurs.

 

9



--------------------------------------------------------------------------------

“CPLV Guest Data”: Guest Data of CPLV Exclusive Customers.

“CPLV Trademark License”: That certain CPLV Trademark License Agreement, dated
as of the date hereof, by and between Caesars License Company, LLC, as licensor
and Tenant, as licensee.

“CPLV Trademark Security Agreement”: That certain CPLV Trademark Security
Agreement, dated as of the date hereof, by and among Caesars License Company,
LLC, Tenant, Landlord, JPMorgan Chase Bank, National Association, Barclay’s Bank
PLC, Goldman Sachs Mortgage Company, and Morgan Stanley Bank, N.A.

“CPR Institute”: As defined in the definition of Appointing Authority.

“Disclosure Documents” means, collectively, any written materials used or
provided to any prospective investors and/or the rating agencies in connection
with any public offering or private placement in connection with a
securitization (including, without limitation, a prospectus, prospectus
supplement, private placement memorandum, offering memorandum, offering
circular, term sheet, road show presentation materials or other offering
documents, marketing materials or information provided to prospective
investors), in each case in preliminary or final form and including any
amendments, supplements, exhibits, annexes and other attachments thereto.

“Dollars” and “$”: The lawful money of the United States.

“Domestic Subsidiaries”: As defined in the definition of Qualified Replacement
Guarantor.

“EBITDA”: The same meaning as “EBITDAR” as defined herein but without giving
effect to clause (xi) in the definition thereof.

“EBITDAR”: For any applicable twelve (12) month period, the consolidated net
income or loss of a Person on a consolidated basis for such period, determined
in accordance with GAAP, provided, however, that without duplication and in each
case to the extent included in calculating net income (calculated in accordance
with GAAP): (i) income tax expense shall be excluded; (ii) interest expense
shall be excluded; (iii) depreciation and amortization expense shall be
excluded; (iv) amortization of intangible assets shall be excluded;
(v) write-downs and reserves for non-recurring restructuring-related items (net
of recoveries) shall be excluded; (vi) reorganization items shall be excluded;
(vii) any impairment charges or asset write-offs, non-cash gains, losses, income
and expenses resulting from fair value accounting required by the applicable
standard under GAAP and related interpretations, and non-cash charges for
deferred tax asset valuation allowances, shall be excluded; (viii) any effect of
a change in accounting principles or policies shall be excluded; (ix) any
non-cash costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement shall be excluded; (x) any
nonrecurring gains or losses (less all fees and expenses relating thereto) shall
be excluded; (xi)

 

10



--------------------------------------------------------------------------------

rent expense shall be excluded; and (xii) the impact of any deferred proceeds
resulting from failed sale accounting shall be excluded. In connection with any
EBITDAR calculation made pursuant to this Lease or any determination or
calculation made pursuant to this Lease for which EBITDAR is a necessary
component of such determination or calculation, (i) promptly following request
therefor, Tenant shall provide Landlord with all supporting documentation and
backup information with respect thereto as may be reasonably requested by
Landlord, (ii) such calculation shall be as reasonably agreed upon between
Landlord and Tenant, and (iii) if Landlord and Tenant do not agree within twenty
(20) days of either party seeking to commence discussions, the same may be
determined by an Expert in accordance with and pursuant to the process set forth
in Section 34.2 hereof (clauses (i) through (iii), collectively, the “EBITDAR
Calculation Procedures”).

“EBITDAR Calculation Procedures”: As defined in the definition of EBITDAR.

“Eligible Account”: A separate and identifiable account from all other funds
held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity that has a Moody’s rating of at least “Baa2” and which, in the case of
a state chartered depository institution or trust company, is subject to
regulations substantially similar to 12 C.F.R. §9.10(b), having in either case a
combined capital and surplus of at least Fifty Million and No/100 Dollars
($50,000,000.00) and subject to supervision or examination by federal and state
authority. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.

“Eligible Institution”: Either (a) a depository institution or trust company
insured by the Federal Deposit Insurance Corporation, the short-term unsecured
debt obligations or commercial paper of which are rated at least “A-1+” by S&P
and “P-1” by Moody’s in the case of accounts in which funds are held for thirty
(30) days or less (or, in the case of Letters of Credit and accounts in which
funds are held for more than thirty (30) days, the long-term unsecured debt
obligations of which are rated at least “A+” by S&P and “Aa3” by Moody’s), or
(b) Wells Fargo Bank, National Association, provided that the rating by S&P and
Moody’s for the short term unsecured debt obligations or commercial paper and
long term unsecured debt obligations of the same does not decrease below the
ratings set forth in clause (a) hereof.

“Embargoed Person”: Any person, entity or government subject to trade
restrictions under U.S. law, including, but not limited to, The USA PATRIOT Act
(including the anti-terrorism provisions thereof), the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder including those related to Specially Designated Nationals and
Specially Designated Global Terrorists, with the result that the applicable
transaction is prohibited by law or in violation of law.

“Environmental Costs”: As defined in Section 32.4.

 

11



--------------------------------------------------------------------------------

“Environmental Laws”: Any and all federal, state, municipal and local laws,
statutes, ordinances, rules, regulations, orders, decrees or judgments, whether
statutory or common law, as amended from time to time, now or hereafter in
effect, or promulgated, pertaining to the environment, public health and safety
and industrial hygiene and relating to the use, generation, manufacture,
production, storage, release, discharge, disposal, handling, treatment, removal,
decontamination, cleanup, transportation or regulation of any Hazardous
Substance, including the Industrial Site Recovery Act, the Clean Air Act, the
Clean Water Act, the Toxic Substances Control Act, the Comprehensive
Environmental Response Compensation and Liability Act, the Resource Conservation
and Recovery Act, the Federal Insecticide, Fungicide, Rodenticide Act, the Safe
Drinking Water Act and relevant provisions of the Occupational Safety and Health
Act.

“Equity Interests”: With respect to any Person, any and all shares, interests,
participations, equity interests, voting interests or other equivalents,
including membership interests (however designated, whether voting or
non-voting), of equity of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited) and any other
interest or participation that confers on a Person the right to receive a share
of the profit, and losses of, or distributions of assets of, such partnership.

“Escalator”: The sum of (a) one plus (b) the greater of (i) two one-hundredths
(0.02) and (ii) the CPI Increase.

“Escalator Adjustment Date”: The first day of each Lease Year, excluding the
first Lease Year of the Initial Term and the first Lease Year of each Renewal
Term.

“Estoppel Certificate”: As defined in Section 23.1(a).

“Exchange Act”: The Securities Exchange Act of 1934, as amended, and the rules
and regulations of the SEC promulgated thereunder.

“Excluded Assets”: (i) Motor vehicles and other assets subject to certificates
of title and letter of credit rights (in each case, other than to the extent a
lien on such assets or such rights can be perfected by filing a UCC-1), and
commercial tort claims with a value of less than Fifteen Million and No/100
Dollars ($15,000,000.00), (ii) pledges and security interests (1) prohibited by
Legal Requirements (including Gaming Regulations) or contractual obligation
(except to the extent such contractual obligation was entered into with the
intent to vitiate the rights of Landlord hereunder, and provided that Tenant
shall use good faith efforts, in its commercially reasonable business judgment,
to avoid agreeing to contractual obligations that prohibit pledging of assets
that otherwise would constitute Tenant’s Pledged Property) in each case, except
to the extent such prohibition is unenforceable after giving effect to the
applicable anti-assignment provisions of Article 9 of the Uniform Commercial
Code or (2) which would require governmental (including Gaming Authority)
consent, approval, license or authorization to be pledged (to the extent such
consent, approval, license or authorization has not been obtained, it being
understood that Tenant shall use commercially reasonable efforts to obtain such
consent, approval, license or authorization, but only to the extent such efforts
are reasonably expected to have a reasonable likelihood of resulting in
obtaining such consent, approval, license or authorization), in each case,
except to the extent such requirement is unenforceable after giving effect to
the applicable anti-assignment provisions of Article 9 of the Uniform Commercial
Code, (iii) those assets as to which Landlord and Tenant reasonably agree

 

12



--------------------------------------------------------------------------------

in writing that the costs or other consequence of obtaining or perfecting such a
security interest or perfection thereof are excessive in relation to the value
of the security to be afforded thereby, (iv) any lease, license or other
agreement to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or create a right of
termination in favor of any other party thereto (other than Tenant, CEC or any
of their Affiliates) after giving effect to the applicable anti-assignment
provisions of Article 9 of the Uniform Commercial Code, (v) any governmental
licenses (including gaming licenses) or state or local franchises, charters and
authorizations, to the extent security interests in such licenses, franchises,
charters or authorizations are prohibited or restricted thereby or require the
consent of any governmental authority (to the extent such consent has not been
obtained, it being understood that Tenant shall use commercially reasonable
efforts to obtain such consent, but only to the extent such efforts are
reasonably expected to have a reasonable likelihood of resulting in obtaining
such consent) in each case, except to the extent such prohibition or restriction
is unenforceable after giving effect to the applicable anti-assignment
provisions of Article 9 of the Uniform Commercial Code, (vi) pending United
States “intent-to-use” trademark applications for which a verified statement of
use or an amendment to allege use has not been filed with and accepted by the
United States Patent and Trademark Office, (vii) any Equity Interests,
(viii) other customary exclusions separately agreed in writing between Landlord
and Tenant, (ix) any segregated accounts or funds, or any portion thereof,
received by Tenant as agent on behalf of third parties in accordance with a
written agreement that imposes a duty upon Tenant to collect and remit those
funds to such third parties, (x) any equipment or other asset that is subject to
a purchase money debt arrangement, slot financing arrangement or a personal
property lease obligation, if the contract or other agreement providing for such
purchase money debt arrangement, slot financing arrangement or personal property
lease obligation prohibits or requires the consent of any Person (other than
Tenant, CEC or any of their respective Affiliates) as a condition to the
creation of any other security interest on such equipment or asset and, in each
case, to the extent such purchase money debt arrangement, slot financing
arrangement or personal property lease obligation is permitted under Section 6.3
hereof, and (xi) proceeds and products of Tenant’s Pledged Property that do not
independently qualify as Tenant’s Pledged Property; provided, that Tenant may in
its sole discretion elect to exclude any property from the definition of
Excluded Assets.

“Existing Fee Mortgage”: The Fee Mortgage as in effect on the Commencement Date,
together with any amendments, modifications, and/or supplements thereto after
the Commencement Date.

“Existing Fee Mortgage Documents”: The Fee Mortgage Documents with respect to
the Existing Fee Mortgage.

“Expert”: An independent third party professional, with expertise in respect of
a matter at issue, appointed by the agreement of Landlord and Tenant or
otherwise in accordance with Article XXXIV hereof.

“Expert Valuation Notice”: As defined in Section 34.1.

“Expiration Date”: The Stated Expiration Date, or such earlier date as this
Lease is terminated pursuant to its terms.

 

13



--------------------------------------------------------------------------------

“Extraordinary Items”: Gains or losses related to events and transactions that
both: (a) possess a high degree of abnormality and are of a type clearly
unrelated to, or only incidentally related to, the ordinary and typical
activities of the applicable entity, taking into account the environment in
which such entity operates; and (b) are of a type that would not reasonably be
expected to recur in the foreseeable future, taking into account the environment
in which the applicable entity operates.

“Facility”: Collectively, (a) the assets comprising (i) a part of the Leased
Property as listed on Exhibit A attached hereto, including the respective Leased
Improvements, easements, development rights, and other tangible rights (if any)
forming a part thereof or appurtenant thereto, including any and all Capital
Improvements (including any Tenant Material Capital Improvements), and (ii) all
of Tenant’s Property, and (b) the business operated by Tenant on or about such
Leased Property or Tenant’s Property or any portion thereof or in connection
therewith.

“Fair Market Ownership Value”: The fair market purchase price of the Leased
Property, Facility or any applicable part thereof, as the context requires, as
of the estimated transfer date, in its then-condition, that a willing purchaser
would pay to a willing seller for Cash on arm’s-length terms (assuming
(1) neither such purchaser nor seller is under any compulsion to sell or
purchase and that both have reasonable knowledge of all relevant facts, are
acting prudently and knowledgeably in a competitive and open market, and
assuming price is not affected by undue stimulus and (2) neither party is paying
any broker a commission in connection with the transaction), taking into account
the provisions of Section 34.1(f) if applicable, and otherwise taking all
then-relevant factors into account (whether favorable to one, both or neither
Party) and subject to the further factors, as applicable, that are set forth in
the definition of “Fair Market Rental Value” herein below as applicable, either
(i) as agreed in writing by Landlord and Tenant, or (ii) as determined in
accordance with the procedure specified in Section 34.1 of this Lease.

“Fair Market Base Rental Value”: The Fair Market Rental Value, as determined
with respect to Base Rent only (and not Variable Rent nor Additional Charges),
assuming and taking into account that Variable Rent and Additional Charges shall
continue to be paid hereunder during any period in which such Fair Market Base
Rental Value shall be paid.

“Fair Market Property Value”: The fair market purchase price of the applicable
personal property (including, solely in the case of a valuation pursuant to
Section 36.3 hereof, rights to or under applicable Intellectual Property), as
the context requires, as of the estimated transfer date, in its then-condition,
that a willing purchaser would pay to a willing seller for Cash on arm’s-length
terms (assuming (1) neither such purchaser nor seller is under any compulsion to
sell or purchase and that both have reasonable knowledge of all relevant facts,
are acting prudently and knowledgeably in a competitive and open market, and
assuming price is not affected by undue stimulus and (2) neither party is paying
any broker a commission in connection with the transaction), and otherwise
taking all then-relevant factors into account (whether favorable to one, both or
neither Party), either (i) as agreed in writing by Tenant and either Landlord or
Successor Tenant (as applicable), or (ii) if not agreed upon in accordance with
clause (i) above, as determined in accordance with the procedure specified in
Section 34.1.

 

14



--------------------------------------------------------------------------------

“Fair Market Rental Value”: The annual fixed fair market rental value for the
Leased Property or any applicable part thereof (excluding Tenant Material
Capital Improvements), as the context requires, as of the date of commencement
of the Renewal Term for which the Fair Market Rental Value is being determined,
in its then-condition, that a willing tenant would pay to a willing landlord on
arm’s length terms (assuming (1) neither such tenant nor landlord is under any
compulsion to lease and that both have reasonable knowledge of all relevant
facts, are acting prudently and knowledgeably in a competitive and open market,
and assuming price is not affected by undue stimulus, (2) such lease contained
terms and conditions identical to the terms and conditions of this Lease, other
than with respect to the length of term and payment of Rent, (3) neither party
is paying any broker a commission in connection with the transaction, and
(4) that the tenant thereunder will pay such Fair Market Rental Value for the
entire term of such demise (i.e., no early termination)), taking into account
the provisions of Section 34.1(g), and otherwise taking all then-relevant
factors into account (whether favorable to one, both or neither Party), either
(i) as agreed in writing by Landlord and Tenant, or (ii) as determined in
accordance with the procedure specified in Section 34.1 of this Lease. In all
cases, for purposes of determining the Fair Market Ownership Value or the Fair
Market Rental Value, as the case may be, (A) the Leased Property (or Facility,
as applicable) to be valued pursuant hereto (as improved by all then existing
Leased Improvements, and all Capital Improvements thereto, but excluding any
Tenant Material Capital Improvements), shall be valued as (or as part of) a
fully-permitted Facility operated in accordance with the provisions of this
Lease for the Primary Intended Use, free and clear of any lien or encumbrance
evidencing a debt (including any Permitted Leasehold Indebtedness) or judgment
(including any mortgage, security interest, tax lien, or judgment lien)
(provided, however, for purposes of determining Fair Market Ownership Value of
any applicable Tenant Material Capital Improvements pursuant to Section 10.4(e),
the same shall be valued on the basis of the then-applicable status of any
applicable permits, free and clear of only such liens and encumbrances that will
be removed if and when conveyed to Landlord pursuant to said Section 10.4(e)),
(B) in determining the Fair Market Ownership Value or Fair Market Rental Value
with respect to damaged or destroyed Leased Property, such value shall be
determined as if such Leased Property had not been so damaged or destroyed
(unless otherwise expressly provided herein), except that such value with
respect to damaged or destroyed Tenant Material Capital Improvements shall only
be determined as if such Tenant Material Capital Improvements had been restored
if and to the extent Tenant is required to repair, restore or replace such
Tenant Material Capital Improvements under this Lease (provided, however, for
purposes of determining Fair Market Ownership Value pursuant to Section 10.4(e),
the same shall be valued taking into account any then-existing damage), and
(C) the price shall represent the normal consideration for the property sold (or
leased) unaffected by sales (or leasing) concessions granted by anyone
associated with the transaction. In addition, the following specific matters
shall be factored in or out, as appropriate, in determining Fair Market
Ownership Value or Fair Market Rental Value as the case may be: (i) the negative
value of (x) any deferred maintenance or other items of repair or replacement of
the Leased Property to the extent arising from breach or failure of Tenant to
perform or observe its obligations hereunder, (y) any then current or prior
Gaming or other licensure violations by Tenant, Guarantor or any of their
Affiliates, and (z) any breach or failure of Tenant to perform or observe its
obligations hereunder (in each case with respect to the foregoing clauses (x),
(y) and (z), without giving effect to any applicable cure periods hereunder),
shall, in each case, when determining Fair Market Ownership Value or Fair Market
Rental Value, as the case may be, not be taken into

 

15



--------------------------------------------------------------------------------

account; rather, the Leased Property and every part thereof shall be deemed to
be in the condition required by this Lease and Tenant shall at all times be
deemed to have operated the Facility in compliance with and to have performed
all obligations of Tenant under this Lease (provided, however, for purposes of
determining Fair Market Ownership Value under Section 10.4(e), the negative
value of the items described in clauses (x), (y) and (z) shall be taken into
account); and (ii) in the case of a determination of Fair Market Rental Value,
such determination shall be without reference to any savings Landlord may
realize as a result of any extension of the Term of this Lease, such as savings
in free rent and tenant concessions, and without reference to any “start-up”
costs a new tenant would incur were it to replace the existing Tenant for any
Renewal Term or otherwise. The determination of Fair Market Rental Value shall
be of Base Rent and Variable Rent (but not Additional Charges), and shall assume
and take into account that Additional Charges shall continue to be paid
hereunder during any period in which such Fair Market Rental Value shall be
paid. For the avoidance of doubt, the annual Fair Market Rental Value shall be
calculated and evaluated as a whole for the entire term in question, and may
reflect increases in one or more years during the applicable term in question
(i.e., the annual Fair Market Rental Value need not be identical for each year
of the term in question).

“Fee Mortgage”: Any mortgage, pledge agreement, security agreement, assignment
of leases and rents, fixture filing or similar document creating or evidencing a
lien on Landlord’s interest in the Leased Property or any portion thereof (or an
indirect interest therein, including without limitation, a lien on direct or
indirect interests in Landlord) in accordance with the provisions of Article
XXXI hereof.

“Fee Mortgage Damages”: As defined in Section 41.3.

“Fee Mortgage Documents”: With respect to each Fee Mortgage and Fee Mortgagee,
the applicable Fee Mortgage, loan agreement, pledge agreement, debt agreement,
credit agreement or indenture, lease, note, collateral assignment instruments,
guarantees, indemnity agreements and other documents or instruments evidencing,
securing or otherwise relating to the loan made, credit extended, or lease or
other financing vehicle entered into pursuant thereto.

“Fee Mortgage Reserve Account”: As defined in Section 31.3.

“Fee Mortgagee”: The holder(s) or lender(s) under any Fee Mortgage or the agent
or trustee acting on behalf of any such holder(s) or lender(s).

“Fee Mortgagee Securitization”: Any sale or financing by a Fee Mortgagee
(including, without limitation, issuing one or more participations) of all or a
portion of the loan secured by a Fee Mortgage, including, without limitation, a
public or private securitization of rated single- or multi-class securities
secured by or evidencing ownership interests in all or any portion of the loan
secured by a Fee Mortgage or a pool of assets that includes such loan.

“Fee Mortgagee Securitization Indemnitee”: Any Fee Mortgagee, any Affiliate of a
Fee Mortgagee that has filed any registration statement relating to a Fee
Mortgagee Securitization or has acted as the sponsor or depositor in connection
with a Fee Mortgagee Securitization, any Affiliate of a Fee Mortgagee that acts
as an underwriter, placement agent or

 

16



--------------------------------------------------------------------------------

initial purchaser of securities issued in a Fee Mortgagee Securitization, any
other co-underwriters, co-placement agents or co-initial purchasers of
securities issued in a Fee Mortgagee Securitization, in each case under or
relating to the Existing Fee Mortgage, and each of their respective officers,
directors and Affiliates and each Person or entity who “controls” any such
Person within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act.

“FF&E”: Collectively, furnishings, fixtures, inventory, and equipment located in
the guest rooms, hallways, lobbies, restaurants, lounges, meeting and banquet
rooms, parking facilities, public areas or otherwise in any portion of the
Facility, including (without limitation) all beds, chairs, bookcases, tables,
carpeting, drapes, couches, luggage carts, luggage racks, bars, bar fixtures,
radios, television sets, intercom and paging equipment, electric and electronic
equipment, heating, lighting and plumbing fixtures, fire prevention and
extinguishing apparatus, cooling and air-conditioning systems, elevators,
escalators, stoves, ranges, refrigerators, laundry machines, tools, machinery,
boilers, incinerators, switchboards, conduits, compressors, vacuum cleaning
systems, floor cleaning, waxing and polishing equipment, cabinets, lockers,
shelving, dishwashers, garbage disposals, washer and dryers, gaming equipment
and other casino equipment and all other hotel and casino resort equipment,
supplies and other tangible property owned by Tenant, or in which Tenant has or
shall have an interest, now or hereafter located at the Leased Property or used
or held for use in connection with the present or future operation and occupancy
of the Facility; provided, however, that FF&E shall not include items owned by
subtenants that are neither Tenant nor Affiliates of Tenant, by guests or by
other third parties.

“FF&E Reserve”: As defined in Section 9.5(a).

“FF&E Reserve Funds”: As defined in Section 9.5(a).

“Financial Statements”: (i) For a Fiscal Year, consolidated statements of a
Person’s and its Reporting Subsidiaries’, if any, income, stockholders’ equity
and comprehensive income and cash flows for such period and the related
consolidated balance sheet as at the end of such period, together with the notes
thereto, all in reasonable detail and setting forth in comparative form the
corresponding figures for the corresponding period in the preceding Fiscal Year
and prepared in accordance with GAAP and audited by a “big four” or other
nationally recognized accounting firm, and (ii) for a Fiscal Quarter,
consolidated statements of a Person’s and its Reporting Subsidiaries’, if any,
income, stockholders’ equity and comprehensive income and cash flows for such
period and for the period from the beginning of the Fiscal Year to the end of
such period and the related consolidated balance sheet as at the end of such
period, together with the notes thereto, all in reasonable detail and setting
forth in comparative form the corresponding figures for the corresponding period
in the preceding Fiscal Year or Fiscal Quarter, as the case may be, and prepared
in accordance with GAAP.

“First Variable Rent Period”: As defined in clause (b)(ii)(A) of the definition
of “Rent.”

“First VRP Net Revenue Amount”: As defined in clause (b)(ii)(A)(x) of the
definition of “Rent.”

 

17



--------------------------------------------------------------------------------

“Fiscal Quarter”: With respect to any Person, for any date of determination, a
fiscal quarter for each Fiscal Year of such Person. In the case of each of
Tenant and CEC, “Fiscal Quarter” means each calendar quarter ending on March 31,
June 30, September 30 and December 31, for each Fiscal Year of Tenant.

“Fiscal Period”: With respect to any Person, for any date of determination, the
period of the four (4) most recently ended consecutive Fiscal Quarters of such
Person for which Financial Statements are available.

“Fiscal Year”: The annual period commencing January 1 and terminating
December 31 of each year.

“Fixtures”: All equipment, machinery, fixtures and other items of property,
including all components thereof, that are now or hereafter located in or on, or
used in connection with, and permanently affixed to or otherwise incorporated
into the Leased Improvements or the Land.

“Foreclosure Purchaser”: As defined in Section 31.1.

“Foreclosure Successor Tenant”: Either (i) any assignee pursuant to Sections
22.2(i)(b) or (c), or (ii) any Permitted Leasehold Mortgagee or its Permitted
Leasehold Mortgagee Designee that enters into a New Lease in compliance in all
respects with Section 17.1(f) and all other applicable provisions of this Lease.

“Forum Shops Lease”: That certain Second Amended and Restated Ground Lease,
dated February 7, 2003, by and between Desert Palace LLC (as
successor-in-interest to Caesars Palace Realty Corp.), as landlord, and Forum
Shops, LLC, as tenant, as amended from time to time.

“GAAP”: Generally accepted accounting principles in the United States
consistently applied in the preparation of financial statements, as in effect
from time to time.

“Gaming”: Casino, racetrack, racino, video lottery terminal or other gaming
activities, including, but not limited to, the operation of slot machines, video
lottery terminals, table games, pari-mutuel wagering or other applicable types
of wagering (including, but not limited to, sports wagering). For avoidance of
doubt, the terms “gaming” and “gambling” as used in this Lease are intended to
include the meanings of such terms under NRS Section 463.0153.

“Gaming Authorities”: Any of the Nevada Gaming Commission, the Nevada State
Gaming Control Board, the Clark County Liquor and Gaming Licensing Board, the
City of Las Vegas and any other gaming regulatory body or any agency or
governmental authority which has, or may at any time after the Commencement Date
have, jurisdiction over the gaming activities at the Leased Property or any
successor to such authority.

“Gaming Facility”: A facility at which there are operations of slot machines,
video lottery terminals, blackjack, baccarat, keno operation, table games, any
other mechanical or computerized gaming devices, pari-mutuel wagering or other
applicable types of wagering (including, but not limited to, sports wagering),
or which is otherwise operated for purposes of Gaming, and all related or
ancillary real property.

 

18



--------------------------------------------------------------------------------

“Gaming License”: Any license, qualification, registration, accreditation,
permit, approval, finding of suitability or other authorization issued by a
state or other governmental regulatory agency (including any Native American
tribal gaming or governmental authority) or Gaming Authority to operate, carry
on or conduct any gaming, gaming device, slot machine, video lottery terminal,
table game, race book or sports pool on the Leased Property or any portion
thereof, or to operate a casino at the Leased Property required by any Gaming
Regulation, including each of the licenses, permits or other authorizations set
forth on Schedule 1, and including those related to the Leased Property that may
be added to this Lease after the Commencement Date.

“Gaming Regulation(s)”: Any and all laws, statutes, ordinances, rules,
regulations, policies, orders, codes, decrees or judgments, and Gaming License
conditions or restrictions, as amended from time to time, now or hereafter in
effect or promulgated, pertaining to the operation, control, maintenance,
alteration, modification or capital improvement of a Gaming Facility or the
conduct of a person or entity holding a Gaming License, including, without
limitation, any requirements imposed by a regulatory agency, commission, board
or other governmental body pursuant to the jurisdiction and authority granted to
it under applicable law, including, but not limited to, the provisions of the
Nevada Gaming Control Act, as amended from time to time, all regulations of the
Nevada Gaming Commission promulgated thereunder, as amended from time to time,
the provisions of the Clark County Code, as amended from time to time, and all
other rules, regulations, orders, ordinances and legal requirements of any
Gaming Authority.

“Gaming Revenues”: As defined in the definition of “Net Revenue.”

“Government List”: (1) any list or annex to Presidential Executive Order 13224
issued on September 24, 2001 (“EO13224”), including any list of Persons who are
determined to be subject to the provisions of EO13224 or any other similar
prohibitions contained in the rules and regulations of OFAC (as defined below)
or in any enabling legislation or other Presidential Executive Orders in respect
thereof, (2) the Specially Designated Nationals and Blocked Persons Lists
maintained by OFAC, (3) any other list of terrorists, terrorist organizations or
narcotics traffickers maintained pursuant to any of the Rules and Regulations of
OFAC, or (4) any similar lists maintained by the United States Department of
State, the United States Department of Commerce or any other governmental
authority or pursuant to any Executive Order of the President of the United
States of America.

“Ground Leased Property”: The real property leased pursuant to the Ground
Leases. The Ground Leased Property in respect of the Ground Lease in existence
as of the Commencement Date is described in Exhibit E attached hereto.

“Ground Leases”: Collectively, those certain leases with respect to real
property that is a portion of the Leased Property, pursuant to which Landlord is
a tenant and which leases are in existence as of the Commencement Date and
listed on Schedule 2 hereto or, subject to Section 7.3, subsequently added to
the Leased Property in accordance with the provisions of this Lease. Each of the
Ground Leases is referred to individually herein as a “Ground Lease.”

 

19



--------------------------------------------------------------------------------

“Ground Lessor”: As defined in Section 7.3.

“Guarantor”: CEC, together with its successors and permitted assigns, in its
capacity as “Lease Guarantor” under the MLSA.

“Guarantor EOD Conditions”: Both (i) a Lease Foreclosure Transaction that
complies with the requirements set forth in Section 22.2(i)(1)(B) and
Section 22.2(i)(2) through (5) of this Lease shall have occurred, and
(ii) Guarantor is not an Affiliate of Tenant.

“Guest Data”: Any and all information and data identifying, describing,
concerning or generated by prospective, actual or past guests, family members,
website visitors and customers of casinos, hotels, retail locations,
restaurants, bars, spas, entertainment venues, or other facilities or services,
including without limitation any and all guest or customer profiles, contact
information (e.g., addresses, phone numbers, facsimile numbers and email
addresses), histories, preferences, game play and patronage patterns,
experiences, results and demographic information, whether or not any of the
foregoing constitutes personally identifiable information, together with any and
all other guest or customer information in any database of Tenant, Services Co,
Manager or any of their respective Affiliates, regardless of the source or
location thereof, and including without limitation such information obtained or
derived by Tenant, Services Co, Manager or any of their respective Affiliates
from: (i) guests or customers of the Facility (for the avoidance of doubt,
including CPLV Guest Data and Property Specific Guest Data); (ii) guests or
customers of any Other Facility (including any condominium or interval ownership
properties) owned, leased, operated, licensed or franchised by Tenant or any of
its Affiliates, or any facility associated with any such Other Facility
(including restaurants, golf courses and spas); or (iii) any other sources and
databases, including websites, central reservations databases, operational data
base (ODS) and any player loyalty programs (e.g., the Total Rewards Program (as
defined in the MLSA)).

“Handling”: As defined in Section 32.4.

“Hazardous Substances”: Collectively, any petroleum, petroleum product or by
product or any substance, material or waste regulated pursuant to any
Environmental Law.

“Impositions”: Collectively, all taxes, including ad valorem, sales, use, single
business, gross receipts, transaction privilege, rent or similar taxes;
assessments, including assessments for public improvements or benefits, whether
or not commenced or completed prior to the Commencement Date and whether or not
to be completed within the Term; ground rents pursuant to Ground Leases (in
effect as of the Commencement Date or otherwise entered into in accordance with
this Lease); water, sewer and other utility levies and charges; excise tax
levies; license, permit, inspection, authorization and similar fees; bonds and
all other governmental charges, in each case whether general or special,
ordinary or extraordinary, or foreseen or unforeseen, of every character to the
extent in respect of the Leased Property or any portion thereof and/or the Rent
and Additional Charges (but not, for the avoidance of doubt, in respect of
Landlord’s income (as specified in clause (a) below)) and all interest and
penalties thereon

 

20



--------------------------------------------------------------------------------

attributable to any failure in payment by Tenant, which at any time prior to or
during the Term may be assessed or imposed on or in respect of or be a lien upon
(i) Landlord or Landlord’s interest in the Leased Property or any portion
thereof, (ii) the Leased Property or any portion thereof or any rent therefrom
or any estate, right, title or interest therein, or (iii) any occupancy,
operation, use or possession of, or sales from or activity conducted on or in
connection with the Leased Property or any portion thereof or the leasing or use
of the Leased Property or any portion thereof; provided, however that nothing
contained in this Lease shall be construed to require Tenant to pay (a) any tax,
fee or other charge based on net income (whether denominated as a franchise or
capital stock or other tax) imposed on Landlord or any other Person (except
Tenant and its successors), (b) any transfer, or net revenue tax of Landlord or
any other Person (except Tenant and its successors), (c) any tax imposed with
respect to the sale, exchange or other disposition by Landlord of the Leased
Property or any portion thereof or the proceeds thereof, (d) any principal or
interest on or other amount in respect of any indebtedness on or secured by the
Leased Property or any portion thereof for which Landlord (or any of its
Affiliates) is the obligor, or (e) any principal or interest on or other amount
in respect of any indebtedness of Landlord or its Affiliates that is not
otherwise included as “Impositions” hereunder; provided, further, however, that
Impositions shall include (and Tenant shall be required to pay in accordance
with the provisions of this Lease) (x) any tax, assessment, tax levy or charge
set forth in clause (a) or (b) of the preceding proviso that is levied, assessed
or imposed in lieu of, or as a substitute for, any Imposition (and, without
limitation, if at any time during the Term the method of taxation prevailing at
the Commencement Date shall be altered so that any new, non-income-based tax,
assessment, levy (including, but not limited to, any city, state or federal
levy), imposition or charge, or any part thereof, shall be measured by or be
based in whole or in part upon the Leased Property, or any part thereof, and
shall be imposed upon Landlord, then all such new taxes, assessments, levies,
impositions or charges, or the part thereof to the extent that they are so
measured or based, shall be deemed to be included within the term “Impositions”
for the purposes hereof, to the extent that such Impositions would be payable if
the Leased Property were the only property of Landlord subject to such
Impositions, and Tenant shall pay and discharge the same as herein provided in
respect of the payment of Impositions), (y) any transfer taxes or other levy or
assessment imposed by reason of any assignment of this Lease (other than an
assignment of this Lease made by Landlord) or any interest therein subsequent to
the execution and delivery hereof, or any transfer or Sublease or termination
thereof and (z) any mortgage tax or mortgage recording tax imposed by reason of
any Permitted Leasehold Mortgage or any other instrument creating or evidencing
a lien in respect of indebtedness of Tenant or its Affiliates (but not any
mortgage tax or mortgage recording tax imposed by reason of a Fee Mortgage or
any other instrument creating or evidencing a lien in respect of indebtedness of
Landlord or its Affiliates).

“Incurable Default”: Collectively or individually, as the context may require,
the defaults referred to in Sections 16.1(c), 16.1(d), 16.1(e), 16.1(h) (as to
judgments against Guarantor only), 16.1(i), 16.1(n) and 16.1(q) and any other
defaults not reasonably susceptible to being cured by a Permitted Leasehold
Mortgagee or a subsequent owner of the Leasehold Estate through foreclosure
thereof.

“Indenture”: That certain First-Priority Senior Secured Floating Rate Notes due
2022 Indenture dated October 6, 2017, among Propco I, VICI FC Inc., a Delaware
corporation, the Subsidiary Guarantors (as defined therein) party thereto from
time to time, and UMB Bank, National Association, as trustee.

 

21



--------------------------------------------------------------------------------

“Initial Stated Expiration Date”: As defined in Section 1.3.

“Initial Term”: As defined in Section 1.3.

“Insurance Requirements”: The terms of any insurance policy required by this
Lease and all requirements of the issuer of any such policy and of any insurance
board, association, organization or company necessary for the maintenance of any
such policy.

“Intellectual Property” or “IP”: All rights in, to and under any of the
following, as they exist anywhere in the world, whether registered or
unregistered: (i) all patents and applications therefor and all reissues,
divisions, divisionals, renewals, extensions, provisionals, continuations and
continuations-in-part thereof, and all patents, applications, documents and
filings claiming priority to or serving as a basis for priority thereof,
(ii) all inventions (whether or not patentable), invention disclosures,
improvements, Business Information, Confidential Information, Software,
formulas, drawings, research and development, business and marketing plans and
proposals, tangible and intangible proprietary information, and all
documentation relating to any of the foregoing, (iii) all copyrights, works of
authorship, copyrightable works, copyright registrations and applications
therefor, and all other rights corresponding thereto, (iv) all industrial
designs and any registrations and applications therefor, (v) all trademarks,
service marks, trade dress, logos, trade names, assumed names and corporate
names, Internet domain names and other numbers, together with all translations,
adaptations, derivations and combinations thereof and including all goodwill
associated therewith, and all applications, registrations and renewals in
connection therewith (“Trademarks”), (vi) all databases and data collections
(including all Guest Data) and all rights therein, (vii) all moral and economic
rights of authors and inventors, however denominated, (viii) all Internet
addresses, sites and domain names, numbers, and social media user names and
accounts, (ix) any other similar intellectual property and proprietary rights of
any kind, nature or description; and (x) any copies of tangible embodiments
thereof (in whatever form or medium).

“Intercreditor Agreement”: That certain Intercreditor Agreement, dated as of the
date hereof, by and among Landlord, Credit Suisse AG, Cayman Islands Branch, as
Credit Agreement Collateral Agent (as defined therein), each additional Tenant
Financing Collateral Agent (as defined therein) that becomes a party thereto
pursuant to Section 9.6 thereof, Tenant and JPMorgan Chase Bank, National
Association, Barclays Bank PLC, Goldman Sachs Mortgage Company and Morgan
Stanley Bank, N.A., collectively as lender under the Landlord Financing
Agreement (as defined therein).

“Joliet Partner”: Des Plaines Development Holdings, LLC.

“Land”: As defined in clause (a) of the first sentence of Section 1.1.

“Landlord”: As defined in the preamble.

“Landlord Indemnified Parties”: As defined in Section 21.1(i).

 

22



--------------------------------------------------------------------------------

“Landlord MCI Financing”: As defined in Section 10.4(b).

“Landlord Prohibited Person”: As defined in the MLSA.

“Landlord REIT”: VICI Properties Inc., a Maryland corporation, the indirect
parent of Landlord.

“Landlord Tax Returns”: As defined in Section 4.1(a).

“Landlord Work”: As defined in Section 10.5(e).

“Landlord’s Enforcement Condition”: Either (i) there are no Permitted Leasehold
Mortgagees or (ii) Landlord has delivered to each Permitted Leasehold Mortgagee
for which notice to Landlord has been properly provided pursuant to
Section 17.1(b)(i) hereof, a copy of the applicable notice of default pursuant
to Section 17.1(c) hereof and the Right to Terminate Notice pursuant to
Section 17.1(d) hereof, and (solely for purposes of this clause (ii)) either of
the following occurred:

(a) Either (1) no Permitted Leasehold Mortgagee has satisfied the requirements
in Section 17.1(d) within the thirty (30) or ninety (90) day periods, as
applicable, described therein, or (2) a Permitted Leasehold Mortgagee satisfied
the requirements in Section 17.1(d) prior to the expiration of the applicable
period, but did not cure a default that is required to be so cured by such
Permitted Leasehold Mortgagee and such Permitted Leasehold Mortgagee
discontinued efforts to cure the applicable default(s) thereby failing to
satisfy the conditions for extending the termination date as provided in
Section 17.1(e) or otherwise failed at any time to satisfy the conditions for
extending the termination date as provided in Section 17.1(e)(i); or

(b) Both (1) this Lease is rejected in any bankruptcy, insolvency or dissolution
proceeding or is terminated by Landlord following a Tenant Event of Default, and
(2) no Permitted Leasehold Mortgagee has acted in accordance with
Section 17.1(f) hereof to obtain a New Lease prior to the expiration of the
period described therein.

“Landlord’s MCI Financing Proposal”: As defined in Section 10.4(a).

“Landlord Specific Ground Lease Requirements”: As defined in Section 7.3(a).

“Lease”: As defined in the preamble.

“Lease Assumption Agreement”: As defined in Section 22.2(i).

“Lease Foreclosure Transaction”: Either (i) an assignment pursuant to
Section 22.2(i)(b) or (c), or (ii) entry by any Permitted Leasehold Mortgagee or
its Permitted Leasehold Mortgagee Designee into a New Lease in compliance in all
respects with Section 17.1(f) and all other applicable provisions of this Lease.

“Lease/MLSA Related Agreements”: Collectively, this Lease, the Other Leases, the
MLSA, the Other MLSAs, the Transition Services Agreement, the Other Transition
Services Agreement, the Intercreditor Agreement and the Other Intercreditor
Agreement.

 

23



--------------------------------------------------------------------------------

“Lease Year”: The first Lease Year of the Term shall be the period commencing on
the Commencement Date and ending on the last day of the calendar month in which
the first (1st) anniversary of the Commencement Date occurs, and each subsequent
Lease Year shall be each period of twelve (12) full calendar months after the
last day of the prior Lease Year, except that the final Lease Year of the Term
shall end on the Expiration Date.

“Leased Improvements”: As defined in clause (c) of the first sentence of
Section 1.1.

“Leased Property”: As defined in Section 1.1. For the avoidance of doubt, the
Leased Property includes all Alterations and Capital Improvements, provided,
however, that the foregoing shall not affect or contradict the provisions of
this Lease which specify that Tenant shall be entitled to certain rights with
respect to or benefits of the Tenant Capital Improvements as expressly set forth
herein. Notwithstanding the foregoing, provisions of this Lease that provide for
certain benefits or rights to Tenant with respect to Tenant Material Capital
Improvements, such as, by way of example only and not by way of limitation, the
payment of the applicable insurance proceeds to Tenant due to a loss or damage
of such Tenant Material Capital Improvements pursuant to Section 14.1, shall
remain in effect notwithstanding the preceding sentence.

“Leased Property Tests”: Together, the Annual Minimum Per-Lease B&I Cap Ex
Requirement and the Triennial Minimum Cap Ex Requirement B.

“Leasehold Estate”: As defined in Section 17.1(a).

“Legal Requirements”: All applicable federal, state, county, municipal and other
governmental statutes, laws (including securities laws), rules, policies,
guidance, codes, orders, regulations, ordinances, permits, licenses, covenants,
conditions, restrictions, judgments, decrees and injunctions, whether now or
hereafter enacted and in force, as applicable to any Person or to the Facility,
including those (a) that affect either the Leased Property or any portion
thereof and/or Tenant’s Property, all Capital Improvements and Alterations
(including any Material Capital Improvements) or the construction, use or
alteration thereof, or otherwise in any way affecting the business operated or
conducted thereat, as the context requires, and (b) which may (i) require
repairs, modifications or alterations in or to the Leased Property or any
portion thereof and/or any of Tenant’s Property, (ii) without limitation of the
preceding clause (i), require repairs, modifications or alterations in or to any
portion of any Capital Improvements (including any Material Capital
Improvements), (iii) in any way adversely affect the use and enjoyment of any of
the foregoing, or (iv) regulate the transport, handling, use, storage or
disposal or require the cleanup or other treatment of any Hazardous Substance.

“Letter of Credit”: An irrevocable, unconditional, clean sight draft letter of
credit reasonably acceptable to Landlord and Fee Mortgagee (as applicable) in
favor of Landlord or, at Landlord’s direction, Fee Mortgagee and entitling
Landlord or Fee Mortgagee (as applicable) to draw thereon based solely on a
statement executed by an officer of Landlord or Fee Mortgagee (as applicable)
stating that it has the right to draw thereon under this Lease in a location in
the United States reasonably acceptable to Landlord or Fee Mortgagee (as
applicable), issued by a domestic Eligible Institution or the U.S. agency or
branch of a foreign Eligible Institution, and

 

24



--------------------------------------------------------------------------------

upon which letter of credit Landlord or Fee Mortgagee (as applicable) shall have
the right to draw in full: (a) if Landlord or Fee Mortgagee (as applicable) has
not received at least thirty (30) days prior to the date on which the then
outstanding letter of credit is scheduled to expire, a notice from the issuing
financial institution that it has renewed the applicable letter of credit;
(b) thirty (30) days prior to the date of termination following receipt of
notice from the issuing financial institution that the applicable letter of
credit will be terminated; and (c) thirty (30) days after Landlord or Fee
Mortgagee (as applicable) has given notice to Tenant that the financial
institution issuing the applicable letter of credit ceases to either be an
Eligible Institution or meet the rating requirement set forth above.

“Licensing Event”:

(a) With respect to Tenant, (i) a communication (whether oral or in writing) by
or from any Gaming Authority to either Tenant or Manager or any of their
respective Affiliates (each, a “Tenant Party”) or to a Landlord Party (as
defined below) or other action by any Gaming Authority that indicates that such
Gaming Authority may find that the association of a Tenant Party with Landlord
is likely to (A) result in a disciplinary action relating to, or the loss of,
inability to reinstate or failure to obtain, any Gaming License or any other
rights or entitlements held or required to be held by Landlord or any of its
Affiliates (each, a “Landlord Party”) under any Gaming Regulations or
(B) violate any Gaming Regulations to which a Landlord Party is subject; or
(ii) a Tenant Party is required to be licensed, registered, qualified or found
suitable under any Gaming Regulations, and such Tenant Party does not remain so
licensed, registered, qualified or found suitable or, after becoming so
licensed, registered, qualified or found suitable, fails to remain so, and,
solely for purposes of determining whether a Tenant Event of Default has
occurred under Section 16.1(l), the same causes cessation of Gaming activity at
the Facility and would reasonably be expected to have a material adverse effect
on the Facility; and

(b) With respect to Landlord, (i) a communication (whether oral or in writing)
by or from any Gaming Authority to a Landlord Party or to a Tenant Party or
other action by any Gaming Authority that indicates that such Gaming Authority
may find that the association of a Landlord Party with Tenant is likely to
(A) result in a disciplinary action relating to, or the loss of, inability to
reinstate or failure to obtain, any Gaming License or any other rights or
entitlements held or required to be held by a Tenant Party under any Gaming
Regulations or (B) violate any Gaming Regulations to which a Tenant Party is
subject; or (ii) a Landlord Party is required to be licensed, registered,
qualified or found suitable under any Gaming Regulations, and such Landlord
Party does not remain so licensed, registered, qualified or found suitable or,
after becoming so licensed, registered, qualified or found suitable, fails to
remain so, and, solely for purposes of determining whether a default has
occurred under Section 41.13 hereunder, the same causes cessation of Gaming
activity at the Facility and would reasonably be expected to have a material
adverse effect on the Facility.

“Liquor Authority”: As defined in Section 41.13.

“Liquor Laws”: As defined in Section 41.13.

“London Clubs”: Those certain assets described on Schedule 6 attached hereto.

 

25



--------------------------------------------------------------------------------

“London/Chester Properties”: Collectively, the London Clubs and the Chester
Property.

“Manager”: CPLV Manager, LLC, a Delaware limited liability company, together
with its successors and permitted assigns, in its capacity as “Manager” under
the MLSA.

“Market Capitalization”: With respect to any Person, an amount equal to (i) the
total number of issued and outstanding shares of Equity Interests of such Person
on the date of determination multiplied by (ii) the arithmetic mean of the
closing sale price per share of such Equity Interests as reported in composite
transactions for the principal securities exchange on which such Equity
Interests are traded for the thirty (30) consecutive trading days (excluding any
such trading day in which a material suspension or limitation was imposed on
trading on such securities exchange) immediately preceding the date of
determination. If such Equity Interests are not so traded, are not so reported
or such Person’s Market Capitalization is otherwise not readily observable, such
Person’s “Market Capitalization” for purposes of this Lease shall be its equity
value based on a valuation by a valuation firm that is acceptable to both
Landlord and Tenant and that is not an Affiliate of either Landlord or Tenant.
For the purposes of this definition, the number of issued and outstanding shares
of Equity Interests of a person shall not include shares held (a) by a
Subsidiary of such person or (b) by such person as treasury stock or otherwise.

“Material Capital Improvement”: Any single or series of related Capital
Improvements that would or does (i) have a total budgeted or actual cost (as
reasonably evidenced to Landlord) (excluding land acquisition costs) in excess
of Fifty Million and No/100 Dollars ($50,000,000.00) and (ii) either
(a) materially alter the Facility (e.g., shoring, permanent framework
reconfigurations), (b) expand the Facility (i.e., construction of material
additions to existing Leased Improvements) or (c) add improvements to
undeveloped portion(s) of the Land.

“Material Leased Property”: Leased Property or Other Leased Property, or any
portion thereof, having a value greater than Fifty Million and No/100 Dollars
($50,000,000.00).

“Material London/Chester Property”: All or any portion of the London/Chester
Properties having a value greater than Fifty Million and No/100 Dollars
($50,000,000.00).

“Material Sublease”: A Sublease (excluding a management agreement or similar
agreement to operate but not occupy as a tenant a particular space at the
Facility) under which the rent and/or fees and other payments payable by the
Subtenant (or manager) exceed Fifty Thousand and No/100 Dollars ($50,000.00)
(which amount shall be increased by the Escalator on the first (1st) day of each
Lease Year (commencing on the first (1st) day of the second (2nd) Lease Year))
per month.

“Minimum Cap Ex Amount”: The Triennial Minimum Cap Ex Amount B.

“Minimum Cap Ex Reduction Amount”: In each instance in which any Material Leased
Property is removed from this Lease or any Other Leases (as applicable), the
landlord under an Other Lease disposes of an Other Leased Property with respect
to an Other Facility and a third party Severance Lease (as defined in the Other
Leases) is executed, Landlord disposes of all of the Leased Property and this
Lease is assigned to a third party Acquirer, an Other Lease

 

26



--------------------------------------------------------------------------------

(and all the Other Leased Property thereunder) is assigned to a third party
Acquirer (as defined in such Other Lease), or Material London/Chester Property
is disposed of, all as described in the definition of Triennial Minimum Cap Ex
Amount B, the product of (i) the applicable Minimum Cap Ex Amount or Triennial
Allocated Minimum Cap Ex Amount B Floor in effect immediately prior thereto,
multiplied by (ii) a fraction, the numerator of which shall be equal to the
portion of the EBITDAR of Tenant or the Other Tenant (as applicable) for the
Trailing Test Period attributable to the Leased Property, Other Leased Property
or London/Chester Properties (or portion of any thereof) (as applicable) being
so removed or disposed of (as applicable), and the denominator of which shall be
equal to the aggregate EBITDAR of Tenant and Other Tenants for the Trailing Test
Period attributable to all assets then included in the calculation of Capital
Expenditures for purposes of the Leased Property Tests (with respect to the
Triennial Minimum Cap Ex Amount B and the Triennial Allocated Minimum Cap Ex
Amount B Floor) (including, for this purpose, the Leased Property, Other Leased
Property or London/Chester Properties (or portion of any thereof) (as
applicable) being so removed or disposed of (as applicable)).

“Minimum Cap Ex Requirements”: The Annual Minimum Per-Lease B&I Cap Ex
Requirement and the Triennial Minimum Cap Ex Requirement B, as applicable.

“Minimum Facility Threshold”: (i) Not less than two thousand five hundred
(2,500) rooms, one hundred thousand (100,000) square feet of casino floor
containing no less than one thousand three hundred (1,300) slot machines and one
hundred (100) gaming tables, (ii) revenue of no less than Seventy-Five Million
and No/100 Dollars ($75,000,000.00) per year is derived from high limit VVIP and
international gaming customers, (iii) extensive operated food and beverage
outlets, and (iv) at least one (1) large entertainment venue; provided, however,
that the foregoing clause (ii) may be satisfied if the Qualified Replacement
Manager has managed a property that satisfies the requirements of such clause
(ii) within the immediately preceding two (2) years.

“MLSA”: That certain Management and Lease Support Agreement (CPLV) dated of even
date herewith by and among Guarantor, Manager, Affiliates of Manager, Tenant and
Landlord, as amended, restated or otherwise modified from time to time.

“Monthly FF&E Reserve Amount”: An amount equal to: (A) with respect to the first
(1st) five (5) deposits into the FF&E Reserve, Three Million One Hundred
Eighty-Six Thousand One and No/100 Dollars ($3,186,001.00); and (B) thereafter,
the quotient of (i) the sum of (a) five percent (5%) of the Net Revenue from the
Facility attributable to guest rooms, food and beverage for the prior Fiscal
Year, plus (b) two percent (2%) of all other Net Revenue from the Facility for
the prior Fiscal Year, divided by (ii) twelve (12).

“Net Revenue”: The net sum of the following, without duplication, over the
applicable time period of measurement: (i) the amount received by Tenant (and
its Subsidiaries) from patrons at the Facility for gaming, less, (A) to the
extent otherwise included in the calculation of Net Revenue, refunds and free
promotional play provided pursuant to a rewards, marketing, and/or frequent
users program (including rewards granted by Affiliates of Tenant) and
(B) amounts returned to patrons through winnings at the Facility (the net amount
described in this clause (i), “Gaming Revenues”); plus (ii) the gross receipts
of Tenant (and its Subsidiaries) for all goods and merchandise sold, room
revenues derived from hotel operations,

 

27



--------------------------------------------------------------------------------

food and beverages sold, the charges for all services performed, or any other
revenues generated by or otherwise payable to Tenant (and its Subsidiaries)
(including, without limitation, use fees, retail and commercial rent, revenue
from rooms, accommodations, food and beverage, and the proceeds of business
interruption insurance) in, at or from the Facility for cash, credit or
otherwise (without reserve or deduction for uncollected amounts), but excluding
pass-through revenues collected by Tenant to the extent such amounts are
remitted to the applicable third party entitled thereto (the net amounts
described in this clause (ii), “Retail Sales”); less (iii) to the extent
otherwise included in the calculation of Net Revenue, the retail value of
accommodations, merchandise, food and beverage and other services furnished to
guests of Tenant at the Facility without charge or at a reduced charge (and,
with respect to a reduced charge, such reduction in Net Revenue shall be equal
to the amount of the reduction of such charge otherwise included in Net Revenue)
(the amounts described in this clause (iii), “Promotional Allowances”).
Notwithstanding anything herein to the contrary, the following provisions shall
apply with respect to the calculation of Net Revenue:

(a) For purposes of calculating adjustments to Variable Rent, the following
provisions shall apply:

(1) Net Revenue shall not include any amounts received by Tenant or its
Subsidiaries under the Forum Shops Lease.

(2) In the event of expiration, cancellation or termination of any Ground Lease
for any reason whatsoever whether voluntary or involuntary (by operation of law
or otherwise) prior to the expiration date of this Lease, including extensions
and renewals granted thereunder, then, thereafter, the Net Revenue attributable
to the portion of the Leased Property subject to such Ground Lease shall not be
included in the calculation of Net Revenue for the applicable base year,
provided, that if Landlord (or any Fee Mortgagee) enters into a replacement
lease with respect to substantially the same Ground Leased Property, then the
Net Revenue attributable to such expired, cancelled or terminated Ground Lease
shall once again be included in the calculation of Net Revenue for the
applicable base year.

(3) If Tenant enters into a Sublease with a Subtenant that is not wholly-owned
by Guarantor (such that, after entering into such Sublease rather than the
Gaming Revenues, Retail Sales and Promotional Allowances generated by the space
covered by such Sublease being included in the calculation of Tenant’s Net
Revenue, instead the revenue from such Sublease would be governed by clause
(b)(1) or (b)(2) below), then, thereafter, any Gaming Revenues, Retail Sales and
Promotional Allowances that would otherwise be included in the calculation of
Net Revenue for the applicable base year with respect to the applicable
subleased (or managed) space shall be excluded from the calculation of Net
Revenue for the applicable base year, and the rent and/or fees and other
consideration to be received by Tenant pursuant to such Sublease shall be
substituted therefor.

(4) If Tenant assumes operation of space that in the applicable base year was
operated under a Sublease with a Subtenant that was not wholly-owned by
Guarantor, or if all of the direct or indirect ownership interests in a Person
that was a Subtenant in the applicable base year are acquired by Guarantor (in
either case, such that after entering into such Sublease revenue that would
otherwise be included in Net Revenue for the applicable base year pursuant

 

28



--------------------------------------------------------------------------------

to clause (b)(1) or (b)(2) below is converted to revenue with respect to which
Gaming Revenues, Retail Sales and Promotional Allowances are included in Net
Revenue for the applicable base year), then, thereafter the rent and/or fees and
other consideration received by Tenant pursuant to such Sublease that would
otherwise be included in the calculation of Net Revenue for the applicable base
year shall be excluded from the calculation of Net Revenue for the applicable
base year, and the Gaming Revenues, Retail Sales and Promotional Allowances to
be received by Tenant pursuant to its operation of such space shall be
substituted therefor.

(5) Notwithstanding the foregoing, the adjustments provided for in clauses
(a)(3) and (a)(4) above shall not be implemented in the calculation of Net
Revenue with respect to any transaction involving any space for which aggregate
Gaming Revenues, Retail Sales and Promotional Allowances do not exceed Ten
Million and No/100 Dollars ($10,000,000.00) in each transaction and Fifteen
Million and No/100 Dollars ($15,000,000.00) in the aggregate per Lease Year.

(b) Amounts received pursuant to Subleases shall be included in Net Revenue as
follows:

(1) With respect to any Sublease from Tenant to a Subtenant in which Guarantor
directly or indirectly owns less than fifty percent (50%) of the ownership
interests, Net Revenue shall not include Gaming Revenues, Retail Sales or
Promotional Allowances received by such Subtenant but shall include the rent
and/or fees and all other consideration received by Tenant pursuant to such
Sublease.

(2) With respect to any Sublease from Tenant to a Subtenant in which Guarantor
directly or indirectly owns fifty percent (50%) or more of the ownership
interests, but less than all of the ownership interests, Net Revenue shall not
include Gaming Revenues, Retail Sales or Promotional Allowances received by such
Subtenant but shall include an amount equal to the greater of (x) the rent
and/or fees and all other consideration actually received by Tenant for such
Sublease from such Affiliate and (y) the rent and/or fees and other
consideration that would be payable under such Sublease if at arms-length,
market rates.

(3) With respect to any Sublease from Tenant to a Subtenant that is directly or
indirectly wholly-owned by Guarantor, Net Revenue shall not include the rent
and/or fees or any other consideration received by Tenant pursuant to such
Sublease but shall include Gaming Revenues, Retail Sales or Promotional
Allowances received by such Subtenant.

(c) For the avoidance of doubt, gaming taxes and casino operating expenses (such
as salaries, income taxes, employment taxes, supplies, equipment, cost of goods
and inventory, rent, office overhead, marketing and advertising and other
general administrative costs) will not be deducted in arriving at Net Revenue.

(d) Net Revenue will be calculated on an accrual basis for purposes of this
definition, as required under GAAP.

“New Lease”: As defined in Section 17.1(f).

 

29



--------------------------------------------------------------------------------

“New Tower”: A new tower of hotel rooms, with related amenities, contemplated by
Tenant to be constructed on or about one of the portions of the Leased Property
set forth on Exhibit J, subject to the provisions, terms and conditions of this
Lease.

“Non-Consented Lease Termination”: As defined in the MLSA.

“Non-Core Tenant Competitor”: A Person that is engaged or is an Affiliate of a
Person that is engaged in the ownership or operation of a Gaming business so
long as (i) such Person’s consolidated annual gross gaming revenues do not
exceed Five Hundred Million and No/100 Dollars ($500,000,000.00) (which amount
shall be increased by the Escalator on the first (1st) day of each Lease Year,
commencing with the second (2nd) Lease Year) and (ii) such Person does not,
directly or indirectly, own or operate a Gaming Facility within thirty
(30) miles of a Gaming Facility directly or indirectly owned or operated by CEC.
For purposes of the foregoing, ownership of the real estate and improvements
where a Gaming business is conducted, without ownership of the Gaming business
itself, shall not be deemed to constitute the ownership of a Gaming business.

“Notice”: A notice given in accordance with Article XXXV.

“Notice of Termination”: As defined in Section 17.1(f).

“NRS”: As defined in Section 41.14.

“Octavius Ground Lease:” The Ground Lease listed on Schedule 2 attached hereto.

“OFAC”: As defined in Article XXXIX.

“Omnibus Agreement”: That certain Second Amended and Restated Omnibus Agreement
and Enterprise Services Agreement, dated as of the Commencement Date, by and
among Caesars Enterprise Services, LLC, CEOC, Caesars Entertainment Resort
Properties LLC, Caesars Growth Properties Holding, LLC, Caesars License Company,
LLC, and Caesars World LLC, as further amended, restated, supplemented or
otherwise modified from time to time, subject to Section 20.16 of the MLSA.

“Other Capital Expenditures”: The “Capital Expenditures” as defined in each of
the Other Leases, collectively or individually, as the context may require.

“Other Facility”: A “Facility” as defined in each of the Other Leases,
collectively or individually, as the context may require.

“Other Intercreditor Agreement”: The “Intercreditor Agreement” as defined in
each of the Other Leases, collectively or individually, as the context may
require.

“Other Material Capital Improvements”: The “Material Capital Improvements” as
defined in each of the Other Leases, collectively or individually, as the
context may require.

 

30



--------------------------------------------------------------------------------

“Other Leases”: Collectively or individually, as the context may require,
(i) that certain Lease (Non-CPLV), dated as of the date hereof, by and between
various Affiliates of Landlord, as “Landlord,” and various Affiliates of Tenant,
as “Tenant,” with respect to various other Gaming Facilities and other real
property assets, as amended, restated or otherwise modified from time to time
(the “Non-CPLV Lease”), and (ii) that certain Lease (Joliet), dated as of the
date hereof, by and between Harrah’s Joliet Landco LLC, as “Landlord,” and Des
Plaines Development Limited Partnership, as “Tenant,” with respect to the Gaming
Facility known as Harrah’s Joliet, located in Joliet, Illinois, as amended,
restated or otherwise modified from time to time (the “Joliet Lease”).

“Other Leased Property”: The “Leased Property” as defined in each of the Other
Leases, collectively or individually, as the context may require.

“Other MLSAs”: Collectively or individually, as the context may require,
(i) that certain Management and Lease Support Agreement (Non-CPLV), dated as of
the date hereof, by and among Guarantor, Manager, Affiliates of Manager,
Affiliates of Tenant and an Affiliate of Landlord, as amended, restated or
otherwise modified from time to time, and (ii) that certain Management and Lease
Support Agreement (Joliet), dated as of the date hereof, by and among Guarantor,
Manager, Affiliates of Manager, Des Plaines Development Limited Partnership and
Harrah’s Joliet Landco LLC, as amended, restated or otherwise modified from time
to time.

“Other Tenants”: The “Tenant” as defined in each of the Other Leases,
collectively or individually, as the context may require.

“Other Tenant Capital Improvements”: The “Tenant Capital Improvements” as
defined in each of the Other Leases, collectively or individually, as the
context may require.

“Other Transition Services Agreement”: The “Transition Services Agreement” as
defined in each of the Other Leases, collectively or individually, as the
context may require.

“Overdue Rate”: On any date, a rate equal to five (5) percentage points above
the Prime Rate, but in no event greater than the maximum rate then permitted
under applicable law.

“Parent Entity”: With respect to any Person, any corporation, association,
limited partnership, limited liability company or other entity which at the time
of determination (a) owns or controls, directly or indirectly, more than fifty
percent (50%) of the total voting power of shares of capital stock (without
regard to the occurrence of any contingency) entitled to vote in the election of
directors, managers or trustees of such Person, (b) owns or controls, directly
or indirectly, more than fifty percent (50%) of the capital accounts,
distribution rights, total equity and voting interests or general and limited
partnership interests, as applicable, of such Person, whether in the form of
membership, general, special or limited partnership interests or otherwise, or
(c) is the controlling general partner or managing member of, or otherwise
controls, such entity.

“Partial Taking”: As defined in Section 15.1(b).

“Party” and “Parties”: Landlord and/or Tenant, as the context requires.

 

31



--------------------------------------------------------------------------------

“Patriot Act Offense”: Any violation of the criminal laws of the United States
of America or of any of the several states, or that would be a criminal
violation if committed within the jurisdiction of the United States of America
or any of the several states, relating to terrorism or the laundering of
monetary instruments, including any offense under (A) the criminal laws against
terrorism, (B) the criminal laws against money laundering, (C) the Bank Secrecy
Act, as amended, (D) the Money Laundering Control Act of 1986, as amended, or
(E) the USA Patriot Act. “Patriot Act Offense” also includes the crimes of
conspiracy to commit, or aiding and abetting another to commit, a Patriot Act
Offense.

“Payment Date”: Any due date for the payment of the installments of Rent or
Additional Charges payable under this Lease.

“Permitted Exception Documents”: (i) Property Documents (x) that are listed on
the title policy described on Exhibit K attached hereto (including the Specified
REAs), or (y) that (a) Landlord entered into, as a party thereto, after the date
hereof and (b) Tenant is required hereunder to comply with, and (ii) the
Specified Subleases (in each case of clauses (i)(x) and (ii), together with any
renewals or modifications thereof made in accordance with the express terms
thereof), but excluding Specified Subleases as to which the applicable Subtenant
is CEOC, CEC, Manager or any of their respective Affiliates. For avoidance of
doubt, the Permitted Exception Documents do not include any Ground Leases.

“Permitted FF&E Expenditures”: FF&E, maintenance capital expenditures,
replacements and/or repairs to the Leased Property in the ordinary course, in
accordance with Tenant’s applicable budget.

“Permitted Leasehold Mortgage”: Any mortgage, pledge agreement, security
agreement, assignment of leases and rents, fixture filing or similar document
creating or evidencing a lien on Tenant’s leasehold interest (or subleasehold
interest) in the Leased Property, subject to exclusions with respect to items
that are not capable of being mortgaged and that, in the aggregate, are de
minimis (or all the direct or indirect interest therein at any tier of
ownership, including without limitation, a lien on direct or indirect Equity
Interests in Tenant), granted to or for the benefit of a Permitted Leasehold
Mortgagee as security for the indebtedness of Tenant or its Affiliates.

“Permitted Leasehold Mortgagee”: The lender or noteholder or any agent or
trustee or similar representative on behalf of one or more lenders or
noteholders or other investors in connection with indebtedness secured by a
Permitted Leasehold Mortgage, in each case as and to the extent such Person has
the power to act (subject to obtaining the requisite instructions) on behalf of
all lenders, noteholders or investors with respect to such Permitted Leasehold
Mortgage; provided such lender or noteholder or any agent or trustee or similar
representative (but not necessarily the lenders, noteholders or other investors
which it represents) is a banking or other institution that in the ordinary
course acts as a lender, agent or trustee or similar representative (in each
case, on behalf of a group of lenders or noteholders) in respect of financings
of similar size as the Tenant’s Initial Financing; and provided, further, that,
in all events, (i) no agent, trustee or similar representative shall be Tenant,
CEOC, CEC, Guarantor or Manager or any of their Affiliates, respectively (each,
a “Prohibited Leasehold Agent”), and (ii) no (A) Prohibited Leasehold Agent,
(excluding any Person that is a Prohibited Leasehold Agent

 

32



--------------------------------------------------------------------------------

as a result of its ownership of publicly-traded shares in any Person), or
(B) entity that owns, directly or indirectly (but excluding any ownership of
publicly-traded shares in CEC or any of its Affiliates), higher than the lesser
of (1) ten percent (10%) of the Equity Interests in Tenant or (2) a Controlling
legal or beneficial interest in Tenant, may collectively hold an amount of the
indebtedness secured by a Permitted Leasehold Mortgage higher than the lesser of
(x) twenty-five percent (25%) thereof and (y) the principal amount thereof
required to satisfy the threshold for requisite consenting lenders to amend the
terms of such indebtedness that affect all lenders thereunder.

“Permitted Leasehold Mortgagee Designee”: An entity (other than a Prohibited
Leasehold Agent) designated by a Permitted Leasehold Mortgagee and acting for
the benefit of the Permitted Leasehold Mortgagee, or the lenders, noteholders or
investors represented by the Permitted Leasehold Mortgagee.

“Permitted Operation Interruption”: (i) A material Casualty Event or
Condemnation and reasonable periods of restoration of the Leased Property
following the same, (ii) periods of an Unavoidable Delay, and (iii) provided,
subject to the terms of the MLSA, Manager is not an Affiliate of Tenant,
interruptions arising from Manager’s default or breach of its obligations under
the MLSA.

“Person”: Any individual, corporation, limited liability company, partnership,
joint venture, association, joint stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other form of entity.

“Preceding Lease Year”: As defined in clause (c)(i) of the definition of “Rent.”

“Preliminary Studies”: As defined in Section 10.4(a).

“Primary Intended Use”: (i) Hotel and resort and related uses, (ii) gaming
and/or pari-mutuel use, including, without limitation, horsetrack, dogtrack and
other similarly gaming-related sporting uses, (iii) ancillary retail and/or
entertainment use, (iv) such other uses required under any Legal Requirements
(including those mandated by any applicable regulators), (v) such other
ancillary uses, but in all events consistent with the current use of the Leased
Property or any portion thereof as of the Commencement Date or with
then-prevailing hotel, resort and gaming industry use, and/or (vii) such other
use as shall be approved by Landlord from time to time in its reasonable
discretion.

“Prime Rate”: On any date, a rate equal to the annual rate on such date publicly
announced by JPMorgan Chase Bank, N.A. (provided that if JPMorgan Chase Bank,
N.A. ceases to publish such rate, the Prime Rate shall be determined according
to the comparable prime rate of another comparable nationally known money center
bank reasonably selected by Landlord), to be its prime rate for ninety (90)-day
unsecured loans to its corporate borrowers of the highest credit standing, but
in no event greater than the maximum rate then permitted under applicable law.

“Prior Months”: As defined in the definition of CPI Increase.

 

33



--------------------------------------------------------------------------------

“Prohibited Leasehold Agent”: As defined in the definition of Permitted
Leasehold Mortgagee.

“Prohibited Persons”: As defined in Article XXXIX.

“Promotional Allowances”: As defined in the definition of “Net Revenue.”

“PropCo”: VICI Properties L.P., a Delaware limited partnership.

“PropCo 1”: VICI Properties 1 LLC, a Delaware limited liability company.

“Propco Opportunity Transaction”: As defined in the ROFR Agreement.

“Propco ROFR”: As defined in the ROFR Agreement.

“Propco TRS”: As defined in Section 1.1.

“Property Documents”: Reciprocal easement and/or operating agreements,
easements, covenants, exceptions, conditions and restrictions in each case
affecting the Leased Property or any portion thereof, but excluding, in any
event, all Fee Mortgage Documents.

“Property Related IP”: All System-wide IP that is reasonably necessary to
continue to operate the Facility as presently operated, and which a replacement
operator would need to utilize following any replacement of Manager as manager
of the Facility; provided, that Property Related IP shall not include (i) the
Total Rewards Program, (ii) customer or other data that is applicable to any
properties or Other Facilities other than the Facility and is not applicable to
the Facility, or (iii) other System-wide IP as it relates solely to any
properties or Other Facilities other than the Facility.

“Property Specific Guest Data”: Any and all Guest Data, to the extent in or
under the possession or control of Tenant, Services Co, Manager, or their
respective Affiliates, identifying, describing, concerning or generated by
prospective, actual or past guests, website visitors and/or customers of the
Facility, including retail locations, restaurants, bars, casino and Gaming
Facilities, spas and entertainment venues therein, but excluding, in all cases,
(i) Guest Data that has been integrated into analytics, reports, or other
similar forms in connection with the Total Rewards Program or any other customer
loyalty program of Services Co and its Affiliates (it being understood that this
exception shall not apply to such Guest Data itself, i.e., in its original form
prior to integration into such analytics, reports, or other similar forms in
connection with the Total Rewards Program or other customer loyalty program),
(ii) Guest Data that concerns facilities that are owned or operated by CEC or
its Affiliates, other than the Facility and that does not concern the Facility,
and (iii) Guest Data that concerns Proprietary Information and Systems (as
defined in the MLSA) and is not specific to the Facility.

“Property Specific IP”: All Intellectual Property that is both (i) specific to
the Facility and (ii) currently or hereafter owned by CEOC or any of its
Subsidiaries, including the Intellectual Property set forth on Exhibit H,
attached hereto.

 

34



--------------------------------------------------------------------------------

“Qualified Replacement Guarantor”: A Person that satisfies the following
requirements: (a) such Person shall Control or be under common Control with the
Qualified Transferee; (b) such Person shall have total EBITDA for the most
recently ended period of four consecutive fiscal quarters for which financial
statements are available (which shall have been prepared by a certified public
accounting firm of national standing and shall cover a period beginning no
earlier than eighteen (18) months prior to the date of determination) (including
such financial statements that are not publicly available) of at least Nine
Hundred Million and No/100 Dollars ($900,000,000.00) immediately before giving
effect to the subject transfer; (c) such Person shall be solvent and have a
Market Capitalization of not less than Four Billion and No/100 Dollars
($4,000,000,000.00); (d) such Person (i) in the case of a Person with a Market
Capitalization of less than Eight Billion and No/100 Dollars
($8,000,000,000.00), has a Total Leverage Ratio of less than or equal to
6.25:1.00 and a Total Net Leverage Ratio of less than or equal to 5.25:1.00, in
each case, immediately before giving effect to the subject transfer or (ii) in
the case of a Person with a Market Capitalization greater than or equal to Eight
Billion and No/100 Dollars ($8,000,000,000.00), has a Total Leverage Ratio of
less than or equal to 7.25:1.00 and a Total Net Leverage Ratio of less than or
equal to 6.25:1.00, in each case, immediately before giving effect to the
subject transfer; (e) in the aggregate, (x) such Person’s assets located in the
United States, (y) such Person’s Controlled Subsidiaries incorporated in, or
organized under the laws of, the United States or any state or territory thereof
or the District of Columbia (“Domestic Subsidiaries”) that are owned directly by
such Person or by other Controlled Domestic Subsidiaries of such Person
(provided, that, to the extent such Subsidiaries are not wholly owned by such
Person, then unless such Subsidiaries executed joinders to the Replacement
Guaranty, for purposes of clause (i) below (but not, for the avoidance of doubt,
clause (ii) below), the EBITDA generated by such Subsidiary shall be limited to
such Person’s pro rata ownership interests in such Subsidiary), and (z) assets
located in the United States owned directly or indirectly by such Person’s
Subsidiaries that are not Domestic Subsidiaries so long as such non-Domestic
Subsidiaries have executed joinders to the Replacement Guaranty, shall
(i) generate EBITDA for the most recently ended period of four consecutive
fiscal quarters for which financial statements are available (which shall have
been prepared by a certified public accounting firm of national standing and
shall cover a period beginning no earlier than eighteen (18) months prior to the
date of determination) of at least Five Hundred Million and No/100 Dollars
($500,000,000.00) and (ii) have a Total Leverage Ratio of less than or equal to
6.75:1.00 and a Total Net Leverage Ratio of less than or equal to 5.75:1.00, in
each case in this clause (e), immediately before giving effect to the subject
transfer; and (f) such Person and its equity holders will comply with all
customary “know your customer” requirements of any Fee Mortgagee. Any Qualified
Replacement Guarantor that is not organized in the United States (and any
Affiliates thereof that executed joinders to the guaranty) shall consent to
jurisdiction of and venue in, New York courts with respect to any action or
proceeding with respect to this Lease, the MLSA, any Other Lease, any Other MLSA
and any other Lease/MLSA Related Agreements including any Replacement Guaranty.
For purposes of hereof, a Person shall be “solvent” if such Person shall (i) not
be “insolvent” as such term is defined in Section 101 of title 11 of the United
States Code, (ii) be generally paying its debts (other than those that are in
bona fide dispute) when they become due, and (iii) be able to pay its debts as
they become due.

 

35



--------------------------------------------------------------------------------

“Qualified Replacement Manager”: A Person that manages (or is under the Control
of or common Control with an Affiliate that manages) a casino resort property
(other than the Leased Property) that (i) satisfies the Minimum Facilities
Threshold, (ii) has gross revenues of not less than Seven Hundred Fifty Million
and No/100 Dollars ($750,000,000.00) per year for each of the preceding three
(3) years as of the date of determination, and (iii) on the date of
determination, is at least of comparable standard of quality as the Leased
Property. By way of example only, and without limitation, as of the date of this
Lease, each of the following casino resort properties satisfies the requirements
of clause (iii) of the foregoing sentence: Bellagio, Aria, Venetian (Las Vegas),
Palazzo, Wynn (Las Vegas), Encore, City of Dreams (Macau), Galaxy Macau, Sands
Cotai, Venetian Macau, MGM Grand Macau, Wynn Macau, and Marina Bay Sands
(Singapore). At the time of appointment, such Person (a) shall not be subject to
a bankruptcy, insolvency or similar proceeding, (b) shall have never been
convicted of, or pled guilty or no contest to, a Patriot Act Offense and shall
not be on any Government List, (c) shall not be, and shall not be controlled by,
an Embargoed Person or a person that has been found “unsuitable,” for any
reason, by any applicable Gaming Authority, (d) shall have not been the subject
of a material governmental or regulatory investigation which resulted in a
conviction for criminal activity involving moral turpitude, (e) shall have not
been found liable pursuant to a non-appealable judgment in a civil proceeding
for attempting to hinder, delay or defraud creditors, (f) shall have all
required licenses and approvals required under applicable law (including Gaming
Regulations), including all required Gaming Licenses for itself, its officers,
directors, and Affiliates (including officers and directors of its Affiliates)
to manage the Facility, and (g) shall not be a Landlord Prohibited Person.

“Qualified Transferee”: A transferee that satisfies all of the following
requirements: (a) such transferee, unless the Qualified Replacement Guarantor is
CEC, (1) has, collectively with the Qualified Replacement Guarantor, a Market
Capitalization (exclusive of the Leased Property) of no less than Four Billion
and No/100 Dollars ($4,000,000,000.00), (2) has or is Controlled by a Person
that has demonstrated expertise in owning or operating real estate or gaming
properties and (3) shall Control Tenant and shall Control, be Controlled by or
be under common Control with Qualified Replacement Guarantor, (b) such
transferee and all of its applicable officers, directors, Affiliates (including
the officers and directors of its Affiliates), to the extent required under
applicable Gaming Regulations or other Legal Requirements, (i) are licensed and
certified by applicable Gaming Authorities and hold all required Gaming Licenses
to operate the Facility in accordance herewith and (ii) are otherwise found
suitable to lease the Leased Property in accordance herewith, (c) such
transferee has not been the subject of a material governmental or regulatory
investigation which resulted in a conviction for criminal activity involving
moral turpitude and has not been found liable pursuant to a non-appealable
judgment in a civil proceeding for attempting to hinder, delay or defraud
creditors, (d) such transferee has never been convicted of, or pled guilty or no
contest to, a Patriot Act Offense and is not on any Government List; (e) such
transferee has not been the subject of a voluntary or involuntary (to the extent
the same has not been discharged) bankruptcy proceeding during the prior five
(5) years from the applicable date of determination; (f) such transferee is not,
and is not Controlled by an Embargoed Person or a person that has been found
“unsuitable” for any reason or has had any application for a Gaming License
withdrawn “with prejudice” by any applicable Gaming Authority; (g) such
transferee and its equity holders comply with any Fee Mortgagee’s customary
“know your customer” requirements; (h) such transferee shall not be a Landlord
Prohibited Person and (i) such transferee is not associated with a person who
has been found “unsuitable”, denied a Gaming License or otherwise precluded from
participation in the Gaming Industry by any Gaming Authority where such
association may adversely affect any of Landlord’s or its Affiliates’ Gaming
Licenses or Landlord’s or its Affiliates’ then-current standing with any Gaming
Authority; provided, however, so long as CEC remains the Guarantor and a
wholly-owned subsidiary of CEC remains the Manager hereunder, such transferee
shall not be required to satisfy requirement (a) to be deemed a Qualified
Transferee hereunder.

 

36



--------------------------------------------------------------------------------

“REIT”: A “real estate investment trust” within the meaning of Section 856(a) of
the Code.

“Refinancing: As defined in Section 13.10(a).

“Rejected ROFR Property”: Any ROFR Property located outside of Las Vegas,
Nevada, that was the subject of a Propco Opportunity Transaction pursuant to the
ROFR Agreement and with respect to which (a) either (i) Propco waived (or was
deemed to have waived) the Propco ROFR, or (ii) Propco exercised the Propco ROFR
but a ROFR Lease with respect to such ROFR Property was not executed following
the conclusion of the procedures set forth in Section 3(e) of the ROFR
Agreement, and (b) an Affiliate of CEC subsequently consummated the Propco
Opportunity Transaction without Propco’s (or its Affiliates’) involvement.

“Renewal Notice”: As defined in Section 1.4.

“Renewal Term”: As defined in Section 1.4.

“Renewal Term Decrease”: As defined in clause (c)(ii)(B) of the definition of
“Rent.”

“Renewal Term Increase”: As defined in clause (c)(ii)(A) of the definition of
“Rent.”

“Rent”: An annual amount payable as provided in Article III, calculated as
follows:

(a) For the first seven (7) Lease Years, Rent shall be equal to One Hundred
Sixty-Five Million and No/100 Dollars ($165,000,000.00) per Lease Year, as
adjusted annually as set forth in the following sentence. On each Escalator
Adjustment Date during the second (2nd) through and including the seventh (7th)
Lease Years, the Rent payable for such Lease Year shall be adjusted to be equal
to the Rent payable for the immediately preceding Lease Year, multiplied by the
Escalator. For purposes of clarification, there shall be no Variable Rent
(defined below) payable during the first seven (7) Lease Years.

(b) From and after the commencement of the eighth (8th) Lease Year, until the
Initial Stated Expiration Date, annual Rent shall be comprised of both a base
rent component (“Base Rent”) and a variable rent component (“Variable Rent”),
each such component of Rent calculated as provided below:

(i) Base Rent shall equal (x) for the eighth (8th) Lease Year, the product of
eighty percent (80%) of Rent in effect as of the last day of the seventh (7th)
Lease Year, multiplied by the Escalator, and (y) for each Lease Year from and
after the commencement of the ninth (9th) Lease Year until the Initial Stated
Expiration Date, the Base Rent payable for the immediately preceding Lease Year,
as applicable, multiplied by the Escalator in each case.

 

37



--------------------------------------------------------------------------------

(ii) Variable Rent shall be calculated as further described in this clause
(b)(ii). Throughout the Term, Variable Rent shall not be subject to the
Escalator.

(A) For each Lease Year from and after commencement of the eighth (8th) Lease
Year through and including the end of the tenth (10th) Lease Year (the “First
Variable Rent Period”), Variable Rent shall be a fixed annual amount equal to
twenty percent (20%) of the Rent for the seventh (7th) Lease Year (such amount,
the “Variable Rent Base”), adjusted as follows (such resulting annual amount
being referred to herein as “Year 8-10 Variable Rent”):

(x) in the event that the annual Net Revenue for the Fiscal Period ending
immediately prior to the end of the seventh (7th) Lease Year (the “First VRP Net
Revenue Amount”) exceeds the Base Net Revenue Amount (any such excess, the “Year
8 Increase”), the Year 8-10 Variable Rent shall equal the Variable Rent Base
increased by an amount equal to the product of (a) thirteen percent (13%) and
(b) the Year 8 Increase; or

(y) in the event that the First VRP Net Revenue Amount is less than the Base Net
Revenue Amount (any such difference, the “Year 8 Decrease”), the Year 8-10
Variable Rent shall equal the Variable Rent Base decreased by an amount equal to
the product of (a) thirteen percent (13%) and (b) the Year 8 Decrease.

(B) For each Lease Year from and after the commencement of the eleventh (11th)
Lease Year until the Initial Stated Expiration Date (the “Second Variable Rent
Period”), Variable Rent shall be equal to a fixed annual amount equal to the
Year 8-10 Variable Rent, adjusted as follows (such resulting annual amount being
referred to herein as the “Year 11-15 Variable Rent”):

(x) in the event that the annual Net Revenue for the Fiscal Period ending
immediately prior to the end of the tenth (10th) Lease Year exceeds the First
VRP Net Revenue Amount (any such excess, the “Year 11 Increase”), the Year 11-15
Variable Rent shall equal the Year 8-10 Variable Rent increased by an amount
equal to the product of (a) thirteen percent (13%) and (b) the Year 11 Increase;
or

(y) in the event that the annual Net Revenue for the Fiscal Period ending
immediately prior to the end of the tenth (10th) Lease Year is less than the
First VRP Net Revenue Amount (any such difference, the “Year 11 Decrease”), the
Year 11-15 Variable Rent shall equal the Year 8-10 Variable Rent decreased by an
amount equal to the product of (a) thirteen percent (13%) and (b) the Year 11
Decrease.

(c) Rent for each Renewal Term shall be calculated as follows:

(i) Base Rent for the first (1st) Lease Year of such Renewal Term shall be
adjusted to be equal to the applicable annual Fair Market Base Rental Value;
provided that (A) in no event will the Base Rent be less than the Base Rent in
effect as of the last day of the Lease Year immediately preceding the
commencement of such Renewal Term (such immediately

 

38



--------------------------------------------------------------------------------

preceding year, the respective “Preceding Lease Year”), (B) no such adjustment
shall cause Base Rent to be increased by more than ten percent (10%) of the Base
Rent in effect as of the last day of the Preceding Lease Year and (C) such Fair
Market Base Rental Value shall be determined as provided in Section 34.1. On
each Escalator Adjustment Date during such Renewal Term, the Base Rent payable
for such Lease Year shall be equal to the Base Rent payable for the immediately
preceding Lease Year, multiplied by the Escalator.

(ii) Variable Rent for each Lease Year during such Renewal Term (for each
Renewal Term, the “Renewal Term Variable Rent Period”) shall be equal to the
Variable Rent in effect as of the last day of the Preceding Lease Year, adjusted
as follows:

(A) in the event that the annual Net Revenue for the Fiscal Period ending
immediately prior to the end of the Preceding Lease Year exceeds the annual Net
Revenue for the Fiscal Period ending immediately prior to the Lease Year
five (5) years prior to the Preceding Lease Year (i.e., (x) in respect of the
first (1st) Renewal Term, the tenth (10th) Lease Year, and (y) in respect of
each subsequent Renewal Term, the Lease Year immediately preceding the first
(1st) Lease Year of the immediately preceding Renewal Term) (any such excess,
the respective “Renewal Term Increase”), the Variable Rent for such Renewal Term
shall equal the Variable Rent in effect as of the last day of the Preceding
Lease Year increased by an amount equal to the product of (a) thirteen percent
(13%) and (b) such Renewal Term Increase; or

(B) in the event that the annual Net Revenue for the Fiscal Period ending
immediately prior to the end of the Preceding Lease Year is less than the annual
Net Revenue for the Fiscal Period ending immediately prior to the Lease Year
five (5) years prior to the Preceding Lease Year (i.e., (x) in respect of the
first (1st) Renewal Term, the tenth (10th) Lease Year and (y) in respect of each
subsequent Renewal Term, the Lease Year immediately preceding the first (1st)
Lease Year of the immediately preceding Renewal Term) (any such difference, the
respective “Renewal Term Decrease”), the Variable Rent for such Renewal Term
shall equal the Variable Rent in effect as of the last day of the Preceding
Lease Year decreased by an amount equal to the product of (a) thirteen percent
(13%) and (b) such Renewal Term Decrease.

Notwithstanding anything herein to the contrary, (i) but subject to any
reduction in Rent by the Rent Reduction Amount pursuant to and in accordance
with the terms of this Lease, in no event shall annual Base Rent during any
Lease Year after the seventh (7th) Lease Year be less than eighty percent (80%)
of the Rent in the seventh (7th) Lease Year, and (ii) in no event shall the
Variable Rent be less than Zero Dollars ($0.00).

“Rent Reduction Amount”: (i) With respect to the Base Rent, a proportionate
reduction of Base Rent, which proportionate amount shall be determined by
comparing (1) the EBITDAR of the Leased Property for the Trailing Test Period
versus (2) the EBITDAR of the Leased Property for the Trailing Test Period
calculated to remove the EBITDAR attributable to the portion of the Leased
Property affected by the Partial Taking or that is being removed from this Lease
or otherwise excluded from the determination of Rent (as applicable) and
(ii) with respect to Variable Rent, a proportionate reduction of Variable Rent
calculated in the same manner as set forth with respect to Base Rent above.
Following the application of the Rent

 

39



--------------------------------------------------------------------------------

Reduction Amount to the Rent hereunder, for purposes of calculating any
applicable adjustments to Variable Rent based on increases or decreases in Net
Revenue, such calculations of Net Revenue shall exclude Net Revenue attributable
to the portion of the Leased Property affected by the Partial Taking or that was
removed from this Lease or otherwise excluded from the determination of Rent
(even if such portion of the Leased Property had not yet been affected by the
Partial Taking nor removed from this Lease as of the applicable Lease Year for
which Net Revenue is being measured).

“Replacement Guaranty”: A guaranty made by a Qualified Replacement Guarantor
which shall contain provisions, terms and conditions similar in substance to the
provisions, terms and conditions set forth in Article 17 of the MLSA and all
such other portions of the MLSA that comprise the Lease Guaranty (as such term
is defined in the MLSA).

“Replacement Management Agreement”: A management agreement with respect to the
management of the Facility, between a Qualified Replacement Manager and a
Qualified Transferee, that provides for the management of the Leased Property on
terms and conditions not materially less favorable to Tenant (and the Leased
Property), (i) with respect to a Qualified Replacement Manager that is an
Affiliate of the Qualified Transferee, than as provided in the MLSA, or,
(ii) with respect to a Qualified Replacement Manager that is not an Affiliate of
the Qualified Transferee, than would be obtained in an arm’s-length management
agreement with a third party, and, in all events the provisions, terms and
conditions thereof shall not be intended to or designed to frustrate, vitiate or
reduce the payment of Variable Rent or the other provisions of this Lease.

“Reporting Subsidiary”: Any entity required by GAAP to be consolidated for
financial reporting purposes by a Person, regardless of ownership percentage.

“Representatives”: With respect to any Person, such Person’s officers,
employees, directors, accountants, attorneys and other consultants, experts or
agents of such Person, and actual or prospective arrangers, underwriters,
investors or lenders with respect to indebtedness or Equity Interests that may
be incurred or issued by such Person or such Person’s Affiliates (including any
Additional Fee Mortgagee), to the extent that any of the foregoing actually
receives non-public information hereunder. In addition, and without limitation
of the foregoing, the term “Representatives” shall include, (a) in the case of
Landlord, PropCo 1, PropCo, Landlord REIT and any Affiliate thereof, and (b) in
the case of Tenant, CEOC, CEC and any Affiliate thereof.

“Required Capital Expenditures”: The applicable Capital Expenditures required to
satisfy the Minimum Cap Ex Requirements.

“Restricted Area”: The geographical area that at any time during the Term is
within a thirty (30) mile radius of the Leased Property.

“Retail Sales”: As defined in the definition of “Net Revenue.”

“Right to Terminate Notice”: As defined in Section 17.1(d).

 

40



--------------------------------------------------------------------------------

“ROFR Agreement”: That certain Right of First Refusal Agreement, dated as of the
date hereof, by and between CEC and Propco.

“ROFR Lease”: As defined in the ROFR Agreement.

“ROFR Property”: As defined in the ROFR Agreement.

“SEC”: The United States Securities and Exchange Commission.

“Second Variable Rent Period”: As defined in clause (b)(ii)(B) of the definition
of “Rent.”

“Section 34.2 Dispute”: As defined in Section 34.2.

“Securities Act”: The Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“Services Co”: Caesars Enterprise Services LLC, or any replacement or successor
services company engaged in performing services on behalf of Tenant and related
entities similar to those performed by, or contemplated to be performed by,
Caesars Enterprise Services LLC on the date hereof.

“Services Co Capital Expenditures”: All capital expenditures incurred by
Services Co to the extent capitalized in accordance with GAAP and allocated to
Tenant by Services Co. Without Landlord’s consent, Tenant shall not permit any
changes to be made to the allocation methodology by which Services Co Capital
Expenditures are currently allocated to Tenant if such change could reasonably
be expected to materially and adversely affect Landlord.

“Software”: As they exist anywhere in the world, any computer software,
firmware, microcode, operating system, embedded application, or other program,
including all source code, object code, specifications, databases, designs and
documentation related to such programs.

“SPE Tenant”: Collectively or individually, as the context may require, each
Tenant other than CEOC.

“Specified REAs”: (i) that certain Declaration of Covenants, Restrictions and
Easements dated May 20, 2011, recorded as Instrument No. 201105200002942 in the
Official Records, Clark County, Nevada, as amended by that certain First
Amendment to the Declaration of Covenants, Restrictions and Easements dated as
of October 11, 2013, recorded as Instrument No. 201310110002342, as amended by
that certain Second Amendment to the Declaration of Covenants, Restrictions and
Easements dated on or about the date hereof, and (ii) that certain Second
Amended and Restated Parking Agreement and Grant of Reciprocal Easements and
Declaration of Covenants dated February 7, 2003, recorded as Document No. 1516
in Book 20031118 in the Official Records, Clark County, Nevada, as amended by
that certain Assignment and Assumption of Second Amended and Restated Parking
Agreement and Grant of Reciprocal Easements and Declaration of Covenants dated
as of November 14, 2003, as amended by that certain First Amendment to Second
Amended and Restated Parking Agreement

 

41



--------------------------------------------------------------------------------

and Grant of Reciprocal Easements and Declaration of Covenants dated April 29,
2016, recorded as Instrument Number 20160503-0002965 in the Official Records,
Clark County, Nevada, and as amended by that certain Second Amendment to Second
Amended and Restated Parking Agreement and Grant of Reciprocal Easements and
Declaration of Covenants dated on or about the date hereof.

“Specified Sublease”: Any Sublease (i) affecting any portion of the Leased
Property, and (ii) in effect on the Commencement Date. A list of all Specified
Subleases is annexed as Schedule 4 hereto.

“Stated Expiration Date”: As defined in Section 1.3.

“Stub Period”: As defined in Section 10.5(a)(v).

“Stub Period Multiplier”: As defined in Section 10.5(a)(v).

“Sublease”: Any sublease, sub-sublease, license, management agreement to operate
(but not occupy as a tenant) a particular space at the Facility, or other
similar agreement in respect of use or occupancy of any portion of the Leased
Property, but excluding Bookings.

“Subsidiary”: As to any Person, (i) any corporation more than fifty percent
(50%) of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time of determination owned by such
Person and/or one or more Subsidiaries of such Person, and (ii) any partnership,
limited liability company, association, joint venture or other entity in which
such Person and/or one or more Subsidiaries of such Person has more than a fifty
percent (50%) Equity Interest at the time of determination.

“Subtenant”: The tenant under any Sublease.

“Subtenant Subsidiary”: Any subsidiary of Tenant that is a Subtenant under a
Sublease from Tenant.

“Successor Assets”: As defined in Section 36.1.

“Successor Assets FMV”: As defined in Section 36.1.

“Successor Tenant”: As defined in Section 36.1.

“System-wide IP”: All of the Intellectual Property (in each case, excluding
Property Specific IP and Property Specific Guest Data) that (i) Services Co or
any of its Subsidiaries currently license, contemplate to license or otherwise
provide to facilitate the provision of services by or on behalf of Services Co
or any of its Subsidiaries to any properties owned by CEOC or its Affiliates,
(ii) Services Co or any of its Subsidiaries currently provide or contemplate to
provide pursuant to, or is otherwise necessary for the performance of, any
Property Management Agreement (as defined in the Omnibus Agreement), (iii) is
necessary for the provision of Enterprise Services (as defined in the Omnibus
Agreement) by Services Co, (iv)

 

42



--------------------------------------------------------------------------------

is generally used by CEOC, its Affiliates and their respective Subsidiaries for
their respective properties, including any and all Intellectual Property
comprising and/or related to the Total Rewards Program, or (v) is developed,
created or acquired by or on behalf of Services Co or any of its Subsidiaries
and is not a derivative work of any Intellectual Property licensed to Services
Co.

“Taking”: Any taking of all or any part of the Leased Property and/or the
Leasehold Estate or any part thereof, in or by Condemnation, including by reason
of the temporary requisition of the use or occupancy of all or any part of the
Leased Property by any governmental authority, civil or military.

“Tenant”: As defined in the preamble.

“Tenant Capital Improvement”: A Capital Improvement other than a Material
Capital Improvement funded by Landlord pursuant to a Landlord MCI Financing. The
term “Tenant Capital Improvement” shall not include Capital Improvements
conveyed by Tenant to Landlord.

“Tenant Competitor”: As of any date of determination, any Person (other than
Tenant and its Affiliates) that is engaged, or is an Affiliate of a Person that
is engaged, in the ownership or operation of a Gaming business; provided, that,
(i) for purposes of the foregoing, ownership of the real estate and improvements
where a Gaming business is conducted, without ownership of the Gaming business
itself, shall not be deemed to constitute the ownership of a Gaming business,
(ii) any investment fund or other Person with an investment representing an
equity ownership of fifteen percent (15%) or less in a Tenant Competitor and no
Control over such Tenant Competitor shall not be a Tenant Competitor,
(iii) solely for purposes of Section 18.4(c), a Person with an investment
representing an equity ownership of twenty-five percent (25%) or less in a
Non-Core Tenant Competitor shall be deemed to not have Control over such Tenant
Competitor, and (iv) Landlord shall not be deemed to become a Tenant Competitor
by virtue of it or its Affiliate’s acquiring ownership, or engaging in the
ownership or operation of, a Gaming business, if Landlord or any of its
Affiliates first offered CEC (or its Subsidiary, as applicable) the opportunity
to lease and manage such Gaming business pursuant to the ROFR Agreement and CEC
(or its Subsidiary, as applicable) did not accept such offer.

“Tenant Event of Default”: As defined in Section 16.1.

“Tenant Information” means information concerning Tenant, CEC or their
respective Affiliates, including Manager, or any of their respective assets or
businesses, including, without limitation, the operation of the Leased Property

“Tenant Material Capital Improvement”: As defined in Section 10.4(e).

“Tenant Securitization Certification”: As defined in Section 23.1(b).

“Tenant Transferee Requirement”: As defined in Section 22.2(i).

 

43



--------------------------------------------------------------------------------

“Tenant’s Initial Financing”: means the financing provided under that certain
Credit Agreement, dated as of the date hereof, by and among Tenant, as borrower,
the Lenders (as defined therein) party thereto from time to time and Credit
Suisse AG, Cayman Islands Branch, as administrative agent for the Lenders and
collateral agent for the Secured Parties (as defined therein).

“Tenant’s MCI Intent Notice”: As defined in Section 10.4(a).

“Tenant’s Pledged Property”: All now owned and hereafter acquired FF&E not
otherwise part of the Leased Property and all other now owned and hereafter
acquired personal property (including all gaming equipment), licenses, permits,
subleases, concessions, and contracts, in each case, located at the Leased
Property or primarily related to or used or held for use in connection with the
operation of the business conducted on or about the Leased Property as then
being operated (including all Property Specific IP and Property Specific Guest
Data and Tenant’s rights under Property-Related IP, other System-wide IP,
proprietary operating systems and customer data, including Guest Data) owned by
or licensed or granted to Tenant and/or any Subsidiaries of Tenant, all reserve
accounts established hereunder, including the Cap Ex Reserve, CapEx Reserve
Funds, FF&E Reserve or FF&E Reserve Funds, and any cash (including all cage
cash) located on-site at the Facility but not any other cash, securities or
investments; provided, that, Tenant’s Pledged Property shall exclude all
Excluded Assets, all products and proceeds of Tenant’s Pledged Property, and, to
the extent required by Gaming Regulations, any Gaming Licenses.

“Tenant’s Property”: All assets of Tenant and its Subsidiaries (other than the
Leased Property and, for purposes of Article XXXVI only, any Intellectual
Property that will not be transferred to a Successor Tenant under Article XXXVI)
primarily related to or used in connection with the operation of the business
conducted on or about the Leased Property or any portion thereof, together with
all replacements, modifications, additions, alterations and substitutes therefor
and including all goodwill and going concern value associated with Tenant’s
Property.

“Term”: As defined in Section 1.3.

“Third-Party MCI Financing”: As defined in Section 10.4(c).

“Total Leverage Ratio”: With respect to any Person and its Subsidiaries on a
consolidated basis, on any date, the ratio of (i) the aggregate principal amount
of (without duplication) all indebtedness consisting of Capital Lease
Obligations, indebtedness for borrowed money, unreimbursed obligations in
respect of drawn letters of credit (but excluding contingent obligations under
outstanding letters of credit) and other purchase money indebtedness and
guarantees of any of the foregoing obligations, of such Person and its
Subsidiaries determined on a consolidated basis on such date in accordance with
GAAP to (ii) EBITDA.

“Total Net Leverage Ratio”: With respect to any Person and its Subsidiaries on a
consolidated basis, on any date, the ratio of (i) (a) the aggregate principal
amount of (without duplication) all indebtedness consisting of Capital Lease
Obligations, indebtedness for borrowed money, unreimbursed obligations in
respect of drawn letters of credit (but excluding contingent obligations under
outstanding letters of credit) and other purchase money indebtedness and
guarantees of any of the foregoing obligations, of such Person and its
Subsidiaries determined on

 

44



--------------------------------------------------------------------------------

a consolidated basis on such date in accordance with GAAP less (b) the aggregate
amount of all cash or cash equivalents of such Person and its Subsidiaries
(provided, that, in the case of cash or cash equivalents held by Domestic
Subsidiaries of a Person that is not incorporated in, or organized under the
laws of, the United States or any state or territory thereof or the District of
Columbia, such cash must be held at a bank or other financial institution
located in the United States or any territory thereof or the District of
Columbia) that would not appear as “restricted” on a consolidated balance sheet
of such Person and its Subsidiaries to (ii) EBITDA.

“Trademarks”: As defined in the definition of Intellectual Property.

“Trailing Test Period”: For any date of determination, the period of the four
(4) most recently ended consecutive calendar quarters prior to such date of
determination for which Financial Statements are available.

“Transition Period”: As defined in the MLSA.

“Transition Services Agreement”: That certain Transition of Management Services
Agreement (CPLV), dated as of the date hereof, by and among Tenant, Landlord,
Services Co, Caesars License Company, LLC and Manager, as amended, restated,
supplemented or otherwise modified from time to time.

“Tri-Party Agreement”: As defined in Section 9.5(a).

“Triennial Allocated Minimum Cap Ex Amount B Ceiling”: The difference of (a) the
Triennial Minimum Cap Ex Amount B, minus (b) the Triennial Allocated Minimum Cap
Ex Amount B Floor (as defined in the Non-CPLV Lease). Notwithstanding anything
herein to the contrary, fifty percent (50%) of all Capital Expenditures
constituting Material Capital Improvements shall be credited toward the
Triennial Allocated Minimum Cap Ex Amount B Ceiling applicable to the Triennial
Period during which such Capital Expenditures were incurred and the other fifty
percent (50%) of such Capital Expenditures constituting Material Capital
Improvements shall not be credited toward the Triennial Allocated Minimum Cap Ex
Amount B Ceiling.

“Triennial Allocated Minimum Cap Ex Amount B Floor”: An amount equal to
Eighty-Four Million and No/100 Dollars ($84,000,000.00), as reduced from time to
time by the applicable Minimum Cap Ex Reduction Amount in the event that the
Triennial Minimum Cap Ex Amount B is reduced by the applicable Minimum Cap Ex
Reduction Amount. Notwithstanding anything herein to the contrary, fifty percent
(50%) of all Capital Expenditures constituting Material Capital Improvements
shall be credited toward the Triennial Allocated Minimum Cap Ex Amount B Floor
applicable to the Triennial Period during which such Capital Expenditures were
incurred and the other fifty percent (50%) of such Capital Expenditures
constituting Material Capital Improvements shall not be credited toward the
Triennial Allocated Minimum Cap Ex Amount B Floor.

“Triennial Minimum Cap Ex Amount B”: An amount equal to Three Hundred Fifty
Million and No/100 Dollars ($350,000,000.00), provided, however, that for
purposes of calculating the Triennial Minimum Cap Ex Amount B, Capital
Expenditures during the applicable Triennial Period shall not include any of the
following (without duplication): (a)

 

45



--------------------------------------------------------------------------------

Services Co Capital Expenditures, (b) Capital Expenditures by any subsidiaries
of Tenant that are non-U.S. subsidiaries or are “unrestricted subsidiaries” as
defined under Tenant’s debt documentation, (c) any Capital Expenditures of
Tenant related to gaming equipment, (d) any Capital Expenditures of Tenant
related to corporate shared services, nor (e) any Capital Expenditures with
respect to properties that are not included in the Leased Property or Other
Leased Property. The Triennial Minimum Cap Ex Amount B shall be decreased from
time to time (x) in the event of any partial termination of either this Lease or
the Other Leases in connection with any Condemnation or in connection with a
Casualty Event, in either case in accordance with the express terms of this
Lease or the Other Leases (as applicable), in either case that results in the
removal of Material Leased Property from this Lease or the Other Leases (as
applicable); and (y) in connection with either (i) to the extent applicable to
any Other Leases, any disposition of Other Leased Property by a landlord under
the Other Leases in accordance with Article XVIII of the Other Leases and the
execution of a third party Severance Lease with respect to such removed Other
Leased Property, or (ii) any disposition of all of the Other Leased Property
under any Other Lease in accordance with Article XVIII of such Other Lease and
the assignment of such Other Lease to a third party Acquirer (as defined in such
Other Lease); with such decrease, in each case of clause (x) or (y) above, being
equal to the applicable Minimum Cap Ex Reduction Amount. Notwithstanding
anything herein to the contrary, fifty percent (50%) of all Capital Expenditures
and Other Capital Expenditures constituting Material Capital Improvements or
Other Material Capital Improvements shall be credited toward the Triennial
Minimum Cap Ex Amount B applicable to the Triennial Period during which such
Capital Expenditures or Other Capital Expenditures were incurred and the other
fifty percent (50%) of such Capital Expenditures and Other Capital Expenditures
constituting Material Capital Improvements or Other Material Capital
Improvements shall not be credited toward the Triennial Minimum Cap Ex Amount B.
Without limitation of anything set forth in the foregoing, it is acknowledged
and agreed that any Capital Expenditures with respect to any one or more of the
London/Chester Properties shall not be included in the calculation of the
Triennial Minimum Cap Ex Amount B.

“Triennial Minimum Cap Ex Requirement B”: A defined in Section 10.5(a)(iv).

“Triennial Period”: Each period of three (3) full Fiscal Years during the Term.

“Unavoidable Delay”: Delays due to strikes, lockouts, inability to procure
materials, power failure, acts of God, governmental restrictions, enemy action,
civil commotion, fire, unavoidable casualty or other causes beyond the
reasonable control of the Party responsible for performing an obligation
hereunder; provided, that lack of funds, in and of itself, shall not be deemed a
cause beyond the reasonable control of a Party.

“Unsuitable for Its Primary Intended Use”: A state or condition of the Leased
Property such that by reason of a Partial Taking the Leased Property cannot,
following restoration thereof (to the extent commercially practical), be
operated on a commercially practicable basis for the Primary Intended Use for
which it was primarily being used immediately preceding the taking, taking into
account, among other relevant economic factors, the amount of square footage and
the estimated revenue affected by such Partial Taking.

 

46



--------------------------------------------------------------------------------

“Variable Rent”: The Variable Rent component of Rent, as defined in more detail
in clauses (b) and (c) of the definition of “Rent.”

“Variable Rent Base”: As defined in clause (b)(ii)(A) of the definition of
“Rent.”

“Variable Rent Determination Period”: Each of (i) the Fiscal Period that ended
immediately prior to the Commencement Date, and (ii) the Fiscal Period in each
case that ends immediately prior to the commencement of the 8th Lease Year, the
11th Lease Year, and the first (1st) Lease Year of each Renewal Term.

“Variable Rent Payment Period”: Collectively or individually, each of the First
Variable Rent Period, the Second Variable Rent Period and each of the Renewal
Term Variable Rent Periods.

“Variable Rent Statement”: As defined in Section 3.2(a).

“Work”: Any and all work in the nature of construction, restoration, alteration,
modification, addition, improvement or demolition in connection with the
performance of any Alterations and/or any Capital Improvements.

“Year 8 Decrease”: As defined in clause (b)(ii)(A) of the definition of “Rent.”

“Year 8 Increase”: As defined in clause (b)(ii)(A) of the definition of “Rent.”

“Year 8-10 Variable Rent”: As defined in clause (b)(ii)(A) of the definition of
“Rent.”

“Year 11 Decrease”: As defined in clause (b)(ii)(B) of the definition of “Rent.”

“Year 11 Increase”: As defined in clause (b)(ii)(B) of the definition of “Rent.”

“Year 11-15 Variable Rent”: As defined in clause (b)(ii)(B) of the definition of
“Rent.”

ARTICLE III

RENT

3.1 Payment of Rent.

(a) Generally. During the Term, Tenant will pay to Landlord the Rent and
Additional Charges in lawful money of the United States of America and legal
tender for the payment of public and private debts, in the manner provided in
Section 3.4.

(b) Payment of Rent until Commencement of Variable Rent. On the Commencement
Date, a prorated portion of the first monthly installment of Rent shall be paid
by Tenant for the period from the Commencement Date until the last day of the
calendar month in which the Commencement Date occurs, based on the number of
days during such period. Thereafter, for

 

47



--------------------------------------------------------------------------------

the first seven (7) Lease Years, Rent shall be payable by Tenant in consecutive
monthly installments equal to one-twelfth (1/12th) of the Rent amount for the
applicable Lease Year on the first (1st) day of each calendar month (or the
immediately preceding Business Day if the first (1st) day of the month is not a
Business Day), in advance for such calendar month, during that Lease Year.

(c) Payment of Rent following Commencement of Variable Rent. From the
commencement of the eighth (8th) Lease Year and continuing until the Expiration
Date, both Base Rent and Variable Rent during any Lease Year shall be payable in
consecutive monthly installments equal to one-twelfth (1/12th) of the Base Rent
and Variable Rent amounts for the applicable Lease Year on the first (1st) day
of each calendar month (or the immediately preceding Business Day if the first
(1st) day of the month is not a Business Day), in advance for such calendar
month, during that Lease Year; provided, however, that for each month where
Variable Rent is payable but the amount thereof depends upon calculation of Net
Revenue not yet known (e.g., the first few months of the eighth (8th) Lease
Year, the eleventh (11th) Lease Year, and (if applicable) the first (1st) Lease
Year of each Renewal Term), the amount of the Variable Rent payable monthly in
advance shall remain the same as in the immediately preceding month, and
provided, further, that Tenant shall make a payment to Landlord (or be entitled
to set off against its Rent payment due, as applicable) on the first (1st) day
of the calendar month (or the immediately preceding Business Day if the first
(1st) day of the month is not a Business Day) following the completion of such
calculation in the amount necessary to “true-up” any underpayments or
overpayments of Variable Rent for such interim period. Tenant shall complete
such calculation of Net Revenue as provided in Section 3.2 of this Lease.

(d) Proration for Partial Lease Year. Unless otherwise agreed by the Parties in
writing, Rent and applicable Additional Charges shall be prorated on a per diem
basis as to any Lease Year containing less than twelve (12) calendar months, and
with respect to any installment thereof due for any partial months at the
beginning and end of the Term.

(e) Rent Allocation.

(i) Rent during the initial seven (7) Lease Years and Rent thereafter for the
duration of the Initial Term shall be allocated as specified in Schedule 5
hereto and such allocations of Rent and Base Rent shall represent Tenant’s
accrued liability on account of the use of the Leased Property during the
Initial Term. Landlord and Tenant agree that such allocations are intended to
constitute a specific allocation of fixed rent within the meaning of Treasury
Regulation § 1.467-1(c)(2)(ii)(A) to the applicable period and in the respective
amounts set forth in Schedule 5 hereto. Landlord and Tenant agree, for purposes
of federal income tax returns filed by it (or on any income tax returns on which
its income is included), (i) to accrue rental income and rental expense,
respectively during the Initial Term in the amounts equal to the Rent for a
given period plus or minus the amount set forth under the caption “Section 467
Rent Adjustment” in Schedule 5 hereto, and (ii) to deduct interest expense and
accrue interest income, respectively, in the amounts set forth under the caption
“Section 467 Interest” in Schedule 5 hereto.

 

48



--------------------------------------------------------------------------------

3.2 Variable Rent Determination.

(a) Variable Rent Statement. Tenant shall, no later than ninety (90) days after
the end of each Variable Rent Determination Period during the Term, furnish to
Landlord a statement (the “Variable Rent Statement”), which Variable Rent
Statement shall (i) set forth the sum of the Net Revenues realized with respect
to the Facility during each of (x) such just-ended Variable Rent Determination
Period and (y) except with respect to the first (1st) Variable Rent Statement,
the Variable Rent Determination Period immediately preceding such just-ended
Variable Rent Determination Period, (ii) except with respect to the first (1st)
Variable Rent Statement, set forth Tenant’s calculation of the per annum
Variable Rent payable hereunder during the next Variable Rent Payment Period,
(iii) be accompanied by reasonably appropriate supporting data and information,
and (iv) be certified by a senior financial officer of Tenant and expressly
state that such officer has examined the reports of Net Revenue therein and the
supporting data and information accompanying the same, that such examination
included such tests of Tenant’s books and records as reasonably necessary to
make such determination, and that such statement accurately presents in all
material respects the Net Revenues for the applicable periods covered thereby,
so that Tenant shall commence paying the applicable Variable Rent payable during
each Variable Rent Payment Period hereunder (in accordance with the calculation
set forth in each such Variable Rent Statement) no later than the first (1st)
day of the fourth (4th) calendar month during such Variable Rent Payment Period
(or the immediately preceding Business Day if the first (1st) day of such month
is not a Business Day).

(b) Maintenance of Records Relating to Variable Rent Statement. Tenant shall
maintain, at its corporate offices, for a period of not less than six (6) years
following the end of each Lease Year, adequate records which shall evidence the
Net Revenue realized by the Facility during each Lease Year, together with all
such records that would normally be examined by an independent auditor pursuant
to GAAP in performing an audit of Tenant’s Variable Rent Statements. The
provisions and covenants of this Section 3.2(b) shall survive the expiration of
the Term or sooner termination of this Lease.

(c) Audits. At any time within two (2) years of receipt of any Variable Rent
Statement, Landlord shall have the right to cause to be conducted an independent
audit of the matters covered thereby, conducted by a nationally-recognized
independent public accounting firm mutually reasonably agreed to by the Parties.
Such audit shall be limited to items necessary to ascertain an accurate
determination of the calculation of the Variable Rent payable hereunder, and
shall be conducted during normal business hours at the principal executive
office of Tenant. If it shall be determined as a result of such audit (i) that
there has been a deficiency in the payment of Variable Rent, such deficiency
shall become due and payable by Tenant to Landlord, within thirty (30) days
after such determination, or (ii) that there has been an excess payment of
Variable Rent, such excess shall become due and payable by Landlord to Tenant,
within thirty (30) days after such determination. In addition, if any Variable
Rent Statement shall be found to have understated the per annum Variable Rent
payable during any Variable Rent Payment Period by more than two and one-half
percent (2.5%), and Landlord is entitled to any additional Variable Rent as a
result of such understatement, then (x) Tenant shall pay to Landlord all
reasonable, out-of-pocket costs and expenses which may be incurred by Landlord
in determining and collecting the understatement or underpayment, including the
cost of the audit (if applicable) and (y) interest at the Overdue Rate on the
amount of the deficiency from the date when said

 

49



--------------------------------------------------------------------------------

payment should have been made until paid. If it shall be determined as a result
of such audit that the applicable Variable Rent Statement did not understate the
per annum Variable Rent payable during any Variable Rent Payment Period by more
than two and one-half percent (2.5%), then Landlord shall pay to Tenant all
reasonable, out-of-pocket costs and expenses incurred by Tenant in making such
determination, including the cost of the audit. In addition, if any Variable
Rent Statement shall be found to have willfully and intentionally understated
the per annum Variable Rent by more than five percent (5%), such understatement
shall, at Landlord’s option, constitute a Tenant Event of Default under this
Lease. Any audit conducted pursuant to this Section 3.2(c) shall be performed
subject to and in accordance with the provisions of Section 23.1(c) hereof. The
receipt by Landlord of any Variable Rent Statement or any Variable Rent paid in
accordance therewith for any period shall not constitute an admission of the
correctness thereof.

3.3 Late Payment of Rent or Additional Charges. Tenant hereby acknowledges that
the late payment by Tenant to Landlord of any Rent or Additional Charges will
cause Landlord to incur costs not contemplated hereunder, the exact amount of
which is presently anticipated to be extremely difficult to ascertain.
Accordingly, if any installment of Rent or Additional Charges payable directly
to Landlord shall not be paid within four (4) days after its due date, Tenant
shall pay to Landlord on demand a late charge equal to the lesser of (a) five
percent (5%) of the amount of such installment or Additional Charges and (b) the
maximum amount permitted by law. The Parties agree that this late charge
represents a fair and reasonable estimate of the costs that Landlord will incur
by reason of late payment by Tenant. The Parties further agree that any such
late charge constitutes Rent, and not interest, and such assessment does not
constitute a lender or borrower/creditor relationship between Landlord and
Tenant. If any installment of Rent (or Additional Charges payable directly to
Landlord) shall not be paid within nine (9) days after its due date, the amount
unpaid, including any late charges previously accrued and unpaid, shall bear
interest at the Overdue Rate (from such ninth (9th) day after the due date of
such installment until the date of payment thereof) (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, whether or not a claim for such interest is allowed or allowable in
such proceeding), and Tenant shall pay such interest to Landlord on demand. The
payment of such late charge or such interest shall not constitute a waiver of,
nor excuse or cure, any default under this Lease, nor prevent Landlord from
exercising any other rights and remedies available to Landlord. No failure by
Landlord to insist upon strict performance by Tenant of Tenant’s obligation to
pay late charges and interest on sums overdue shall constitute a waiver by
Landlord of its right to enforce the provisions, terms and conditions of this
Section 3.3. No payment by Tenant nor receipt by Landlord of a lesser amount
than may be required to be paid hereunder shall be deemed to be other than on
account of any such payment, nor shall any endorsement or statement on any check
or any letter accompanying any check tendered as payment be deemed an accord and
satisfaction and Landlord, in its sole discretion, may accept such check or
payment without prejudice to Landlord’s right to recover the balance of such
payment due or pursue any other right or remedy in this Lease provided.

3.4 Method of Payment of Rent. Rent and Additional Charges to be paid to
Landlord shall be paid by electronic funds transfer debit transactions through
wire transfer, ACH or direct deposit of immediately available federal funds and
shall be initiated by Tenant for settlement on or before the applicable Payment
Date in each case (or, in respect of Additional Charges, as applicable, such
other date as may be applicable hereunder); provided, however, if

 

50



--------------------------------------------------------------------------------

the Payment Date is not a Business Day, then settlement shall be made on the
preceding Business Day. Landlord shall provide Tenant with appropriate wire
transfer, ACH and direct deposit information in a Notice from Landlord to
Tenant. If Landlord directs Tenant to pay any Rent or any Additional Charges to
any party other than Landlord, Tenant shall send to Landlord, simultaneously
with such payment, a copy of the transmittal letter or invoice and a check
whereby such payment is made or such other evidence of payment as Landlord may
reasonably require.

3.5 Net Lease. Landlord and Tenant acknowledge and agree that (i) this Lease is
and is intended to be what is commonly referred to as a “net, net, net” or
“triple net” lease, and (ii) the Rent (including, for avoidance of doubt,
following commencement of the obligation to pay Variable Rent hereunder, the
Base Rent and Variable Rent components of the Rent) and Additional Charges shall
be paid absolutely net to Landlord, without abatement, deferment, reduction,
defense, counterclaim, claim, demand, notice, deduction or offset of any kind
whatsoever, so that this Lease shall yield to Landlord the full amount or
benefit of the installments of Rent (including, for the avoidance of doubt,
following commencement of the obligation to pay Variable Rent hereunder, the
Base Rent and Variable Rent components of the Rent) and Additional Charges
throughout the Term, all as more fully set forth in Article V and except and
solely to the extent expressly provided in Article XIV (in connection with a
Casualty Event), in Article XV (in connection with a Condemnation), in
Section 3.1 (in connection with the “true-up”, if any, applicable to the onset
of a Variable Rent Payment Period) and in Section 41.17. If Landlord commences
any proceedings for non-payment of Rent, Tenant will not interpose any defense,
offset, claim, counterclaim or cross complaint or similar pleading of any nature
or description in such proceedings unless Tenant would lose or waive such claim
by the failure to assert it. This shall not, however, be construed as a waiver
of Tenant’s right to assert such claims in a separate action brought by Tenant.
The covenants to pay Rent and Additional Charges hereunder are independent
covenants, and Tenant shall have no right to hold back, deduct, defer, reduce,
offset or fail to pay any such amounts for default by Landlord or for any other
reason whatsoever, except solely as and to the extent provided in Section 3.1
and this Section 3.5.

ARTICLE IV

ADDITIONAL CHARGES

4.1 Impositions. Subject to Article XII relating to permitted contests, Tenant
shall pay, or cause to be paid, all Impositions as and when due and payable
during the Term to the applicable taxing authority or other party imposing the
same before any fine, penalty, premium or interest may be added for non-payment
(provided, (i) such covenant shall not be construed to require early or advance
payments that would reduce or discount the amount otherwise owed and (ii) Tenant
shall not be required to pay any Impositions that under the terms of any
applicable Ground Lease are required to be paid by the Ground Lessor
thereunder). Tenant shall make such payments directly to the taxing authorities
where feasible, and on a monthly basis furnish to Landlord a summary of such
payments, together, upon the request of Landlord, with copies of official
receipts or other reasonably satisfactory proof evidencing such payments. If
Tenant is not permitted to, or it is otherwise not feasible for Tenant to, make
such payments directly to the taxing authorities or other applicable party, then
Tenant shall make such payments to Landlord at

 

51



--------------------------------------------------------------------------------

least ten (10) Business Days prior to the due date, and Landlord shall make such
payments to the taxing authorities or other applicable party prior to the due
date. If and to the extent funds for Impositions are being reserved by Tenant on
a regular basis with and held by Fee Mortgagee, Tenant shall be permitted to
make a direct request to Fee Mortgagee (contemporaneously providing a copy of
such request to Landlord) to cause such funds to be applied to Impositions when
due and payable, unless a Tenant Event of Default exists, and, to the extent Fee
Mortgagee fails to make such disbursement, the failure to timely pay such
Impositions shall not give rise to any Tenant Event of Default or other
liability or obligation of Tenant hereunder. Landlord shall deliver to Tenant
any bills received by Landlord for Impositions, promptly following Landlord’s
receipt thereof. Tenant’s obligation to pay Impositions shall be absolutely
fixed upon the date such Impositions become a lien upon the Leased Property to
the extent payable during the Term or any part thereof, subject to Article XII.
Notwithstanding anything in the first sentence of this Section 4.1 to the
contrary, if any Imposition may, at the option of the taxpayer, lawfully be paid
in installments, whether or not interest shall accrue on the unpaid balance of
such Imposition, Tenant may pay the same, and any accrued interest on the unpaid
balance of such Imposition, in installments as the same respectively become due
and before any fine, penalty, premium or further interest may be added thereto.
Nothing in this Section 4.1 shall limit Tenant’s obligations with respect to
funding reserves for Impositions to the extent required under Section 31.3.

(a) Landlord or Landlord REIT shall prepare and file all tax returns and reports
as may be required by Legal Requirements with respect to Landlord’s net income,
gross receipts, franchise taxes and taxes on its capital stock and any other
returns required to be filed by or in the name of Landlord (the “Landlord Tax
Returns”), and Tenant or Tenant’s applicable direct or indirect parent shall
prepare and file all other tax returns and reports as may be required by Legal
Requirements with respect to or relating to the Leased Property (including all
Capital Improvements) and Tenant’s Property. If any property covered by this
Lease is classified as personal property for tax purposes, Tenant shall file all
required personal property tax returns in such jurisdictions where it is
required to file pursuant to applicable Legal Requirements and provide copies to
Landlord upon request.

(b) Any refund due from any taxing authority in respect of any Imposition paid
by or on behalf of Tenant shall be paid over to or retained by Tenant, and any
refund due from any taxing authority in respect of any Imposition paid by or on
behalf of Landlord, if any, shall be paid over to or retained by Landlord.

(c) Landlord and Tenant shall, upon request of the other, provide such data as
is maintained by the Party to whom the request is made with respect to the
Leased Property as may be necessary to prepare any required tax returns and
reports. Landlord, to the extent it possesses the same, and Tenant, to the
extent it possesses the same, shall provide the other Party, upon request, with
cost and depreciation records necessary for filing returns for any property
classified as personal property. Where Landlord is legally required to file
personal property tax returns, Landlord shall provide Tenant with copies of
assessment notices indicating a value in excess of the reported value in
sufficient time for Tenant to file a protest.

(d) Billings for reimbursement by Tenant to Landlord of personal property or
real property taxes and any taxes due under the Landlord Tax Returns, if and to
the extent Tenant is responsible for such taxes under the terms of this
Section 4.1 (subject to Article XII), shall be accompanied by copies of a bill
therefor and payments thereof which identify in reasonable detail the personal
property or real property or other tax obligations of Landlord with respect to
which such payments are made.

 

52



--------------------------------------------------------------------------------

(e) Impositions imposed or assessed in respect of the tax-fiscal period during
which the Commencement Date or the Expiration Date occurs shall be adjusted and
prorated between Landlord and Tenant; provided, that Tenant’s obligation to pay
its prorated share of Impositions imposed or assessed before the Expiration Date
in respect of a tax-fiscal period during the Term shall survive the Expiration
Date (and its right to contest the same pursuant to Article XII shall survive
the Stated Expiration Date). Landlord will not enter into agreements that will
result in, or consent to the imposition of, additional Impositions without
Tenant’s consent, which shall not be unreasonably withheld, conditioned or
delayed; provided, in each case, Tenant is given reasonable opportunity to
participate in the process leading to such agreement. Impositions imposed or
assessed in respect of any tax-fiscal period occurring (in whole or in part)
prior to the Commencement Date, if any, shall be Tenant’s obligation to pay or
cause to be paid.

4.2 Utilities and Other Matters. Tenant shall pay or cause to be paid all
charges for electricity, power, gas, oil, water and other utilities used in the
Leased Property. Tenant shall also pay or reimburse Landlord for all costs and
expenses of any kind whatsoever which at any time with respect to the Term
hereof may be imposed against Landlord by reason of any Property Documents, or
with respect to easements, licenses or other rights over, across or with respect
to any adjacent or other property which benefits the Leased Property or any
Capital Improvement, including any and all costs and expenses associated with
any utility, drainage and parking easements relating to the Leased Property (but
excluding, for the avoidance of doubt, any costs and expenses under any Fee
Mortgage Documents).

4.3 Compliance Certificate. Landlord shall deliver to Tenant, promptly following
Landlord’s receipt thereof, any bills received by Landlord for items required to
be paid by Tenant hereunder, including, without limitation, Impositions,
utilities and insurance. Promptly upon request of Landlord (but so long as no
Event of Default is continuing no more frequently than one time per Fiscal
Quarter), Tenant shall furnish to Landlord a certification stating that all or a
specified portion of Impositions, utilities, insurance premiums or, to the
extent specified by Landlord, any other amounts payable by Tenant hereunder that
have, in each case, come due prior to the date of such certification have been
paid (or that such payments are being contested in good faith by Tenant in
accordance herewith) and specifying the portion of the Leased Property to which
such payments relate.

4.4 Impound Account. At Landlord’s option following the occurrence and during
the continuation of a monetary Tenant Event of Default (to be exercised by
thirty (30) days’ written notice to Tenant), and provided Tenant is not already
being required to impound such payments in accordance with the requirements of
Section 31.3 below, Tenant shall be required to deposit, at the time of any
payment of Rent, an amount equal to one-twelfth (1/12th) of the sum of
(i) Tenant’s estimated annual real and personal property taxes required pursuant
to Section 4.1 hereof (as reasonably determined by Landlord), (ii) Tenant’s
estimated annual insurance premium costs pursuant to Article XIII hereof (as
reasonably determined by Landlord), and (iii) the amount of annual rent payable
under the Octavius Ground Lease. Such amounts shall be applied to the payment of
the obligations in respect of which said amounts were deposited, on or before
the respective dates on which the same or any of them would become due. The
reasonable cost of administering such impound account shall be paid by Tenant.
Nothing in this Section 4.4 shall be deemed to affect any other right or remedy
of Landlord hereunder.

 

53



--------------------------------------------------------------------------------

ARTICLE V

NO TERMINATION, ABATEMENT, ETC.

Except as otherwise specifically provided in this Lease, Tenant shall remain
bound by this Lease in accordance with its terms. The obligations of Landlord
and Tenant hereunder shall be separate and independent covenants and agreements
and the Rent and all other sums payable by Tenant hereunder shall continue to be
payable in all events unless the obligations to pay the same shall be terminated
pursuant to the express provisions of this Lease or by termination of this Lease
as to all or any portion of the Leased Property other than by reason of an Event
of Default. Without limitation of the preceding sentence, the respective
obligations of Landlord and Tenant shall not be affected by reason of, except as
expressly set forth in Articles XIV and XV, (i) any damage to or destruction of
the Leased Property, including any Capital Improvement or any portion thereof
from whatever cause, or any Condemnation of the Leased Property, including any
Capital Improvement or any portion thereof or, discontinuance of any service or
utility servicing the same; (ii) the lawful or unlawful prohibition of, or
restriction upon, Tenant’s use of the Leased Property, including any Capital
Improvement or any portion thereof or the interference with such use by any
Person or by reason of eviction by paramount title; (iii) any claim that Tenant
has or might have against Landlord by reason of any default or breach of any
warranty by Landlord hereunder or under any other agreement between Landlord and
Tenant or to which Landlord and Tenant are parties; (iv) any bankruptcy,
insolvency, reorganization, consolidation, readjustment, liquidation,
dissolution, winding up or other proceedings affecting Landlord or any assignee
or transferee of Landlord; or (v) for any other cause, whether similar or
dissimilar to any of the foregoing. Tenant hereby specifically waives all rights
arising from any occurrence whatsoever which may now or hereafter be conferred
upon it by law (a) to modify, surrender or terminate this Lease or quit or
surrender the Leased Property or any portion thereof, or (b) which may entitle
Tenant to any abatement, deduction, reduction, suspension or deferment of or
defense, counterclaim, claim or set-off against the Rent or other sums payable
by Tenant hereunder, except in each case as may be otherwise specifically
provided in this Lease.

ARTICLE VI

OWNERSHIP OF REAL AND PERSONAL PROPERTY

6.1 Ownership of the Leased Property.

(a) Landlord and Tenant acknowledge and agree that they have executed and
delivered this Lease with the understanding that (i) the Leased Property is the
property of Landlord, (ii) Tenant has only the right to the possession and use
of the Leased Property upon the terms and conditions of this Lease, (iii) this
Lease is a “true lease,” is not a financing lease, mortgage, equitable mortgage,
deed of trust, trust agreement, security agreement or other financing or trust
arrangement, and the economic realities of this Lease are those of a true lease,
(iv) the business relationship created by this Lease and any related documents
is and at all times

 

54



--------------------------------------------------------------------------------

shall remain that of landlord and tenant, (v) this Lease has been entered into
by each Party in reliance upon the mutual covenants, conditions and agreements
contained herein, and (vi) none of the agreements contained herein is intended,
nor shall the same be deemed or construed, to create a partnership between
Landlord and Tenant, to make them joint venturers, to make Tenant an agent,
legal representative, partner, subsidiary or employee of Landlord, or to make
Landlord in any way responsible for the debts, obligations or losses of Tenant.
Notwithstanding anything to the contrary herein, Landlord is the fee or
leasehold (as applicable) and record owner of the Leased Property.

(b) Each of the Parties covenants and agrees, subject to Section 6.1(d), not to
(i) file any income tax return or other associated documents, (ii) file any
other document with or submit any document to any governmental body or
authority, or (iii) enter into any written contractual arrangement with any
Person, in each case that takes a position other than that this Lease is a “true
lease” with Landlord as owner of the Leased Property (except as expressly set
forth below) and Tenant as the tenant of the Leased Property. For U.S. federal,
state and local income tax purposes, Landlord and Tenant agree that (x) Landlord
shall be treated as the owner of the Leased Property eligible to claim
depreciation deductions under Sections 167 or 168 of the Code with respect to
the Leased Property excluding the Leased Property described in clauses (y) and
(z) below, (y) Tenant shall be treated as owner of, and eligible to claim
depreciation deductions under Sections 167 or 168 of the Code with respect to
all Tenant Capital Improvements (including, for avoidance of doubt and for
purposes of this sentence, Tenant Material Capital Improvements) and Material
Capital Improvements funded by Landlord pursuant to a Landlord MCI Financing
that is treated as a loan for such income tax purposes, and (z) Tenant shall be
treated as owner of, and eligible to claim depreciation deductions under
Sections 167 and 168 of the Code with respect to any Leased Improvements
(related to any capital improvement projects ongoing as of the Commencement Date
for which fifty percent (50%) or less of the costs of such projects have been
paid or accrued as of the Commencement Date (the completion of such capital
improvement projects being an obligation of Tenant at no cost or expense to
Landlord). For the avoidance of doubt, Landlord shall be treated as having
received from the Debtors on the Commencement Date, as a capital contribution
together with the transfer of the Leased Property to Landlord pursuant to the
Bankruptcy Plan, an obligation of Tenant (at no cost or expense to Landlord) to
complete any Leased Improvements related to any capital improvement projects
ongoing as of the Commencement Date for which more than fifty percent (50%) of
the costs of such projects have been paid or accrued as of the Commencement
Date.

(c) If, notwithstanding (i) the form and substance of this Lease, (ii) the
intent of the Parties, and (iii) the language contained herein providing that
this Lease shall at all times be construed, interpreted and applied to create an
indivisible lease of all of the Leased Property, any court of competent
jurisdiction finds that this Lease is a financing arrangement, then this Lease
shall be considered a secured financing agreement and Landlord’s title to the
Leased Property shall constitute a perfected first priority lien in Landlord’s
favor on the Leased Property to secure the payment and performance of all the
obligations of Tenant hereunder (and to that end, Tenant hereby grants, assigns
and transfers to Landlord a security interest in all right, title or interest in
or to any and all of the Leased Property, as security for the prompt and
complete payment and performance when due of Tenant’s obligations hereunder). In
such event, Tenant (and each Permitted Leasehold Mortgagee) authorizes Landlord,
at the expense of Tenant, to make any filings or take other actions as Landlord
reasonably determines are necessary or advisable in

 

55



--------------------------------------------------------------------------------

order to effect fully this Lease or to more fully perfect or renew the rights of
Landlord, and to subordinate to Landlord the lien of any Permitted Leasehold
Mortgagee, with respect to the Leased Property (it being understood that nothing
in this Section 6.1(c) shall affect the rights of a Permitted Leasehold
Mortgagee under Article XVII hereof). At any time and from time to time upon the
request of Landlord, and at the expense of Tenant, Tenant shall promptly
execute, acknowledge and deliver such further documents and do such other acts
as Landlord may reasonably request in order to effect fully this Section 6.1(c)
or to more fully perfect or renew the rights of Landlord with respect to the
Leased Property as described in this Section 6.1(c).

(d) Notwithstanding the foregoing, the Parties acknowledge that, as of the
Commencement Date, for GAAP purposes this Lease is not expected to be treated as
a “true lease” and that the Parties will prepare Financial Statements consistent
with GAAP (and for purposes of any SEC or other similar governmental filing
purposes), as applicable.

(e) Landlord and Tenant acknowledge and agree that the Rent is the fair market
rent for the use of the Leased Property and was agreed to by Landlord and Tenant
on that basis, and the execution and delivery of, and the performance by Tenant
of its obligations under, this Lease does not constitute a transfer of all or
any part of the Leased Property, but rather the creation of the Leasehold Estate
subject to the terms and conditions of this Lease.

(f) Tenant waives any claim or defense based upon the characterization of this
Lease as anything other than a true lease of the Leased Property. Tenant
stipulates and agrees (1) not to challenge the validity, enforceability or
characterization of this Lease of the Leased Property as a true lease, and
(2) not to assert or take or omit to take any action inconsistent with the
agreements and understandings set forth in Section 1.2, Section 3.5 or this
Section 6.1. The expressions of intent, the waivers, the representations and
warranties, the covenants, the agreements and the stipulations set forth in this
Section 6.1 are a material inducement to Landlord entering into this Lease.

6.2 Ownership of Tenant’s Property. Tenant shall, during the entire Term,
(a) own (or lease) and maintain (or cause its Subsidiaries, if any, to own (or
lease) and maintain) on the Leased Property adequate and sufficient Tenant’s
Property, (b) maintain (or cause its Subsidiaries, if any, to maintain) all of
such Tenant’s Property in good order, condition and repair, in all cases as
shall be necessary and appropriate in order to operate the Leased Property for
the Primary Intended Use in material compliance with all applicable licensure
and certification requirements and in material compliance with all applicable
Legal Requirements, Insurance Requirements and Gaming Regulations, and (c) abide
by (or cause its Subsidiaries, if any, to abide by) the terms and conditions of,
and not in any way cause a termination of, the CPLV Trademark License and the
Omnibus Agreement. If any of Tenant’s Property requires replacement in order to
comply with the foregoing, Tenant shall replace (or cause a Subsidiary to
replace) it with similar property of the same or better quality at Tenant’s (or
such Subsidiary’s) sole cost and expense. Subject to the foregoing and the other
express terms and conditions of this Lease (including, without limitation,
Section 6.3 hereof), Tenant and its Subsidiaries, if any, may sell, transfer,
convey or otherwise dispose of Tenant’s Property in their discretion in the
ordinary course of their business and Landlord shall thereafter have no rights
to such sold, transferred, conveyed or otherwise disposed of Tenant’s Property.
In the case of any such Tenant’s Property that is leased (rather than owned) by
Tenant (or its Subsidiaries, if any),

 

56



--------------------------------------------------------------------------------

Tenant shall use commercially reasonable efforts to ensure that any agreements
entered into after the Commencement Date pursuant to which Tenant (or its
Subsidiaries, if any) leases such Tenant’s Property are assignable to third
parties in connection with any transfer by Tenant (or its Subsidiaries, if any)
to a replacement lessee or operator at the end of the Term. To the extent not
transferred to a Successor Tenant pursuant to Article XXXVI hereof (and subject
to Landlord’s rights under Section 6.3 and the rights of any Permitted Leasehold
Mortgagee under Article XVII and the terms and conditions of the Intercreditor
Agreement and the terms and conditions of the Transition Services Agreement),
Tenant shall remove all of Tenant’s Property from the Leased Property at the end
of the Term. Any Tenant’s Property left on the Leased Property at the end of the
Term whose ownership was not transferred to a Permitted Leasehold Mortgagee or
its designee or assignee that entered into or succeeded to a New Lease pursuant
to the terms hereof or to a Successor Tenant pursuant to Article XXXVI hereof
shall be deemed abandoned by Tenant and shall become the property of Landlord.
Notwithstanding anything to the contrary contained herein, but without
limitation of Tenant’s express rights to effect replacements, make dispositions
or grant liens with respect to Tenant’s Pledged Property under this Section 6.2
and Section 6.3. Tenant shall own, hold and/or lease, as applicable, all of the
material Tenant’s Pledged Property relating to the Leased Property.

6.3 Landlord’s Security Interest in Tenant’s Pledged Property.

(a) To secure the performance of Tenant’s obligations under this Lease,
including, without limitation, Tenant’s obligation to pay Rent hereunder, Tenant
(on behalf of itself and on behalf of all of its Subsidiaries and Affiliates, as
applicable), collectively, as debtor, hereby grants to Landlord, as secured
party, a first priority security interest in all of Tenant’s (and all of
Tenant’s Subsidiaries’ and Affiliates’, as applicable) right, title and interest
in and to Tenant’s Pledged Property now owned or in which Tenant (or any of
Tenant’s Subsidiaries and Affiliates, as applicable) hereafter acquires an
interest or right. This Lease constitutes a security agreement covering all such
Tenant’s Pledged Property. The Parties acknowledge that the security interest
granted hereunder is subject to the terms and conditions of the Intercreditor
Agreement.

(b) The security interest granted to Landlord in Tenant’s Pledged Property is
subordinate to any security interest granted by Tenant (or any Subsidiary or
Affiliate of Tenant) in tangible components of Tenant’s Pledged Property for the
purpose of securing purchase money financing with respect thereto (including
equipment leases or equipment financing), as long as, (I) with respect to any
such purchase money financing entered into from and after the Commencement Date
with an initial principal balance in excess of Fifty Million and No/100 Dollars
($50,000,000.00), (a) Tenant provides Landlord (and any Fee Mortgagee of which
it is given notice in accordance herewith) with copies of the documentation
evidencing such financing or leasing and (b) Tenant shall use commercially
reasonable efforts to have the lessor or financier of such purchase money
financing agree to give Landlord (and any such Fee Mortgagee) notice of any
default by Tenant under the terms of such arrangement and a reasonable time
following such notice to cure any such default and to consent to Landlord’s (or
any such Fee Mortgagee’s) written assumption of such arrangement upon curing
such default, in each case prior to exercising any remedies in respect of such
default, (II) the aggregate amount of any purchase money indebtedness in respect
of Tenant’s Pledged Property (together with the aggregate amount of any purchase
money indebtedness in respect of “Tenant’s Pledged Property” under and as
defined in each of the Other Leases) shall not exceed at any time an

 

57



--------------------------------------------------------------------------------

amount equal to two and one-half percent (2.5%) of the consolidated total assets
of CEOC from time to time, and (III) the aggregate amount of any purchase money
indebtedness in respect of Tenant’s Pledged Property shall not exceed at any
time an amount equal to two and one-half percent (2.5%) of the consolidated
total assets of SPE Tenant from time to time.

(c) Tenant shall pay all filing fees and record search fees and other reasonable
costs for such additional security agreements, financing statements, fixture
filings, and other documents as Landlord may reasonably require to perfect or to
continue the perfection of Landlord’s security interest in Tenant’s Pledged
Property. Landlord shall have the right to collaterally assign such security
interest granted to Landlord in Tenant’s Pledged Property to any Fee Mortgagee.

(d) Notwithstanding the foregoing or anything herein to the contrary, Landlord
may not foreclose upon or exercise remedies against Landlord’s security interest
in Tenant’s Pledged Property unless and until both (i) the Landlord’s
Enforcement Condition has occurred and (ii) this Lease has either (1) been
rejected in bankruptcy (and no Permitted Leasehold Mortgagee is entitled to
obtain a New Lease in accordance with Section 17.1(f) hereof) or (2) terminated
by Landlord pursuant to Section 16.2(x) hereof; provided, however, that
notwithstanding the foregoing or anything otherwise set forth in this Lease
Landlord may, (I) at any time take such actions as are available to a secured
creditor in any bankruptcy, insolvency or dissolution proceeding, and
(II) commence foreclosure proceedings and otherwise take steps in connection
with exercising its remedies under this Section 6.3 with respect to Tenant’s
Pledged Property after the occurrence and during the continuance of a Tenant
Event of Default, so long as (x) Landlord does not consummate such foreclosure
and does not complete any such other exercise of remedies which would, or take
any other action which would, effect a transfer of ownership, title or
possession of Tenant’s Pledged Property prior to termination or rejection of the
Lease (and failure of any Permitted Leasehold Mortgagee to obtain a New Lease in
accordance with Section 17.1(f) hereof), and (y) during any period that any
Permitted Leasehold Mortgagee is entitled to cure a Tenant Event of Default or
obtain a New Lease pursuant to and in accordance with Sections 17.1(d), (e) and
(f) of this Lease, as the case may be, Landlord does not impair or interfere
with the exercise of any rights of Tenant hereunder (including but not limited
to cure rights) or any rights of any Permitted Leasehold Mortgagee (including
but not limited to cure rights) with respect to Tenant’s Pledged Property as set
forth hereunder or in the Intercreditor Agreement. Notwithstanding anything
herein to the contrary, the lien and security interest granted to Landlord
pursuant to this Lease in the Tenant’s Pledged Property and the exercise of any
right or remedy by Landlord hereunder against the Tenant’s Pledged Property are
subject to the provisions of the Intercreditor Agreement. Subject to the
restriction effected by clause (x) above, in the event of any conflict between
the terms of the Intercreditor Agreement and this Lease, the terms of the
Intercreditor Agreement shall govern and control.

(e) Any Tenant’s Pledged Property that is sold, transferred, conveyed or
otherwise disposed of in accordance with Section 6.2 shall be automatically
released from the security interest granted to Landlord in Tenant’s Pledged
Property and Landlord shall, at Tenant’s request, execute such documents and
instruments to evidence such release. Landlord acknowledges that a Permitted
Leasehold Mortgagee may have a subordinate lien on Tenant’s Pledged Property,
provided that such lien in favor of a Permitted Leasehold Mortgagee is subject
and subordinate to the first-priority lien thereon in favor of Landlord on the
terms and conditions set forth in the Intercreditor Agreement.

 

58



--------------------------------------------------------------------------------

(f) Tenant and each of Tenant’s Subsidiaries and Affiliates that have granted to
Landlord a security interest as described herein acknowledges that this
Agreement is being entered into and approved in connection with Tenant’s pending
chapter 11 bankruptcy case and agrees that, in the event Tenant or any such
Tenant Subsidiary or Affiliates files or has filed against it another case under
Title 11 of the U.S. Code, Landlord shall thereupon be entitled immediately to
relief from the automatic stay of Section 362 and from any other stay or
restriction on Landlord’s ability to exercise the rights and remedies available
to Landlord as a secured creditor with respect to Tenant’s Pledged Property, and
Tenant and each such Tenant Subsidiary and Affiliate hereby waives the benefits
of such automatic stay or restriction and consents and agrees to raise no
objection to such relief sought by Landlord.

(g) Tenant (and Tenant’s Subsidiaries and Affiliates, as applicable) shall
promptly execute such other separate security agreements consistent with the
terms of this Section 6.3 with respect to Tenant’s Pledged Property as Landlord
may reasonably request from time to time to evidence such security interest in
Tenant’s Pledged Property created by this Section 6.3.

ARTICLE VII

PRESENT CONDITION & PERMITTED USE

7.1 Condition of the Leased Property. Tenant acknowledges receipt and delivery
of possession of the Leased Property and confirms that Tenant has examined and
otherwise has knowledge of the condition of the Leased Property prior to and as
of the execution and delivery of this Lease and has found the same to be
satisfactory for its purposes hereunder, it being understood and acknowledged by
Tenant that, immediately prior to Landlord’s acquisition of the Leased Property
and contemporaneous entry into this Lease, Tenant (or its Affiliates) was the
owner of all of Landlord’s interest in and to the Leased Property and,
accordingly, Tenant is charged with, and deemed to have, full and complete
knowledge of all aspects of the condition and state of the Leased Property as of
the Commencement Date. Without limitation of the foregoing and regardless of any
examination or inspection made by Tenant, and whether or not any patent or
latent defect or condition was revealed or discovered thereby, Tenant is leasing
the Leased Property “as is” in its present condition. Without limitation of the
foregoing, Tenant waives any claim or action against Landlord in respect of the
condition of the Leased Property including any defects or adverse conditions not
discovered or otherwise known by Tenant as of the Commencement Date. LANDLORD
MAKES NO WARRANTY OR REPRESENTATION OF ANY KIND, EXPRESS OR IMPLIED, IN RESPECT
OF THE LEASED PROPERTY OR ANY PART THEREOF, INCLUDING AS TO ITS FITNESS FOR USE,
DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, OR AS TO THE
NATURE OR QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, OR THE STATUS OF TITLE
TO THE LEASED PROPERTY OR THE PHYSICAL CONDITION OR STATE OF REPAIR THEREOF, OR
THE ZONING OR OTHER LAWS, ORDINANCES, BUILDING CODES, REGULATIONS, RULES AND
ORDERS APPLICABLE THERETO OR TO ANY CAPITAL IMPROVEMENTS WHICH MAY BE NOW OR
HEREAFTER CONTEMPLATED, THE IMPOSITIONS LEVIED IN RESPECT OF THE LEASED

 

59



--------------------------------------------------------------------------------

PROPERTY OR ANY PART THEREOF, OR THE USE THAT MAY BE MADE OF THE LEASED PROPERTY
OR ANY PART THEREOF, THE INCOME TO BE DERIVED FROM THE FACILITY OR THE EXPENSE
OF OPERATING THE SAME, OR THE EXISTENCE OF ANY HAZARDOUS SUBSTANCE, IT BEING
AGREED THAT ALL SUCH RISKS, LATENT OR PATENT, ARE TO BE BORNE SOLELY BY TENANT
INCLUDING ALL RESPONSIBILITY AND LIABILITY FOR ANY ENVIRONMENTAL REMEDIATION AND
COMPLIANCE WITH ALL ENVIRONMENTAL LAWS. This Section 7.1 shall not be construed
to limit Landlord’s express indemnities made hereunder.

7.2 Use of the Leased Property.

(a) Tenant shall not use (or cause or permit to be used) the Facility, including
the Leased Property, or any portion thereof, including any Capital Improvement,
for any use other than the Primary Intended Use without the prior written
consent of Landlord, which consent Landlord may withhold in its sole discretion.
Landlord acknowledges that operation of the Leased Property for its Primary
Intended Use generally may require a Gaming License under applicable Gaming
Regulations and that without such a license, if applicable, neither Landlord nor
Landlord REIT may operate, control or participate in the conduct of the gaming
operations at the Facility. Tenant acknowledges that operation of the Facility
for its Primary Intended Use generally may require a Gaming License under
applicable Gaming Regulations and that without such a license, if applicable,
Tenant may not operate, control or participate in the conduct of the gaming
operations at the Facility.

(b) Tenant shall not commit or suffer to be committed any waste with respect to
the Facility, including on or to the Leased Property (and, without limitation,
to the Capital Improvements) or cause or permit any nuisance thereon or, except
as required by law, knowingly take or suffer any action or condition that will
diminish in any material respect, the ability of the Leased Property to be used
as a Gaming Facility (or otherwise for the Primary Intended Use) after the
Expiration Date.

(c) Tenant shall not, without the prior written consent of Landlord, which shall
not be unreasonably withheld, conditioned or delayed, (i) initiate or support
any limiting change in the permitted uses of the Leased Property (or to the
extent applicable, limiting zoning reclassification of the Leased Property);
(ii) seek any variance under existing land use restrictions, laws, rules or
regulations (or, to the extent applicable, zoning ordinances) applicable to the
Leased Property or the use of the Leased Property in any manner that adversely
affects (other than to a de minimis extent) the value or utility of the Leased
Property for the Primary Intended Use; (iii) execute or file any subdivision
plat or condominium declaration affecting the Leased Property or any portion
thereof, or institute, or permit the institution of, proceedings to alter any
tax lot comprising the Leased Property or any portion thereof; or (iv) permit or
suffer the Leased Property or any portion thereof to be used by the public or
any Person in such manner as might make possible a claim of adverse usage or
possession or of any implied dedication or easement (provided that the
proscription in this clause (iv) is not intended to and shall not restrict
Tenant in any way from complying with any obligation it may have under
applicable Legal Requirements, including, without limitation, Gaming
Regulations, to afford to the public access to the Leased Property or any
portion thereof). Without limiting the foregoing, (1) Tenant will not impose or
permit the imposition of any restrictive covenants, easements or other

 

60



--------------------------------------------------------------------------------

encumbrances upon the Leased Property (including, subject to the last paragraph
of Section 16.1, any restriction, covenant, easement or other encumbrance which
Tenant may otherwise impose or permit to be imposed pursuant to the provisions
of any Permitted Exception Document) without Landlord’s consent, which shall not
be unreasonably withheld, conditioned or delayed, provided, that, Landlord is
given reasonable opportunity to participate in the process leading to such
agreement, and (2) other than any liens or other encumbrances granted to a Fee
Mortgagee, Landlord will not enter into agreements that will encumber the Leased
Property without Tenant’s consent, which shall not be unreasonably withheld,
conditioned or delayed, provided, that, Tenant is given reasonable opportunity
to participate in the process leading to such agreement. Landlord agrees it will
not withhold consent to utility easements and other similar encumbrances made in
the ordinary course of Tenant’s business conducted on the Leased Property in
accordance with the Primary Intended Use, provided the same does not adversely
affect in any material respect the use or utility of the Leased Property for the
Primary Intended Use. Nothing in the foregoing is intended to vitiate or
supersede Tenant’s right to enter into Permitted Leasehold Mortgages or
Landlord’s right to enter into Fee Mortgages in each case as and to the extent
provided herein.

(d) Except to the extent resulting from a Permitted Operation Interruption,
Tenant shall cause the Facility to be Continuously Operated during the Term.

(e) Subject to Article XII regarding permitted contests, Tenant, at its sole
cost and expense, shall promptly (i) comply in all material respects with all
Legal Requirements and Insurance Requirements affecting the Facility and the
business conducted thereat, including those regarding the use, operation,
maintenance, repair and restoration of the Leased Property or any portion
thereof (including all Capital Improvements) and Tenant’s Property whether or
not compliance therewith may require structural changes in any of the Leased
Improvements or interfere with the use and enjoyment of the Leased Property or
any portion thereof, and (ii) procure, maintain and comply in all material
respects with all Gaming Regulations and Gaming Licenses, and other
authorizations required for the use of the Leased Property (including all
Capital Improvements) and Tenant’s Property for the applicable Primary Intended
Use and any other use of the Leased Property (and Capital Improvements then
being made) and Tenant’s Property, and for the proper erection, installation,
operation and maintenance of the Leased Property and Tenant’s Property. In an
emergency involving an imminent threat to human health and safety or damage to
property, or in the event of a breach by Tenant of its obligations under this
Section 7.2 which is not cured within any applicable cure period set forth
herein, Landlord or its representatives (and any Fee Mortgagee) may, but shall
not be obligated to, enter upon the Leased Property (and, without limitation,
all Capital Improvements) (upon reasonable prior written notice to Tenant,
except in the case of emergency, and Tenant shall be permitted to have Landlord
or its representatives accompanied by a representative of Tenant) and take such
reasonable actions and incur such reasonable costs and expenses to effect such
compliance as it deems advisable to protect its interest in the Leased Property,
and Tenant shall reimburse Landlord for all such reasonable out-of-pocket costs
and expenses actually incurred by Landlord in connection with such actions.

(f) Tenant shall not, without the prior written consent of Landlord, cease to
operate or permit the Facility to cease to be operated under the “Caesars
Palace” Brand.

 

61



--------------------------------------------------------------------------------

(g) Without limitation of any of the other provisions of this Lease, Tenant
shall comply with all Property Documents (i) that are listed on the title
policies described on Exhibit K attached hereto, or (ii) made after the date
hereof in accordance with the terms of this Lease or as may otherwise be agreed
to in writing by Tenant.

7.3 Ground Leases.

(a) This Lease, to the extent affecting and solely with respect to the Ground
Leased Property, is and shall be subject and subordinate to all of the terms and
conditions of the Ground Leases and to all liens, rights and encumbrances to
which the Ground Leases are subject or subordinate. Tenant hereby acknowledges
that Tenant has reviewed and agreed to all of the terms and conditions of the
Ground Leases in effect as of the Commencement Date as listed on Schedule 2
attached hereto. Tenant hereby agrees that (x) Tenant shall comply with all
provisions, terms and conditions of the Ground Leases in effect as of the
Commencement Date as listed on Schedule 2 and, subject to Section 7.3(g) and
Section 7.3(h), any amendments or modifications thereto and any new Ground
Leases, in each case except to the extent such provisions, terms and conditions
(1) apply solely to Landlord, (2) are not susceptible of being performed (or if
breached, are not capable of being cured) by Tenant, and (3) in the case of the
Ground Leases in effect as of the Commencement Date, are expressly set forth in
the copies of such Ground Leases that were furnished to Landlord by Tenant on or
prior to the Commencement Date (provisions, terms and conditions satisfying
clauses (1) through (3), “Landlord Specific Ground Lease Requirements”), and
(y) Tenant shall not do, or (except with respect to Landlord Specific Ground
Lease Requirements) fail to do, anything that would cause any violation of the
Ground Leases. Without limiting the foregoing, (i) Tenant acknowledges that it
shall be obligated to (and shall) pay, as part of Tenant’s obligations under
this Lease, all monetary obligations imposed upon Landlord as the lessee under
any and all of the Ground Leases, including, without limitation, any rent and
additional rent payable thereunder and shall, upon request, provide satisfactory
proof evidencing such payments to Landlord, (ii) to the extent Landlord is
required to obtain the written consent of the lessor under any applicable Ground
Lease (in each case, the “Ground Lessor”) to alterations of or the subleasing of
all or any portion of the Ground Leased Property pursuant to any Ground Lease,
Tenant shall likewise obtain the applicable Ground Lessor’s written consent to
alterations of or the sub-subleasing of all or any portion of the Ground Leased
Property (in each case, to the extent the same is permitted hereunder), and
(iii) (without limitation of the Insurance Requirements hereunder) Tenant shall
carry and maintain general liability, automobile liability, property and
casualty, worker’s compensation, employer’s liability insurance and such other
insurance, if any, in amounts and with policy provisions, coverages and
certificates as required of Landlord as tenant under any applicable Ground
Lease. The foregoing is not intended to vitiate or supersede Landlord’s rights
as lessee under any Ground Lease, and, without limitation of the preceding
portion of this sentence or of any other rights or remedies of Landlord
hereunder, in the event Tenant fails to comply with its obligations with respect
to Ground Leases as described herein (without giving effect to any notice or
cure periods thereunder), Landlord shall have the right (but without any
obligation to Tenant or any Liability for failure to exercise such right),
following written notice to Tenant and the passage of a reasonable period of
time (except to the extent the failure is of a nature such that it is not
practicable for Landlord to provide such prior written notice, in which event
Landlord shall provide written notice as soon as practicable) to cure such
failure, in which event Tenant shall reimburse Landlord for Landlord’s
reasonable costs and expenses incurred in

 

62



--------------------------------------------------------------------------------

connection with curing such failure. The parties acknowledge that the Ground
Leases on the one hand, and this Lease on the other hand, constitute separate
contractual arrangements among separate parties and nothing in this Lease shall
vitiate or otherwise affect the obligations of the parties to the Ground Leases,
and nothing in the Ground Leases shall vitiate or otherwise affect the
obligations of the parties hereto pursuant to this Lease (except as specifically
set forth in this Section 7.3).

(b) Subject to Section 7.3(c) below, in the event of cancellation or termination
of any Ground Lease for any reason whatsoever whether voluntary or involuntary
(by operation of law or otherwise) prior to the expiration date of this Lease,
including extensions and renewals granted thereunder (other than the
cancellation or termination of a Ground Lease entered into in connection with a
sale-leaseback transaction by Landlord (other than if such cancellation or
termination resulted from Tenant’s default under this Lease), which cancellation
or termination results in the Leased Property leased under such Ground Lease no
longer being subject to this Lease), then, this Lease and Tenant’s obligation to
pay the Rent and Additional Charges hereunder and all other obligations of
Tenant hereunder (other than such obligations of Tenant hereunder that concern
solely the applicable Ground Leased Property demised under the affected Ground
Lease) shall continue unabated; provided that if Landlord (or any Fee Mortgagee)
enters into a replacement lease with respect to the applicable Ground Leased
Property on substantially similar terms to those of such cancelled or terminated
Ground Lease, then such replacement lease shall automatically become a Ground
Lease hereunder and such Ground Leased Property shall remain part of the Leased
Property hereunder. Nothing contained in this Lease shall create, or be
construed as creating, any privity of contract or privity of estate between
Ground Lessor and Tenant.

(c) With respect to any Ground Leased Property, the Ground Lease for which has
an expiration date (taking into account any renewal options exercised thereunder
as of the Commencement Date or hereafter exercised) prior to the expiration of
the Term (taking into account any exercised renewal options hereunder), this
Lease shall expire solely with respect to such Ground Leased Property
concurrently with such Ground Lease expiration date (taking into account the
terms of the following sentences of this Section 7.3(c)). There shall be no
reduction in Rent nor Required Capital Expenditures by reason of such expiration
with respect to, and the corresponding removal from this Lease of, any such
Ground Leased Property. Landlord (as ground lessee) shall be required to
exercise all renewal options contained in each Ground Lease so as to extend the
term thereof (provided, that Tenant shall furnish to Landlord written notice of
the outside date by which any such renewal option must be exercised in order to
validly extend the term of any such Ground Lease; such notice shall be delivered
no earlier than one hundred twenty (120) days prior to the earliest date any
such option may be validly exercised and no later than forty-five (45) days
prior to the outside date by which such option must be validly exercised, which
notice shall be followed by a second notice from Tenant to Landlord of such
outside date, such notice to be furnished to Landlord no later than fifteen
(15) days prior to the outside date), and Landlord shall provide Tenant with a
copy of Landlord’s exercise of such renewal option. With respect to any Ground
Lease that otherwise would expire during the Term, Tenant, on Landlord’s behalf,
shall have the right to negotiate for a renewal or replacement of such Ground
Lease with the third-party ground lessor, on terms satisfactory to Tenant
(subject, (i) to Landlord’s reasonable consent with respect to the provisions,
terms and conditions thereof which would reasonably be expected to materially
and adversely affect Landlord, and (ii) in the case of any such renewal or
replacement that would extend the term of such Ground Lease beyond the Term, to
Landlord’s sole right to approve any such provisions, terms and conditions that
would be applicable beyond the Term).

 

63



--------------------------------------------------------------------------------

(d) Nothing contained in this Lease amends, or shall be construed to amend, any
provision of the Ground Leases.

(e) Tenant shall indemnify, defend and hold harmless the Landlord Indemnified
Parties, the Ground Lessor, any master lessor to Ground Lessor and any other
party entitled to be indemnified by Landlord pursuant to the terms of any Ground
Lease from and against any and all claims arising from or in connection with the
Facility and/or this Lease with respect to which such party is entitled to
indemnification by Landlord pursuant to the terms of any Ground Lease, and from
and against all costs, attorneys’ fees, expenses and liabilities incurred in the
defense of any such claim or any action or proceeding brought thereon to the
extent provided in the applicable Ground Lease; and in case any such action or
proceeding be brought against any of the Landlord Indemnified Parties, any
Ground Lessor or any master lessor to Ground Lessor or any such party by reason
of any such claim, Tenant, upon notice from Landlord or any of its Affiliates or
such other Landlord Indemnified Party, such Ground Lessor or such master lessor
to Ground Lessor or any such party, shall defend the same at Tenant’s expense by
counsel reasonably satisfactory to the party or parties indemnified pursuant to
this paragraph or the Ground Lease. Notwithstanding the foregoing, in no event
shall Tenant be required to indemnify, defend or hold harmless the Landlord
Indemnified Parties, the Ground Lessor, any master lessor to Ground Lessor or
any other party from or against any claims to the extent resulting from (i) the
gross negligence or willful misconduct of Landlord, or (ii) the actions of
Landlord except if such actions are the result of Tenant’s failure, in violation
of this Lease, to act.

(f) To the extent required under the applicable Ground Lease, Tenant hereby
waives any and all rights of recovery (including subrogation rights of its
insurers) from the applicable Ground Lessor, its agents, principals, employees
and representatives for any loss or damage, including consequential loss or
damage, covered by any insurance policy maintained by Tenant, whether or not
such policy is required under the terms of the Ground Lease.

(g) Landlord shall not enter into any new ground leases with respect to the
Leased Property or any portion thereof (except as provided by Section 7.3(h)),
or amend, modify or terminate any existing Ground Leases (except as provided by
Section 7.3(b) or Section 7.3(c)), in each case without Tenant’s prior written
consent in its reasonable discretion, provided, that, Landlord may amend or
modify Ground Leases in a manner that will not adversely affect Tenant (e.g., an
amendment relating to a period following the end of the Term), and Landlord may
acquire the fee interest in the property leased pursuant to any Ground Lease, so
long as Tenant’s rights and obligations hereunder are not adversely affected
thereby.

(h) Landlord may enter into new Ground Leases with respect to the Leased
Property or any portion thereof (including pursuant to a sale-leaseback
transaction), provided that, notwithstanding anything herein to the contrary
(other than replacement Ground Lease(s) made pursuant to Section 7.3(b) or
Ground Lease(s) made pursuant to the final sentence of Section 7.3(c)), Tenant
shall not be obligated to comply with any additional or more onerous obligations

 

64



--------------------------------------------------------------------------------

under such new ground lease with which Tenant is not otherwise obligated to
comply under this Lease (and, without limiting the generality of the foregoing,
Tenant shall not be required to incur any additional monetary obligations
(whether for payment of rents under such new Ground Lease or otherwise) in
connection with such new Ground Lease) (except to a de minimis extent), unless
Tenant approves such additional obligations in its sole and absolute discretion.

7.4 Third-Party Reports. Upon Landlord’s reasonable request from time to time,
Tenant shall provide Landlord with copies of any third-party reports obtained by
Tenant with respect to the Leased Property, including, without limitation,
copies of surveys, environmental reports and property condition reports.

7.5 Operating Standard. Tenant shall cause the Facility to be Operated (as
defined in the MLSA) in a Non-Discriminatory (as defined in the MLSA) manner, in
accordance with the Operating Standard (as defined in the MLSA) and subject to
Manager’s Standard of Care (as defined in the MLSA) (in each case as and to the
extent required under the MLSA, including as provided in Section 2.1.1,
Section 2.1.2, Section 2.1.3, Section 2.1.4, Section 2.3.1, and Section 2.3.2 of
the MLSA, but subject to Section 5.9.1 of the MLSA), in each case except to the
extent failure to do so does not result in a material adverse effect on Landlord
or on the Facility. For avoidance of doubt, the provisions of this Section 7.5
and Section 16.1(f) hereof shall continue to apply even if the Facility is being
managed pursuant to a Replacement Management Agreement.

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

8.1 General. Each Party represents and warrants to the other that as of the
Commencement Date: (i) this Lease and all other documents executed, or to be
executed, by it in connection herewith have been duly authorized and shall be
binding upon it; (ii) it is duly organized, validly existing and in good
standing under the laws of the state of its formation and is duly authorized and
qualified to perform this Lease within the State of Nevada; and (iii) neither
this Lease nor any other document executed or to be executed in connection
herewith violates the terms of any other agreement of such Party.

8.2 Additional Tenant Representations. Tenant hereby makes the representations
and warranties set forth in Exhibit L to Landlord as of the Commencement Date.
For the avoidance of doubt, the foregoing representations and warranties shall
constitute Additional Fee Mortgagee Requirements with respect to the Existing
Fee Mortgage.

ARTICLE IX

MAINTENANCE AND REPAIR

9.1 Tenant Obligations. Subject to the provisions of Sections 10.1, 10.2 and
10.3 relating to Landlord’s approval of certain Alterations, Capital
Improvements and Material Capital Improvements, Tenant, at its expense and
without the prior consent of Landlord, shall maintain the Leased Property, and
every portion thereof, including all of the Leased Improvements and the
structural elements and the plumbing, heating, ventilating, air

 

65



--------------------------------------------------------------------------------

conditioning, electrical, lighting, sprinkler and other utility systems thereof,
all fixtures and all appurtenances to the Leased Property including any and all
private roadways, sidewalks and curbs appurtenant to the Leased Property, and
Tenant’s Property, in each case in good order and repair whether or not the need
for such repairs occurs as a result of Tenant’s use, any prior use, the elements
or the age of the Leased Property, and, with reasonable promptness, make all
reasonably necessary and appropriate repairs thereto of every kind and nature,
including those necessary to ensure continuing compliance with all Legal
Requirements (including, without limitation, all Gaming Regulations and
Environmental Laws) (to the extent required hereunder), Insurance Requirements,
the Ground Leases and Property Documents whether now or hereafter in effect
(other than any Ground Leases or Property Documents (or modifications to Ground
Leases or Property Documents) entered into after the Commencement Date that
impose obligations on Tenant (other than de minimis obligations) to the extent
(x) entered into by Landlord without Tenant’s consent pursuant to Section 7.2(c)
or (y) Tenant is not required to comply therewith pursuant to Section 7.3(b),
Section 7.3(g) or Section 7.3(h)) and, with respect to any Fee Mortgages, the
applicable provisions of such Fee Mortgage Documents as and to the extent Tenant
is required to comply therewith pursuant to Article XXXI hereof, in each case
except to the extent otherwise provided in Article XIV or Article XV of this
Lease, whether interior or exterior, structural or non-structural, ordinary or
extraordinary, foreseen or unforeseen or arising by reason of a condition
existing prior to or first arising after the Commencement Date.

9.2 No Landlord Obligations. Landlord shall not under any circumstances be
required to (i) build or rebuild any improvements on the Leased Property;
(ii) make any repairs, replacements, alterations, restorations or renewals of
any nature to the Leased Property, whether ordinary or extraordinary, structural
or non-structural, foreseen or unforeseen, or to make any expenditure whatsoever
with respect thereto; or (iii) maintain the Leased Property in any way. Tenant
hereby waives, to the extent permitted by law, the right to make repairs at the
expense of Landlord pursuant to any law in effect at the time of the execution
of this Lease or hereafter enacted. This Section 9.2 shall not be construed to
limit Landlord’s express indemnities, if any, made hereunder.

9.3 Landlord’s Estate. Nothing contained in this Lease and no action or inaction
by Landlord shall be construed as (i) constituting the consent or request of
Landlord, expressed or implied, to any contractor, subcontractor, laborer,
materialman or vendor to or for the performance of any labor or services or the
furnishing of any materials or other property for the construction, alteration,
addition, repair or demolition of or to the Leased Property, or any part
thereof, or any Capital Improvement; or (ii) giving Tenant any right, power or
permission to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against Landlord in respect thereof or to make
any agreement that may create, or in any way be the basis for, any right, title,
interest, lien, claim or other encumbrance upon the estate of Landlord in the
Leased Property, or any portion thereof or upon the estate of Landlord in any
Capital Improvement.

9.4 End of Term. Subject to Sections 17.1(f) and 36.1, Tenant shall, upon the
expiration or earlier termination of the Term, vacate and surrender and
relinquish in favor of Landlord all rights to the Leased Property (together with
all Capital Improvements, including all Tenant Capital Improvements, except to
the extent provided in Section 10.4 in respect of Tenant

 

66



--------------------------------------------------------------------------------

Material Capital Improvements), in each case, in the condition in which such
Leased Property was originally received from Landlord and, in the case of
Capital Improvements (other than Tenant Material Capital Improvements to the
extent provided in Section 10.4), when such Capital Improvements were originally
introduced to the Facility, except as repaired, rebuilt, restored, altered or
added to as permitted or required by the provisions of this Lease and except for
ordinary wear and tear and subject to any Casualty Event or Condemnation as
provided in Articles XIV and XV.

9.5 FF&E Reserve.

(a) Deposits into FF&E Reserve. So long as required by the Fee Mortgage
Documents and so long as the corresponding Fee Mortgagee enters into an
agreement with Tenant, in form and substance reasonably acceptable to Tenant and
Landlord (the “Tri-Party Agreement”), that provides that Tenant shall be
entitled to receive the disbursements as described below, on the first (1st) day
of each calendar month (or the immediately preceding Business Day if the first
(1st) day of the month is not a Business Day) during the Term, Tenant shall,
concurrent with Tenant’s payment of Rent in accordance with Article III hereof,
deposit an amount equal to the Monthly FF&E Reserve Amount (the “FF&E Reserve
Funds”) in an Eligible Account (the “FF&E Reserve”) in the name of Tenant and
under the control of Fee Mortgagee. All interest on FF&E Reserve Funds shall be
for the benefit of Tenant and added to and become a part of the FF&E Reserve and
shall be disbursed in the same manner as other monies deposited in the FF&E
Reserve. Tenant shall be responsible for payment of any federal, state or local
income or other tax applicable to the interest earned on the FF&E Reserve Funds
credited or paid to Tenant.

(b) Disbursements from FF&E Reserve. Tenant shall be entitled to use FF&E
Reserve Funds solely for the purpose of paying for (or reimbursing Tenant for)
the cost of Permitted FF&E Expenditures. So long as no Tenant Event of Default
exists, Tenant shall be entitled (pursuant to the Tri-Party Agreement) to
receive within ten (10) days of submitting a request in writing directly to Fee
Mortgagee (with contemporaneous copy to Landlord) a disbursement of FF&E Reserve
Funds from the FF&E Reserve to pay for Permitted FF&E Expenditures or a
reimbursement for Permitted FF&E Expenditures, and any such request shall
specify the amount of the requested disbursement and a general description of
the type of Permitted FF&E Expenditures to be paid or reimbursed using such FF&E
Reserve Funds, subject, with respect to the Fee Mortgage Documents entered into
on the date hereof, to compliance by Tenant with the provisions of all
applicable provisions of such Fee Mortgage Documents as in effect on the date
hereof and, with respect to any Fee Mortgages entered into after the date
hereof, compliance by Tenant with the corresponding provisions of such Fee
Mortgage Documents to the extent Tenant is required to comply therewith pursuant
to Article XXXI hereof. Tenant shall not make a request for disbursement from
the FF&E Reserve (x) more frequently than once in any calendar month nor (y) in
amounts less than Fifty Thousand and No/100 Dollars ($50,000.00). For the
avoidance of doubt, any funds disbursed from the FF&E Reserve and spent on
and/or as reimbursement for the costs of Capital Expenditures that constitute
Permitted FF&E Expenditures shall be applied toward the Minimum Cap Ex
Requirements. Any FF&E Reserve Funds remaining in the FF&E Reserve on the
Expiration Date or on any earlier date that they are no longer required
hereunder shall be returned by Landlord or Fee Mortgagee to Tenant, provided
that Landlord shall have the right to offset such payment by any amounts owed by
Tenant to Landlord as of the Expiration Date.

 

67



--------------------------------------------------------------------------------

9.6 Security Interest in FF&E Reserve Funds. Tenant grants to Landlord a
first-priority security interest in the FF&E Reserve and all FF&E Reserve Funds,
as additional security for performance of Tenant’s obligations under this Lease.
Landlord shall have the right to collaterally assign the security interest
granted to Landlord in the FF&E Reserve and FF&E Reserve Funds to any Fee
Mortgagee. If required by Fee Mortgagee, Landlord and Tenant shall (and Tenant
shall cause Manager to) enter into a customary and reasonable control agreement
for the benefit of Fee Mortgagee or Landlord with respect to the FF&E Reserve.
Notwithstanding the foregoing or anything herein to the contrary, (i) Landlord
may not foreclose upon the lien on the FF&E Reserve and FF&E Reserve Funds, and
Fee Mortgagee, pursuant to the Tri-Party Agreement, shall agree not to apply the
FF&E Reserve Funds against the Fee Mortgage, in each case, prior to the
occurrence of both (x) Landlord’s Enforcement Condition and (y) the termination
of this Lease by Landlord pursuant to Section 16.2(a) hereof, and (ii) prior to
the occurrence of Landlord’s Enforcement Condition, (except as provided in
Section 10.5(e) or Section 16.7) Fee Mortgagee or Landlord may only apply FF&E
Reserve Funds toward Permitted FF&E Expenditures incurred by Tenant if and only
if a Tenant Event of Default has occurred and is continuing.

ARTICLE X

ALTERATIONS

10.1 Alterations, Capital Improvements and Material Capital Improvements.

(a) Tenant shall not be required to obtain Landlord’s consent or approval to
make any Alterations or Capital Improvements (including any Material Capital
Improvement) to the Leased Property in its reasonable discretion; provided,
however, that all such Alterations and Capital Improvements (i) shall be of
equal quality to or better quality than the applicable portions of the existing
Facility, as applicable, except to the extent Alterations or Capital
Improvements of lesser quality would not, in the reasonable opinion of Tenant,
result in any diminution of value of the Leased Property (or applicable portion
thereof), (ii) shall not have an adverse effect on the structural integrity of
any portion of the Leased Property, and (iii) shall not otherwise result in a
diminution of value to the Leased Property. If any Alteration or Capital
Improvement would not or does not meet the standards of the preceding sentence,
then such Alteration or Capital Improvement shall be subject to Landlord’s
written approval, which written approval shall not be unreasonably withheld,
conditioned or delayed. Further, except as set forth in Section 10.1(b), (1) if
any Alteration or Capital Improvement (or the aggregate amount of all related
Alterations or Capital Improvements) has a total budgeted cost (as reasonably
evidenced to Landlord) in excess of Seventy-Five Million and No/100 Dollars
($75,000,000.00) (the “Alteration Threshold”), then such Alteration or Capital
Improvement (or series of related Alterations or Capital Improvements) shall be
subject to the approval of Landlord and, if applicable, subject to Section 31.3,
any Fee Mortgagee, in each case which written approval shall not be unreasonably
withheld, conditioned or delayed, and, (2) if the total unpaid amounts due and
payable with respect to such Alteration or Capital Improvement (net of such
amounts constituting Permitted FF&E Expenditures for which sufficient FF&E
Reserve Funds are on deposit in the FF&E

 

68



--------------------------------------------------------------------------------

Reserve) exceed the Alteration Threshold, Tenant shall promptly deliver to
Landlord as security for the payment of such amounts and as additional security
for Tenant’s obligations under this Lease, any of the following, in each case in
an amount equal to the amount by which the budgeted cost of such Alteration or
Capital Improvement (net of any portion of such Alteration or Capital
Improvement consisting of Permitted FF&E Expenditures to the extent of the FF&E
Reserve Funds on deposit in the FF&E Reserve) exceeds the Alteration Threshold:
(A) cash, (B) cash equivalents, or (C) a Letter of Credit (the “Alteration
Security”). If the Alteration Security is in the form of cash, if required by
Fee Mortgagee, such security may be deposited into the FF&E Reserve. On a
monthly basis during the construction of any such Alteration or Capital
Improvement for which Alteration Security has been deposited, Tenant shall be
entitled (either pursuant to a separate agreement to be entered into directly
between Tenant and Fee Mortgagee, in form and substance reasonably acceptable to
Tenant, or, if no such agreement is entered into, then as an obligation of
Landlord hereunder) to receive a portion of such Alteration Security, to be
disbursed to Tenant (in the case of cash or cash equivalents) or reduced (in the
case of a Letter of Credit), as applicable, on a dollar-for-dollar basis, in the
amount required to reimburse Tenant for (or to enable Tenant to pay) the cost of
such Alteration or Capital Improvement in amounts equal to the actual costs
incurred by Tenant for such Alteration or Capital Improvement, subject to
delivery by Tenant to Landlord of invoices related to the work performed, and
subject: (a) to compliance by Tenant with the applicable provisions of any Fee
Mortgage Documents then in effect to the extent Tenant is required to comply
therewith pursuant to Article XXXI hereof, and (b) in the event no Fee Mortgage
then exists and Landlord is holding the Alteration Security, to the condition
that no Tenant Event of Default exist at the time of determination and subject
to the other applicable provisions of this Article X. To the extent a
construction consultant is required by any Fee Mortgagee, Landlord shall have
the right (in addition to any construction consultant engaged by Tenant, at
Tenant’s sole cost and expense, to satisfy any applicable Additional Fee
Mortgagee Requirement) to also select and engage (subject to any Fee Mortgagee
requirements), at Landlord’s cost and expense, construction consultants to
conduct inspections of the Leased Property during the construction of any
Material Capital Improvements, provided that (x) such inspections shall be
conducted in a manner as to not unreasonably interfere with such construction or
the operation of the Facility, (y) prior to entering the Leased Property, such
consultants shall deliver to Tenant evidence of insurance reasonably
satisfactory to Tenant and (z) (irrespective of whether the consultant was
engaged by Landlord, Tenant or otherwise) Landlord and Tenant shall be entitled
to receive copies of such consultants’ work product and shall have direct access
to and communication with such consultants.

(b) Notwithstanding the foregoing or anything herein to the contrary, Tenant
shall not be required to obtain the consent of Landlord or any Fee Mortgagee,
and shall not be required to deposit the Alteration Security, in connection with
the construction of the New Tower, provided that (i) Tenant satisfies the
applicable conditions, and complies with the applicable requirements, for
construction of the New Tower as set forth in the Fee Mortgage Documents as in
effect on the date hereof, and (ii) Tenant otherwise complies with the terms and
conditions of this Lease with respect to the construction of the New Tower
(including, without limitation, the right-of-first-offer procedures set forth in
Section 10.4). Without limitation of the preceding sentence or any other
provisions of this Lease pertaining to Additional Fee Mortgagee Requirements,
Tenant shall comply with all of the provisions, terms and conditions of the
Existing Fee Mortgage and any related Fee Mortgage Documents (in each case as in
effect on the Commencement Date) applicable to the New Tower, and without
limitation, upon commencement of any construction

 

69



--------------------------------------------------------------------------------

work on the New Tower, Tenant will proceed with construction, and complete the
same, in compliance with all applicable provisions, terms and conditions of the
Existing Fee Mortgage and any related Fee Mortgage Documents (in each case as in
effect on the Commencement Date), and all applicable provisions, terms and
conditions of this Lease.

10.2 Landlord Approval of Certain Alterations and Capital Improvements. If
Tenant desires to make any Alteration or Capital Improvement for which
Landlord’s approval is required pursuant to Section 10.1 above, Tenant shall
submit to Landlord in reasonable detail a general description of the proposal,
the projected cost of the applicable Work and such plans and specifications,
permits, licenses, contracts and other information concerning the proposal as
Landlord may reasonably request. Such description shall indicate the use or uses
to which such Alteration or Capital Improvement will be put and the impact, if
any, on current and forecasted gross revenues and operating income attributable
thereto. Landlord may condition any approval of any Alteration or Capital
Improvement (including any Material Capital Improvement), to the extent required
pursuant to Section 10.1 above, upon any or all of the following terms and
conditions, to the extent reasonable under the circumstances:

(a) the Work shall be effected pursuant to detailed plans and specifications
approved by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed;

(b) the Work shall be conducted under the supervision of a licensed architect or
engineer selected by Tenant (the “Architect”) and, for purposes of this
Section 10.2 only, approved by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed;

(c) Landlord’s receipt from the general contractor and, if reasonably requested
by Landlord, any major subcontractor(s) of a performance and payment bond for
the full value of such Work, which such bond shall name Landlord as an
additional obligee and otherwise be in form and substance and issued by a Person
reasonably satisfactory to Landlord;

(d) Landlord’s receipt of reasonable evidence of Tenant’s financial ability to
complete the Work without materially and adversely affecting its cash flow
position or financial viability;

(e) such Alteration or Capital Improvement will not result in the Leased
Property becoming a “limited use” within the meaning of Revenue Procedure
2001-28 property for purposes of United States federal income taxes; and

(f) such other requirements as may be required under the Fee Mortgage Documents
as in effect as of the date hereof, as set forth in such Fee Mortgage Documents.

 

70



--------------------------------------------------------------------------------

10.3 Construction Requirements for Alterations and Capital Improvements. For any
Alteration or Capital Improvement having a budgeted cost in excess of Five
Million and No/100 Dollars ($5,000,000.00) (and as otherwise expressly required
under subsection (g) below), Tenant shall satisfy the following:

(a) If and to the extent plans and specifications typically would be (or, in
accordance with applicable Legal Requirements, are required to be) obtained in
connection with a project of similar scope and nature to such Alteration or
Capital Improvement, Tenant shall, prior to commencing any Work in respect of
the same, provide Landlord copies of such plans and specifications. Tenant shall
also supply Landlord with related documentation, information and materials
relating to the Property in Tenant’s possession or control, including, without
limitation, surveys, property condition reports and environmental reports, as
Landlord may reasonably request from time to time;

(b) No Work shall be commenced until Tenant shall have procured and paid for all
municipal and other governmental permits and authorizations required to be
obtained prior to such commencement (if any), including those permits and
authorizations required pursuant to any Gaming Regulations (if any), and, upon
Tenant’s request, Landlord shall join in the application for such permits or
authorizations whenever such action is necessary; provided, however, that
(i) any such joinder shall be at no cost or expense to Landlord; and (ii) any
plans required to be filed in connection with any such application which require
the approval of Landlord as hereinabove provided shall have been so approved by
Landlord;

(c) Such Work shall not, and, if an Architect has been engaged for such Work,
the Architect shall certify to Landlord that such construction shall not, impair
the structural strength of any component of the Facility or overburden the
electrical, water, plumbing, HVAC or other building systems of any such
component or otherwise violate applicable building codes or prudent industry
practices;

(d) If an Architect has been engaged for such Work and if plans and
specifications have been obtained in connection with such Work, the Architect
shall certify to Landlord that the plans and specifications conform to, and
comply with, in all material respects all applicable building, subdivision and
zoning codes, laws, ordinances and regulations imposed by all governmental
authorities having jurisdiction over the Leased Property;

(e) During and following completion of such Work, the parking and other
amenities which are located on or at the Leased Property shall remain adequate
for the operation of the Facility for its Primary Intended Use and not be less
than that which is required by law (including any variances with respect
thereto) and any applicable Property Documents; provided, however, with
Landlord’s prior consent, which approval shall not be unreasonably withheld,
conditioned or delayed, and at no additional expense to Landlord, (i) to the
extent sufficient additional parking is not already a part of an Alteration or
Capital Improvement, Tenant may construct additional parking on or at the Leased
Property; or (ii) Tenant may acquire off-site parking to serve the Leased
Property as long as such parking shall be reasonably proximate to, and dedicated
to, or otherwise made available to serve, the Leased Property;

(f) All Work done in connection with such construction shall be done promptly
and using materials and resulting in work that is at least as good product and
condition as the remaining areas of the Leased Property and in conformity with
all Legal Requirements, including, without limitation, any applicable minority
or women owned business requirement; and

 

71



--------------------------------------------------------------------------------

(g) If applicable in accordance with customary and prudent industry standards,
promptly following the completion of such Work, Tenant shall deliver to Landlord
“as built” plans and specifications with respect thereto, certified as accurate
by the licensed architect or engineer selected by Tenant to supervise such work,
and copies of any new or revised certificates of occupancy or other licenses,
permits and authorizations required in connection therewith. In addition, with
respect to any Alteration or Capital Improvement having a budgeted cost equal to
or less than Five Million and No/100 Dollars ($5,000,000.00), Tenant shall
endeavor in good faith to (and upon Landlord’s request will) deliver to Landlord
any “as-built” plans and specifications actually obtained by Tenant in
connection with such Alteration or Capital Improvement.

10.4 Landlord’s Right of First Offer to Fund Material Capital Improvements.

(a) Landlord’s Right to Submit Landlord’s MCI Financing Proposal. In advance of
commencing any Work in connection with any Material Capital Improvement
(provided, for purposes of clarification, that preliminary planning, designing,
budgeting, evaluating (including environmental and integrity testing and the
like) (collectively, “Preliminary Studies”), permitting and demolishing in
preparation for such Material Capital Improvement shall not be considered
“commencing” for purposes hereof), Tenant shall provide written notice
(“Tenant’s MCI Intent Notice”) of Tenant’s intent to do so, which notice shall
be accompanied by (i) a reasonably detailed description of the proposed Material
Capital Improvement, (ii) the then-projected cost of construction of the
proposed Material Capital Improvement, (iii) copies of the plans and
specifications, permits, licenses, contracts and Preliminary Studies concerning
the proposed Material Capital Improvement, to the extent then-available,
(iv) reasonable evidence that such proposed Material Capital Improvement will,
upon completion, comply with all applicable Legal Requirements, and
(v) reasonably detailed information regarding the terms upon which Tenant is
considering seeking financing therefor, if any. To the extent in Tenant’s
possession or control, Tenant shall provide to Landlord any additional
information about such proposed Material Capital Improvements which Landlord may
reasonably request. Landlord (or, with respect to financing structured as a loan
rather than as ownership of the real property by Landlord with a lease back to
Tenant, Landlord’s Affiliate) may, but shall be under no obligation to, provide
all or any portion of the financing necessary to fund the applicable Material
Capital Improvement (along with related fees and expenses, such as title fees,
costs of permits, legal fees and other similar transaction costs) by complying
with the option exercise requirements set forth below. Within thirty (30) days
of receipt of Tenant’s MCI Intent Notice, Landlord shall notify Tenant in
writing as to whether Landlord (or, if applicable, its Affiliate) is willing to
provide financing for such proposed Material Capital Improvement and, if so, the
terms and conditions upon which Landlord (or, if applicable, its Affiliate) is
willing to do so in reasonable detail, in the form of a proposed term sheet
(such terms and conditions, “Landlord’s MCI Financing Proposal”). Upon receipt,
Tenant shall have ten (10) days to accept, reject or commence negotiating
Landlord’s MCI Financing Proposal.

(b) If Tenant Accepts Landlord’s MCI Financing Proposal. If Tenant accepts
Landlord’s MCI Financing Proposal (either initially or, after negotiation, a
modified version thereof) (an “Accepted MCI Financing Proposal”) and such
financing is actually consummated between Tenant and Landlord (or, if
applicable, its Affiliate) as more particularly provided in Section 10.4(f)
below (a “Landlord MCI Financing”), then, as and when constructed, such Material
Capital Improvement shall be deemed part of the Leased Property for all purposes
except as specifically provided in Section 6.1(b) hereof (and, without
limitation, such Material Capital Improvements shall be surrendered to (and all
rights therein shall be relinquished in favor of) Landlord upon the Expiration
Date).

 

72



--------------------------------------------------------------------------------

(c) If Landlord Declines to Make Landlord’s MCI Financing Proposal. If Landlord
declines or fails to timely submit Landlord’s MCI Financing Proposal, Tenant
shall be permitted to either (1) use then-existing available financing or,
subject to Article XVII, enter into financing arrangements with any lender,
preferred equity holder and/or other third-party financing source (a
“Third-Party MCI Financing”) for such Material Capital Improvement or (2) use
Cash to pay for such Material Capital Improvement, provided, that if Tenant has
not used then-existing, or entered into a new, Third-Party MCI Financing (or
commenced such Material Capital Improvement utilizing Cash) by the date that is
nine (9) months following delivery of Tenant’s MCI Intent Notice, then, prior to
entering into any such Third-Party MCI Financing and/or commencing such Material
Capital Improvement, Tenant shall again be required to send Tenant’s MCI Intent
Notice seeking financing from Landlord (on the terms contemplated by this
Section 10.4).

(d) If Tenant Declines Landlord’s MCI Financing Proposal. If Landlord timely
submits Landlord’s MCI Financing Proposal and Tenant rejects or fails to accept
or commence negotiating Landlord’s MCI Financing Proposal within the applicable
10-day period (or, following commencing negotiating said proposal, Tenant
notifies Landlord of Tenant’s decision to cease such discussions), then, subject
to the remaining terms of this paragraph, Tenant shall be permitted to either
(1) use then-existing, or, subject to Article XVII, enter into a new,
Third-Party MCI Financing for such Material Capital Improvement (subject to the
following proviso) or (2) use Cash to pay for such Material Capital Improvement,
provided, that Tenant may not use then-existing, or enter into a new,
Third-Party MCI Financing, except in each case on terms that are, taken as a
whole, economically more advantageous to Tenant than those offered under
Landlord’s MCI Financing Proposal. In determining if financing is economically
more advantageous, consideration may be given to, among other items,
(x) pricing, amortization, length of term and duration of commitment period of
such financing; (y) the cost, availability and terms of any financing sufficient
to fund such Material Capital Improvement and other expenditures which are
material in relation to the cost of such Material Capital Improvement (if any)
which are intended to be funded in connection with the construction of such
Material Capital Improvement and which are related to the use and operation of
such Material Capital Improvement and (z) other customary considerations. Tenant
shall provide Landlord with reasonable evidence of the terms of any such
financing. If Tenant has not used then-existing, or entered into a new,
Third-Party MCI Financing (or commenced such Material Capital Improvement
utilizing Cash) by the date that is nine (9) months following receipt of
Landlord’s MCI Financing Proposal, then, prior to entering into any such
Third-Party MCI Financing and/or commencing such Material Capital Improvement
after such nine (9) month period, Tenant shall again be required to send
Tenant’s MCI Intent Notice seeking financing from Landlord (on the terms
contemplated by this Section 10.4). For purposes of clarification, Tenant may
use Cash to finance any applicable Material Capital Improvement (subject to the
express terms and conditions hereof, including, without limitation, Tenant’s
obligation to provide Tenant’s MCI Intent Notice).

 

73



--------------------------------------------------------------------------------

(e) Ownership of Material Capital Improvements Not Financed by Landlord. If
Tenant constructs a Material Capital Improvement utilizing Third-Party MCI
Financing or Cash in accordance with Sections 10.4(c) or (d) (such Material
Capital Improvement being sometimes referred to in this Lease as a “Tenant
Material Capital Improvement”), then, (A) as and when constructed, such Material
Capital Improvement shall be owned by Landlord and deemed part of the Leased
Property for all purposes except as specifically provided in Section 6.1(b)
hereof, (B) upon any termination of this Lease prior to the Stated Expiration
Date as a result of a Tenant Event of Default (except in the event a Permitted
Leasehold Mortgagee has exercised its right to obtain a New Lease and complies
in all respects with Section 17.1(f) and any other applicable provisions of this
Lease), such Material Capital Improvements shall be owned by Landlord without
any reimbursement by Landlord to Tenant, and, (C) if a foreclosure occurs with
respect to any Fee Mortgage (including any mezzanine financing obtained by
Affiliates of Landlord that is secured by the direct or indirect equity
interests in Landlord) that results in the Fee Mortgagee thereunder (or its
assignee or designee) becoming Landlord hereunder or obtaining ownership of all
of the direct or indirect equity interests in Landlord, then, upon the Stated
Expiration Date, such Material Capital Improvements shall be surrendered to (and
all rights therein shall be relinquished in favor of) Landlord without any
obligation to reimburse Tenant as set forth in this Section 10.4(e), and,
(D) except in the circumstances described in the foregoing clause (C), upon the
Stated Expiration Date, such Material Capital Improvements shall be transferred
to Tenant; provided, however, upon written notice to Tenant at least one hundred
eighty (180) days prior to the Stated Expiration Date, Landlord shall have the
option to reimburse Tenant for such Tenant Material Capital Improvements in an
amount equal to the Fair Market Ownership Value thereof, and, if Landlord elects
to reimburse Tenant for such Tenant Material Capital Improvements, any amount
due to Tenant for such reimbursement shall be credited against any amounts owed
by Tenant to Landlord under this Lease as of the Stated Expiration Date and any
remaining portion of such amount shall be paid by Landlord to Tenant on the
Stated Expiration Date. If Landlord fails to deliver such written notice
electing to reimburse Tenant for such Tenant Material Capital Improvements at
least one hundred eighty (180) days prior to the Stated Expiration Date, or
otherwise does not consummate such reimbursement at least sixty (60) days prior
to the Stated Expiration Date (other than as a result of Tenant’s acts or
omissions in violation of this Lease), then Landlord shall be deemed to have
elected not to reimburse Tenant for such Tenant Material Capital Improvements.
If Landlord elects or is deemed to have elected not to reimburse Tenant for such
Tenant Material Capital Improvements in accordance with the foregoing sentence,
Tenant shall have the option to either (1) prior to the Stated Expiration Date,
remove such Tenant Material Capital Improvements and restore the affected Leased
Property to the same or better condition existing prior to such Tenant Material
Capital Improvement being constructed, at Tenant’s sole cost and expense, in
which event such removed Tenant Material Capital Improvements shall be owned by
Tenant (except, however, if a foreclosure occurs with respect to any Fee
Mortgage (including any mezzanine financing obtained by Affiliates of Landlord
that is secured by the direct or indirect equity interests in Landlord) that
results in the Fee Mortgagee thereunder (or its assignee or designee) becoming
Landlord hereunder or obtaining ownership of all of the direct or indirect
equity interests in Landlord, then Tenant shall have no such right to remove the
Tenant Material Capital Improvements, and the following clause (2) shall apply),
or (2) leave the applicable Tenant Material Capital Improvements at the Leased
Property at the Stated Expiration Date, at no cost to Landlord, in which event
such Tenant Material Capital Improvements shall be owned by Landlord.

 

74



--------------------------------------------------------------------------------

(f) Landlord MCI Financing. In the event of an Accepted MCI Financing Proposal,
Tenant shall provide Landlord with the following prior to any advance of funds
under such Landlord MCI Financing:

(i) any information, certificates, licenses, permits or documents reasonably
requested by Landlord which are necessary and obtainable to confirm that Tenant
will be able to use the Material Capital Improvements upon completion thereof in
accordance with the Primary Intended Use, including all required federal, state
or local government licenses and approvals;

(ii) an officer’s certificate and, if requested, a certificate from Tenant’s
Architect providing appropriate backup information, setting forth in reasonable
detail the projected or actual costs related to such Material Capital
Improvements;

(iii) except to the extent covered by the amendment referenced in clause (iv)
below, a construction loan and/or funding agreement (and such other related
instruments and agreements), in a form reasonably agreed to by Landlord and
Tenant, reflecting the terms of the Landlord MCI Financing, setting forth the
terms of the Accepted MCI Financing Proposal, and without additional
requirements on Tenant (including, without limitation, additional bonding or
guaranty requirements) except those which are reasonable and customary and
consistent in all respects with this Section 10.4 and the terms of the Accepted
MCI Financing Proposal;

(iv) except to the extent covered by the construction loan and/or funding
agreement referenced in clause (iii) above, an amendment to this Lease, in a
form reasonably agreed to by Landlord and Tenant, which may include, among other
things, an increase in the Rent (in amounts as agreed upon by the Parties
pursuant to the Accepted MCI Financing Proposal), and other provisions as may be
necessary or appropriate;

(v) a deed conveying title to Landlord to any additional Land acquired for the
purpose of constructing the Material Capital Improvement, free and clear of any
liens or encumbrances except those approved by Landlord, and accompanied by
(x) an owner’s policy of title insurance insuring the Fair Market Ownership
Value of fee simple or leasehold (as applicable) title to such Land and any
improvements thereon, free of any exceptions other than liens and encumbrances
that do not materially interfere with the intended use of the Leased Property or
are otherwise approved by Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed, and (y) an ALTA survey thereof;

(vi) if Landlord obtains a lender’s policy of title insurance in connection with
such Landlord MCI Financing, for each advance, endorsements to any such policy
of title insurance reasonably satisfactory in form and substance to Landlord
(i) updating the same without any additional exception except those that do not
materially affect the value of such land and do not interfere with the intended
use of the Leased Property, or as may otherwise be permitted under this Lease,
or as may be approved by Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed, and (ii) increasing the coverage thereof by an
amount equal to the then-advanced cost of the Material Capital Improvement; and

 

75



--------------------------------------------------------------------------------

(vii) such other billing statements, invoices, certificates, endorsements,
opinions, site assessments, surveys, resolutions, ratifications, lien releases
and waivers and other instruments and information which are reasonable and
customary and consistent in all respects with this Section 10.4 and the terms of
the Accepted MCI Financing Proposal.

In the event that (1) Tenant is unable, for reasons beyond Tenant’s reasonable
control, to satisfy any of the requirements set forth in this Section 10.4(f)
(and Landlord is unable or unwilling to waive the same), (2) Landlord and Tenant
are unable (despite good faith efforts continuing for at least sixty (60) days
after agreement on the Accepted MCI Financing Proposal) to agree on any of the
requirements of, or the form of any document required under, this
Section 10.4(f), or (3) Landlord fails or refuses to consummate the Landlord MCI
Financing and/or advance funds thereunder, then, notwithstanding anything to the
contrary in this Section 10.4, Tenant shall be entitled to use then-existing,
or, subject to Article XVII, enter into a new, Third-Party MCI Financing for
such Material Capital Improvement or use Cash to pay for such Material Capital
Improvement, without any requirement to send a further Tenant’s MCI Intent
Notice to Landlord, provided, that such Material Capital Improvement shall be
treated hereunder as a Tenant Material Capital Improvement, unless the
circumstances described in clause (1) shall have occurred.

10.5 Minimum Capital Expenditures.

(a) Minimum Capital Expenditures.

(i) Intentionally omitted.

(ii) Annual Minimum Per-Lease B&I Cap Ex Requirement. During each full Fiscal
Year during the Term, commencing upon the first (1st) full Fiscal Year during
the Term, measured as of the last day of each such Fiscal Year, Tenant shall
expend Capital Expenditures with respect to the Leased Property in an aggregate
amount equal to at least one percent (1%) of the Net Revenue from the Facility
for the prior Fiscal Year, on Capital Expenditures that constitute installation
or restoration and repair or other improvements of items with respect to the
Leased Property under this Lease (the “Annual Minimum Per-Lease B&I Cap Ex
Requirement”). In the event of expiration, cancellation or termination of any
Ground Lease for any reason whatsoever whether voluntary or involuntary (by
operation of law or otherwise), except for a cancellation or termination due to
Landlord’s failure to extend the term thereof where Landlord was required to do
so hereunder, prior to the expiration date of this Lease, including extensions
and renewals granted thereunder, then, for purposes of calculating the amount of
Net Revenue from the Facility for determining the Annual Minimum Per-Lease B&I
Cap Ex Requirement, the Net Revenue attributable to the portion of the Leased
Property subject to such Ground Lease for the Lease Year immediately prior to
such expiration, cancellation or termination of such Ground Lease thereafter
shall continue to be included in the calculation of Net Revenue (except to the
extent such Ground Lease is replaced by a replacement Ground Lease for all or
substantially all of such portion of the Leased Property).

(iii) Intentionally Omitted.

 

76



--------------------------------------------------------------------------------

(iv) Triennial Minimum Cap Ex Requirement B. During each full Triennial Period
during the Term, commencing upon the first (1st) full Triennial Period during
the Term, measured as of the last day of each such Triennial Period, Tenant
shall expend Capital Expenditures in an aggregate amount equal to no less than
the greater of (a) the amount which, when added to the amount of Other Capital
Expenditures expended by the Other Tenants toward the Triennial Minimum Cap Ex
Requirement B (as defined in the Other Leases) during the same time period,
equals the Triennial Minimum Cap Ex Amount B, but in no event more than the
Triennial Allocated Minimum Cap Ex Amount B Ceiling, and (b) the Triennial
Allocated Minimum Cap Ex Amount B Floor (the “Triennial Minimum Cap Ex
Requirement B”).

(v) Partial Periods. If the initial or final portion of the Term of this Lease
is a partial calendar year (i.e., the Commencement Date of this Lease is other
than January 1 or the Expiration Date is other than December 31, as applicable;
any such partial calendar year, a “Stub Period”), then the Triennial Minimum Cap
Ex Amount B shall be adjusted as follows: (a) the initial (or final, as
applicable) Triennial Period under this Lease shall be expanded so that it
covers both the Stub Period and the first (1st) (or final, as applicable) full
period of three calendar years during the Term, (b) the Triennial Minimum Cap Ex
Amount B for such expanded initial (or final, as applicable) Triennial Cap Ex
Calculation Period shall be equal to (x) Three Hundred Fifty Million and No/100
Dollars ($350,000,000.00), plus (y) the product of the Stub Period Multiplier
multiplied by One Hundred Sixteen Million Six Hundred Sixty-Six Thousand Six
Hundred Sixty-Six and No/100 Dollars ($116,666,666.00), and (c) the Triennial
Allocated Minimum Cap Ex Amount B Floor for such expanded initial (or final, as
applicable) Triennial Period shall remain unchanged from the amounts then in
effect. Notwithstanding the foregoing, in the event that the Triennial Minimum
Cap Ex Amount B is reduced in accordance with the definition thereof, then
(1) the Three Hundred Fifty Million and No/100 Dollars ($350,000,000.00) in the
foregoing clause (b)(x) shall be modified to reflect the Triennial Minimum Cap
Ex Amount B then in effect at the time of determination and (2) the One Hundred
Sixteen Million Six Hundred Sixty-Six Thousand Six Hundred Sixty-Six and No/100
Dollars ($116,666,666.00) in the foregoing clause (b)(y) shall be modified to
reflect the Triennial Minimum Cap Ex Amount B then in effect divided by three
(3). The term “Stub Period Multiplier” means a fraction, expressed as a
percentage, the numerator of which is the number of days occurring in a Stub
Period, and the denominator of which is three hundred sixty-five (365). For the
avoidance of doubt, if the Expiration Date of this Lease is other than the last
day of a Fiscal Year, then Tenant’s compliance with each of the Minimum Cap Ex
Requirements during the applicable periods preceding such Expiration Date that
would otherwise end after such Expiration Date shall be measured as of such
Expiration Date and be subject to the prorations set forth above.

(vi) Acquisitions of Material Property. If any real property having a value
greater than Fifty Million and No/100 Dollars ($50,000,000.00) is acquired by
Landlord or its Affiliate and included in this Lease or an Other Lease as part
of the Leased Property or Other Leased Property (as applicable), then the
Minimum Cap Ex Requirements shall be adjusted as may be agreed upon by Landlord
and Tenant in connection with such acquisition and the inclusion of such
property as Leased Property or Other Leased Property hereunder or thereunder.

(vii) Dispositions of Material Property. In the event of a termination of this
Lease or partial or total termination of an Other Lease or the disposition of
any Material Leased Property or Material London/Chester Property, in each case
for which the Minimum Cap Ex Amounts are to be decreased in accordance herewith,
and such termination or disposition occurs

 

77



--------------------------------------------------------------------------------

on any day other than the first (1st) day of a Fiscal Year, then, for purposes
of determining Required Capital Expenditures and adjusting the Minimum Cap Ex
Requirements, as applicable, such termination or disposition and the associated
reduction in the Minimum Cap Ex Requirements each shall be deemed to have
occurred on the first (1st) day of the then-current Fiscal Year, such that
Capital Expenditures with respect to the applicable terminated or disposed
property shall not be counted toward the calculation of Required Capital
Expenditures for such entire Fiscal Year, and the Minimum Cap Ex Requirements
shall be adjusted (as applicable) to reflect such termination or disposition as
applicable and the associated reduction in the Minimum Cap Ex Requirements for
such entire Fiscal Year.

(viii) Application of Capital Expenditures. For the avoidance of doubt:
(A) Required Capital Expenditures counted toward satisfying one of the Minimum
Cap Ex Requirements also shall count (to the extent applicable) toward
satisfying the other Minimum Cap Ex Requirements to the extent otherwise
provided herein; (B) expenditures with respect to any property that is not
included as Leased Property or Other Leased Property under this Lease or an
Other Lease (as applicable) shall not constitute “Capital Expenditures” nor
count toward the Minimum Cap Ex Requirements for purposes of the Leased Property
Tests; (C) expenditures with respect to any property acquired by CEOC or its
subsidiaries after the Commencement Date which is not included as Leased
Property or Other Leased Property under this Lease or an Other Lease (as
applicable) shall not constitute “Capital Expenditures” nor count toward the
Minimum Cap Ex Requirements for purposes of the Leased Property Tests, and
(D) expenditures with respect to any property (other than the London/Chester
Properties) which is not included as Leased Property or Other Leased Property
under this Lease or an Other Lease (as applicable) shall not constitute “Capital
Expenditures”.

(ix) Unavoidable Delays. In the event an Unavoidable Delay occurs during any
full Fiscal Year or full Triennial Period during the Term that delays Tenant’s
ability to perform Capital Expenditures prior to the expiration of such period,
the applicable period for satisfying the Minimum Cap Ex Requirements applicable
to such Fiscal Year or Triennial Period (as applicable) during which such
Unavoidable Delay occurred shall be extended, on a day-for-day basis, for the
same amount of time that such Unavoidable Delay affects Tenant’s ability to
perform the Capital Expenditures, up to a maximum extension in each instance of
one (1) Fiscal Year (for the Annual Minimum Per-Lease B&I Cap Ex Requirement) or
one (1) Triennial Period (for the Triennial Minimum Cap Ex Requirement B). For
the avoidance of doubt, Tenant’s obligation to satisfy the Minimum Cap Ex
Requirements during any period during which an Unavoidable Delay did not occur
shall not be extended as a result of the occurrence of an Unavoidable Delay
during a prior period.

(x) Certain Remedies. The Parties acknowledge that Tenant’s agreement to satisfy
the Minimum Cap Ex Requirements as required in this Lease is a material
inducement to Landlord’s agreement to enter into this Lease, the MLSA and the
other Lease/MLSA Related Agreements and, accordingly, if Tenant fails to expend
Capital Expenditures (or deposit funds into the Cap Ex Reserve) as and when
required by this Lease and then, further, fails to cure such failure within
sixty (60) days of receipt of written notice of such failure from Landlord, then
the same shall be a Tenant Event of Default hereunder, and without limitation of
any of Landlord’s other rights and remedies, Landlord shall have the right to
seek the remedy of specific performance to require Tenant to expend the Required
Capital Expenditures (or deposit funds

 

78



--------------------------------------------------------------------------------

into the Cap Ex Reserve). Furthermore, for the avoidance of doubt, and without
limitation of Guarantor’s obligations under the MLSA (and as more particularly
provided therein), Tenant acknowledges and agrees that the obligation of Tenant
to expend the Required Capital Expenditures (or deposit funds into the Cap Ex
Reserve) as provided in this Lease in each case constitutes a part of the
monetary obligations of Tenant that are guaranteed by the Guarantor under the
MLSA and, with respect to Required Capital Expenditures required to be spent
during the Term, shall survive termination of this Lease.

(b) Cap Ex Reserve.

(i) Deposits in Lieu of Expenditures. Notwithstanding anything to the contrary
set forth in this Lease, if Tenant and Other Tenants do not expend Capital
Expenditures and Other Capital Expenditures sufficient to satisfy the Minimum
Cap Ex Requirements, then, so long as, as of the last date when such Minimum Cap
Ex Requirements may be satisfied hereunder, there are Cap Ex Reserve Funds (as
defined below) and Cap Ex Reserve Funds (as defined in each Other Lease) on
deposit in the Cap Ex Reserve (as defined below) or in the Cap Ex Reserve (as
defined in each Other Lease) in an aggregate amount at least equal to such
deficiency, then Tenant shall not be deemed to be in breach or default of its
obligations hereunder to satisfy the Minimum Cap Ex Requirements, provided that
Tenant (or Other Tenants, as applicable), shall spend such amounts so deposited
in the Cap Ex Reserve (as defined herein or in an Other Lease, as applicable)
within six (6) months after the last date when the Minimum Cap Ex Requirements
to which such amounts relate may be satisfied hereunder (subject to extension in
the event of an Unavoidable Delay during such six (6) month period, on a
day-for-day basis, for the same amount of time that such Unavoidable Delay
affects Tenant’s ability to perform the Capital Expenditures). For the avoidance
of doubt, any funds disbursed from the Cap Ex Reserve and spent on Capital
Expenditures as described in this Section shall be applied to the Minimum Cap Ex
Requirements for the period for which such funds were deposited (and shall be
deemed to be the funds that have been in the Cap Ex Reserve for the longest
period of time) and shall not be applied to the Minimum Cap Ex Requirements for
the subsequent period in which they are actually spent.

(ii) Deposits into Cap Ex Reserve. Tenant may, at its election, at any time,
deposit funds (the “Cap Ex Reserve Funds”) into an Eligible Account held by
Tenant (the “Cap Ex Reserve”). If required by Fee Mortgagee, Landlord and Tenant
shall (and, if applicable, Tenant shall cause Manager to) enter into a customary
and reasonable control agreement for the benefit of Fee Mortgagee and Landlord
with respect to the Cap Ex Reserve. Tenant shall not commingle Cap Ex Reserve
Funds with other monies held by Tenant or any other party. All interest on Cap
Ex Reserve Funds shall be for the benefit of Tenant and added to and become a
part of the Cap Ex Reserve and shall be disbursed in the same manner as other
monies deposited in the Cap Ex Reserve. Tenant shall be responsible for payment
of any federal, state or local income or other tax applicable to the interest
earned on the Cap Ex Reserve Funds credited or paid to Tenant.

(iii) Disbursements from Cap Ex Reserve. Tenant shall be entitled to use Cap Ex
Reserve Funds solely for the purpose of paying for (or reimbursing Tenant for)
the cost of Capital Expenditures. Subject to compliance by Tenant with the
provisions of the Fee Mortgage Documents to the extent Tenant is required to
comply therewith pursuant to Article

 

79



--------------------------------------------------------------------------------

XXXI hereof, Landlord shall permit disbursements to Tenant of Cap Ex Reserve
Funds from the Cap Ex Reserve to pay for Capital Expenditures or to reimburse
Tenant for Capital Expenditures, within ten (10) days following written request
from Tenant, which request shall specify the amount of the requested
disbursement and a general description of the type of Capital Expenditures to be
paid or reimbursed using such Cap Ex Reserve Funds. Tenant shall not make a
request for disbursement from the Cap Ex Reserve (x) more frequently than once
in any calendar month nor (y) in amounts less than Fifty Thousand and No/100
Dollars ($50,000.00). Any Cap Ex Reserve Funds remaining in the Cap Ex Reserve
on satisfaction of the Minimum Cap Ex Requirements for which such Cap Ex Reserve
Funds were deposited or on the Expiration Date shall be returned by Landlord to
Tenant, provided that Landlord shall have the right to apply Cap Ex Reserve
Funds remaining on the Expiration Date against any amounts owed by Tenant to
Landlord as of the Expiration Date and/or the sum of any remaining Required
Capital Expenditures required to have been incurred prior to the Expiration
Date.

(iv) Security Interest in Cap Ex Reserve Funds. Tenant grants to Landlord a
first-priority security interest in the Cap Ex Reserve and all Cap Ex Reserve
Funds, as additional security for performance of Tenant’s obligations under this
Lease. Landlord shall have the right to collaterally assign the security
interest granted to Landlord in the Cap Ex Reserve and Cap Ex Reserve Funds to
any Fee Mortgagee. Notwithstanding the foregoing or anything herein to the
contrary, (i) Landlord may not foreclose upon the lien on the Cap Ex Reserve and
Cap Ex Reserve Funds, and Fee Mortgagee may not apply the Cap Ex Reserve Funds
against the Fee Mortgage, in each case prior to the occurrence of both
(x) Landlord’s Enforcement Condition and (y) the termination of this Lease by
Landlord pursuant to Section 16.2(x) hereof, (ii) any time during which a Tenant
Event of Default is continuing, Fee Mortgagee may apply Cap Ex Reserve Funds
toward the payment of Capital Expenditures incurred by Tenant, and
(iii) Landlord shall have the right to use Cap Ex Reserve Funds as provided in
Section 10.5(e) (in which event, such expenditures of Cap Ex Reserve Funds shall
be deemed Capital Expenditures of Tenant for purposes of the Required Capital
Expenditures). Landlord acknowledges that a Permitted Leasehold Mortgagee may
have a Lien on the Cap Ex Reserve, provided that such Lien in favor of a
Permitted Leasehold Mortgagee is subject and subordinate to the first priority
lien thereon in favor of Landlord as set forth in the Intercreditor Agreement.

(c) Capital Expenditures Report. Within thirty (30) days after the end of each
calendar month during the Term, Tenant shall submit to Landlord a report,
substantially in the form attached hereto as Exhibit C setting forth, with
respect to such month, on an unaudited, Facility-by-Facility basis, (A) revenues
for the Leased Property and the Other Leased Property, (B) Capital Expenditures
with respect to the Leased Property, (C) Other Capital Expenditures with respect
to the Other Leased Property, and (D) aggregate Services Co Capital Expenditures
on a year-to-date basis and the portion thereof allocated to Tenant and its
subsidiaries (and a description of the methodology by which such allocation was
made). Landlord shall keep each such report confidential in accordance with
Section 41.22 of this Lease.

(d) Annual Capital Budget. Tenant shall furnish to Landlord, for informational
purposes only, a copy of the annual capital budget for the Facility for each
Fiscal Year, in each case (x) contemporaneously with Other Tenant’s delivery to
the applicable landlord of the applicable annual capital budget for such Fiscal
Year pursuant to the Other Lease, and (y) not

 

80



--------------------------------------------------------------------------------

later than fifty-five (55) days following the commencement of the Fiscal Year to
which such annual capital budget relates. For the avoidance of doubt, without
limitation of Tenant’s Capital Expenditure requirements pursuant to
Section 10.5(a), Tenant shall not be required to comply with such annual capital
budget and it shall not be a breach or default by Tenant hereunder in the event
Tenant deviates from such annual capital budget.

(e) Self Help. In order to facilitate Landlord’s completion of any work, repairs
or restoration of any nature that are required to be performed by Tenant in
accordance with any provisions hereof, upon the occurrence of the earlier of
(i) an Event of Default by Tenant hereunder and (ii) any default by Tenant in
the performance of such work under this Lease or as required by any applicable
Additional Fee Mortgage Requirement, then, so long as (x) Landlord has provided
Tenant thirty (30) days’ prior written notice thereof and Tenant has not cured
such default within such thirty day period) and (y) an “Event of Default” has
occurred under the Fee Mortgage Documents, Landlord shall have the right, from
and after the occurrence of a default beyond applicable notice and cure periods
under any applicable Fee Mortgage Documents, to enter onto the Leased Property
and perform any and all such work and labor necessary as reasonably determined
by Landlord to complete any work required by Tenant hereunder or expend any sums
therefor and/or employ watchmen to protect the Leased Property from damage
(collectively, the “Landlord Work”). In connection with the foregoing, Landlord
shall have the right: (i) to use any funds in the FF&E Reserve or Cap Ex Reserve
(as applicable) for the purpose of making or completing such Landlord Work;
(ii) to employ such contractors, subcontractors, agents, architects and
inspectors as shall be required for such purposes; (iii) to pay, settle or
compromise all existing bills and claims which are or may become Liens against
the Leased Property, or as may be necessary or desirable for the completion of
such Landlord Work, or for clearance of title; (iv) to execute all applications
and certificates in the name of Tenant which may be required by any of the
contract documents; (v) to prosecute and defend all actions or proceedings in
connection with the Leased Property or the rehabilitation and repair of the
Leased Property; and (vi) to do any and every act which Tenant might do in its
own behalf to complete the Landlord Work. Nothing in this Lease shall: (1) make
Landlord responsible for making or completing any Landlord Work; (2) require
Landlord to expend funds in addition to the FF&E Reserve or Cap Ex Reserve (as
applicable) to make or complete any Landlord Work; (3) obligate Landlord to
proceed with any Landlord Work; or (4) obligate Landlord to demand from Tenant
additional sums to make or complete any Landlord Work.

ARTICLE XI

LIENS

Subject to the provisions of Article XII relating to permitted contests, Tenant
will not directly or indirectly create or allow to remain and will promptly
discharge at its expense any lien, encumbrance, attachment, title retention
agreement or claim upon the Leased Property or any portion thereof or any
attachment, levy, claim or encumbrance in respect of the Rent, excluding,
however, (i) this Lease; (ii) the matters that existed as of the Commencement
Date with respect to the Leased Property or any portion thereof;
(iii) restrictions, liens and other encumbrances which are consented to in
writing by Landlord (such consent not to be unreasonably withheld, conditioned
or delayed); (iv) liens for Impositions which Tenant is not required to pay
hereunder (if any); (v) Subleases permitted by Article XXII and any other lien
or

 

81



--------------------------------------------------------------------------------

encumbrance expressly permitted under the provisions of this Lease; (vi) liens
for Impositions not yet delinquent or being contested in accordance with Article
XII, provided that Tenant has provided appropriate reserves to the extent
required under GAAP and any foreclosure or similar remedies with respect to such
Impositions have not been instituted and no notice as to the institution or
commencement thereof has been issued except to the extent such institution or
commencement is stayed no later than twenty (20) days after such notice is
issued; (vii) liens of mechanics, laborers, materialmen, suppliers or vendors
for sums either disputed or not yet due, provided that (1) the payment of such
sums shall not be postponed under any related contract for more than sixty
(60) days after the completion of the action giving rise to such lien unless
being contested in accordance with Article XII and such reserve or other
appropriate provisions as shall be required by law or GAAP shall have been made
therefor and no foreclosure or similar remedies with respect to such liens has
been instituted and no notice as to the institution or commencement thereof have
been issued except to the extent such institution or commencement is stayed no
later than twenty (20) days after such notice is issued; (2) any such liens are
in the process of being contested as permitted by Article XII; or (3) in the
event any foreclosure action is commenced under any such lien, Tenant shall
immediately remove, discharge or bond over such lien; (viii) any liens created
by Landlord; (ix) liens related to equipment leases or equipment financing for
Tenant’s Property which are used or useful in Tenant’s business on the Leased
Property or any portion thereof, provided that the payment of any sums due under
such equipment leases or equipment financing shall either (1) be paid as and
when due in accordance with the terms thereof, or (2) be in the process of being
contested as permitted by Article XII (and provided that a lienholder’s removal
of any such Tenant’s Property from the Leased Property shall be subject to all
applicable provisions of this Lease, and, without limitation, Tenant or such
lienholder shall restore the Leased Property from any damage effected by such
removal); (x) liens granted as security for the obligations of Tenant and its
Affiliates under a Permitted Leasehold Mortgage (and the documents relating
thereto); provided, however, in no event shall the foregoing be deemed or
construed to permit Tenant to encumber the Leasehold Estate (or a Subtenant to
encumber its subleasehold interest) in the Leased Property or any portion
thereof (other than, in each case, to a Permitted Leasehold Mortgagee or
otherwise to the extent expressly permitted hereunder), without the prior
written consent of Landlord, which consent may be granted or withheld in
Landlord’s sole discretion; and provided further that upon request Tenant shall
be required to provide Landlord with fully executed copies of any and all
Permitted Leasehold Mortgages; and (xi) except as otherwise expressly provided
in this Lease, easements, rights-of-way, restrictions (including zoning
restrictions), covenants, encroachments, protrusions and other similar charges
or encumbrances, and minor title deficiencies on or with respect to the Leased
Property or any portion thereof, in each case whether now or hereafter in
existence, not individually or in the aggregate materially interfering with the
conduct of the business on the Leased Property for the Primary Intended Use,
taken as a whole. For the avoidance of doubt, nothing contained herein shall be
deemed or construed to prohibit the issuance of a lien on the Equity Interests
in Tenant (it being agreed that any foreclosure by a lien holder on such
interests in Tenant shall be subject to the restrictions on transfers of
interests in Tenant and Change of Control set forth in Article XXII) or to
prohibit Tenant from pledging (A) its Tenant’s Property as collateral (1) in
connection with financings of equipment and other purchase money indebtedness or
(2) to secure Permitted Leasehold Mortgages, or (B) its Accounts and other
property of Tenant (other than Tenant’s Property); provided that, (x) all such
pledges (other than those described in the foregoing clause (1)) of Tenant’s
Pledged Property

 

82



--------------------------------------------------------------------------------

shall be subject and subordinate to the security interest granted to Landlord
pursuant to Section 6.3, and (y) Tenant shall in no event pledge to any Person
that is not granted a Permitted Leasehold Mortgage hereunder any of Tenant’s
Property to the extent that such Tenant’s Property cannot be removed from the
Leased Property without (I) damaging or impairing the Leased Property (other
than in a de minimis manner), (II) impairing in any material respect the
operation of the Facility for its Primary Intended Use, or (III) impairing in
any material respect Landlord’s or any Successor Tenant’s ability to acquire the
Successor Assets at the expiration or termination of the Term in accordance with
Section 36.1 (after giving effect to the repayment of any indebtedness
encumbering the Successor Assets and release of any liens thereon as required by
such Section 36.1).

ARTICLE XII

PERMITTED CONTESTS

Tenant, upon prior written notice to Landlord (except that no such notice shall
be required to be given by Tenant to Landlord with respect to matters not
exceeding Five Million and No/100 Dollars ($5,000,000.00)), on its own or in
Landlord’s name, at Tenant’s expense, may contest, by appropriate legal
proceedings conducted in good faith and with due diligence, the amount, validity
or application, in whole or in part, of any licensure or certification decision
(including pursuant to any Gaming Regulation), imposition of any disciplinary
action, including both monetary and nonmonetary, pursuant to any Gaming
Regulation, Imposition, Legal Requirement, Insurance Requirement, lien,
attachment, levy, encumbrance, charge or claim; provided, that (i) in the case
of an unpaid Imposition, lien, attachment, levy, encumbrance, charge or claim,
the commencement and continuation of such proceedings shall suspend the
collection thereof from Landlord and from the Leased Property; (ii) neither the
Leased Property or any portion thereof, the Rent therefrom nor any part or
interest in either thereof would be in any danger of being sold, forfeited,
attached or lost pending the outcome of such proceedings; (iii) in the case of a
Legal Requirement, neither Landlord nor Tenant would be in any imminent danger
of criminal or material civil liability for failure to comply therewith pending
the outcome of such proceedings; (iv) in the case of a Legal Requirement,
Imposition, lien, encumbrance or charge, Tenant shall deliver to Landlord
security in the form of cash, cash equivalents or a Letter of Credit, if and as
may be reasonably required by Landlord to insure ultimate payment of the same
and to prevent any sale or forfeiture of the Leased Property or any portion
thereof or the Rent by reason of such non-payment or noncompliance; (v) in the
case of an Insurance Requirement, the coverage required by Article XIII shall be
maintained; (vi) upon Landlord’s request, Tenant shall keep Landlord reasonably
informed as to the status of the proceedings; and (vii) if such contest be
finally resolved against Landlord or Tenant, Tenant shall promptly pay the
amount required to be paid, together with all interest and penalties accrued
thereon, or comply with the applicable Legal Requirement or Insurance
Requirement. Landlord, at Tenant’s expense, shall execute and deliver to Tenant
such authorizations and other documents as may reasonably be required in any
such contest, and, if reasonably requested by Tenant or if Landlord so desires,
Landlord shall join as a party therein. The provisions of this Article XII shall
not be construed to permit Tenant to contest the payment of Rent or any other
amount (other than Impositions or Additional Charges contested in accordance
herewith) payable by Tenant to Landlord hereunder. Tenant shall indemnify,
defend, protect and save Landlord harmless from and against any liability, cost
or expense of any kind that may be imposed upon Landlord in connection with any
such contest and any loss resulting therefrom, except to the extent resulting
from actions independently taken by Landlord (other than actions taken by
Landlord at Tenant’s direction or with Tenant’s consent).

 

83



--------------------------------------------------------------------------------

ARTICLE XIII

INSURANCE

13.1 General Insurance Requirements. During the Term, Tenant shall, at its own
cost and expense, maintain the minimum kinds and amounts of insurance described
below. Such insurance shall apply to the ownership, maintenance, use and
operations related to the Leased Property and all property located in or on the
Leased Property (including Capital Improvements and Tenant’s Property). Except
for policies insured by Tenant’s captive insurers, all policies shall be written
with insurers authorized to do business in all states where Tenant operates and
shall maintain A.M Best ratings of not less than “A-” “X” or better in the most
recent version of Best’s Key Rating Guide. In the event that any of the
insurance companies’ ratings fall below the requirements set forth above, Tenant
shall have one hundred eighty (180) days within which to replace such insurance
company with an insurance company that qualifies under the requirements set
forth above. It is understood that Tenant may utilize so called Surplus lines
companies and will adhere to the standard above.

(a) Property Insurance.

(i) Property insurance shall be maintained on the Leased Property, Capital
Improvements and Tenant’s Property against loss or damage under a policy with
coverage not less than that found on Insurance Services Office (ISO) “Causes of
Loss – Special Form” and ISO “Building and Personal Property Form” or their
equivalent forms (e.g., an “all risk” policy), in a manner consistent with the
commercially reasonable practices of similarly situated companies engaged in the
same or similar businesses operating in the same or similar locations. Such
property insurance policy shall be in an amount not less than the then current
Maximum Foreseeable Loss (as defined below); provided, that Tenant shall have
the right (i) to limit maximum insurance coverage for loss or damage by
earthquake (including earth movement) to a minimum amount of the projected
ground up loss with a 500-year return period (as determined annually by an
independent firm using RMS catastrophe modeling software or equivalent, and
taking into account all locations insured under Tenant’s property insurance,
including other locations owned, leased or managed by Tenant), and (ii) to limit
maximum insurance coverage for loss or damage by named windstorms per occurrence
to a minimum amount of the projected ground up loss (including storm surge) with
a 500-year return period (as determined annually by an independent firm using
RMS catastrophe software or equivalent, and taking into account all locations
insured under Tenant’s property insurance, including other locations owned,
leased or managed by Tenant); (iii) to limit maximum insurance coverage for loss
or damage by flood to a minimum amount of Two Hundred Fifty Million and No/100
Dollars ($250,000,000.00), to the extent commercially available; provided,
further, that in the event the premium cost of any earthquake, flood, named
windstorm or terrorism peril (as required by Section 13.1(b)) coverages are
available only for a premium that is more than two and one-half (2.5) times the
premium paid by Tenant for the third (3rd) year preceding the date of
determination for the insurance policy contemplated by this Section 13.1(a),
then Tenant shall be entitled and required to purchase the maximum amount of
insurance coverage it reasonably deems

 

84



--------------------------------------------------------------------------------

most efficient and prudent to purchase for such peril and Tenant shall not be
required to spend additional funds to purchase additional coverages insuring
against such risks; and provided, further, that certain property coverages other
than earthquake, flood and named windstorm may be sub-limited as long as each
sub-limit is commercially reasonable and prudent as determined by Tenant and to
the extent that the amount of such sub-limit is less than the amount of such
sub-limit in effect as of the Commencement Date, such sub-limit is approved by
Landlord, such approval not to be unreasonably withheld.

The term “Maximum Foreseeable Loss” shall mean the largest monetary loss within
one area that may be expected to result from a single fire with protection
impaired, the control of the fire mainly dependent on physical barriers
or separations and a delayed manual firefighting by public and/or private fire
brigades, as determined by a written report from an independent firm engaged by
Tenant. If Landlord reasonably believes that the Maximum Foreseeable Loss has
increased at any time during the Term, it shall have the right (unless Tenant
and Landlord agree otherwise) to have such Maximum Foreseeable Loss
predetermined by an impartial national insurance company reasonably acceptable
to both parties (the “Impartial Appraiser”), or, if the parties cannot agree on
an Impartial Appraiser, then by an Expert appointed in accordance with
Section 34.2 hereof. The determination of the Impartial Appraiser (or the
Expert, as the case may be) shall be final and binding on the parties hereto,
and Tenant shall forthwith adjust the amount of the insurance carried pursuant
to this Article XIII to the amount so determined by the Impartial Appraiser (or
the Expert, as the case may be), subject to the approval of the Facility
Mortgagee, as applicable. Each party shall pay one-half (1/2) of the fee, if
any, of the Impartial Appraiser. If Landlord pays the Impartial Appraiser, fifty
percent (50%) of such costs shall be Additional Charges hereunder and if Tenant
pays such Impartial Appraiser, fifty percent (50%) of such costs shall be a
credit against the next Rent payment hereunder. If Tenant has undertaken any
structural alterations or additions to the Leased Property having a cost or
value in excess of Twenty Five Million Dollars ($25,000,000), Landlord may at
Tenant’s expense have the Maximum Foreseeable Loss predetermined at any time
after such improvements are made, regardless of when the Maximum Foreseeable
Loss was last determined.

(ii) Such property insurance policy shall include, subject to Section 13.1(a)(i)
above: (i) agreed amount coverage and/or a waiver of any co-insurance;
(ii) building ordinance coverage (ordinance or law) including loss of the
undamaged portions, the cost of demolishing undamaged portions, and the
increased cost of rebuilding; and also including, but not limited to, any
non-conforming structures or uses; (iii) equipment breakdown coverage (boiler
and machinery coverage); (iv) debris removal; and (v) business interruption
coverage in an amount not less than two (2) years of Rent and containing an
Extended Period of Indemnity endorsement for an additional minimum six months
period. Subject to Section 13.1(a)(i), the property policy shall cover:
wind/windstorm, earthquake/earth movement and flood and any sub-limits
applicable to wind (e.g. named storms), earthquake and flood are subject to the
approval of the Landlord and Fee Mortgagee. Such policy shall (i) name Landlord
as required pursuant to Section 13.2 herein for its interests in the Leased
Property and Rent; (ii) name each Fee Mortgagee and Permitted Leasehold
Mortgagee as an additional insured, and (iii) include a New York standard
mortgagee clause (or its equivalent) in favor of each Fee Mortgagee and
Permitted Leasehold Mortgagee. Except as otherwise set forth herein, any
property insurance loss adjustment settlement associated with the Leased
Property shall require the written consent of Landlord, Tenant, and each Fee
Mortgagee (to the extent required under the applicable Fee Mortgage Documents)
unless the amount of the loss net of the applicable deductible is less than
Fifty Million and No/100 Dollars ($50,000,000.00) in which event no consent
shall be required.

 

85



--------------------------------------------------------------------------------

(b) Property Terrorism Insurance. Property Insurance shall be maintained for
acts of terrorism covered by the Terrorism Risk Insurance Program Authorization
Act of 2015 (TRIPRA) and acts of terrorism and sabotage not certified by TRIPRA,
with limits no less than Two Billion Five Hundred Million and No/100 Dollars
($2,500,000,000.00) per occurrence for acts of terrorism covered by the
Terrorism Risk Insurance Program Authorization Act of 2015 (TRIPRA) and Two
Hundred Twenty-Five Million and No/100 Dollars ($225,000,000.00) for acts of
terrorism and sabotage not certified by TRIPRA. Both coverages shall apply to
property damage and business interruption. The provisions relating to loss
payees, additional insureds and mortgagee clauses set forth in Section 13.1(a)
above shall also apply to the coverages required by this Section 13.1(b). If
Tenant uses one or more of its captive insurers to provide this insurance
coverage, the captive(s) must secure and maintain reinsurance from one or more
reinsurers for those amounts which are not insured by the Federal Government,
and which are in excess of a commercially reasonable policy deductible. Such
reinsurers are subject to the same minimum financial ratings set forth in
Section 13.1. In the event TRIPRA is not extended or renewed, Landlord and
Tenant shall mutually agree (in accordance with the procedures set forth in
Section 13.6) upon replacement insurance requirements applicable to terrorism
related risks.

(c) Flood Insurance. With respect to any portion of the Leased Property that is
security under a Fee Mortgage, if at any time the area in which such Leased
Property is located is designated a “Special Flood Hazard Area” as designated by
the Federal Emergency Management Agency (or any successor agency), Tenant shall
obtain separate flood insurance through the National Flood Insurance Program.
Such flood insurance may be provided as part of Section 13.1(a) Property
Insurance above.

(d) Workers Compensation and Employers Liability Insurance. Workers compensation
insurance as required by applicable state statutes and Employers Liability.

(e) Commercial General Liability Insurance. For bodily injury, personal injury,
advertising injury and property damage on an occurrence form with coverage no
less than ISO Form CG 0001 or equivalent. This policy shall include the
following coverages: (i) Liquor Liability; (ii) Named Peril/Time Element
Pollution, to the extent commercially available to operators of properties
similar to the subject Leased Property; (iii) intentionally omitted;
(iv) Terrorism Liability; and (v) a Separation of Insureds Clause.

(f) Business Auto Liability Insurance. For bodily injury and property damage
arising from the ownership, maintenance or use of owned, hired and non-owned
vehicles (ISO Form CA 00 01 or equivalent).

(g) Employment Practices Liability. Employment Practices Liability insurance in
an amount not less than Ten Million and No/100 Dollars ($10,000,000.00).

(h) Crime. Crime insurance coverage in an amount not less than Eight Million and
No/100 Dollars ($8,000,000.00).

 

86



--------------------------------------------------------------------------------

(i) Excess Liability Insurance. Excess Liability coverage shall be maintained
over the required Employers Liability, Commercial General Liability, and
Business Auto Liability policies in an amount not less than Three Hundred Fifty
Million and No/100 Dollars ($350,000,000.00) per occurrence and in the aggregate
annually (where applicable). The annual aggregate limit applicable to Commercial
General Liability shall apply per location. Tenant will use commercially
reasonable efforts to obtain coverage as broad as the underlying insurance,
including Terrorism Liability coverage, so long as such coverage is available at
a commercially reasonable price.

(j) Pollution Liability Insurance. For claims arising from the discharge,
dispersal release or escape or any irritant or contaminant into or upon land,
any structure, the atmosphere, watercourse or body of water, including
groundwater. This shall include on and off-site clean up and emergency response
costs and claims arising from above ground and below ground storage tanks. If
this policy is provided on a “claims made” basis (i) the retroactive date shall
remain as June 26, 1998 for legal liability; and (ii) coverage shall be
maintained for two (2) years after the Term.

13.2 Name of Insureds. Except for the insurance required pursuant to
Section 13.1(d), Section 13.1(g) and Section 13.1(h), all insurance provided by
Tenant as required by this Article XIII shall include Landlord (including
specified Landlord related entities as directed by Landlord) as a loss payee
(solely with respect to the insurance required pursuant to Section 13.1(a),
Section 13.1(b) and Section 13.1(c)), named insured or additional insured
without restrictions beyond the restrictions that apply to Tenant and may
include any Permitted Leasehold Mortgagee as an additional insured; provided,
however, the insurance required pursuant to Section 13.1(j) shall be permitted
to include Landlord (including specified Landlord related entities as directed
by Landlord) as an additional insured without the requirement that such policy
expressly include language that such coverage is without restrictions beyond the
restrictions that apply to Tenant. The coverage provided to the additional
insureds by Tenant’s insurance policies must be at least as broad as that
provided to the first named insured on each respective policy. For avoidance of
doubt, Landlord looks exclusively to Tenant’s insurance policies to protect
itself from claims arising from the Leased Property and Capital Improvements.
The required insurance policies shall protect Landlord against Landlord’s acts
with respect to the Leased Property in the same manner that they protect Tenant
against its acts with respect to the Leased Property. Except for the insurance
required pursuant to Section 13.1(d) with respect to Workers Compensation and
Employers Liability, the required insurance policies shall be endorsed to
include others as additional insureds as required by Landlord and/or the Fee
Mortgage Documents and/or Permitted Leasehold Mortgagee. The insurance
protection afforded to all insureds (whether named insureds or additional
insureds) shall be primary and shall not contribute with any insurance or
self-insurance programs maintained by such insureds (including deductibles and
self-insured retentions).

13.3 Deductibles or Self-Insured Retentions. Tenant may self-insure such risks
that are customarily self-insured by companies of established reputation engaged
in the same general line of business in the same general area. All increases in
deductibles and self-insured retentions (collectively referred to as
“Deductibles” in this Article XIII) that apply to the insurance policies
required by this Article XIII are subject to approval by Landlord, with such
approval not to be unreasonable withheld, conditioned or delayed. Tenant is
solely responsible for all Deductibles related to its insurance policies. The
Deductibles Tenant has in effect as of the Commencement Date satisfy the
requirements of this Section as of the Commencement Date.

 

87



--------------------------------------------------------------------------------

13.4 Waivers of Subrogation. Landlord shall not be liable for any loss or damage
insured by the insurance policies required to be maintained under this Article
XIII and policies issued by Tenant’s captive insurers (including related
Deductibles), it being understood that (i) Tenant shall look solely to its
insurance for the recovery of such loss or damage; and (ii) such insurers shall
have no rights of subrogation against Landlord. Each insurance policy shall
contain a clause or endorsement which waives all rights of subrogation against
Landlord, Fee Mortgagees and other entities or individuals as reasonably
requested by Landlord.

13.5 Limits of Liability and Blanket Policies. The insured limits of liability
maintained by Tenant shall be selected by Tenant in a manner consistent with the
commercially reasonable practices of similarly situated tenants engaged in the
same or similar businesses operating in the same or similar location as the
Leased Property. The limits of liability Tenant has in effect as of the
Commencement Date satisfy the requirements of this Section as of the
Commencement Date. The insurance required by this Article XIII may be effected
by a policy or policies of blanket insurance and/or by a combination of primary
and excess insurance policies (all of which may insure additional properties
owned, operated or managed by Tenant or its Affiliates), provided each policy
shall be satisfactory to Landlord, acting reasonably, including, the form of the
policy, provided such policies comply with the provisions of this Article XIII.

13.6 Future Changes in Insurance Requirements.

(a) In the event one or more additional locations become Leased Property or
Capital Improvements during the Term, whether through acquisition, lease, new
construction or other means, Landlord may reasonably amend the insurance
requirements set forth in this Article XIII to properly address new risks or
exposures to loss, in accordance with the procedures set forth in this
Section 13.6(a). For example, for construction projects, different forms of
insurance may be required, such as builders risk, and Landlord and Tenant shall
mutually agree upon insurance requirements applicable to the construction
contractors. Tenant and Landlord shall work together in good faith to exchange
information (including proposed construction agreements) and ascertain
appropriate insurance requirements prior to Tenant being required to amend its
insurance under this Section 13.6(a); provided, however, that any revision to
insurance shall only be required if the revised insurance would be customarily
maintained by similarly situated tenants engaged in the same or similar
businesses operating in the same or similar location as the Leased Property. If
Tenant and Landlord are unable to reach a resolution within thirty (30) days of
the original notice of requested revision, the arbitration provisions set forth
in Section 34.2 shall control.

(b) In the event that (1) the operations of Tenant change in the future, and
Tenant believes adjustments in Deductibles, insured limits or coverages are
warranted, (2) Tenant desires to increase one or more Deductibles, reduce limits
of liability below those in place as of the Commencement Date or materially
reduce coverage, or (3) not more than once during any twelve (12) month period
(or more frequently in connection with the requirements of a Fee Mortgage),
Landlord reasonably determines that the insurance carried by Tenant is not, for
any

 

88



--------------------------------------------------------------------------------

reason (whether by reason of the type, coverage, deductibles, insured limits,
the reasonable requirements of Fee Mortgagees, or otherwise) commensurate with
insurance customarily maintained by similarly situated tenants engaged in the
same or similar businesses operating in the same or similar location, the party
seeking the change will advise the other party in writing of the requested
insurance revision. Tenant and Landlord shall work together in good faith to
determine whether the requested insurance revision shall be made; provided,
however, that any revision to insurance shall only be made if the revised
insurance would be customarily maintained by similarly situated tenants engaged
in the same or similar businesses operating in the same or similar location as
the Leased Property. If Tenant and Landlord are unable to reach a resolution
within thirty (30) days of the original notice of requested revision, the
arbitration provisions set forth in Section 34.2 shall control. Solely with
respect to the insurance required by Section 13.1(h) above, in no event shall
the outcome of an insurance revision pursuant to this Section 13.6 require
Tenant to carry insurance in an amount which exceeds the product of (i) the
amounts set forth in Section 13.1(h) hereof and (ii) the CPI Increase.

13.7 Notice of Cancellation or Non-Renewal. Each required insurance policy shall
contain an endorsement requiring thirty (30) days prior written notice to
Landlord, Fee Mortgagees and Leasehold Mortgagees of any cancellation or
non-renewal. Ten (10) days’ prior written notice shall be required for
cancellation for non-payment of premium. Tenant shall secure replacement
coverage to comply with the stated insurance requirements and provide new
certificates of insurance to Landlord and others as directed by Landlord.

13.8 Copies of Documents. Tenant shall provide (i) binders evidencing renewal
coverages no later than the applicable renewal date of each insurance policy
required by this Article XIII; and (ii) copies of all insurance policies
required by this Article XIII (including policies issued by Tenant’s captive
insurers which are in any way related to the required policies, including
policies insuring Deductibles), within one hundred and twenty days (120) after
inception date of each, and if additionally required, within ten (10) days of
written request by Landlord. In addition, Tenant will supply documents that are
related to the required insurance policies on January 1 of each calendar year
during the Term and three (3) years afterwards, and as otherwise requested in
writing by Landlord. Such documents shall be in formats reasonably acceptable to
Landlord and include, but are not limited to, (i) statements of property value
by location, (ii) risk modeling reports (e.g., named storms and earthquake),
(iii) actuarial reports, (iv) loss/claims reports, (v) detailed summaries of
Tenant’s insurance policies and, as respects Tenant’s captive insurers the most
recent audited financial statements (including notes therein) and reinsurance
agreements. Landlord shall hold the contents of the documents provided by Tenant
as confidential; provided that Landlord shall be entitled to disclose the
contents of such documents to its insurance consultants, attorneys, accountants
and other agents in connection with the administration and/or enforcement of
this Lease, and (ii) to any Fee Mortgagees, Permitted Leasehold Mortgagees and
potential lenders and their respective representatives, and (iii) as may be
required by applicable laws. Landlord shall utilize commercially reasonable
efforts to cause each such person or entity to enter into a written agreement to
maintain the confidentiality thereof for the benefit of Landlord and Tenant.

13.9 Certificates of Insurance. Certificates of insurance, evidencing the
required insurance, shall be delivered to Landlord on the Commencement Date,
annually thereafter, and upon written request by Landlord. If required by any
Fee Mortgagee, Tenant shall provide endorsements and written confirmations that
all premiums have been paid in full.

 

89



--------------------------------------------------------------------------------

13.10 Other Requirements. Tenant shall comply with the following additional
provisions:

(a) Prior to the date of the refinancing of (a) that certain Indenture, dated
April 17, 2014, among Caesars Growth Properties Holdings, LLC, Caesars Growth
Properties Finance, Inc., the subsidiary guarantors party thereto, and U.S. Bank
National Association, as trustee, (b) that certain First Lien Credit Agreement,
dated May 8, 2014, among Caesars Growth Properties Parent, LLC, Caesars Growth
Properties Holdings, LLC, the lenders party thereto and Credit Suisse AG, Cayman
Islands Branch, as administrative agent and collateral agent, (c) that certain
First Lien Credit Agreement, dated October 11, 2013, among Caesars Entertainment
Resort Properties, LLC, Caesars Entertainment Resort Properties Finance, Inc.,
Harrah’s Las Vegas, LLC, Harrah’s Atlantic City Holding, Inc., Rio Properties,
LLC, Flamingo Las Vegas Holding, LLC, Harrah’s Laughlin, LLC, Paris Las Vegas
Holding, LLC, the lenders party thereto and Citicorp North America, Inc. as
administrative agent and collateral agent, (d) that certain Indenture, dated
October 11, 2013, among Caesars Entertainment Resort Properties, LLC, Caesars
Entertainment Resort Properties Finance, Inc., Harrah’s Atlantic City Holding,
Inc., Harrah’s Las Vegas, LLC, Harrah’s Laughlin, LLC, Flamingo Las Vegas
Holding, LLC, Paris Las Vegas Holding, LLC, Rio Properties, LLC, the subsidiary
guarantors party thereto, and U.S. Bank National Association, as trustee, and
(e) that certain Indenture, dated October 11, 2013, among Caesars Entertainment
Resort Properties, LLC, Caesars Entertainment Resort Properties Finance, Inc.,
Harrah’s Atlantic City Holdings, Inc., Harrah’s Las Vegas, LLC, Harrah’s
Laughlin, LLC, Flamingo Las Vegas Holding, LLC, Paris Las Vegas Holding, LLC,
Rio Properties, LLC, the subsidiary guarantors party thereto, and U.S. Bank
National Association (collectively, the “Refinancing”), in the event of a
catastrophic loss or multiple losses (excluding losses covered by the terrorism
insurance required hereunder) at multiple properties owned or leased directly or
indirectly by CEC and that are insured by CEC, then in the case that (1) such
catastrophic loss or multiple losses exhaust any per occurrence or aggregate
insurance limits under the property insurance policies required by this Article
XIII, (2) at least one such property affected by the catastrophic loss(es) is
the Facility hereunder or under an Other Lease (in either case, a “Subject
Facility”) and (3) at least one other such property affected by the catastrophic
loss(es) is not a Subject Facility, then the property insurance proceeds
received in connection with such catastrophic loss(es) shall be allocated
amongst the affected properties pro-rata based on the insured values of the
impacted properties, with no property receiving an allocation exceeding the loss
suffered by such property.

(b) From and after the date of the Refinancing, in the event of a catastrophic
loss or multiple losses (excluding losses covered by the terrorism insurance
required hereunder) at multiple properties owned or leased directly or
indirectly by CEC and that are insured by CEC, then in the case that at least
one such property is a Subject Facility and at least one other such property is
not a Subject Facility, if (A) such catastrophic loss or multiple losses exhaust
any per occurrence or aggregate insurance limits under the property insurance
policies required by this Article XIII and any such property that is not a
Subject Facility is (w) directly or indirectly managed but not directly or
indirectly owned by CEC, (x) not wholly owned, directly or indirectly, by CEC,
(y) subject to a ground lease with a landlord party that is neither Landlord

 

90



--------------------------------------------------------------------------------

nor its affiliates, or (z) is financed on a stand-alone basis, then the
insurance proceeds received in connection with such catastrophic loss or
multiple losses shall be allocated pro-rata based on the insured values of the
impacted properties, with no property receiving an allocation exceeding the loss
suffered by such property, and (B) if such catastrophic loss or multiple losses
exhaust any per occurrence or aggregate insurance limits under the property
insurance policies required by this Article XIII and no property that is not a
Subject Facility is a property described in clauses (w) through (z) above, the
property(ies) that is a Subject Facility shall have first priority to insurance
proceeds from the property policy in connection with such catastrophic loss or
multiple losses up to the reasonably anticipated amount of loss with respect to
the Subject Facility. Any property proceeds allocable to a Subject Facility
pursuant to clause (B) above shall be paid to Landlord (or the landlord under
the Other Lease, as applicable) and applied in accordance with the terms of this
Lease (or the Other Lease, as applicable)

(c) Tenant shall have the right to cause the terrorism policy or policies
required hereunder to be effectuated through a blanket insurance and/or by a
combination of primary and excess insurance policies (all of which may insure
additional properties owned, operated or managed by Tenant or its Affiliates),
but only if Tenant delivers an endorsement to the direct blanket insurance
policy (and any reinsurance agreements with respect to a captive insurance
company shall follow form in this regard) in form and substance acceptable to
Landlord, guaranteeing priority payout privilege over any and all other
locations that are (a) within a 1,000 foot radius of the Leased Property and
(b) insured under the same policy.

(d) In the event Tenant shall at any time fail, neglect or refuse to insure the
Leased Property and Capital Improvements, or is not in full compliance with its
obligations under this Article XIII, Landlord may, at its election, procure
replacement insurance. In such event, Landlord shall disclose to Tenant the
terms of the replacement insurance. Tenant shall reimburse Landlord for the cost
of such replacement insurance within thirty (30) days after Landlord pays for
the replacement insurance. The cost of such replacement insurance shall be
reasonable considering the then-current market.

ARTICLE XIV

CASUALTY

14.1 Property Insurance Proceeds. All proceeds (except business interruption not
allocated to rent expenses, if any) payable by reason of any property loss or
damage to the Leased Property, or any portion thereof, under any property policy
of insurance required to be carried hereunder shall be paid to Fee Mortgagee or
to an escrow account held by a third party depositary reasonably acceptable to
Landlord, Tenant and, if applicable, the Fee Mortgagee (in each case pursuant to
an escrow agreement reasonably acceptable to the Parties and the Fee Mortgagee
and intended to implement the terms hereof) and made available to Tenant upon
request for the reasonable costs of preservation, stabilization, restoration,
reconstruction and repair, as the case may be, of any damage to or destruction
of the Leased Property, or any portion thereof; provided, however, that the
portion of any such proceeds that are attributable to Tenant’s obligation to pay
Rent shall be applied against Rent due by Tenant hereunder; and provided,
further, that if the total amount of proceeds payable net of the applicable
deductibles is Forty Million and No/100 Dollars ($40,000,000.00) or less, and,
if no Tenant Event of Default has

 

91



--------------------------------------------------------------------------------

occurred and is continuing, the proceeds shall be paid to Tenant and, subject to
the limitations set forth in this Article XIV used for the repair of any damage
to or restoration or reconstruction of the Leased Property in accordance with
Section 14.2. For the avoidance of doubt, any insurance proceeds payable by
reason of (i) loss or damage to Tenant’s Property and/or Tenant Material Capital
Improvements, or (ii) business interruption shall be paid directly to and belong
to Tenant. Any excess proceeds of insurance remaining after the completion of
the restoration or reconstruction of the Leased Property in accordance herewith
shall be provided to Tenant. So long as no Tenant Event of Default is
continuing, Tenant shall have the right to prosecute and settle insurance
claims, provided that, in connection with insurance claims exceeding Forty
Million and No/100 Dollars ($40,000,000.00), Tenant shall consult with and
involve Landlord in the process of adjusting any insurance claims under this
Article XIV and any final settlement with the insurance company for claims
exceeding Forty Million and No/100 Dollars ($40,000,000.00) shall be subject to
Landlord’s consent, such consent not to be unreasonably withheld, conditioned or
delayed.

14.2 Tenant’s Obligations Following Casualty

(a) In the event of a Casualty Event with respect to the Facility or any portion
thereof (to the extent the proceeds of insurance in respect thereof are made
available to Tenant as and to the extent required under the applicable escrow
agreement), (i) Tenant shall restore such Facility (or any applicable portion
thereof, excluding, at Tenant’s election, any Tenant Material Capital
Improvement, unless such Tenant Material Capital Improvement is integrated into
the Facility such that the Facility could not practically or safely be operated
without restoring such Tenant Material Capital Improvement, provided that with
respect to any Tenant Material Capital Improvement that is not rebuilt, Tenant
shall repair and thereafter maintain the portions of the Facility affected by
the loss or damage of such Tenant Material Capital Improvement in a condition
commensurate with the quality, appearance and use of the balance of the Facility
and satisfying the Facility’s parking requirements) to substantially the same
condition as existed immediately before such damage or otherwise in a manner
reasonably satisfactory to Landlord, and (ii) the damage caused by the
applicable Casualty Event shall not terminate this Lease; provided, however,
that if the applicable Casualty Event shall occur not more than two (2) years
prior to the then-Stated Expiration Date and the cost to restore the Facility
(excluding for avoidance of doubt any affected Tenant Material Capital
Improvements that Tenant is not required to restore) to the condition
immediately preceding the Casualty Event, as determined by a mutually approved
contractor or architect, would equal or exceed twenty-five percent (25%) of the
Fair Market Ownership Value of the Facility immediately prior to the time of
such damage or destruction, then each of Landlord and Tenant shall have the
option, exercisable in such Party’s sole and absolute discretion, to terminate
this Lease, upon written notice to the other Party hereto delivered to such
other Party within thirty (30) days of the determination of the amount of damage
and the Fair Market Ownership Value of the Facility and, if such option is
exercised by either Landlord or Tenant, this Lease shall terminate and Tenant
shall not be required to restore the Facility and any insurance proceeds payable
as a result of the damage or destruction shall be payable in accordance with
Section 14.2(c). Notwithstanding anything to the contrary contained herein, if a
Casualty Event occurs (and/or if the determination of the amount of damage
and/or the thirty (30) day period referred to in the preceding sentence is
continuing) at a time when Tenant could send a Renewal Notice (provided, for
this purpose, Tenant shall be permitted to send a Renewal Notice under
Section 1.4 not more than twenty-four (24) months (rather than not

 

92



--------------------------------------------------------------------------------

more than eighteen (18) months) prior to the then current Stated Expiration
Date), if Tenant has elected or elects to exercise the same at any time
following Tenant’s receipt of such notice of termination from Landlord, neither
Landlord nor Tenant may terminate this Lease under this Section 14.2(a).

(b) If the cost to restore the Leased Property exceeds the amount of proceeds
received from the insurance required to be carried hereunder, (i) (subject to
Section 14.2(e) and Section 14.5) Tenant’s restoration obligations hereunder
shall continue unimpaired, and (ii) Tenant shall provide Landlord with evidence
reasonably acceptable to Landlord that Tenant has (or is reasonably expected to
have) available to it any excess amounts needed to restore the Leased Property
to the condition required hereunder. Such excess amounts shall be paid by
Tenant.

(c) In the event neither Landlord nor Tenant is required or elects to repair and
restore the Leased Property, all insurance proceeds (except business
interruption), other than proceeds reasonably attributed to any Tenant Material
Capital Improvements (or other property owned by Tenant), which proceeds shall
be and remain the property of Tenant, shall be paid to and retained by Landlord
(after reimbursement to Tenant for any reasonably-incurred expenses in
connection with the subject Casualty Event) free and clear of any claim by or
through Tenant except as otherwise specifically provided below in this Article
XIV.

(d) If Tenant fails to complete the restoration of the Facility and gaming
operations do not recommence substantially in the same manner as prior to the
applicable Casualty Event by the date that is the fourth (4th) anniversary of
the date of any Casualty Event (subject to extension in the event of an
Unavoidable Delay during such four (4) year period, on a day-for-day basis, for
the same amount of time that such Unavoidable Delay affects Tenant’s ability to
perform such restoration in accordance with this Section 14.2), then, without
limiting any of Landlord’s rights and remedies otherwise, all remaining
insurance proceeds shall be paid to and retained by Landlord free and clear of
any claim by or through Tenant, provided, that, so long as no Tenant Event of
Default has occurred and is continuing, Landlord agrees to use such remaining
proceeds for repair and restoration with respect to such Casualty Event.

(e) If, and solely to the extent that, the damage resulting from any applicable
Casualty Event is not an insured event under the insurance policies required to
be maintained by Tenant under this Lease, then Tenant shall not be obligated to
restore the Leased Property in respect of the damage from such Casualty Event.

14.3 No Abatement of Rent. Except as expressly provided in this Article XIV,
this Lease shall remain in full force and effect and Tenant’s obligation to pay
Rent and all Additional Charges required by this Lease shall remain unabated
during any period following a Casualty Event.

14.4 Waiver. Tenant waives any statutory rights of termination which may arise
by reason of any damage or destruction of the Leased Property but such waiver
shall not affect any contractual rights granted to Tenant under this Lease.

 

93



--------------------------------------------------------------------------------

14.5 Insurance Proceeds and Fee Mortgagee. Notwithstanding anything herein
(including, without limitation, Article XXXI hereof) or in any Fee Mortgage
Documents to the contrary, in the event that any Fee Mortgagee is entitled to
any insurance proceeds, or any portion thereof, under the terms of any Fee
Mortgage or the related Fee Mortgage Documents, such proceeds shall be applied,
held and/or disbursed in accordance with the terms of the Fee Mortgage or the
related Fee Mortgage Documents. In the event that the Fee Mortgagee elects, or
is required under the related Fee Mortgage Documents, to apply the insurance
proceeds to the indebtedness secured by the Fee Mortgage, then Tenant shall not
be obligated to repair or restore the Facility and Landlord shall either
(i) refinance with a replacement Fee Mortgage (or otherwise fund) the amount of
insurance proceeds applied to Fee Mortgage indebtedness within the earlier of
(A) twelve (12) months after such application (in which event Tenant shall be
obligated to restore the Facility in accordance with the terms and provisions of
this Lease upon receipt of such proceeds), or (B) if, pursuant to
Section 6.4(b)(i)(D) of the loan agreement with respect to the Existing Fee
Mortgage (or any similar provision comprising Additional Fee Mortgagee
Requirements as contained in any future Fee Mortgage Documents), Tenant shall be
obligated to commence restoration in respect of such Casualty Event prior to the
expiration of such twelve (12) month period, the later of (x) nine (9) months
after the applicable Casualty Event, and (y) if Landlord provides Tenant with
funds in an amount and within a time sufficient for Tenant to perform such
repair or restoration of the Facility solely to the extent necessary to avoid
breaching such Additional Fee Mortgagee Requirement, twelve (12) months after
Fee Mortgagee’s application of such insurance proceeds to such indebtedness (and
in the case of clause (B)(y), Section 14.2(b)(ii) shall not apply) (in which
event described in clauses (B)(x) and (B)(y), Tenant shall be obligated to
restore the Facility in accordance with the terms and provisions of this Lease
upon receipt of such proceeds), or (ii) within the timeframes set forth in
clause (i) above (as applicable), sell to Tenant the Leased Property (and Tenant
shall be entitled to retain any remaining insurance proceeds) in exchange for a
payment equal to the greater of (1) the difference between (a) the Fair Market
Ownership Value of the Leased Property immediately prior to such casualty, and
(b) the amount of insurance proceeds retained by the Fee Mortgagee or Landlord
(subject to a credit in favor of Landlord to the extent of any sums provided to
Tenant under clause (B)(y) above), and (2) the Fair Market Ownership Value
(calculated without giving effect to clause (B) in the definition of “Fair
Market Rental Value”) of the Leased Property after such casualty based on the
average fair market value of similar real estate in the areas surrounding the
Facility (subject to a credit in favor of Landlord to the extent of any sums
provided to Tenant under clause (B)(y) above).

ARTICLE XV

EMINENT DOMAIN

15.1 Condemnation. Tenant shall promptly give Landlord written notice of the
actual or threatened Condemnation or any Condemnation proceeding affecting the
Leased Property of which Tenant has knowledge and shall deliver to Landlord
copies of any and all papers served in connection with the same.

(a) Total Taking. If the Leased Property is subject to a total and permanent
Taking, this Lease shall automatically terminate as of the day before the date
of such Taking or Condemnation.

 

94



--------------------------------------------------------------------------------

(b) Partial Taking. If a portion (but not all) of the Leased Property (and,
without limitation, any Capital Improvements with respect thereto) is subject to
a permanent Taking (“Partial Taking”), this Lease shall remain in effect so long
as the Facility is not thereby rendered Unsuitable for its Primary Intended Use,
and Rent shall be adjusted in accordance with the Rent Reduction Amount with
respect to the subject portion; provided, however, that if the remaining portion
of the Facility is rendered Unsuitable for Its Primary Intended Use, this Lease
shall terminate as of the day before the date of such Taking or Condemnation.

(c) Restoration. If there is a Partial Taking and this Lease remains in full
force and effect, Landlord shall make available to Tenant the Award to be
applied first to the restoration of the Leased Property in accordance with this
Lease and, to the extent required hereby, any affected Tenant Material Capital
Improvements, and thereafter as provided in Section 15.2. In such event, subject
to receiving such Award, Tenant shall accomplish all necessary restoration in
accordance with the following sentence (whether or not the amount of the Award
received by Tenant is sufficient) and the Rent shall be adjusted in accordance
with the Rent Reduction Amount. Tenant shall restore the Leased Property
(excluding any Tenant Material Capital Improvement, unless such Tenant Material
Capital Improvement is integrated into the Facility such that the Facility could
not practically or safely be operated without restoring such Tenant Material
Capital Improvement) as nearly as reasonably possible under the circumstances to
a complete architectural unit of the same general character and condition as the
Leased Property existing immediately prior to such Taking.

15.2 Award Distribution. Except as set forth below and in Section 15.1(c)
hereof, the Award resulting from the Taking shall be paid as follows: (i) first,
to Landlord to the extent of the Fair Market Ownership Value of Landlord’s
interest in the Leased Property subject to the Taking (excluding any Tenant
Material Capital Improvements), (ii) second, to Tenant to the extent of the Fair
Market Property Value of Tenant’s Property and any Tenant Material Capital
Improvements subject to the Taking (but for avoidance of doubt, not including
any amount for any unexpired portion of the Term), and (iii) third, any
remaining balance shall be paid to Landlord. Notwithstanding the foregoing,
Tenant shall be entitled to pursue its own claim with respect to the Taking for
Tenant’s lost profits value and moving expenses and, the portion of the Award,
if any, allocated to any Tenant Material Capital Improvements and Tenant’s
Property, shall be and remain the property of Tenant free of any claim thereto
by Landlord.

15.3 Temporary Taking. The taking of the Leased Property, or any part thereof,
shall constitute a Taking by Condemnation only when the use and occupancy by the
taking authority has continued for longer than one hundred eighty
(180) consecutive days. During any shorter period, which shall be a temporary
taking, all the provisions of this Lease shall remain in full force and effect
(except that Rent shall be adjusted in accordance with the Rent Reduction Amount
in proportion to such temporary taking) and the Award allocable to the Term
shall be paid to Tenant.

15.4 Condemnation Awards and Fee Mortgagee. Notwithstanding anything herein
(including, without limitation, Article XXXI hereof) or in any Fee Mortgage
Documents to the contrary, in the event that any Fee Mortgagee is entitled to
any Award, or any portion thereof, under the terms of any Fee Mortgage or the
related Fee Mortgage Documents, such award shall be applied, held and/or
disbursed in accordance with the terms of the Fee Mortgage or the related

 

95



--------------------------------------------------------------------------------

Fee Mortgage Documents. In the event that the Fee Mortgagee elects, or is
required under the related Fee Mortgage Documents, to apply the Award to the
indebtedness secured by the Fee Mortgage in the case of a Taking or Condemnation
as to which the restoration provisions apply, then Tenant shall not be obligated
to restore the Facility and Landlord shall either (i) within six (6) months of
the applicable Taking or Condemnation, make available to Tenant for restoration
of the Leased Property funds (either through refinance or otherwise) equal to
the amount applied to Fee Mortgage indebtedness (in which case Tenant shall be
obligated to restore the Leased Property in accordance with this Lease upon
receipt of such funds), or (ii) sell to Tenant the portion of the Leased
Property that is not subject to the Taking or Condemnation (and Tenant shall be
entitled to retain the remaining amounts of the Award (if any) to which Tenant
is entitled after giving effect to the provisions concerning distribution of the
Award under Section 15.2) in exchange for a payment equal to the greater of
(1) the difference between (a) the Fair Market Ownership Value of the Leased
Property immediately prior to such Taking or Condemnation, and (b) the amount of
the Award retained by the Fee Mortgagee or Landlord, and (2) the Fair Market
Ownership Value (calculated without giving effect to clause (B) in the
definition of “Fair Market Rental Value”, to the extent applicable) of the
remaining portion of the Leased Property after such Taking or Condemnation,
based on the average fair market value of similar real estate in the areas
surrounding the Facility.

ARTICLE XVI

DEFAULTS & REMEDIES

16.1 Tenant Events of Default. Any one or more of the following shall constitute
a “Tenant Event of Default”:

(a) Tenant shall fail to pay any installment of Rent when due and such failure
is not cured within six (6) days after written notice from Landlord (which
notice for purposes of this provision may be in the form of an email and shall
be deemed effective as of transmittal (without requirement that receipt thereof
be acknowledged), provided that (without vitiating the effectiveness of such
email notice) a separate notice is separately delivered on the same day or, if
such day is not a Business Day, on the following Business Day, which separate
notice shall be delivered in accordance with Article XXXV (it being understood
that the delivery of such separate notice shall not vitiate the effectiveness of
such email notice)) of Tenant’s failure to pay such installment of Rent when due
(and such notice of failure from Landlord may be given any time after such
installment of Rent is one (1) day late);

(b) Tenant shall fail to pay any Additional Charge (excluding, for the avoidance
of doubt the Minimum Cap Ex Amount) within seven (7) days after written notice
from Landlord of Tenant’s failure to pay such Additional Charge when due (and
such notice of failure from Landlord may be given any time after such payment of
any Additional Charge is one (1) day late);

(c) Tenant or, unless the Guarantor EOD Conditions exist, Guarantor shall:

 

96



--------------------------------------------------------------------------------

(i) file a petition in bankruptcy or a petition to take advantage of any
insolvency law or statute under Federal law, specifically including Title 11,
United States Code, §§ 101-1532, or analogous state law;

(ii) make an assignment for the benefit of its creditors; or

(iii) consent to the appointment of a receiver of itself or of the whole or
substantially all of its property;

(d) (i) Tenant shall be adjudicated as bankrupt or a court of competent
jurisdiction shall enter an order or decree appointing, without the consent of
Tenant, a receiver of Tenant or of all or substantially all of Tenant’s
property, or approving a petition filed against Tenant seeking reorganization or
arrangement of Tenant under Federal law, specifically including Title 11, United
States Code, §§ 101-1532, or analogous state law, and such judgment, order or
decree shall not be vacated or set aside or stayed within sixty (60) days from
the date of the entry thereof;

(ii) Unless the Guarantor EOD Conditions exist, Guarantor shall be adjudicated
as bankrupt or a court of competent jurisdiction shall enter an order or decree
appointing, without the consent of Guarantor, a receiver of Guarantor or of all
or substantially all of Guarantor’s property, or approving a petition filed
against Guarantor seeking reorganization or arrangement of Guarantor under
Federal law, specifically including Title 11, United States Code, §§ 101-1532,
or analogous state law, and such judgment, order or decree shall not be vacated
or set aside or stayed within sixty (60) days from the date of the entry
thereof; or;

(e) entry of an order or decree liquidating or dissolving Tenant, Manager or,
unless the Guarantor EOD Conditions exist, Guarantor, provided that the same
shall not constitute a Tenant Event of Default if (i) such order or decree shall
be vacated, set aside or stayed within ninety (90) days from the date of the
entry thereof, or (ii) with respect to Manager only, (x) Manager is not an
Affiliate of Tenant, or (y) another wholly-owned subsidiary of CEC assumes the
MLSA and the other Lease/MLSA Related Agreements to which Manager is a party;

(f) Tenant shall fail to cause the Facility to be Operated (as defined in the
MLSA) in a Non-Discriminatory (as defined in the MLSA) manner, in accordance
with the Operating Standard (as defined in the MLSA) and subject to Manager’s
Standard of Care (as defined in the MLSA) (in each case as and to the extent
required under the MLSA, including as provided in Section 2.1.1, Section 2.1.2,
Section 2.1.3, Section 2.1.4, Section 2.3.1, and Section 2.3.2 of the MLSA, but
subject to Section 5.9.1 of the MLSA), which failure would reasonably be
expected to have a material and adverse effect on Landlord or on the Facility,
and which failure is not cured within thirty (30) days following notice thereof
from Landlord to Tenant; provided that, if: (i) such failure is not susceptible
of cure within such thirty (30) day period; and (ii) such failure would not
expose Landlord to an imminent and material risk of criminal liability or of
material damage to its business reputation, such thirty (30) day cure period
shall be extended for such time as is necessary (but in no event longer than
ninety (90) days) to cure such failure so long as Tenant commences to cure such
failure or other breach within such thirty (30) day period and thereafter
proceeds with reasonable diligence to complete such cure);

 

97



--------------------------------------------------------------------------------

(g) the estate or interest of Tenant in the Leased Property or any part thereof
shall be levied upon or attached in any proceeding relating to more than
Twenty-Five Million and No/100 Dollars ($25,000,000.00), and the same shall not
be vacated, discharged or stayed pending appeal (or paid or bonded or otherwise
similarly secured payment) within the later of ninety (90) days after
commencement thereof or thirty (30) days after receipt by Tenant of notice
thereof from Landlord; provided, however, that such notice shall be in lieu of
and not in addition to any notice required under applicable law;

(h) if Tenant or, unless the Guarantor EOD Conditions exist, Guarantor shall
fail to pay, bond, escrow or otherwise similarly secure payment of one or more
final judgments aggregating in excess of the amount of Seventy-Five Million and
No/100 Dollars ($75,000,000.00), which judgments are not discharged or
effectively waived or stayed for a period of forty-five (45) consecutive days;

(i) unless the Guarantor EOD Conditions exist, a Lease Guarantor Event of
Default shall occur under the MLSA;

(j) except as a result of a Permitted Operation Interruption, Tenant fails to
cause the Facility to be Continuously Operated during the Term;

(k) any applicable Gaming License or other license material to the Facility’s
operation for its Primary Intended Use is at any time terminated or revoked or
suspended or placed under a trusteeship (and in each case such termination,
revocation, suspension or trusteeship causes cessation of Gaming activity at the
Facility) for more than thirty (30) days and such termination, revocation,
suspension or trusteeship is not stayed pending appeal and would reasonably be
expected to have a material adverse effect on Tenant or on the Facility;

(l) if a Licensing Event with respect to Tenant under clause (a) of the
definition of Licensing Event shall occur and is not resolved in accordance with
Section 41.13 within the later of (i) thirty (30) days or (ii) such additional
time period as may be permitted by the applicable Gaming Authorities;

(m) Tenant fails to comply with any Additional Fee Mortgagee Requirements (and
in the case of any representation or warranty made by Tenant under Section 8.2
and Exhibit L having been false or misleading as of the date the representation
or warranty was made, such false or misleading representation or warranty has
had or is reasonably expected to result in a Material Adverse Effect (as defined
in Exhibit L)), which default is not cured within the shortest applicable cure
period set forth in the Fee Mortgage Documents (i.e., such default is not cured
prior to the same constituting an “Event of Default” under any Fee Mortgage
Document), if the effect of such default is to cause, or to permit the holder or
holders of the applicable Fee Mortgage (or a trustee or agent on behalf of such
holder or holders) to cause, such Fee Mortgage to become or be declared due and
payable (or redeemable) prior to its stated maturity (without regard to any
standstill or forbearance period that might be provided to Landlord with respect
to the same); provided, however, that, if any such standstill or forbearance
period shall be provided to Landlord with respect to the same, so long as Tenant
is reasonably cooperating with Landlord in connection with a potential
refinancing of the defaulted Fee Mortgage(s) by providing information with
respect to the Leased Property, Tenant or its Affiliates (excluding (i) any

 

98



--------------------------------------------------------------------------------

material non-public information, unless the same shall only be provided to
potential financing sources in accordance with and subject to Section 41.22
hereof, and (ii) any information subject to bona fide confidentiality
restrictions) requested by Landlord in order to satisfy the market standards to
which such potential refinancing lenders customarily adhere or which may be
reasonably required by prospective investors and/or rating agencies, such
default shall not constitute a Tenant Event of Default hereunder for the first
half of the shortest applicable standstill or forbearance period so provided to
Landlord, as determined by Landlord in its sole but good faith discretion;

(n) a transfer of Tenant’s interest in this Lease (including pursuant to a
Change in Control) shall have occurred without the consent of Landlord to the
extent such consent is required under Article XXII or Tenant is otherwise in
default of the provisions set forth in Section 22.1 below;

(o) if Tenant shall fail to observe or perform any other term, covenant or
condition of this Lease and such failure is not cured within thirty (30) days
after written notice thereof from Landlord, provided, however, if such failure
cannot reasonably be cured within such thirty (30) day period and Tenant shall
have commenced to cure such failure within such thirty (30) day period and
thereafter diligently proceeds to cure the same, such thirty (30) day period
shall be extended for such time as is reasonably necessary for Tenant in the
exercise of due diligence to cure such failure, provided that, with respect to
any failure to perform (i) that is still continuing on or after the first day of
the sixth (6th) Lease Year such cure period shall not extend beyond the later of
such first day of the sixth (6th) Lease Year or one-hundred and eighty
(180) days in the aggregate, and (ii) that is first arising on or after the
first day of the sixth (6th) Lease Year, such cure period shall not exceed
one-hundred and eighty (180) days in the aggregate, provided, further however,
that no Tenant Event of Default under this clause (o) or under clause (p) below
shall be deemed to exist under this Lease during any time the curing thereof is
prevented by an Unavoidable Delay, provided that upon the cessation of the
Unavoidable Delay, Tenant remedies the default within the time periods otherwise
required hereunder;

(p) the occurrence of a Tenant Event of Default pursuant to Section 10.5(a)(x);

(q) unless the Guarantor EOD Conditions exist, if Guarantor shall, in any
judicial or quasi-judicial case, action or proceeding, contest (or collude with
or otherwise affirmatively assist any other Person, or solicit or cause to be
solicited any other Person to contest) the validity or enforceability of
Guarantor’s obligations under the MLSA (or any Qualified Replacement Guarantor’s
obligations under a Replacement Guaranty); and

(r) if Tenant shall fail to comply with any of the provisions, terms or
conditions of the Octavius Ground Lease (or any renewals thereof) as required
under Section 7.3 hereof, which failure is not cured within the applicable time
period set forth in the applicable Ground Lease and the effect of such failure
is to permit the applicable Ground Lessor to terminate such Ground Lease or to
result in the Ground Lease being terminated pursuant to the terms thereof.

Notwithstanding anything contained herein to the contrary, (x) Landlord shall
deliver all notices required pursuant to Section 16.1 concurrently to Tenant and
Guarantor and (y) a default by Tenant under any Permitted Leasehold Mortgage
shall not in and of itself be a Tenant Event of

 

99



--------------------------------------------------------------------------------

Default hereunder (it being understood that if the circumstances that cause such
default independently comprise a default hereunder that continues beyond all
applicable notice and cure periods hereunder then such circumstances would cause
a Tenant Default hereunder).

Notwithstanding the foregoing, (i) Tenant shall not be in breach of this Lease
solely as a result of the exercise by the party (other than Tenant, CEC, CEOC or
any of their respective Affiliates) to any of the Permitted Exception Documents
of such party’s rights thereunder so long as Tenant undertakes commercially
reasonable efforts to cause such party to comply or otherwise minimize such
breach, and (ii) in the event that Tenant is required, under the express terms
of any Permitted Exception Document(s), to take or refrain from taking any
action, and taking or refraining from taking such action would result in a
default under this Lease, then Tenant shall advise Landlord of the same, and
Tenant and Landlord shall reasonably cooperate in order to address the same in a
mutually acceptable manner, and so as to minimize any harm or liability to
Landlord and to Tenant. For the avoidance of doubt, in no event shall a
Permitted Exception Document excuse Tenant from its obligation to pay Rent or
Additional Charges.

16.2 Landlord Remedies. Upon the occurrence and during the continuance of a
Tenant Event of Default but subject to the provisions of Article XVII, Landlord
may, subject to the terms of Section 16.3 below, do any one or more of the
following: (x) terminate this Lease by giving Tenant no less than ten (10) days’
notice of such termination and the Term shall terminate and all rights and
obligations of Tenant under this Lease shall cease, subject to any provisions
that expressly survive the Expiration Date, (y) seek damages as provided in
Section 16.3 hereof or (z) except to the extent expressly otherwise provided
under this Lease, exercise any other right or remedy hereunder, at law or in
equity available to Landlord as a result of any Tenant Event of Default. Tenant
shall pay as Additional Charges all costs and expenses incurred by or on behalf
of Landlord, including reasonable and documented attorneys’ fees and expenses,
as a result of any Tenant Event of Default hereunder. Subject to Article XIX and
Section 17.1(f) hereof, at any time upon or following the Expiration Date,
Tenant shall, if required by Landlord to do so, immediately surrender to
Landlord possession of the Leased Property and quit the same and Landlord may
enter upon and repossess such Leased Property by reasonable force, summary
proceedings, ejectment or otherwise, and may remove Tenant and all other Persons
and any of Tenant’s Property therefrom. Landlord shall refrain from exercising
any remedies pursuant to this Section during any applicable cure periods of
Guarantor to the extent expressly provided in Section 17.2 of the MLSA.

(a) None of (i) the termination of this Lease, (ii) the repossession of the
Leased Property, (iii) the failure of Landlord to relet the Leased Property or
any portions thereof, (iv) the reletting of all or any portion of the Leased
Property, or (v) the inability of Landlord to collect or receive any rentals due
upon any such reletting, shall relieve Tenant of its liabilities and obligations
hereunder, all of which shall survive any such termination, repossession or
reletting. Landlord and Tenant agree that Landlord shall have no obligation to
mitigate Landlord’s damages under this Lease.

(b) If this Lease shall terminate pursuant to Section 16.2(x) or if Landlord
shall obtain a court order permitting reentry following the occurrence of a
Tenant Event of Default that is continuing, then, in any such event, Landlord or
Landlord’s agents and employees may immediately or at any time thereafter
reenter the Leased Property to the extent permitted by law

 

100



--------------------------------------------------------------------------------

(including applicable Gaming Regulations), either by summary dispossess
proceedings or by any suitable action or proceeding at law, without being liable
to indictment, prosecution or damages therefor, and may repossess the same, and
may remove any Person therefrom, to the end that Landlord may have, hold and
enjoy the Leased Property. The words “enter,” “reenter,” “entry” and “reentry,”
as used herein, are not restricted to their technical legal meanings.

(c) Notwithstanding anything herein to the contrary, if this Lease has been
terminated by Landlord pursuant to this Section 16.2 and Manager is performing
Transition Services (as defined in the Transition Services Agreement) as elected
by Landlord in its sole discretion, then, at Landlord’s election in accordance
with the Transition Services Agreement, Tenant (and its Subsidiaries, as
applicable) shall stay in occupancy of the Leased Property following the
Expiration Date and continue to operate the Facility, collect and retain revenue
therefrom, and pay Rent and Additional Charges (without duplication of any Rent
and Additional Charges required to be paid under Section 16.3), all in the
manner required under Section 36.1, mutatis mutandis, for so long as Manager is
performing Transition Services (as defined in the Transition Services
Agreement); provided, however, that Tenant shall have no obligation (unless
specifically agreed to by Tenant) to operate the Leased Property (or pay any
such Rent) under such arrangement unless the Transition Period is then
continuing.

16.3 Damages.

(a) If Landlord elects to terminate this Lease in writing upon a Tenant Event of
Default during the Term, Tenant shall forthwith (x) pay to Landlord all Rent due
and payable under this Lease to and including the date of such termination
(together with interest thereon at the Overdue Rate from the date the applicable
amount was due), and (y) pay on demand all damages to which Landlord shall be
entitled at law or in equity, provided, however, Landlord’s damages with regard
to unpaid Rent from and after the date of termination shall equal, as liquidated
and agreed current damages in respect thereof, the sum of: (A) the worth at the
time of award of the amount by which the unpaid Rent that (if the Lease had not
been terminated) would have been payable hereunder after termination until the
time of award exceeds the amount of such Rent loss that Tenant proves could have
been reasonably avoided; plus (B) (x) the Rent which (if the Lease had not been
terminated) would have been payable hereunder from the time of award until the
then Stated Expiration Date, discounted to present value by applying a discount
rate equal to the discount rate of the Federal Reserve Bank of New York at the
time of award, plus one percent (1%), less (y) the Rent loss from the time of
the award until the then Stated Expiration Date that Tenant proves could be
reasonably avoided, discounted to present value by applying a discount rate
equal to the discount rate of the Federal Reserve Bank of New York at the time
of award, plus one percent (1%). As used in clause (A), the “worth at the time
of award” shall be computed by allowing interest at the Overdue Rate from the
date the applicable amount was due. As used in clauses (A) and (B), Variable
Rent that would have been payable after termination for the remainder of the
Term shall be determined based on: (1) if the date of termination occurs during
a Variable Rent Payment Period, the Variable Rent amount payable during such
Variable Rent Payment Period (if the Lease had not been terminated), and (2) if
the date of termination occurs prior to the commencement of any Variable Rent
Payment Period, the Variable Rent that (if the Lease had not been terminated)
would be payable after termination for the remainder of the Term, assuming Net
Revenue for the balance of the Term equals Net Revenue for the Fiscal Period
ending immediately prior to the date of termination (it

 

101



--------------------------------------------------------------------------------

being understood the foregoing calculation of damages for unpaid Rent applies
only to the amount of unpaid Rent damages owed to Landlord pursuant to Tenant’s
obligation to pay Rent hereunder and does not prohibit or otherwise shall not
limit Landlord from seeking damages for any indemnification or any other
obligations of Tenant hereunder, with all such rights of Landlord reserved).

(b) Notwithstanding anything otherwise set forth herein, if Landlord chooses not
to terminate Tenant’s right to possession of the Leased Property (whether or not
Landlord terminates this Lease) and has not been paid damages in accordance with
Section 16.3(a), then each installment of Rent and all other sums payable by
Tenant to or for the benefit of Landlord under this Lease shall be payable as
the same otherwise becomes due and payable, together with, if any such amount is
not paid when due, interest at the Overdue Rate from the date when due until
paid, and Landlord may enforce, by action or otherwise, any other term or
covenant of this Lease (and Landlord may at any time thereafter terminate
Tenant’s right to possession of the Leased Property and seek damages under
Section 16.3(a), to the extent not already paid for by Tenant under
Section 16.3(a) or this Section 16.3(b)).

(c) If, as of the date of any termination of this Lease pursuant to
Section 16.2(x), the Leased Property shall not be in the condition in which
Tenant has agreed to surrender the same to Landlord at the expiration or earlier
termination of this Lease, then Tenant, shall pay, as damages therefor, the cost
(as estimated by an independent contractor reasonably selected by Landlord) of
placing the Leased Property in the condition in which Tenant is required to
surrender the same hereunder.

16.4 Receiver. Subject to the rights of Permitted Leasehold Mortgagees
hereunder, upon the occurrence and continuance of a Tenant Event of Default, and
upon commencement of proceedings to enforce the rights of Landlord hereunder,
but subject to any limitations of applicable law (including Gaming Regulations),
Landlord shall be entitled, as a matter of right, to the appointment of a
receiver or receivers acceptable to Landlord of the Leased Property and of the
revenues, earnings, income, products and profits thereof, pending the outcome of
such proceedings, with such powers as the court making such appointment shall
confer.

16.5 Waiver. If Landlord initiates judicial proceedings or if this Lease is
terminated by Landlord pursuant to this Article XVI, Tenant waives, to the
extent permitted by applicable law, (i) any right of redemption, re-entry or
repossession or similar laws for the benefit of Tenant; and (ii) the benefit of
any laws now or hereafter in force exempting property from liability for rent or
for debt.

16.6 Application of Funds. Any payments received by Landlord under any of the
provisions of this Lease during the existence or continuance of any Tenant Event
of Default which are made to Landlord rather than Tenant due to the existence of
a Tenant Event of Default shall be applied to Tenant’s obligations in the order
which Landlord may reasonably determine or as may be prescribed by applicable
Legal Requirements.

16.7 Landlord’s Right to Cure Tenant’s Default. If Tenant shall fail to make any
payment or to perform any act required to be made or performed hereunder when
due including, without limitation, if Tenant fails to expend any Required
Capital Expenditures as required

 

102



--------------------------------------------------------------------------------

hereunder or fails to complete any work or restoration or replacement of any
nature as required hereunder, or if Tenant shall take any action prohibited
hereunder, or if Tenant shall breach any representation or warranty comprising
Additional Fee Mortgagee Requirements (and Landlord reasonably determines that
such breach could be expected to give rise to an event of default or an
indemnification obligation of Landlord under the applicable Fee Mortgage
Documents), or Tenant fails to comply with any Additional Fee Mortgagee
Requirements (other than representations and warranties), in all cases, after
the expiration of any cure period provided for herein, Landlord and/or its
Affiliates, without waiving or releasing any obligation or default, may, but
shall be under no obligation to, (i) make such payment or perform such act (or
reimburse any Fee Mortgagee for making such payment or performing such act) for
the account and at the expense of Tenant (including, in the event of a breach of
any such representation or warranty, taking actions to cause such representation
or warranty to be true), and may, to the extent permitted by law, enter upon the
Leased Property for such purpose and take all such action thereon as, in
Landlord’s reasonable opinion, may be necessary or appropriate therefor, and,
(ii) subject to the terms of the applicable Fee Mortgage Documents, use funds in
any Fee Mortgage Reserve Account for the purposes for which they were deposited
in making any such payment or performing such act. All sums so paid (or
reimbursed) by Landlord and/or any of its Affiliates and all costs and expenses,
including reasonable attorneys’ fees and expenses, so incurred, together with
interest thereon at the Overdue Rate from the date on which such sums or
expenses are paid or incurred by Landlord and/or any of its Affiliates, shall be
paid by Tenant to Landlord on demand as an Additional Charge.

16.8 Miscellaneous.

(a) Suit or suits for the recovery of damages, or for any other sums payable by
Tenant to Landlord pursuant to this Lease, may be brought by Landlord from time
to time at Landlord’s election, and nothing herein contained shall be deemed to
require Landlord to await the date whereon this Lease and the Term would have
expired by limitation had there been no Tenant Event of Default, reentry or
termination.

(b) No failure by either Party to insist upon the strict performance of any
agreement, term, covenant or condition of this Lease or to exercise any right or
remedy consequent upon a breach thereof, and no acceptance by Landlord of full
or partial Rent during the continuance of any such breach, shall constitute a
waiver of any such breach or of such agreement, term, covenant or condition. No
agreement, term, covenant or condition of this Lease to be performed or complied
with by either Party, and no breach thereof, shall be or be deemed to be waived,
altered or modified except by a written instrument executed by the Parties. No
waiver of any breach shall affect or alter this Lease, but each and every
agreement, term, covenant and condition of this Lease shall continue in full
force and effect with respect to any other then existing or subsequent breach
thereof. In the event Landlord claims in good faith that Tenant has breached any
of the agreements, terms, covenants or conditions contained in this Lease,
Landlord shall be entitled to seek to enjoin such breach or threatened breach
and shall have the right to invoke any rights and remedies allowed at law or in
equity or by statute or otherwise as though reentry, summary proceedings or
other remedies were not provided for in this Lease.

 

103



--------------------------------------------------------------------------------

(c) Except to the extent otherwise expressly provided in this Lease, each right
and remedy of a Party provided for in this Lease shall be cumulative and shall
be in addition to every other right or remedy provided for in this Lease.

(d) Nothing contained in this Article XVI or otherwise shall vitiate or limit
Tenant’s obligation to pay Landlord’s attorneys’ fees as and to the extent
provided in Article XXXVII hereof, or any indemnification obligations under any
express indemnity made by Tenant of Landlord or of any Landlord Indemnified
Parties as contained in this Lease.

ARTICLE XVII

TENANT FINANCING

17.1 Permitted Leasehold Mortgagees.

(a) Tenant May Mortgage the Leasehold Estate. On one or more occasions, without
Landlord’s consent, Tenant may mortgage or otherwise encumber Tenant’s estate in
and to the Leased Property (the “Leasehold Estate”) (or encumber the direct or
indirect Equity Interests in Tenant) to one or more Permitted Leasehold
Mortgagees under one or more Permitted Leasehold Mortgages and pledge its right,
title and interest under this Lease as security for such Permitted Leasehold
Mortgages or any related agreement secured thereby, provided, however, that,
(i) in order for a Permitted Leasehold Mortgagee to be entitled to the rights
and benefits pertaining to Permitted Leasehold Mortgagees pursuant to this
Article XVII, such Permitted Leasehold Mortgagee must hold or benefit from a
Permitted Leasehold Mortgage encumbering all of Tenant’s Leasehold Estate
granted to Tenant under this Lease (subject to exclusions with respect to items
that are not capable of being mortgaged and that, in the aggregate, are de
minimis) or one hundred percent (100%) of the direct or indirect Equity
Interests in Tenant at any tier of ownership, and (ii) no Person shall be deemed
to be a Permitted Leasehold Mortgagee hereunder unless and until (a) such Person
delivers a written agreement to Landlord providing that in the event of a
termination of this Lease by Landlord pursuant to Section 16.2(x) hereof, such
Permitted Leasehold Mortgagee and any Persons for whom it acts as
representative, agent or trustee, will not use or dispose of any Gaming License
for use at a location other than at the Facility to which such Gaming License
relates as of the date of the closing of a Lease Foreclosure Transaction (or, in
the case of any additional facility added to this Lease after such date, as of
the date that such additional facility is added to the Lease), (b) the
applicable Permitted Leasehold Mortgage shall include an express acknowledgement
that any exercise of remedies thereunder that would affect the Leasehold Estate
shall be subject and subordinate to the terms of this Lease and (c) such Person
executes a joinder to the Intercreditor Agreement in form and substance
reasonably acceptable to all parties thereto. Tenant represents and warrants
that each Permitted Leasehold Mortgagee as of the Commencement Date has entered
into the Intercreditor Agreement. Furthermore, as a condition to being deemed a
Permitted Leasehold Mortgagee hereunder, each Permitted Leasehold Mortgagee is
deemed to acknowledge and agree (and hereby does acknowledge and agree) that
(x) any rejection of this Lease in any bankruptcy, insolvency, dissolution or
other proceeding will be treated as a Non-Consented Lease Termination (as
defined in the MLSA), unless in connection with such rejection of this Lease
such Permitted Leasehold Mortgagee has acted in accordance with Section 17.1(f)
hereof to obtain a New Lease prior to the expiration of the period described
therein, (y) subject to the

 

104



--------------------------------------------------------------------------------

terms and conditions of the Intercreditor Agreement, such Permitted Leasehold
Mortgagee shall not take any action to prevent the rights of Landlord, Manager
and Lease Guarantor under Article XXI of the MLSA, including to effect the
actions required in connection with a Replacement Structure (as defined
therein), and (z) that any foreclosure or realization by any Permitted Leasehold
Mortgagee pursuant to a Permitted Leasehold Mortgage or upon Tenant’s interest
under this Lease or that would result in a transfer of all or any portion of
Tenant’s interest in the Leased Property or this Lease shall in any case be
subject to the applicable provisions, terms and conditions of Article XXII
hereof.

(b) Notice to Landlord.

(i) If Tenant shall, on one or more occasions, mortgage Tenant’s Leasehold
Estate pursuant to a Permitted Leasehold Mortgage and if the holder of such
Permitted Leasehold Mortgage shall provide Landlord with written notice of such
Permitted Leasehold Mortgage (which notice with respect to any Permitted
Leasehold Mortgage not evidenced by a recorded security instrument, in order to
be effective, shall also state (or be accompanied by a notice of Tenant stating)
the relative priority of all then-effective Permitted Leasehold Mortgages
noticed to Landlord under this Section and shall be consented to in writing by
all then-existing Permitted Leasehold Mortgagees) together with a true copy of
such Permitted Leasehold Mortgage and the name and address of the Permitted
Leasehold Mortgagee, Landlord and Tenant agree that, following receipt of such
written notice by Landlord (which notice shall be accompanied by any items
required pursuant to Section 17.1(a) above), the provisions of this Section 17.1
shall apply to each such Permitted Leasehold Mortgage. In the event of any
assignment of a Permitted Leasehold Mortgage or in the event of a change of
address of a Permitted Leasehold Mortgagee or of an assignee of such Permitted
Leasehold Mortgage, written notice of such assignment or change of address and
of the new name and address shall be provided to Landlord, and the provisions of
this Section 17.1 shall continue to apply, provided such assignee is a Permitted
Leasehold Mortgagee.

(ii) Landlord shall reasonably promptly following receipt of a communication
purporting to constitute the notice provided for by subsection (b)(i) above (and
such additional items requested by Landlord pursuant to the first sentence of
Section 17.1(b)(iii)) acknowledge by written notice receipt of such
communication as constituting the notice provided for by subsection (b)(i) above
and confirming the status of the Permitted Leasehold Mortgagee as such or, in
the alternative, notify Tenant and the Permitted Leasehold Mortgagee of the
rejection of such communication and any such items as not conforming with the
provisions of this Section 17.1 and specify the specific basis of such
rejection.

(iii) After Landlord has received the notice provided for by subsection (b)(i)
above, Tenant shall with reasonable promptness provide Landlord with copies of
the Permitted Leasehold Mortgage, note or other obligations secured by such
Permitted Leasehold Mortgage and any other documents pertinent to the Permitted
Leasehold Mortgage reasonably requested by Landlord. Tenant shall thereafter
also provide Landlord from time to time with a copy of each material amendment
or other modification or supplement to such instruments. All recorded documents
shall be accompanied by the appropriate recording stamp or other certification
of the custodian of the relevant recording office as to their authenticity as
true and correct copies of official records and all nonrecorded documents shall
be accompanied by a

 

105



--------------------------------------------------------------------------------

certification by Tenant that such documents are true and correct copies of the
originals. From time to time upon being requested to do so by Landlord, Tenant
shall also notify Landlord of the date and place of recording and other
pertinent recording data with respect to such instruments as have been recorded.

(iv) Notwithstanding the requirements of this Section 17.1(b), it is agreed and
acknowledged that Tenant’s Initial Financing (and the mortgages, security
agreements and/or other loan documents in connection therewith) as of the date
of this Lease shall be deemed a Permitted Leasehold Mortgage (with respect to
which notice has been properly provided to Landlord pursuant to
Section 17.1(b)(i)) without the requirement that Tenant or Landlord comply with
the initial requirements set forth in clauses (i) through (iii) above, (but, for
the avoidance of doubt, Tenant’s Initial Financing is not relieved of the
requirement that it satisfy the requirements of Section 17.1(a), or the last
sentence of Section 17.1(b)(i)). In addition, for the avoidance of doubt, the
Parties confirm that Tenant shall not be relieved of the requirement to comply
with the final three (3) sentences of Section 17.1(b)(iii)) with respect to
Tenant’s Initial Financing or any other financing with a Permitted Leasehold
Mortgagee.

(c) Default Notice to Permitted Leasehold Mortgagee. Landlord, upon providing
Tenant any notice of default under this Lease, shall at the same time provide a
copy of such notice to every Permitted Leasehold Mortgagee for which notice has
been properly provided to Landlord pursuant to Section 17.1(b)(i) hereof. No
such notice by Landlord to Tenant shall be deemed to have been duly given unless
and until a copy thereof has been sent, in the manner prescribed in Article XXXV
of this Lease, to every such Permitted Leasehold Mortgagee for which notice has
been properly provided to Landlord pursuant to Section 17.1(b)(i) hereof. From
and after the date such notice has been sent to a Permitted Leasehold Mortgagee,
such Permitted Leasehold Mortgagee shall have the same period, with respect to
its remedying any default or acts or omissions which are the subject matter of
such notice or causing the same to be remedied, as is given Tenant after the
giving of such notice to Tenant, plus in each instance, the additional periods
of time specified in subsections (d) and (e) of this Section 17.1 to remedy or
cause to be remedied the defaults or acts or omissions which are the subject
matter of such notice specified in any such notice. Landlord shall accept such
performance by or at the instigation of such Permitted Leasehold Mortgagee as if
the same had been done by Tenant. Tenant authorizes each such Permitted
Leasehold Mortgagee (to the extent such action is authorized under the
applicable loan documents to which it acts as a lender, noteholder, investor,
agent, trustee or representative) to take any such action at such Permitted
Leasehold Mortgagee’s option and does hereby authorize entry upon the Leased
Property by the Permitted Leasehold Mortgagee for such purpose.

(d) Right to Terminate Notice to Permitted Leasehold Mortgagee. Anything
contained in this Lease to the contrary notwithstanding, if any Tenant Event of
Default shall occur which entitles Landlord to terminate this Lease, Landlord
shall have no right to terminate this Lease on account of such Tenant Event of
Default unless Landlord shall notify every Permitted Leasehold Mortgagee for
which notice has been properly provided to Landlord pursuant to Section 17.1(b)
hereof that the period of time given Tenant to cure such default or act or
omission has lapsed and, accordingly, Landlord has the right to terminate this
Lease (“Right to Terminate Notice”). The provisions of subsection (e) below of
this Section 17.1 shall apply if, during (x) the thirty (30) day period
following Landlord’s delivery of the Right to Terminate

 

106



--------------------------------------------------------------------------------

Notice if such Tenant Event of Default is capable of being cured by the payment
of money, or (y) the ninety (90) day period following Landlord’s delivery of the
Right to Terminate Notice, if such Tenant Event of Default is not capable of
being cured by the payment of money, any Permitted Leasehold Mortgagee shall:

(i) notify Landlord of such Permitted Leasehold Mortgagee’s desire to nullify
such Right to Terminate Notice;

(ii) pay or cause to be paid all Rent, Additional Charges, and other payments
(A) then due and in arrears as specified in the Right to Terminate Notice to
such Permitted Leasehold Mortgagee, and (B) which may become due during such
thirty (30) or ninety (90) day (as the case may be) period (as and when the same
may become due); and

(iii) comply with or in good faith, with reasonable diligence and continuity,
commence to comply with all nonmonetary requirements of this Lease then in
default and reasonably susceptible of being complied with by such Permitted
Leasehold Mortgagee (e.g., defaults that are not personal to Tenant hereunder);
provided, however, that such Permitted Leasehold Mortgagee shall not be required
during such ninety (90) day period to cure or commence to cure any default
consisting of Tenant’s failure to satisfy and discharge any lien, charge or
encumbrance against Tenant’s interest in this Lease or the Leased Property or
any of Tenant’s other assets that is/are (x) junior in priority to the lien of
the mortgage or other security documents held by such Permitted Leasehold
Mortgagee and (y) would be extinguished by the foreclosure of the Permitted
Leasehold Mortgage that is held by such Permitted Leasehold Mortgagee; and

(iv) during such thirty (30) or ninety (90) day period, the Permitted Leasehold
Mortgagee shall respond, with reasonable diligence, to requests for information
from Landlord as to the Permitted Leasehold Mortgagee’s (and related lender’s)
intent to pay such Rent and other charges and comply with this Lease.

If the applicable default shall be cured pursuant to the terms and within the
time periods allowed in this Section 17.1(d), this Lease shall continue in full
force and effect as if Tenant had not defaulted under the Lease. If a Permitted
Leasehold Mortgagee shall fail to take all of the actions described in this
Section 17.1(d) prior to the deadlines set forth herein, such Permitted
Leasehold Mortgagee shall have no further rights under this Section 17.1(d) or
Section 17.1(e).

(e) Procedure on Default.

(i) If Landlord shall elect to terminate this Lease by reason of any Tenant
Event of Default that has occurred and is continuing and a Permitted Leasehold
Mortgagee shall have proceeded in the manner provided for by subsection (d) of
this Section 17.1, the applicable cure periods available pursuant to
Section 17.1(d) above shall continue to be extended so long as during such
continuance:

(1) such Permitted Leasehold Mortgagee shall pay or cause to be paid the Rent,
Additional Charges and other monetary obligations of Tenant under this Lease as
the same become due, and continue its good faith efforts to perform or cause to
be performed all of Tenant’s other obligations under this Lease, excepting
(A) obligations of

 

107



--------------------------------------------------------------------------------

Tenant to satisfy or otherwise discharge any lien, charge or encumbrance against
Tenant’s interest in this Lease or the Leased Property or any of Tenant’s other
assets that is/are (x) junior in priority to the lien of the mortgage or other
security documents held by such Permitted Leasehold Mortgagee and (y) would be
extinguished by the foreclosure of the Permitted Leasehold Mortgage that is held
by such Permitted Leasehold Mortgagee and (B) past non-monetary obligations then
in default and not reasonably susceptible of being cured by such Permitted
Leasehold Mortgagee; and

(2) subject to and in accordance with Section 22.2(i), if not enjoined or stayed
pursuant to a bankruptcy or insolvency proceeding or other judicial order, such
Permitted Leasehold Mortgagee shall diligently continue to pursue acquiring or
selling Tenant’s interest in this Lease and the Leased Property (or, to the
extent applicable, the direct or indirect interests in Tenant) by foreclosure of
the Permitted Leasehold Mortgage or other appropriate means and diligently
prosecute the same to completion.

(ii) Without limitation of Tenant’s right to deliver a Renewal Notice, it is
agreed that a Permitted Leasehold Mortgagee also shall have the right to deliver
a Renewal Notice on behalf of Tenant during any period in which such Permitted
Leasehold Mortgagee is complying with Section 17.1(d) or 17.1(e).

(iii) If a Permitted Leasehold Mortgagee is complying with subsection (e)(i) of
this Section 17.1, upon the acquisition of Tenant’s Leasehold Estate (or, to the
extent applicable, the direct or indirect interests in Tenant) herein by such
Permitted Leasehold Mortgagee, a Permitted Leasehold Mortgagee Designee or an
assignee thereof permitted by Section 22.2(i) hereof, this Lease shall continue
in full force and effect as if Tenant had not defaulted under this Lease
provided that such successor cures all outstanding defaults that can be cured
through the payment of money and all other defaults that are reasonably
susceptible of being cured as provided in said subsection (e)(i).

(iv) For the purposes of this Section 17.1, no Permitted Leasehold Mortgagee
shall be deemed to be an assignee or transferee of this Lease or of the
Leasehold Estate hereby created by virtue of the Permitted Leasehold Mortgage so
as to require such Permitted Leasehold Mortgagee, as such, to assume the
performance of any of the terms, covenants or conditions on the part of Tenant
to be performed hereunder; but the purchaser at any sale of this Lease (or, to
the extent applicable, the direct or indirect interests in Tenant) (including a
Permitted Leasehold Mortgagee if it is the purchaser at foreclosure) and of the
Leasehold Estate hereby created in any proceedings for the foreclosure of any
Permitted Leasehold Mortgage, or the assignee or transferee of this Lease and of
the Leasehold Estate hereby created (or, to the extent applicable, the direct or
indirect interests in Tenant) under any instrument of assignment or transfer in
lieu of the foreclosure of any Permitted Leasehold Mortgage, shall be subject to
all of the provisions, terms and conditions of this Lease including, without
limitation, Section 22.2(i) hereof.

(v) Notwithstanding any other provisions of this Lease, any Permitted Leasehold
Mortgagee, Permitted Leasehold Mortgagee Designee or other acquirer of the
Leasehold Estate of Tenant (or, to the extent applicable, the direct or indirect
interests in Tenant) in accordance with the requirements of Section 22.2(i) of
this Lease pursuant to

 

108



--------------------------------------------------------------------------------

foreclosure, assignment in lieu of foreclosure or other similar proceedings of
this Lease may, upon acquiring Tenant’s Leasehold Estate (or, to the extent
applicable, the direct or indirect interests in Tenant), without further consent
of Landlord, (x) sell and assign interests in the Leasehold Estate (or, to the
extent applicable, the direct or indirect interests in Tenant) as and to the
extent provided in this Lease, and (y) enter into Permitted Leasehold Mortgages
in the same manner as the original Tenant, as and to the extent provided in this
Lease, in each case under clause (x) or (y), subject to the terms of this Lease,
including Article XVII and Section 22.2(i) hereof.

(vi) Notwithstanding any other provisions of this Lease, any sale of this Lease
and of the Leasehold Estate hereby created (or, to the extent applicable, the
direct or indirect interests in Tenant) in any proceedings for the foreclosure
of any Permitted Leasehold Mortgage, or the assignment or transfer of this Lease
and of the Leasehold Estate hereby created (or, to the extent applicable, the
direct or indirect interests in Tenant) in lieu of the foreclosure of any
Permitted Leasehold Mortgage, shall, solely if and to the extent such sale,
assignment or transfer complies with the requirements of Section 22.2(i) hereof,
be deemed to be a permitted sale, transfer or assignment of this Lease;
provided, that the foreclosing Permitted Leasehold Mortgagee or purchaser at
foreclosure sale or successor purchaser must either (a) become a party to the
MLSA pursuant to Section 11.1 and Section 13.1 of the MLSA (or, in the case of a
foreclosure on or transfer of direct or indirect interests in Tenant, Tenant
must remain a party to the MLSA) and satisfy the requirements set forth in
Section 22.2(i)(1)(B) and Section 22.2(i)(2) through (5) or (b) satisfy the
requirements set forth in Section 22.2(i)(1)(A) and Sections 22.2(i)(2) through
(5).

(f) New Lease. In the event that this Lease is rejected in any bankruptcy,
insolvency or dissolution proceeding or is terminated by Landlord following a
Tenant Event of Default other than due to a default that is subject to cure by a
Permitted Leasehold Mortgagee under Section 17.1(d) and Section 17.1(e) above,
Landlord shall provide each Permitted Leasehold Mortgagee with written notice
that this Lease has been rejected or terminated (“Notice of Termination”), and,
for the avoidance of doubt, upon delivery of such Notice of Termination, no
Permitted Leasehold Mortgagee shall have the rights as described in
Section 17.1(d) and Section 17.1(e) above, but rather such Permitted Leasehold
Mortgagee instead shall have the rights described in this Section 17.1(f)).
Following any such rejection or termination, Landlord agrees to enter into a new
lease (“New Lease”) of the Leased Property with such Permitted Leasehold
Mortgagee or its Permitted Leasehold Mortgagee Designee for the remainder of the
term of this Lease, effective as of the date of termination, at the rent and
additional rent, and upon the terms, covenants and conditions (including all
then-remaining options to renew but excluding requirements which have already
been fulfilled) of this Lease, provided:

(i) such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall comply with the applicable terms of Section 22.2;

(ii) such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall make a binding, written, irrevocable commitment to Landlord for
such New Lease within thirty (30) days after the date such Permitted Leasehold
Mortgagee receives Landlord’s Notice of Termination of this Lease given pursuant
to this Section 17.1(f);

 

109



--------------------------------------------------------------------------------

(iii) such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall pay or cause to be paid to Landlord at the time of the execution
and delivery of such New Lease, any and all sums which would at the time of
execution and delivery thereof be due pursuant to this Lease but for such
rejection or termination (including, for avoidance of doubt, any amounts that
become due prior to and remained unpaid as of the date of the Notice of
Termination) and, in addition thereto, all reasonable expenses, including
reasonable documented attorney’s fees, which Landlord shall have incurred by
reason of such rejection or such termination and the execution and delivery of
the New Lease and which have not otherwise been received by Landlord from Tenant
or other party in interest under Tenant; and

(iv) such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall agree to remedy any of Tenant’s defaults of which said Permitted
Leasehold Mortgagee was notified by Landlord’s Notice of Termination (or in any
other written notice of Landlord) and which can be cured through the payment of
money or, if such defaults cannot be cured through the payment of money, are
reasonably susceptible of being cured by Permitted Leasehold Mortgagee or its
Permitted Leasehold Mortgagee Designee.

(g) New Lease Priorities. If more than one Permitted Leasehold Mortgagee shall
request a New Lease pursuant to subsection (f)(i) of this Section 17.1, Landlord
shall enter into such New Lease with the Permitted Leasehold Mortgagee whose
mortgage is senior in lien, or with its Permitted Leasehold Mortgagee Designee
acting for the benefit of such Permitted Leasehold Mortgagee prior in lien
foreclosing on Tenant’s interest in this Lease. Landlord, without liability to
Tenant or any Permitted Leasehold Mortgagee with an adverse claim, may rely upon
(i) with respect to any Permitted Leasehold Mortgage evidenced by a recorded
security instrument, a title insurance policy (or, if elected by Landlord in its
sole discretion, a title insurance commitment, certificate of title or other
similar instrument) issued by a reputable title insurance company as the basis
for determining the appropriate Permitted Leasehold Mortgagee who is entitled to
such New Lease or (ii) with respect to any Permitted Leasehold Mortgage not
evidenced by a recorded security instrument, the statement with respect to
relative priority of Permitted Leasehold Mortgages contained in the applicable
notice delivered pursuant to Section 17.1(b)(i), provided that any such
statement that provides that any such Permitted Leasehold Mortgage described in
this clause (ii) is senior or prior to any Permitted Leasehold Mortgage
evidenced by a recorded security instrument shall only be effective to the
extent it is consented to in writing by the Permitted Leasehold Mortgagee in
respect of such Permitted Leasehold Mortgage evidenced by a recorded security
instrument.

(h) Permitted Leasehold Mortgagee Need Not Cure Specified Defaults. Nothing
herein contained shall require any Permitted Leasehold Mortgagee to cure any
Incurable Default in order to comply with the provisions of Sections 17.1(d) and
17.1(e), or as a condition of entering into the New Lease provided for by
Section 17.1(f). For the avoidance of doubt, upon such foreclosure and/or the
effectuation of such a New Lease in accordance with the provisions, terms and
conditions hereof, any such defaults are automatically deemed waived through the
effective date of such foreclosure or New Lease as to any such Permitted
Leasehold Mortgagee or its Permitted Leasehold Mortgagee Designee, as the new
tenant hereunder or under the New Lease, as applicable (it being understood that
the provisions of this sentence shall not be deemed to relieve such new tenant
of its obligations to comply with this Lease or such New Lease from and after
the effective date of such foreclosure or New Lease).

 

110



--------------------------------------------------------------------------------

(i) Casualty Loss. A standard mortgagee clause naming each Permitted Leasehold
Mortgagee for which notice has been properly provided to Landlord pursuant to
Section 17.1(b) hereof may be added to any and all insurance policies required
to be carried by Tenant hereunder on condition that (and, in all events, Tenant
agrees that) the insurance proceeds are to be applied in the manner specified in
this Lease and the Permitted Leasehold Mortgage shall so provide; except that
the Permitted Leasehold Mortgage may provide a manner for the disposition of
such proceeds, if any, otherwise payable directly to Tenant (but not such
proceeds, if any, payable jointly to Landlord and Tenant or to Landlord, to the
Fee Mortgagee or to a third-party escrowee) pursuant to the provisions of this
Lease.

(j) Arbitration; Legal Proceedings. Landlord shall give prompt notice to each
Permitted Leasehold Mortgagee (for which notice has been properly provided to
Landlord pursuant to Section 17.1(b) hereof) of any arbitration (including a
determination of Fair Market Ownership Value or Fair Market Base Rental Value)
or legal proceedings between Landlord and Tenant involving obligations under
this Lease.

(k) Notices. Notices from Landlord to the Permitted Leasehold Mortgagee for
which notice has been properly provided to Landlord pursuant to Section 17.1(b)
hereof shall be provided in the method provided in Article XXXV hereof to the
address furnished Landlord pursuant to subsection (b) of this Section 17.1, and
those from the Permitted Leasehold Mortgagee to Landlord shall be mailed to the
address designated pursuant to the provisions of Article XXXV hereof. Such
notices, demands and requests shall be given in the manner described in this
Section 17.1 and in Article XXXV and shall in all respects be governed by the
provisions of those sections.

(l) Limitation of Liability. Notwithstanding any other provision hereof to the
contrary, (i) Landlord agrees that any Permitted Leasehold Mortgagee’s liability
to Landlord in its capacity as Permitted Leasehold Mortgagee hereunder howsoever
arising shall be limited to and enforceable only against such Permitted
Leasehold Mortgagee’s interest in the Leasehold Estate and the other collateral
granted to such Permitted Leasehold Mortgagee to secure the obligations under
the loan secured by the applicable Permitted Leasehold Mortgage, and (ii) each
Permitted Leasehold Mortgagee agrees that Landlord’s liability to such Permitted
Leasehold Mortgagee hereunder howsoever arising shall be limited to and
enforceable only against Landlord’s interest in the Leased Property, and no
recourse against Landlord shall be had against any other assets of Landlord
whatsoever.

(m) Sale Procedure. If this Lease has been terminated, the Permitted Leasehold
Mortgagee for which notice has been properly provided to Landlord pursuant to
Section 17.1(b) hereof with the most senior lien on the Leasehold Estate shall
have the right to make the determinations and agreements on behalf of Tenant
under Article XXXVI, in each case, in accordance with and subject to the terms
and provisions of Article XXXVI.

 

111



--------------------------------------------------------------------------------

(n) Third Party Beneficiary. Each Permitted Leasehold Mortgagee (for so long as
such Permitted Leasehold Mortgagee holds a Permitted Leasehold Mortgage) is an
intended third-party beneficiary of this Article XVII entitled to enforce the
same as if a party to this Lease.

(o) The fee title to the Leased Property and the Leasehold Estate of Tenant
therein created by this Lease shall not merge but shall remain separate and
distinct, notwithstanding the acquisition of said fee title and said Leasehold
Estate by Landlord or by Tenant or by a third party, by purchase or otherwise.

17.2 Landlord Cooperation with Permitted Leasehold Mortgage. If, in connection
with granting any Permitted Leasehold Mortgage or entering into an agreement
relating thereto, Tenant shall request in writing (i) reasonable cooperation
from Landlord or (ii) reasonable amendments or modifications to this Lease, in
each case required to comply with any reasonable request made by Permitted
Leasehold Mortgagee, Landlord shall reasonably cooperate with such request, so
long as (a) no Tenant Event of Default is continuing, (b) all reasonable
documented out-of-pocket costs and expenses incurred by Landlord, including, but
not limited to, its reasonable documented attorneys’ fees, shall be paid by
Tenant, and (c) any requested action, including any amendments or modification
of this Lease, shall not (i) increase Landlord’s monetary obligations under this
Lease by more than a de minimis extent, or increase Landlord’s non-monetary
obligations under this Lease in any material respect or decrease Tenant’s
obligations in any material respect, (ii) diminish Landlord’s rights under this
Lease in any material respect, (iii) adversely impact the value of the Leased
Property by more than a de minimis extent or otherwise have a more than de
minimis adverse effect on the Leased Property, Tenant or Landlord,
(iv) adversely impact Landlord’s (or any Affiliate of Landlord’s) tax treatment
or position, (v) result in this Lease not constituting a “true lease”, or
(vi) result in a default under the Fee Mortgage Documents.

ARTICLE XVIII

TRANSFERS BY LANDLORD

18.1 Transfers Generally. Landlord may sell, assign, transfer or convey, without
Tenant’s consent, the Leased Property, in whole (subject to exclusions for
assets that may not be transferred and that, in the aggregate, are de minimis)
but not in part (unless in part due to a transaction in which multiple
Affiliates of a single Person (collectively, “Affiliated Persons”) will own the
Leased Property as tenants in common, but only if this Lease remains as a
single, indivisible Lease and all such Landlord Affiliated Persons execute a
joinder to this Lease as “Landlord”, on a joint and several basis, the form and
substance of which joinder shall be reasonably satisfactory to Tenant and
Landlord) to a single transferee (such transferee, such tenants in common or any
other permitted transferee of this Lease, in each case, (an “Acquirer”) and, in
connection with such transaction, this Lease shall be assigned to the applicable
Acquirer such that the Acquirer shall become successor Landlord as if an
original party to this Lease. All Acquirers shall execute a joinder to the
Intercreditor Agreement in form and substance reasonably acceptable to all
parties thereto. If Landlord (including any permitted successor Landlord) shall
convey the entire Leased Property (subject to exclusions for assets that may not
be transferred and that, in the aggregate, are de minimis) in accordance with
the terms of this Lease, other than as security for a debt, and the applicable
Acquirer expressly assumes all

 

112



--------------------------------------------------------------------------------

obligations of Landlord arising after the date of the conveyance, Landlord shall
thereupon be released from all future liabilities and obligations of Landlord
under this Lease arising or accruing from and after the date of such conveyance
or other transfer and all such future liabilities and obligations shall
thereupon be binding upon such applicable Acquirer. Without limitation of the
preceding provisions of this Section 18.1, any or all of the following shall be
freely permitted to occur: (i) any transfer of the Leased Property, in whole but
not in part (subject to exclusions for assets that may not be transferred and
that, in the aggregate, are de minimis), to a Fee Mortgagee (in each case,
subject to exclusions for assets that may not be transferred and that, in the
aggregate, are de minimis) in accordance with the terms of this Lease (including
any transfer of the direct or indirect equity interests in Landlord), which
transfer may include, without limitation, a transfer by foreclosure brought by
the Fee Mortgagee or a transfer by a deed in lieu of foreclosure, assignment in
lieu of foreclosure or other transaction in lieu of foreclosure; (ii) a merger
transaction or other similar disposition affecting Landlord REIT or a sale by
Landlord REIT directly or indirectly involving the Leased Property (so long as
(x) upon consummation of such transaction, all of the Leased Property (subject
to exclusions for assets that may not be transferred and that, in the aggregate,
are de minimis) is owned by a single Person (or multiple Affiliated Persons as
tenants in common) and (y) such surviving Person(s) execute(s) an assumption of
this Lease, the MLSA and all Lease/MLSA Related Agreements to which Landlord is
a party, assuming all obligations of Landlord hereunder and thereunder) (in the
case of multiple Affiliated Persons, on a joint and several basis), the form and
substance of which assumption shall be reasonably satisfactory to Tenant and
Landlord); (iii) a sale/leaseback transaction by Landlord with respect to the
entire Leased Property (subject to exclusions for assets that may not be
transferred and that, in the aggregate, are de minimis) (provided (x) the
overlandlord under the resulting overlease agrees that, in the event of a
termination of such overlease, this Lease shall continue in effect as a direct
lease between such overlandlord and Tenant and (y) the overlease shall not
impose any new, additional or more onerous obligations on Tenant without
Tenant’s prior written consent in Tenant’s sole discretion (and without limiting
the generality of the foregoing, the overlease shall not impose any additional
monetary obligations (whether for payment of rents under such overlease or
otherwise) on Tenant), subject to and in accordance with all of the provisions,
terms and conditions of this Lease; (iv) any sale of any indirect interest in
the Leased Property that does not change the identity of Landlord hereunder,
including without limitation a participating interest in Landlord’s interest
under this Lease or a sale of Landlord’s reversionary interest in the Leased
Property so long as Landlord remains the only party with authority to bind the
Landlord under this Lease, or (v) a sale or transfer to an Affiliate of Landlord
or a joint venture entity in which any Affiliate of Landlord is the managing
member or partner, so long as (x) upon consummation of such transaction, all of
the Leased Property (subject to exclusions for assets that may not be
transferred and that, in the aggregate, are de minimis) is owned by a single
Person or multiple Affiliated Persons as tenants in common and (y) such
Person(s) execute(s) an assumption of this Lease, the MLSA and all Lease/MLSA
Related Agreements to which Landlord is a party, assuming all obligations of
Landlord hereunder and thereunder (in the case of multiple Affiliated Persons,
on a joint and several basis), the form and substance of which assumption shall
be reasonably satisfactory to Tenant and Landlord. Notwithstanding anything to
the contrary herein, Landlord shall not sell, assign, transfer or convey the
Leased Property, or assign this Lease, to (I) a Tenant Prohibited Person (as
defined in the MLSA), (II) a Manager Prohibited Person (as defined in the MLSA),
or (III) any Person that is associated with a Person who has been found
“unsuitable”, denied a

 

113



--------------------------------------------------------------------------------

Gaming License or otherwise precluded from participation in the Gaming Industry
by any Gaming Authority where such association may adversely affect, any of
Tenant’s or its Affiliates’ Gaming Licenses or Tenant’s or its Affiliates’
then-current standing with any Gaming Authority. Any transfer by Landlord under
this Article XVIII shall be subject to all applicable Legal Requirements,
including any Gaming Regulations, and no such transfer shall be effective until
any applicable approvals with respect to Gaming Regulations, if applicable, are
obtained. Tenant shall attorn to and recognize any successor Landlord in
connection with any transfer(s) permitted under this Article XVIII as Tenant’s
“landlord”.

18.2 Intentionally Omitted.

18.3 Intentionally Omitted.

18.4 Transfers to Tenant Competitors. In the event that, and so long as,
Landlord is a Tenant Competitor, then, notwithstanding anything herein to the
contrary, the following shall apply:

(a) Without limitation of Section 23.1(c) of this Lease, Tenant shall not be
required to deliver the information required to be delivered to such Landlord
pursuant to Section 23.1(b) hereof to the extent the same would give such
Landlord a “competitive” advantage with respect to markets in which such
Landlord and Tenant or CEC might be competing at any time (it being understood
that such Landlord shall retain audit rights with respect to such information to
the extent required to confirm Tenant’s compliance with the terms of this Lease)
(and such Landlord shall be permitted to comply with Securities Exchange
Commission, Internal Revenue Service and other legal and regulatory requirements
with regard to such information) and provided that appropriate measures are in
place to ensure that only such Landlord’s auditors (which for this purpose shall
be a “big four” firm designated by such Landlord) and attorneys (as reasonably
approved by Tenant) (and not Landlord or any Affiliates of such Landlord or any
direct or indirect parent company of such Landlord or any Affiliate of such
Landlord) are provided access to such information or (2) to provide information
that is subject to the quality assurance immunity or is subject to
attorney-client privilege or the attorney work product doctrine.

(b) Certain of Landlord’s consent or approval rights set forth in this Lease
shall be eliminated or modified, as follows:

(i) Clause (vii) of the definition of Primary Intended Use shall be deleted, and
clause (v) of the definition of Primary Intended Use shall be modified to read
as follows: “(v) such other ancillary uses, but in all events consistent with
the current use of the Leased Property or any portion thereof as of the
Commencement Date or with then-prevailing or innovative or state-of-the-art
hotel, resort and gaming industry use, and/or”.

(ii) Without limitation of the other provisions of Section 10.1(a), the approval
of Landlord shall not be required under (1) Section 10.1(a)(1) for Alterations
and Capital Improvements in excess of Seventy-Five Million and No/100 Dollars
($75,000,000.00), and (2) Section 10.2(b) for approval of the Architect
thereunder.

 

114



--------------------------------------------------------------------------------

(c) With respect to all consent, approval and decision-making rights granted to
such Landlord under the Lease relating to competitively sensitive matters
pertaining to the use and operation of the Leased Property and Tenant’s business
conducted thereat (other than any right of Landlord to grant waivers and amend
or modify any of the terms of this Lease), such Landlord shall establish an
independent committee to evaluate, negotiate and approve such matters,
independent from and without interference from such Landlord’s management or
Board of Directors. Any dispute over whether a particular decision should be
determined by such independent committee shall be submitted for resolution by an
Expert pursuant to Section 34.2 hereof.

Tenant acknowledges and agrees that (x) as of the Commencement Date, Joliet
Partner is a minority interest holder in the landlord under the Joliet Lease and
does not Control such landlord; and (y) for so long as the circumstances in
clause (x) continue and the Joliet Partner continues to own no more than twenty
percent (20%) of the interest in such landlord, neither Landlord nor any of its
Affiliates shall be deemed to be a Tenant Competitor solely as a result of the
circumstances in clause (x).

ARTICLE XIX

HOLDING OVER

If Tenant shall for any reason remain in possession of the Leased Property after
the Expiration Date without the consent, or other than at the request, of
Landlord, such possession shall be as a month-to-month tenant during which time
Tenant shall pay as Rent each month an amount equal to (a) two hundred percent
(200%) of the monthly installment of Rent applicable as of the Expiration Date,
and (b) all Additional Charges and all other sums payable by Tenant pursuant to
this Lease. During such period of month-to-month tenancy, Tenant shall be
obligated to perform and observe all of the terms, covenants and conditions of
this Lease, but shall have no rights hereunder other than the right, to the
extent given by law to month-to-month tenancies, to continue its occupancy and
use of the Leased Property. Nothing contained herein shall constitute the
consent, express or implied, of Landlord to the holding over of Tenant after the
Expiration Date. This Article XIX is subject to Tenant’s rights and obligations
under Article XXXVI below, and it is understood and agreed that any possession
of the Leased Property after the Expiration Date pursuant to such Article XXXVI
shall not constitute a hold over subject to this Article XIX.

ARTICLE XX

RISK OF LOSS

The risk of loss or of decrease in the enjoyment and beneficial use of the
Leased Property or any part thereof as a consequence of the damage or
destruction thereof by fire, the elements, casualties, thefts, riots, wars or
otherwise, or in consequence of foreclosures, attachments, levies or executions
(other than by Landlord and Persons claiming from, through or under Landlord)
during the Term is assumed by Tenant, and except as otherwise expressly provided
herein no such event shall entitle Tenant to any abatement of Rent.

 

115



--------------------------------------------------------------------------------

ARTICLE XXI

INDEMNIFICATION

21.1 General Indemnification.

(i) In addition to the other indemnities contained herein, and notwithstanding
the existence of any insurance carried by or for the benefit of Landlord or
Tenant, and without regard to the policy limits of any such insurance, Tenant
shall protect, indemnify, save harmless and defend Landlord and its principals,
partners, officers, members, directors, shareholders, employees, managers,
agents and servants (collectively, the “Landlord Indemnified Parties”; each
individually, a “Landlord Indemnified Party”), from and against all liabilities,
obligations, claims, damages, penalties, causes of action, costs and expenses,
including reasonable documented attorneys’, consultants’ and experts’ fees and
expenses, imposed upon or incurred by or asserted against the Landlord
Indemnified Parties (excluding any indirect, special, punitive or consequential
damages as provided in Section 41.3) by reason of any of the following (in each
case, other than to the extent resulting from Landlord’s gross negligence or
willful misconduct or default hereunder or the violation by Landlord of any
Legal Requirement imposed against Landlord (including any Gaming Regulations,
but excluding any Legal Requirement which Tenant is required to satisfy pursuant
to the terms hereof or otherwise)): (i) any accident, injury to or death of
Persons or loss of or damage to property occurring on or about the Facility (or
any part thereof) or adjoining sidewalks under the control of Tenant or any
Subtenant; (ii) any use, misuse, non-use, condition, maintenance or repair by
Tenant of the Facility (or any part thereof); (iii) any failure on the part of
Tenant to perform or comply with any of the terms of this Lease; (iv) any claim
for malpractice, negligence or misconduct committed by Tenant or any Person on
or from the Facility (or any part thereof); (v) the violation by Tenant of any
Legal Requirement (including any Gaming Regulations) or Insurance Requirements;
(vi) the non-performance of any contractual obligation, express or implied,
assumed or undertaken by Tenant with respect to the Facility (or any part
thereof) or any business or other activity carried on in relation to the
Facility (or any part thereof) by Tenant; (vii) any lien or claim that may be
asserted against the Facility (or any part thereof) arising from any failure by
Tenant to perform its obligations hereunder or under any instrument or agreement
affecting the Facility (or any part thereof); (viii) any third-party claim
asserted against Landlord as a result of Landlord being a party to the MLSA or
arising from Tenant’s or Manager’s or CEC’s failure to perform their respective
obligations under the MLSA, in each case so long as such claim does not result
from Landlord’s actions; and (ix) all amounts actually payable by a Landlord
Indemnified Party to any Fee Mortgagee Securitization Indemnitee under any
Existing Fee Mortgage Document as in effect as of the date hereof in the nature
of indemnification as a result of any Tenant Securitization Certification being
inaccurate. Any amounts which become payable by Tenant under this Article XXI
shall be paid within ten (10) days after liability therefor is determined by a
final non appealable judgment or settlement or other agreement of the Parties,
or, with respect to amounts payable by Tenant under the foregoing clause (ix),
when such amounts become payable under the applicable Fee Mortgage Document, and
if not timely paid shall bear interest at the Overdue Rate from the date of such
determination to the date of payment. Tenant, with its counsel and at its sole
cost and expense, shall contest, resist and defend any such claim, action or
proceeding asserted or instituted against the Landlord Indemnified Parties. For
purposes of this Article XXI, any acts or

 

116



--------------------------------------------------------------------------------

omissions of Tenant or any Subtenant or any Subsidiary, as applicable, or by
employees, agents, assignees, contractors, subcontractors or others acting for
or on behalf of Tenant or any Subtenant or any Subsidiary, as applicable
(including, without limitation, Manager or anyone acting by, through or on
behalf of Manager) (whether or not they are negligent, intentional, willful or
unlawful), shall be strictly attributable to Tenant.

(ii) Notwithstanding the existence of any insurance carried by or for the
benefit of Landlord or Tenant, and without regard to the policy limits of any
such insurance, Landlord shall protect, indemnify, save harmless and defend
Tenant and its principals, partners, officers, members, directors, shareholders,
employees, managers, agents and servants (collectively, the “Tenant Indemnified
Parties”; each individually, a “Tenant Indemnified Party”) from and against all
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses, including reasonable documented attorneys’, consultants’ and
experts’ fees and expenses, imposed upon or incurred by or asserted against the
Tenant Indemnified Parties (excluding any indirect, special, punitive or
consequential damages as provided in Section 41.3) by reason of (A) Landlord’s
gross negligence or willful misconduct hereunder, other than to the extent
resulting from Tenant’s gross negligence or willful misconduct or default
hereunder, and (B) the violation by Landlord of any Legal Requirement imposed
against Landlord (including any Gaming Regulations, but excluding any Legal
Requirement which Tenant is required to satisfy pursuant to the terms hereof or
otherwise). Any amounts which become payable by Landlord under this Article XXI
shall be paid within ten (10) days after liability therefor is determined by a
final non appealable judgment or settlement or other agreement of the Parties,
and if not timely paid shall bear interest at the Overdue Rate from the date of
such determination to the date of payment. Landlord, with its counsel and at its
sole cost and expense, shall contest, resist and defend any such claim, action
or proceeding asserted or instituted against the Tenant Indemnified Parties. For
purposes of this Article XXI, any acts or omissions of Landlord, or by
employees, agents, contractors, subcontractors or others acting for or on behalf
of Landlord (whether or not they are negligent, intentional, willful or
unlawful), shall be strictly attributable to Landlord.

21.2 Encroachments, Restrictions, Mineral Leases, etc. If any of the Leased
Improvements shall encroach upon any property, street or right-of-way, or shall
violate any restrictive covenant or other similar agreement affecting the Leased
Property, or any part thereof, or shall impair the rights of others under any
easement or right-of-way to which the Leased Property is subject, or the use of
the Leased Property or any portion thereof is impaired, limited or interfered
with by reason of the exercise of the right of surface entry or any other
provision of a lease or reservation of any oil, gas, water or other minerals,
then, promptly upon the request of Landlord or any Person affected by any such
encroachment, violation or impairment (collectively, a “Title Violation”),
Tenant, subject to its right to contest the existence of any such encroachment,
violation or impairment to the extent provided in this Lease, and without
limitation of any of Tenant’s obligations otherwise set forth in this Lease (to
the extent applicable), shall (i) in the case of any third party claims
(excluding for the avoidance of doubt those made by Affiliates of Landlord)
based on or resulting from such Title Violation, protect, indemnify, save
harmless and defend the Landlord Indemnified Parties from and against, with
respect to matters first arising from and after the Commencement Date, one
hundred percent (100%) of, and with respect to matters existing as of the
Commencement Date, fifty percent (50%) of, any and all losses, liabilities,
obligations, claims, damages, penalties, causes of action,

 

117



--------------------------------------------------------------------------------

costs and expenses (including reasonable documented attorneys’, consultants’ and
experts’ fees and expenses) based on or arising by reason of any such third
party claim based on or resulting from such Title Violation; provided, however,
that Tenant shall be required to so protect, indemnify, save harmless and defend
the Landlord Indemnified Parties only to the extent that the proceeds from
Landlord’s title insurance policies are not sufficient to cover such losses,
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses (it being understood that if Tenant pays any such amounts that are
contemplated hereunder to be covered by Landlord’s title insurance policies,
then Tenant shall be subrogated to all or fifty percent (50%) of (as applicable)
the rights of Landlord against its title insurance carriers and shall be
entitled to, with respect to matters first arising from and after the
Commencement Date, one hundred percent (100%) of, and with respect to matters
existing as of the Commencement Date, fifty percent (50%) of, the proceeds (net
of Landlord’s out-of-pocket costs incurred in obtaining such proceeds) from such
title insurance policy related to such Title Violation; except, however, Tenant
shall not be entitled to receive proceeds from any such title insurance policies
in excess of amounts actually paid by Tenant in connection therewith) and
(ii) to the extent that no third party makes a claim with respect to such Title
Violation, Landlord shall not require Tenant to cure any of the foregoing
matters unless it would have a material adverse effect on the Leased Property
following expiration or termination of this Lease, and in the event Tenant so
cures any such matters, (A) Tenant shall bear with respect to matters first
arising from and after the Commencement Date, one hundred percent (100%) of, and
with respect to matters existing as of the Commencement Date, fifty percent
(50%) of, the cost of such cure (after giving effect to such title insurance
proceeds), and (B) Tenant shall be subrogated to all or fifty percent (50%) of
(as applicable) the rights of Landlord against its title insurance carriers and
shall be entitled to, with respect to matters first arising from and after the
Commencement Date, one hundred percent (100%) of, and with respect to matters
existing as of the Commencement Date, fifty percent (50%) of, the proceeds (net
of Landlord’s out-of-pocket costs incurred in obtaining such proceeds) from such
title insurance policy related to such Title Violation; except, however, Tenant
shall not be entitled to receive proceeds from any such title insurance policies
in excess of amounts actually paid by Tenant in connection therewith. In the
event of an adverse final determination with respect to any such encroachment,
violation or impairment, (a) either of Tenant or Landlord shall obtain valid and
effective waivers or settlements of all claims, liabilities and damages
resulting from each such encroachment, violation or impairment, or (b) Tenant
shall make such changes in the Leased Improvements, and take such other actions,
in each case reasonably acceptable to Landlord, as Tenant in the good faith
exercise of its judgment deems reasonably practicable, to remove such
encroachment or to end such violation or impairment, including, if necessary,
the alteration of any of the Leased Improvements, and in any event take all such
actions as may be necessary in order to be able to continue the operation of the
applicable portion of the Leased Property for the Primary Intended Use
substantially in the manner and to the extent the applicable portion of the
Leased Property was operated prior to the assertion of such encroachment,
violation or impairment; provided that, (i) unless required under an adverse
final determination of a claim brought by a third party other than Landlord or
any Affiliate of Landlord, Tenant shall not be required to obtain any such
waivers or settlements, make any such changes or take any such other actions
unless such encroachment, violation or impairment otherwise would have a
material adverse effect on the Leased Property following expiration or
termination of this Lease, and (ii) Tenant shall bear with respect to matters
first arising from and after the Commencement Date, one hundred percent (100%)
of, and with

 

118



--------------------------------------------------------------------------------

respect to matters existing as of the Commencement Date, fifty percent (50%) of,
the cost of obtaining such waivers or settlements, making any such changes or
taking any such other actions. Tenant’s obligations under this Section 21.2
shall be in addition to and shall in no way discharge or diminish any obligation
of any insurer under any policy of title or other insurance and, to the extent
of any recovery under any title insurance policy, Tenant shall be entitled to,
with respect to matters first arising from and after the Commencement Date, one
hundred percent (100%) of, and with respect to matters existing as of the
Commencement Date, fifty percent (50%) of any sums recovered by Landlord under
any such policy of title or other insurance (net of Landlord’s out-of-pocket
costs incurred in seeking such recovery) up to the maximum amount paid by Tenant
in accordance with this Section 21.2 and Landlord, upon request by Tenant, shall
pay over to Tenant the applicable portion of such sum paid to Landlord in
recovery on such claim. Landlord agrees to use reasonable efforts to seek
recovery under any policy of title or other insurance under which Landlord is an
insured party for all losses, liabilities, obligations, claims, damages,
penalties, causes of action, costs and expenses (including reasonable documented
attorneys’, consultants’ and experts’ fees and expenses) based on or arising by
reason of any such encroachment, violation or impairment as set forth in this
Section 21.2; provided, however, that in no event shall Landlord be obligated to
institute any litigation, arbitration or other legal proceedings in connection
therewith unless Landlord is reasonably satisfied that Tenant has the financial
resources needed to fund all or fifty percent (50%) (as applicable) of the
expenses of such litigation and Tenant and Landlord have agreed upon the terms
and conditions on which such funding will be made available by Tenant,
including, but not limited to, the mutual approval of a litigation budget.

ARTICLE XXII

TRANSFERS BY TENANT

22.1 Subletting and Assignment. Other than as expressly provided herein
(including in respect of Permitted Leasehold Mortgages under Article XVII, and
the permitted Subleases and assignments described in this Article XXII), Tenant
shall not, without Landlord’s prior written consent (which, except as
specifically set forth herein, may be withheld in Landlord’s sole and absolute
discretion), (w) voluntarily or by operation of law assign (which term includes
any transfer, sale, encumbering, pledge or other transfer or hypothecation),
directly or indirectly, in whole or in part, this Lease or Tenant’s Leasehold
Estate, (x) let or sublet (or sub-sublet, as applicable) all or any part of the
Facility, or (y) other than in accordance with the express terms of the MLSA,
replace Manager or another wholly-owned subsidiary of CEC as Manager under the
MLSA (other than with another wholly-owned subsidiary of CEC). Tenant
acknowledges that Landlord is relying upon the expertise of Tenant in the
operation (and of Manager or such other Affiliate of CEC in the management) of
the Facility hereunder and that Landlord entered into this Lease with the
expectation that Tenant would remain in and operate (and Manager or such other
Affiliate of CEC would manage) the Facility during the entire Term. Any Change
of Control (or, subject to Section 22.2 below, any transfer of direct or
indirect interests in Tenant that results in a Change of Control) shall
constitute an assignment of Tenant’s interest in this Lease within the meaning
of this Article XXII and the provisions requiring consent contained herein shall
apply thereto. Notwithstanding anything set forth herein, except as expressly
provided in Section 22.2(i) or in Article XI of the MLSA, no assignment or
direct or indirect transfer of any nature (whether or not permitted hereunder)
shall have the effect of releasing Tenant, Guarantor or Manager from their
respective obligations under the MLSA.

 

119



--------------------------------------------------------------------------------

22.2 Permitted Assignments and Transfers. Subject to compliance with the
provisions of Section 22.4, as applicable, and Article XL, Tenant (or a
third-party as applicable to the extent expressly referenced below), without the
consent of Landlord, may:

(i) (a) subject to and in accordance with Section 17.1, assign this Lease
(and/or permit the assignment of direct or indirect interests in Tenant), in
whole, but not in part, to a Permitted Leasehold Mortgagee for collateral
purposes pursuant to a Permitted Leasehold Mortgage, (b) assign this Lease
(and/or permit the assignment of direct or indirect interests in Tenant) to such
Permitted Leasehold Mortgagee, its Permitted Leasehold Mortgagee Designee or any
other purchaser following any foreclosure or transaction in lieu of foreclosure
of the Permitted Leasehold Mortgage, and (c) assign this Lease (and/or direct or
indirect interests in Tenant) to any subsequent purchaser thereafter (provided
such subsequent purchaser is not CEC, any Affiliate of CEC or any other
Prohibited Leasehold Agent), in each case, solely in connection with or
following a foreclosure of, or transaction in lieu of foreclosure of, a
Permitted Leasehold Mortgage; provided, however, that immediately upon giving
effect to any Lease Foreclosure Transaction, (1) subject to the last sentence of
this Section 22.2, at the option of Foreclosure Successor Tenant, either of the
following conditions (A) or (B) shall be satisfied (the “Tenant Transferee
Requirement”): (A) (x) a Qualified Transferee will be the replacement Tenant
hereunder or will Control, and own not less than fifty-one percent (51%) of all
of the direct and indirect economic and beneficial interests in, Tenant or such
replacement Tenant, (y) a replacement lease guarantor that is a Qualified
Replacement Guarantor will have provided a Replacement Guaranty of the Lease,
and (z) the Leased Property shall be managed pursuant to a Replacement
Management Agreement by a Qualified Replacement Manager or a manager that is
expressly approved in writing by Landlord or (B) (x) a transferee that satisfies
the requirements set forth in clauses (b) through (i) in the definition of
Qualified Transferee will be the replacement Tenant or will Control and own not
less than fifty-one percent (51%) of all of the direct and indirect economic and
beneficial interests in Tenant, (y) the Lease shall continue to be guaranteed by
Guarantor under the MLSA (unless Landlord previously expressly consented in
writing to the termination of the MLSA) (it being understood that in any event
under this clause (B) Guarantor’s obligations under the MLSA shall continue in
full force and effect, without any reduction or impairment whatsoever, and
without the need to reaffirm the same), and (z) the Property shall be managed by
the Manager (or a replacement manager previously appointed by Landlord following
a Termination for Cause (as defined under the MLSA)) under the MLSA (or a
replacement management agreement previously approved by Landlord); (2) the
transferee and any other Affiliates shall have obtained all necessary Gaming
Licenses as required under applicable Legal Requirements (including Gaming
Regulations) and all other licenses, approvals, and permits required for such
transferee to be Tenant under this Lease; (3) the transferee and its equity
holders will comply with all customary “know your customer” requirements of any
Fee Mortgagee; (4) a single Person or multiple Affiliated Persons as tenants in
common (each of which satisfy the Tenant Transferee Requirement) (provided such
Affiliated Persons have executed a joinder to this Lease as the “Tenant” on a
joint and several basis, the form and substance of which joinder shall be
reasonably satisfactory to Landlord) shall own, directly, all of Tenant’s
Leasehold Estate and be Tenant under this Lease; and (5) the Foreclosure
Successor Tenant shall (i) provide written notice to Landlord at

 

120



--------------------------------------------------------------------------------

least thirty (30) days prior to the closing of the applicable Lease Foreclosure
Transaction, specifying in reasonable detail the nature of such Lease
Foreclosure Transaction and such additional information as Landlord may
reasonably request in order to determine that the requirements of this
Section 22.2(i) are satisfied, which notice shall be accompanied by proposed
forms of the Lease Assumption Agreement, the amendment to this Lease
contemplated by the penultimate paragraph of this Section 22.2, and if clause
(1)(A) applies, the forms of proposed Replacement Guaranty and Replacement
Management Agreement, (ii) assume (or, in the case of a foreclosure on or
transfer of direct or indirect interests in Tenant, cause Tenant to reaffirm) in
writing (in a form reasonably acceptable to Landlord) the obligations of Tenant
under this Lease, the MLSA (to the extent the Property shall continue to be
managed by the Manager under the MLSA), and all applicable Lease/MLSA Related
Agreements to which Tenant is a party, from and after the date of the closing of
the Lease Foreclosure Transaction (a “Lease Assumption Agreement”), (iii)
provide Landlord with a copy of any such Lease Assumption Agreement and all
other documents required under this Section 22.2(i) as executed at such closing
promptly following such closing and (iv) provide Landlord with a customary
opinion of counsel reasonably satisfactory to Landlord with respect to the
execution, authorization, and enforceability and other customary matters;

(ii) upon prior written notice to Landlord, assign this Lease in entirety to an
Affiliate of Tenant, to CEC or an Affiliate of CEC, provided, that such assignee
becomes party to and assumes (in a form reasonably satisfactory to Landlord)
this Lease, the MLSA and all applicable Lease/MLSA Related Agreements to which
Tenant is a party (it being understood, for the avoidance of doubt, that none of
the foregoing shall result in Tenant being released from this Lease, the MLSA or
any of the other Lease/MLSA Related Agreements);

(iii) transfer direct or indirect interests in Tenant or its direct or indirect
parent(s) on a nationally-recognized exchange; provided, however, that, in the
event of a Change of Control of CEC, then the qualifications, quality and
experience of the management of Tenant, and the quality of the management and
operation of the Facility must in each case be generally consistent with or
superior to that which existed prior to such Change of Control (it being agreed
that Tenant shall give no less than thirty (30) days’ prior notice to Landlord
of any transaction or series of related transactions which would result in a
Change of Control of CEC and Tenant shall furnish Landlord with such information
and materials relating to the proposed transaction as Landlord may reasonably
request in connection with making its determination under this clause (iii) (to
the extent in Tenant’s possession or reasonable control, and subject to
customary and reasonable confidentiality restrictions in connection therewith),
and if Landlord determines that the quality of the management and operation of
the Facility will not meet such requirement, then such determination shall be
resolved pursuant to Section 34.2 (except, however, for this purpose, the
fifteen (15) day good faith negotiating period contemplated by Section 34.2
shall not apply));

(iv) transfer any direct or indirect interests in Tenant so long as a Change of
Control does not result, provided Landlord shall be given prior written notice
of any transfer of ten percent (10%) or more (in the aggregate) direct or
indirect ownership interest in Tenant of which transfer Tenant or CEC has actual
knowledge other than any such transfer on a nationally recognized exchange;

 

121



--------------------------------------------------------------------------------

(v) transfer direct or indirect interests in CEC; provided, however, that in the
event of a Change of Control of CEC, the qualifications, quality and experience
of the management of Tenant, and the quality of the management and operation of
the Facility must in each case be generally consistent with or superior to that
which existed prior to such Change of Control (it being agreed that Tenant shall
give no less than thirty (30) days’ prior notice to Landlord of any transaction
or series of related transactions which would result in a Change of Control of
CEC and Tenant shall furnish Landlord with such information and materials
relating to the proposed transaction as Landlord may reasonably request in
connection with making its determination under this clause (v) (to the extent in
Tenant’s possession or reasonable control, subject to customary and reasonable
confidentiality restrictions in connection therewith), and if Landlord
determines that the quality of the management and operation of the Facility will
not meet such requirement, then such determination shall be resolved pursuant to
Section 34.2 (except, however, for this purpose, the fifteen (15) day good faith
negotiating period contemplated by Section 34.2 shall not apply)); and/or

(vi) transfer direct or indirect interests in Tenant or its direct or indirect
parent(s) in connection with a transfer of all of the assets (other than assets
which in the aggregate are de minimis) of CEC; provided, that all requirements
of Section 11.3.3 of the MLSA in connection with a Substantial Transfer (as
defined in the MLSA) of CEC shall have been complied with in all respects;
provided, however, that CEC shall not be released from its obligations under the
MLSA and the applicable transferee shall assume, jointly and severally with CEC
(in a form reasonably satisfactory to Landlord), all of CEC’s obligations under
the MLSA.

In connection with any transaction permitted pursuant to Section 22.2(i), the
applicable Successor Foreclosure Tenant and Landlord shall make such amendments
and other modifications to this Lease as are reasonably requested by either such
party as needed to give effect to such transaction and such technical amendments
as may be reasonably necessary or appropriate in connection with such
transaction including technical changes in the provisions of this Lease
regarding delivery of Financial Statements from Tenant and CEC to reflect the
changed circumstances of Tenant, any interest holders in Tenant or Guarantor
(provided, that, in all events, any such amendments or modifications shall not
increase any Party’s monetary obligations under this Lease by more than a de
minimis extent or any Party’s non-monetary obligations under this Lease in any
material respect or diminish any Party’s rights under this Lease in any material
respect; provided, further, it is understood that delivery by any applicable
Qualified Replacement Guarantor or parent of a replacement Tenant of Financial
Statements and other reporting consistent with the requirements of Article XXIII
hereof shall not be deemed to increase Tenant’s obligations or decrease Tenant’s
rights under this Lease). After giving effect to any such transaction, unless
the context otherwise requires, references to Tenant shall be deemed to refer to
the Successor Foreclosure Tenant permitted under this Section 22.2.

Notwithstanding anything otherwise contained in this Lease, Landlord and Tenant
acknowledge that Landlord entered into this Lease with the expectation that
(x) the Leased Property and the Other Leased Property would be under common
management by the Manager pursuant to the MLSA and the Other MLSA, respectively,
and (y) the Leased Property would be operated under the CPLV Brand and Trademark
and other CPLV Trademark and the other Licensed Trademarks (each as defined in
the CPLV Trademark License), and the Other Leased

 

122



--------------------------------------------------------------------------------

Property would be operated under the Brands (as defined in the Other Leases).
Accordingly, absent Landlord’s express written consent, no assignment or other
transfer shall be permitted under Section 22.2(i)(1)(A) or Section 22.2(i)(1)(B)
unless, upon giving effect to such assignment or other transfer, (i) unless the
Manager of the Leased Property or the manager of the Other Leased Property has
been terminated pursuant to a Termination for Cause under and as defined in the
MLSA or applicable Other MLSA, the manager of the Leased Property is the same
Person (or an Affiliate of such Person) that is then managing the Other Leased
Property, (ii) the Leased Property continues to be operated under the “Caesars
Palace” Brand (including pursuant to the CPLV Trademark License) and all other
Property Specific IP, and (iii) so long as the Leased Property is managed by
Manager or any other Affiliate of CEC, the Leased Property continues to be
granted access to the System-wide IP and Property Related IP at least consistent
with the access granted to the Leased Property prior to any such assignment or
other transfer.

Notwithstanding anything to the contrary herein, any transfer of Tenant’s
interest in this Lease or the Leasehold Estate shall be subject to compliance
with all Gaming Regulations, including receipt of all applicable Gaming Licenses
and shall not result in the loss or violation of any Gaming License for the
Leased Property.

22.3 Permitted Sublease Agreements. Notwithstanding the provisions of
Section 22.1, but subject to compliance with the provisions of this Section 22.3
and of Section 22.4 and Article XL, provided that no Tenant Event of Default
shall have occurred and be continuing, Tenant may enter into any Sublease
(including sub-subleases, license agreements and other occupancy arrangements,
but excluding any Sublease for all or substantially all of the Leased Property)
without the consent of Landlord, provided, that, (i) Tenant is not released from
any of its obligations under this Lease, (ii) such Sublease is made for bona
fide business purposes in the normal course of the Primary Intended Use, and is
not designed with the intent to avoid payment of Variable Rent or otherwise
avoid any of the requirements or provisions of this Lease, (iii) such
transaction is not designed with the intent to frustrate Landlord’s ability to
enter into a new Lease of the Leased Property with a third Person following the
Expiration Date, (iv) such transaction shall not result in a violation of any
Legal Requirements (including Gaming Regulations) relating to the operation of
the Facility, including any Gaming Facilities, (v) any Sublease of all or
substantially all of the Facility shall be subject to the consent of Landlord
and the applicable Fee Mortgagee, and (vi) the Subtenant and any other
Affiliates shall have obtained all necessary Gaming Licenses as required under
applicable Legal Requirements (including Gaming Regulations) in connection with
such Sublease; provided, further, that, notwithstanding anything otherwise set
forth herein, the following are expressly permitted without such consent:
(A) the Specified Subleases and any renewals or extensions in accordance with
their terms, respectively, or non-material modifications thereto and (B) any
Subleases to Affiliates of Tenant that are necessary or appropriate for the
operation of the Facility, including any Gaming Facilities, in connection with
licensing requirements (e.g., gaming, liquor, etc.) (provided the same are
expressly subject and subordinate to this Lease); provided, further, however,
that, notwithstanding anything otherwise set forth herein, the portion(s) of the
Leased Property subject to any Subleases (other than the Specified Subleases and
other than Subleases to Affiliates of CEC) shall not be used for Gaming purposes
or other core functions or spaces at the Facility (e.g., hotel room areas) (and
any such Subleases to persons that are not Affiliates of CEC in respect of
Leased Property used or to be used in whole or in part for Gaming purposes or
other core functions or spaces (e.g., hotel room areas) shall be subject to
Landlord’s prior written

 

123



--------------------------------------------------------------------------------

consent not to be unreasonably withheld). If reasonably requested by Tenant in
respect of a Subtenant (including any sub-sublessee, as applicable) permitted
hereunder that is neither a Subsidiary nor an Affiliate of Tenant or Guarantor,
with respect to a Material Sublease, Landlord and any such Subtenant (or
sub-sublessee, as applicable) shall enter into a subordination, non-disturbance
and attornment agreement with respect to such Material Sublease in a form
reasonably satisfactory to Landlord, Tenant and the applicable Subtenant (or
sub-sublessee, as applicable) (and if a Fee Mortgage is then in effect, Landlord
shall use reasonable efforts to seek to cause the Fee Mortgagee to enter into a
subordination, non-disturbance and attornment agreement substantially in the
form customarily entered into by such Fee Mortgagee at the time of request with
similar subtenants (subject to adjustments and modifications arising out of the
specific nature and terms of this Lease and/or the applicable Sublease)). After
a Tenant Event of Default has occurred and while it is continuing, Landlord may
collect rents from any Subtenant and apply the net amount collected to the Rent,
but no such collection shall be deemed (A) a waiver by Landlord of any of the
provisions of this Lease, (B) the acceptance by Landlord of such Subtenant as a
tenant or (C) a release of Tenant from the future performance of its obligations
hereunder. Notwithstanding anything otherwise set forth herein, Landlord shall
have no obligation to enter into a subordination, non-disturbance and attornment
agreement with any Subtenant with respect to a Sublease, (1) the term of which
extends beyond the then Stated Expiration of this Lease, unless the applicable
Sublease is on commercially reasonable terms at the time in question taking into
consideration, among other things, the identity of the Subtenant, the extent of
the Subtenant’s investment into the subleased space, the term of such Sublease
and Landlord’s interest in such space (including the resulting impact on
Landlord’s ability to lease the Leased Property on commercially reasonable terms
after the Term of this Lease), or (2) that constitutes a management arrangement.
Tenant shall furnish Landlord with a copy of each Material Sublease that Tenant
enters into promptly following the making thereof (irrespective of whether
Landlord’s prior approval was required therefor). In addition, promptly
following Landlord’s request therefor, Tenant shall furnish to Landlord (to the
extent in Tenant’s possession or under Tenant’s reasonable control) copies of
all other Subleases with respect to the Leased Property specified by Landlord.
Without limitation of the foregoing, Tenant acknowledges it has furnished to
Landlord a subordination agreement of even date herewith that is binding on all
Subtenants that are Subsidiaries or Affiliates of Tenant or Guarantor, pursuant
to which subordination agreement, among other things, all such Subtenants have
subordinated their respective Subleases to this Lease and all of the provisions,
terms and conditions hereof. Further, Tenant hereby represents and warrants to
Landlord that as of the effective date of the Lease, there exists no Sublease
other than the Specified Subleases.

22.4 Required Subletting and Assignment Provisions. Any Sublease permitted
hereunder and entered into after the Commencement Date must provide that:

(i) the use of the Leased Property (or portion thereof) thereunder shall not
conflict with any Legal Requirement or any other provision of this Lease;

(ii) in the case of a Sublease, in the event of cancellation or termination of
this Lease for any reason whatsoever or of the surrender of this Lease (whether
voluntary, involuntary or by operation of law) prior to the expiration date of
such Sublease, including extensions and renewals granted thereunder without
replacement of this Lease by a New Lease pursuant to Section 17.1(f), then,
subject to Article XXXVI, (a) upon the request of Landlord

 

124



--------------------------------------------------------------------------------

(in Landlord’s discretion), the Subtenant shall make full and complete
attornment to Landlord for the balance of the term of the Sublease, which
attornment shall be evidenced by an agreement in form and substance reasonably
satisfactory to Landlord and which the Subtenant shall execute and deliver
within five (5) days after request by Landlord and the Subtenant shall waive the
provisions of any law now or hereafter in effect which may give the Subtenant
any right of election to terminate the Sublease or to surrender possession in
the event any proceeding is brought by Landlord to terminate this Lease and
(b) to the extent such Subtenant (and each subsequent subtenant separately
permitted hereunder) is required to attorn to Landlord pursuant to subclause
(a) above, the aforementioned attornment agreement shall recognize the right of
the subtenant (and such subsequent subtenant) under the applicable Sublease and
contain commercially reasonable, customary non-disturbance provisions for the
benefit of such subtenant, so long as such Subtenant is not in default
thereunder; and

(iii) in the case of a Sublease, in the event the Subtenant receives a written
notice from Landlord stating that this Lease has been cancelled, surrendered or
terminated and not replaced by a New Lease pursuant to Section 17.1(f), then the
Subtenant shall thereafter be obligated to pay all rentals accruing under said
Sublease directly to Landlord (or as Landlord shall so direct); all rentals
received from the Subtenant by Landlord shall be credited against the amounts
owing by Tenant under this Lease.

(iv) in the case of a Sublease (other than the Specified Subleases), it shall be
subject and subordinate to all of the terms and conditions of this Lease
(subject to the terms of any applicable subordination, non-disturbance agreement
made pursuant to Section 22.3);

(v) no Subtenant shall be permitted to further sublet all or any part of the
Leased Property or assign its Sublease except insofar as the same would be
permitted if it were a Sublease by Tenant under this Lease (it being understood
that any Subtenant under Section 22.3 may pledge and mortgage its subleasehold
estate (or allow the pledge of its equity interests) to its lenders or
noteholders;

(vi) in the case of a Sublease, the Subtenant thereunder will, upon request,
furnish to Landlord and each Fee Mortgagee an estoppel certificate of the same
type and kind as is required of Tenant pursuant to Section 23.1(a) hereof (as if
such Sublease was this Lease); and

(vii) the Facility shall be operated under the CPLV Trademark and the other
Licensed Trademarks (each as defined in the CPLV Trademark License), and all of
Tenant’s rights in, to and under Property Specific IP, Property Specific Guest
Data and the CPLV Brand and Trademark License and, in the case of an assignment
where the Leased Property continues to be managed by Manager or any other
Affiliate of CEC, Property Related IP and other System-wide IP, shall also be
assigned to the applicable assignee, in each case, to the fullest extent
assignable.

Any assignment of the Leased Property permitted hereunder and entered into after
the Commencement Date must provide that all of Tenant’s rights in, to and under
Property Specific IP and Property Specific Guest Data and, in the case of an
assignment where the Leased Property continues to be managed by Manager or any
other Affiliate of CEC, System-wide IP, shall also be assigned to the applicable
assignee, in each case, to the fullest extent applicable.

 

125



--------------------------------------------------------------------------------

Any assignment, transfer or Sublease under this Article XXII shall be subject to
all applicable Legal Requirements, including any Gaming Regulations, and no such
assignment, transfer or Sublease shall be effective until any applicable
approvals with respect to Gaming Regulations, if applicable, are obtained.

22.5 Costs. Tenant shall reimburse Landlord for Landlord’s reasonable
out-of-pocket costs and expenses actually incurred in conjunction with the
processing and documentation of any assignment, subletting or management
arrangement (including in connection with any request for a subordination,
non-disturbance and attornment agreement), including reasonable documented
attorneys’, architects’, engineers’ or other consultants’ fees whether or not
such Sublease, assignment or management agreement is actually consummated.

22.6 No Release of Tenant’s Obligations; Exception. No assignment, subletting or
management agreement shall relieve Tenant of its obligation to pay the Rent and
to perform all of the other obligations to be performed by Tenant hereunder. The
liability of Tenant and any immediate and remote successor in interest of Tenant
(by assignment or otherwise), and the due performance of the obligations of this
Lease on Tenant’s part to be performed or observed, shall not in any way be
discharged, released or impaired by any (i) stipulation which extends the time
within which an obligation under this Lease is to be performed, (ii) waiver of
the performance of an obligation required under this Lease that is not entered
into by Landlord in a writing executed by Landlord and expressly stated to be
for the benefit of Tenant or such successor, or (iii) failure to enforce any of
the obligations set forth in this Lease provided that Tenant shall not be
responsible for any additional obligations or liability arising as the result of
any modification or amendment of this Lease by Landlord and any assignee of
Tenant that is not an Affiliate of Tenant.

22.7 Bookings. Tenant may enter into any Bookings that do not cover periods
after the expiration of the term of this Lease without the consent of Landlord.
Tenant may enter into any Bookings that cover periods after the expiration of
the term of this Lease without the consent of Landlord, provided, that, (i) such
transaction is in each case made for bona fide business purposes in the normal
course of the Primary Intended Use; (ii) such transaction shall not result in a
violation of any Legal Requirements (including Gaming Regulations) relating to
the operation of the Facility, including any Gaming Facilities, (iii) such
Bookings are on commercially reasonable terms at the time entered into; and
(iv) such transaction is not designed with the intent to frustrate Landlord’s
ability to enter into a new lease of the Leased Property or any portion thereof
with a third person following the Expiration Date; provided, further, that,
notwithstanding anything otherwise set forth herein, any such Bookings in effect
as of the Commencement Date are expressly permitted without such consent.
Landlord hereby agrees that in the event of a termination or expiration of this
Lease, Landlord hereby recognizes and shall keep in effect such Booking on the
terms agreed to by Tenant with such Person and shall not disturb such Person’s
rights to occupy the Facility in accordance with the terms of such Booking.

22.8 Merger of CEOC. The Parties acknowledge that, immediately following the
execution of this Lease, Caesars Entertainment Operating Company, Inc., a
Delaware corporation, will merge into CEOC, LLC. Notwithstanding anything herein
to the contrary, Landlord consents to such merger.

 

126



--------------------------------------------------------------------------------

ARTICLE XXIII

REPORTING

23.1 Estoppel Certificates and Financial Statements.

(a) Estoppel Certificate. Each of Landlord and Tenant shall, at any time and
from time to time upon receipt of not less than ten (10) Business Days’ prior
written request from the other Party, furnish a certificate (an “Estoppel
Certificate”) certifying (i) that this Lease is unmodified and in full force and
effect, or that this Lease is in full force and effect and, if applicable,
setting forth any modifications; (ii) the Rent and Additional Charges payable
hereunder and the dates to which the Rent and Additional Charges payable have
been paid; (iii) that the address for notices to be sent to the Party furnishing
such Estoppel Certificate is as set forth in this Lease (or, if such address for
notices has changed, the correct address for notices to such party);
(iv) whether or not, to its actual knowledge, such Party or the other Party is
in default in the performance of any covenant, agreement or condition contained
in this Lease (together with back-up calculation and information reasonably
necessary to support such determination) and, if so, specifying each such
default of which such Party may have knowledge; (v) that Tenant is in possession
of the Leased Property; and (vi) responses to such other questions or statements
of fact as such other Party may reasonably request. Any such Estoppel
Certificate may be relied upon by the receiving Party and any current or
prospective Fee Mortgagee (and their successors and assigns), Permitted
Leasehold Mortgagee, or purchaser of the Leased Property, as applicable.

(b) Statements. Tenant shall furnish or cause to be furnished the following to
Landlord:

(i) As to SPE Tenant: (a) Within ninety (90) days after the end of each Fiscal
Year (commencing with the Fiscal Year ending December 31, 2017), annual
financial statements audited by an Accountant in accordance with GAAP covering
such Fiscal Year and containing statement of profit and loss, a balance sheet,
and statement of cash flows for SPE Tenant, plus a calculation of EBITDAR for
such Fiscal Year; and (b) within sixty (60) days after the end of each of the
first three Fiscal Quarters of each Fiscal Year (commencing with the Fiscal
Quarter ending March 31, 2018), SPE Tenant’s quarterly unaudited financial
statements, consisting of a statement of profit and loss, a balance sheet, and
statement of cash flows, plus a calculation of EBITDAR for such Fiscal Quarter
and the applicable prior year Fiscal Quarter, in each case, to the extent
required as an Additional Fee Mortgagee Requirement, together with a
certificate, executed by the chief financial officer or treasurer of SPE Tenant,
certifying that such financial statements fairly present, in all material
respects, the financial position and results of operations of SPE Tenant and its
Subsidiaries on a consolidated basis in accordance with GAAP (subject, in the
case of quarterly financial statements, to normal year-end audit adjustments and
the absence of footnotes);

(ii) As to CEOC:

 

127



--------------------------------------------------------------------------------

(A) annual financial statements audited by CEOC’s Accountant in accordance with
GAAP covering such Fiscal Year and containing statement of profit and loss, a
balance sheet, and statement of cash flows for CEOC, together with (1) a report
thereon by such Accountant which report shall be unqualified as to scope of
audit of CEOC and its Subsidiaries and shall provide in substance that (A) such
Financial Statements present fairly the consolidated financial position of CEOC
and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in conformity with GAAP and
(B) that the audit by such Accountant in connection with such Financial
Statements has been made in accordance with GAAP and (2) a certificate, executed
by the chief financial officer or treasurer of CEOC certifying that no Tenant
Event of Default has occurred or, if a Tenant Event of Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, all of which shall be provided within
ninety (90) days after the end of each Fiscal Year (commencing with the Fiscal
Year ending December 31, 2017);

(B) quarterly unaudited financial statements, consisting of a statement of
profit and loss, a balance sheet, and statement of cash flows for CEOC, together
with a certificate, executed by the chief financial officer or treasurer of CEOC
(A) certifying that no Tenant Event of Default has occurred or, if a Tenant
Event of Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto, and
(B) certifying that such Financial Statements fairly present, in all material
respects, the financial position and results of operations of CEOC and its
Subsidiaries on a consolidated basis in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of footnotes), all of which shall be
provided (x) within sixty (60) days after the end of each of the first three
Fiscal Quarters of each Fiscal Year (commencing with the Fiscal Quarter ending
March 31, 2018); and

(C) such additional information and unaudited quarterly financial information
concerning the Leased Property and Tenant, which information shall be limited to
balance sheets, income statements, and statements of cash flow, as Landlord,
PropCo 1, PropCo or Landlord REIT may require for any ongoing filings with or
reports to (i) the SEC under both the Securities Act and the Exchange Act,
including, but not limited to 10-Q Quarterly Reports, 10-K Annual Reports and
registration statements to be filed by Landlord, PropCo 1, PropCo or Landlord
REIT during the Term of this Lease, (ii) the Internal Revenue Service (including
in respect of Landlord REIT’s qualification as a “real estate investment trust”
(within the meaning of Section 856(a) of the Code)) and (iii) any other federal,
state or local regulatory agency with jurisdiction over Landlord, PropCo 1,
PropCo or Landlord REIT, in each case of clause (i), (ii) and (iii), subject to
Section 23.1(c) below;

(iii) As to CEC:

(A) annual financial statements audited by CEC’s Accountant in accordance with
GAAP covering such Fiscal Year and containing statement of profit and loss, a
balance sheet, and statement of cash flows for CEC, including the report thereon
by such Accountant which shall be unqualified as to scope of audit of CEC and
its Subsidiaries and shall provide in substance that (a) such consolidated
financial statements present fairly the consolidated financial position of CEC
and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in conformity with GAAP and
(b) that the audit by CEC’s Accountant in connection with such Financial
Statements has been made in accordance with GAAP, which shall be provided within
ninety (90) days after the end of each Fiscal Year (commencing with the Fiscal
Year ending December 31, 2017);

 

128



--------------------------------------------------------------------------------

(B) quarterly unaudited financial statements, consisting of a statement of
profit and loss, a balance sheet, and statement of cash flows for CEC, together
with a certificate, executed by the chief financial officer or treasurer of CEC
certifying that such Financial Statements fairly present, in all material
respects, the financial position and results of operations of CEC and its
Subsidiaries on a consolidated basis in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of footnotes) which shall be provided
within sixty (60) days after the end of each of the first three Fiscal Quarters
of each Fiscal Year (commencing with the Fiscal Quarter ending September 30,
2017);

(C) such additional information and unaudited quarterly financial information
concerning the Leased Property and Tenant, which information shall be limited to
balance sheets, income statements, and statements of cash flow, as Landlord,
PropCo 1, PropCo or Landlord REIT may require for any ongoing filings with or
reports to (i) the SEC under both the Securities Act and the Exchange Act,
including, but not limited to 10-Q Quarterly Reports, 10-K Annual Reports and
registration statements to be filed by Landlord, PropCo 1, PropCo or Landlord
REIT during the Term of this Lease, (ii) the Internal Revenue Service (including
in respect of Landlord REIT’s qualification as a “real estate investment trust”
(within the meaning of Section 856(a) of the Code)) and (iii) any other federal,
state or local regulatory agency with jurisdiction over Landlord, PropCo 1,
PropCo or Landlord REIT subject to Section 23.1(c) below;

(iv) As soon as it is prepared and in no event later than sixty (60) days after
the end of each Fiscal Year, a statement of Net Revenue with respect to the
Facility with respect to the prior Lease Year (subject to the additional
requirements as provided in Section 3.2 hereof in respect of the periodic
determination of the Variable Rent hereunder);

(v) Prompt Notice to Landlord of any action, proposal or investigation by any
agency or entity, or complaint to such agency or entity (any of which is called
a “Proceeding”), known to Tenant, the result of which Proceeding would
reasonably be expected to be to revoke or suspend or terminate or modify in a
way adverse to Tenant, or fail to renew or fully continue in effect, (x) any
Gaming License, or (y) any other license or certificate or operating authority
pursuant to which Tenant carries on any part of the Primary Intended Use of all
or any portion of the Leased Property which, in any case under this clause (y)
(individually or collectively), would be reasonably expected to cause a material
adverse effect on Tenant or in respect of the Facility (and, without limitation,
Tenant shall (A) keep Landlord apprised of (1) the status of any annual or other
periodic Gaming License renewals, and (2) the status of non-routine matters
before any applicable gaming authorities, and (B) promptly deliver to Landlord
copies of any and all non-routine notices received (or sent) by Tenant (or
Manager) from (or to) any Gaming Authorities);

 

129



--------------------------------------------------------------------------------

(vi) Within ten (10) Business Days after the end of each calendar month, a
schedule containing any additions to or retirements of any fixed assets
constituting Leased Property, describing such assets in summary form, their
location, historical cost, the amount of depreciation and any improvements
thereto, substantially in the form attached hereto as Exhibit D, and such
additional customary and reasonable financial information with respect to such
fixed assets constituting Leased Property as is reasonably requested by
Landlord, it being understood that Tenant may classify any asset additions in
accordance with the fixed asset methodology for propco-opco separation used as
of the Commencement Date;

(vii) Within three (3) Business Days of obtaining actual knowledge of the
occurrence of a Tenant Event of Default (or of the occurrence of any facts or
circumstances which, with the giving of notice or the passage of time would
ripen into a Tenant Event of Default and that (individually or collectively
would be reasonably expected to result in a material adverse effect on Tenant or
in respect of the Facility), a written notice to Landlord regarding the same,
which notice shall include a detailed description of the Tenant Event of Default
(or such facts or circumstances) and the actions Tenant has taken or shall take,
if any, to remedy such Tenant Event of Default (or such facts or circumstances);

(viii) Such additional customary and reasonable financial information related to
the Facility, Tenant, CEOC, CEC and their Affiliates which shall be limited to
balance sheets and income statements (and, without limitation, all information
concerning Tenant, CEOC, CEC and any of their Affiliates, respectively, or the
Facility or the business of Tenant conducted thereat required pursuant to the
Fee Mortgage Documents, within the applicable timeframes required thereunder),
in each case as may be required by any Fee Mortgagee as an Additional Fee
Mortgagee Requirement hereunder to the extent required by Section 31.3. Without
limitation of the foregoing, in connection with the Existing Fee Mortgage,
Tenant will furnish, or cause to be furnished, to Landlord on or before
twenty-five (25) days after the end of each calendar month the following items
as they pertain to SPE Tenant: (A) a rent roll for the subject month, an
occupancy report for the subject month, including an average daily rate and
revenue per available room and entertainment operating metrics for the subject
month; (B) monthly and year-to-date operating statements prepared for each
calendar month, noting gross revenue, net revenue, operating expenses and
operating income (not including any contributions to the FF&E Reserve), and
other information reasonably necessary and sufficient to fairly represent the
financial position and results of operations of SPE Tenant during such calendar
month, and containing a comparison of budgeted income and expenses and the
actual income and expenses; (C) a calculation of EBITDAR; and (D) PACE reports,
in the form attached hereto as Exhibit I;

(ix) The compliance certificates, as and when required pursuant to Section 4.3;

(x) The Annual Capital Budget as and when required in Section 10.5;

(xi) The monthly revenue and Capital Expenditure reporting required pursuant to
Section 10.5(b);

(xii) Together with the monthly reporting required pursuant to the preceding
clause (xi), an updated rent roll and a summary of all leasing activity then
taking place at the Facility;

 

130



--------------------------------------------------------------------------------

(xiii) Operating budget for each SPE Tenant for each Fiscal Year, which shall be
delivered to Landlord no later than fifty-five (55) days following the
commencement of the Fiscal Year to which such operating budget relates;

(xiv) Within five (5) Business Days after request (or as soon thereafter as may
be reasonably possible), such further detailed information reasonably available
to Tenant with respect to each SPE Tenant as may be reasonably requested by
Landlord;

(xv) The quarterly reporting in respect of Bookings required pursuant to
Section 22.7 of this Lease;

(xvi) The reporting/copies of Subleases made by Tenant in accordance with
Section 22.3;

(xvii) Any notices or reporting required pursuant to Article XXXII hereof or
otherwise pursuant to any other provision of this Lease;

(xviii) The monthly reporting required pursuant to Section 4.1 hereof; and

(xix) In connection with any Fee Mortgagee Securitization, Tenant shall, upon
the written request of Landlord:

(A) at the sole cost and expense of Landlord (except with respect to the
Existing Fee Mortgage, which shall be at the sole cost and expense of Tenant as
provided in the final sentence of this clause (xix)), reasonably cooperate with
Landlord in providing information with respect to the Property, Tenant or its
Affiliates (excluding (i) any material non-public information, (ii) any
Competitively Sensitive Information, and (iii) any information subject to bona
fide confidentiality restrictions; provided, however, that the information
described on Exhibit M shall not be so excluded even if such information
qualifies within clauses (i), (ii) or (iii) of this parenthetical), to the
extent reasonably requested by such Fee Mortgagee in order to satisfy the market
standards to which such Fee Mortgagee customarily adheres or which may be
reasonably required by prospective investors and/or rating agencies;

(B) review, re-review and, to the extent accurate, approve (and to the extent
inaccurate, identify the same with particularity) portions of any Disclosure
Document (or any other similar material required to be reviewed by Landlord
under a Fee Mortgage) identified by Landlord to be reviewed by Tenant, which
portions shall be limited to any portions relating solely to Tenant Information;
provided that, except with respect to the Existing Fee Mortgage, such Disclosure
Document shall not contain any Tenant Information (other than Tenant Information
described on Exhibit M hereto) that includes any material non-public
information, Competitively Sensitive Information or any information subject to
bona fide confidentiality restrictions; and

(C) with respect to the Existing Fee Mortgage, deliver a certification to
Landlord (i) certifying that the information set forth in such portions of any
Disclosure Document approved by Tenant pursuant to the above clause (B) does not
at the time furnished contain any untrue statement of any material fact and
(ii) certifying as to the accuracy of the representations made by Tenant to
Landlord under Section 8.2 and Exhibit L as of the date of the

 

131



--------------------------------------------------------------------------------

closing of such Fee Mortgage Securitization, except (x) to the extent that any
such representation is made as of a specific date, in which case such
representation is accurate and complete in all material respects as of such
specific date, and (y) to the extent any such representations require
qualification on such date, setting forth such qualifications in reasonable
detail (a “Tenant Securitization Certification”).

In connection with a Fee Mortgagee Securitization in connection with the
Existing Fee Mortgage, Tenant shall (I) be responsible for the costs of the
Existing Fee Mortgagee in connection therewith to the extent Landlord is
required under the Existing Fee Mortgage Documents to pay such costs, and
(II) reimburse Landlord for any such costs paid by Landlord within twenty
(20) days of Landlord’s written request therefor.

The Financial Statements provided pursuant to Section 23.1(b)(iii) shall be
prepared in compliance with applicable federal securities laws, including
Regulation S-X (and for any prior periods required thereunder), if and to the
extent such compliance with federal securities laws, including Regulation S-X
(and for any prior periods required thereunder), is required to enable Landlord,
PropCo 1, PropCo or Landlord REIT to (x) file such Financial Statements with the
SEC if and to the extent that Landlord, PropCo 1, PropCo or Landlord REIT is
required to file such Financial Statements with the SEC pursuant to Legal
Requirements or (y) include such Financial Statements in an offering document if
and to the extent that Landlord, PropCo 1, PropCo or Landlord REIT is reasonably
requested or required to include such Financial Statements in any offering
document in connection with a financing contemplated by and to the extent
required by Section 23.2(b).

(c) Notwithstanding the foregoing, Tenant shall not be obligated (1) to provide
information or assistance that would give Landlord or its Affiliates a
“competitive” advantage with respect to markets in which Landlord REIT and
Tenant or CEC might be competing at any time (it being understood that Landlord
shall retain audit rights with respect to such information to the extent
required to confirm Tenant’s compliance with the terms of this Lease (and
Landlord, PropCo 1, PropCo or Landlord REIT shall be permitted to comply with
Securities Exchange Commission, Internal Revenue Service and other legal and
regulatory requirements with regard to such information) and provided that
appropriate measures are in place to ensure that only Landlord’s auditors and
attorneys (and not Landlord or Landlord REIT or any other direct or indirect
parent company of Landlord) are provided access to such information) or (2) to
provide information that is subject to the quality assurance immunity or is
subject to attorney-client privilege or the attorney work product doctrine.

(d) For purposes of this Section 23.1, the terms “CEC”, “CEOC”, “PropCo 1”,
“PropCo” and “Landlord REIT” shall mean, in each instance, each of such parties
and their respective successors and permitted assigns.

(e) Notwithstanding the foregoing, except to the extent necessary to comply with
the requirements of an Existing Fee Mortgage or the related Existing Fee
Mortgage Documents or as otherwise permitted pursuant to Section 23.2(a),
Landlord shall not furnish any information it receives under this Section 23.1
to any actual or prospective placement agents, arrangers, underwriters, initial
purchasers, investors or lenders, except that Landlord may furnish such
information in accordance with and subject to Section 41.22 unless (1) the same
constitutes any

 

132



--------------------------------------------------------------------------------

of the following and is so identified by Tenant: (i) material non-public
information or (ii) information subject to bona fide confidentiality
restrictions (provided, however, that the information described on Exhibit M
shall not be so excluded even if such information qualifies within clauses
(i) or (ii) of this clause (1)); or (2) the same constitutes Competitively
Sensitive Information and is so identified by Tenant (provided, however, that
the information described on Exhibit M shall not be so excluded even if such
information is identified as Competitively Sensitive Information so long as such
recipients do not furnish (and are not permitted to furnish) such information to
any Tenant Competitor).

23.2 SEC Filings; Offering Information.

(a) Tenant specifically agrees that Landlord, PropCo 1, PropCo or Landlord REIT
may file with the SEC or incorporate by reference the Financial Statements
referred to in Section 23.1(b)(ii) and (iii) (and Financial Statements referred
to in Section 23.1(b)(ii) and (iii) for any prior annual or quarterly periods as
required by any Legal Requirements) in Landlord’s, PropCo 1’s PropCo’s or
Landlord REIT’s filings made under the Securities Act or the Exchange Act to the
extent it is required to do so pursuant to Legal Requirements. In addition,
Landlord, PropCo 1, PropCo or Landlord REIT may include, cross-reference or
incorporate by reference the Financial Statements (and for any prior annual or
quarterly periods as required by any Legal Requirements) and other financial
information and such information concerning the operation of the Leased Property
(1) which is publicly available or (2) the inclusion of which is approved by
Tenant in writing, which approval may not be unreasonably withheld, conditioned
or delayed, in offering memoranda or prospectuses or confidential information
memoranda, or similar publications or marketing materials, rating agency
presentations, investor presentations or disclosure documents in connection with
syndications, private placements or public offerings of Landlord’s, PropCo 1’s,
PropCo’s or Landlord REIT’s securities or loans. Unless otherwise agreed by
Tenant, neither Landlord, PropCo 1, PropCo nor Landlord REIT shall revise or
change the wording of information previously publicly disclosed by Tenant and
furnished to Landlord, PropCo 1, PropCo or Landlord REIT pursuant to Section 23
or this Section 23.2, and Landlord’s, PropCo 1’s PropCo’s or Landlord REIT’s
Form 10-Q or Form 10-K (or amendment or supplemental report filed in connection
therewith) shall not disclose the operational results of the Leased Property
prior to CEC’s, Tenant’s or its Affiliate’s public disclosure thereof so long as
CEC, Tenant or such Affiliate reports such information in a timely manner in
compliance with the reporting requirements of the Exchange Act, in any event, no
later than ninety (90) days after the end of each Fiscal Year. Landlord agrees
to use commercially reasonable efforts to provide a copy of the portion of any
public disclosure containing the Financial Statements, or any cross-reference
thereto or incorporation by reference thereof (other than cross-references to or
incorporation by reference of Financial Statements that were previously publicly
filed), or any other financial information or other information concerning the
operation of the Leased Property received by Landlord under this Lease, at least
two (2) Business Days in advance of any such public disclosure. Without
vitiating any other provision of this Lease, the preceding sentence is not
intended to restrict Landlord from disclosing such information to any Fee
Mortgagee pursuant to the express terms of the Fee Mortgage Documents or in
connection with other ordinary course reporting under the Fee Mortgage
Documents.

 

133



--------------------------------------------------------------------------------

(b) Tenant understands that, from time to time, Landlord, PropCo 1, PropCo or
Landlord REIT may conduct one or more financings (including for the avoidance of
doubt, any securitization in connection with any such financing), which
financings may involve the participation of placement agents, underwriters,
initial purchasers or other persons deemed underwriters under applicable
securities law. In connection with any such financings, Tenant shall, upon the
request of Landlord, use commercially reasonable efforts to furnish to Landlord,
to the extent reasonably requested or required in connection with any such
financings, the information referred to in Section 23.1(b) (subject to
Section 23.1(c) and Section 23.1(e) as and to the extent applicable), as
applicable and in each case including for any prior annual or quarterly periods
as required by any Legal Requirements, as promptly as reasonably practicable
after the request therefor (taking into account, among other things, the timing
of any such request and any Legal Requirements applicable to Tenant, CEOC or CEC
at such time). In addition, Tenant shall, upon the request of Landlord, use
commercially reasonable efforts to provide Landlord and its Representatives with
such management representation letters, comfort letters and consents of
applicable certified independent auditors to the inclusion of their reports in
applicable financing disclosure documents as may be reasonably requested or
required in connection with the sale or registration of securities by Landlord,
PropCo 1, PropCo or Landlord REIT. Landlord shall reimburse Tenant, CEOC and
CEC, their respective Subsidiaries and their respective Representatives as
promptly as reasonably practicable after the request therefor, for any
reasonable and actual, documented expenses incurred in connection with any
cooperation provided pursuant to this Section 23.2(b) (and, unless any
non-compliance with this Lease to more than a de minimis extent is revealed, any
exercise by Landlord of audit rights pursuant to Section 23.1(c)) (including,
without limitation, reasonable and documented fees and expenses of accountants
and attorneys, but excluding, for the avoidance of doubt, any such fees and
expenses incurred in the preparation of the Financial Statements). In addition,
Landlord shall indemnify and hold harmless Tenant, CEOC and CEC, their
respective Subsidiaries and their respective Representatives from and against
any and all liabilities, losses, damages, claims, costs, expenses, interest,
awards, judgments and penalties suffered or incurred by them (collectively,
“Losses”) in connection with any cooperation provided pursuant to this
Section 23.2(b) or Section 23.1(b)(xix) (including in connection with any Fee
Mortgagee Securitization), except to the extent (i) such Losses were suffered or
incurred as a result of the bad faith, gross negligence or willful misconduct of
any such indemnified person, (ii) such Losses were caused by any untrue
statement or alleged untrue statement of a material fact contained in any
Financial Statements delivered by Tenant to Landlord hereunder, or caused by any
omission or alleged omission to state therein a material fact necessary to make
the statements therein in the light of the circumstances under which they were
made not misleading or (iii) such Losses relate to a Fee Mortgagee
Securitization in connection with an Existing Fee Mortgage.

This Section 23.2 (except the last sentence hereof) shall not be applicable to a
Fee Mortgage Securitization.

23.3 Landlord Obligations.

(a) Landlord agrees that, upon request of Tenant, it shall from time to time
provide such information as may be reasonably requested by Tenant with respect
to Landlord’s, PropCo 1’s, PropCo’s and Landlord REIT’s capital structure and/or
any financing secured by this Lease or the Leased Property in connection with
Tenant’s review of the treatment of this Lease under GAAP.

 

134



--------------------------------------------------------------------------------

(b) Landlord further understands and agrees that, from time to time, Tenant,
CEOC, CEC or their respective Affiliates may conduct one or more financings
(including, for the avoidance of doubt, any securitization in connection with
any such financing), which financings may involve the participation of placement
agents, underwriters, initial purchasers or other persons deemed underwriters
under applicable securities law. In connection with any such financings,
Landlord shall, upon the request of Tenant, use commercially reasonable efforts
to furnish to Tenant, to the extent reasonably requested or required in
connection with any such financings, the Financial Statements (and for any prior
annual or quarterly periods as required by any Legal Requirements), other
financial information and cooperation as promptly as reasonably practicable
after the request therefor (taking into account, among other things, the timing
of any such request and any Legal Requirements applicable to Landlord, PropCo 1,
PropCo or Landlord REIT at such time) (it being understood that the disclosure
of any such information (excluding for the avoidance of doubt the terms of any
agreement to which Tenant or any of its Affiliates is a party) to any such
Persons by Tenant shall be subject to Section 41.22 hereof as if such Persons
were Representatives of Tenant hereunder). In addition, Landlord shall, upon the
request of Tenant, use commercially reasonable efforts to provide Tenant and its
Representatives with such management representation letters, comfort letters and
consents of applicable certified independent auditors to the inclusion of their
reports in applicable financing disclosure documents as may be reasonably
requested or required in connection with the sale or registration of securities
by Tenant, CEOC, CEC or any of their respective Affiliates. Tenant shall
reimburse Landlord, PropCo 1, PropCo, Landlord REIT, their respective
Subsidiaries and their respective Representatives as promptly as reasonably
practicable after the request therefor, for any reasonable and actual,
documented expenses incurred in connection with any cooperation provided
pursuant to this Section 23.3(b) (including, in each case, without limitation,
reasonable and documented fees and expenses of accountants and attorneys and
allocated costs of internal employees but excluding, for the avoidance of doubt,
any such fees, expenses and allocated costs incurred in the preparation of the
Financial Statements). In addition, Tenant shall indemnify and hold harmless
Landlord, PropCo 1, PropCo, Landlord REIT, their respective Subsidiaries and
their respective Representatives from and against any and all Losses in
connection with any cooperation provided pursuant to this Section 23.3(b)
(including in connection with any securitization), except to the extent (i) such
Losses were suffered or incurred as a result of the bad faith, gross negligence
or willful misconduct of any such indemnified person or (ii) such Losses were
caused by any untrue statement or alleged untrue statement of a material fact
contained in any Financial Statements delivered by Landlord to Tenant hereunder,
or caused by any omission or alleged omission to state therein a material fact
necessary to make the statements therein in the light of the circumstances under
which they were made not misleading.

(c) The Financial Statements provided pursuant to Section 23.3(b) shall be
prepared in compliance with applicable federal securities laws, including
Regulation S-X (and for any prior periods required thereunder), if and to the
extent such compliance with federal securities laws, including Regulation S-X
(and for any prior periods required thereunder), is required to enable Tenant,
CEOC or CEC or their respective Affiliates to (x) file such Financial Statements
with the SEC if and to the extent that Tenant, CEOC or CEC is required to file
such Financial Statements with the SEC pursuant to Legal Requirements or
(y) include such Financial Statements in an offering document if and to the
extent that Tenant, CEOC or CEC or their respective affiliates is reasonably
requested or required to include such Financial Statements in any offering
document in connection with a financing contemplated by and to the extent
required by Section 23.3(b).

 

135



--------------------------------------------------------------------------------

ARTICLE XXIV

LANDLORD’S RIGHT TO INSPECT

Upon reasonable advance written notice to Tenant, Tenant shall permit Landlord
and its authorized representatives (including any Fee Mortgagee and its
representatives) to inspect the Leased Property or any portion thereof during
reasonable times (or at such time and with such notice as shall be reasonable in
the case of an emergency) (and Tenant shall be permitted to have any such
representatives of Landlord accompanied by a representative of Tenant). Landlord
shall take reasonable care to minimize disturbance of the operations on the
applicable portion of the Leased Property.

ARTICLE XXV

NO WAIVER

No delay, omission or failure by Landlord to insist upon the strict performance
of any term hereof or to exercise any right, power or remedy hereunder and no
acceptance of full or partial payment of Rent during the continuance of any
default or Tenant Event of Default shall impair any such right or constitute a
waiver of any such breach or of any such term. No waiver of any breach shall
affect or alter this Lease, which shall continue in full force and effect with
respect to any other then existing or subsequent breach.

ARTICLE XXVI

REMEDIES CUMULATIVE

To the extent permitted by law, each legal, equitable or contractual right,
power and remedy of Landlord now or hereafter provided either in this Lease or
by statute or otherwise shall be cumulative and concurrent and shall be in
addition to every other right, power and remedy and the exercise or beginning of
the exercise by Landlord of any one or more of such rights, powers and remedies
shall not preclude the simultaneous or subsequent exercise by Landlord of any or
all of such other rights, powers and remedies.

ARTICLE XXVII

ACCEPTANCE OF SURRENDER

No surrender to Landlord of this Lease or of the Leased Property or any part
thereof, or of any interest therein, shall be valid or effective unless agreed
to and accepted in writing by Landlord, and no act by Landlord or any
representative or agent of Landlord, other than such a written acceptance by
Landlord, shall constitute an acceptance of any such surrender.

 

136



--------------------------------------------------------------------------------

ARTICLE XXVIII

NO MERGER

There shall be no merger of this Lease or of the Leasehold Estate created hereby
by reason of the fact that the same Person may acquire, own or hold, directly or
indirectly, (i) this Lease or the Leasehold Estate created hereby or any
interest in this Lease or such Leasehold Estate and (ii) the fee estate in the
Leased Property or any portion thereof. If Landlord or any Affiliate of Landlord
shall purchase any fee or other interest in the Leased Property or any portion
thereof that is superior to the interest of Landlord, then the estate of
Landlord and such superior interest shall not merge.

ARTICLE XXIX

INTENTIONALLY OMITTED

ARTICLE XXX

QUIET ENJOYMENT

So long as no Tenant Event of Default shall have occurred and be continuing,
Tenant shall peaceably and quietly have, hold and enjoy the Leased Property for
the Term, free of any claim or other action by Landlord or anyone claiming by,
through or under Landlord, but subject (i) to the provisions, terms and
conditions of this Lease, and (ii) to all liens and encumbrances existing as of
the Commencement Date, or thereafter as provided for in this Lease or consented
to by Tenant. No failure by Landlord to comply with the foregoing covenant shall
give Tenant any right to cancel or terminate this Lease or abate, reduce or make
a deduction from or offset against the Rent or any other sum payable under this
Lease, or to fail to perform any other obligation of Tenant hereunder.
Notwithstanding the foregoing, Tenant shall have the right, by separate and
independent action to pursue any claim it may have against Landlord as a result
of a breach by Landlord of the covenant of quiet enjoyment contained in this
Article XXX.

ARTICLE XXXI

LANDLORD FINANCING

31.1 Landlord’s Financing.

(a) Without the consent of Tenant (but subject to the remainder of this
Section 31.1), Landlord may from time to time, directly or indirectly, create or
otherwise cause to exist any Fee Mortgage upon all of the Leased Property (other
than de minimis portions thereof that are not capable of being assigned or
transferred) (or upon interests in Landlord which are pledged pursuant to a
mezzanine loan or similar financing arrangement). Except with respect to any
financing that is not secured by any of Landlord’s assets and with respect to
which Landlord is not an obligor, Landlord shall cause all Fee Mortgagees to
execute a joinder to the Intercreditor Agreement in a form reasonably acceptable
to all parties thereto. This Lease is and at all times shall be subordinate to
any Existing Fee Mortgage and any other Fee Mortgage which may

 

137



--------------------------------------------------------------------------------

hereafter affect the Leased Property or any portion thereof or interest therein
and in each case to all renewals, modifications, consolidations, replacements,
restatements and extensions thereof or any parts or portions thereof; provided,
however, that the subordination of this Lease and Tenant’s leasehold interest
hereunder to any new Fee Mortgage made after the date hereof, shall be
conditioned upon the execution and delivery to Tenant by the respective Fee
Mortgagee of a commercially reasonable subordination, nondisturbance and
attornment agreement, which will bind Tenant and such Fee Mortgagee and its
successors and assigns as well as any person who acquires any portion of the
Leased Property in a foreclosure or similar proceeding or in a transfer in lieu
of any such foreclosure or a successor owner of the Leased Property (each, a
“Foreclosure Purchaser”) and which shall provide, among other things, that so
long as there is no outstanding and continuing Tenant Event of Default under
this Lease (or, if there is a continuing Tenant Event of Default, subject to the
rights granted to a Permitted Leasehold Mortgagee as expressly set forth in this
Lease), the holder of such Fee Mortgage, and any Foreclosure Purchaser shall not
disturb Tenant’s leasehold interest or possession of the Leased Property,
subject to and in accordance with the terms hereof, and shall give effect to
this Lease, including, but not limited to, the provisions of Article XVII which
benefit any Permitted Leasehold Mortgagee (as if such Fee Mortgagee or
Foreclosure Purchaser were the landlord under this Lease (it being understood
that if a Tenant Event of Default has occurred and is continuing at such time,
such parties shall be subject to the terms and provisions hereof concerning the
exercise of rights and remedies upon such Tenant Event of Default including the
provisions of Articles XVI, XVII and XXVI)). In connection with the foregoing
and at the request of Landlord, Tenant shall promptly execute a subordination,
nondisturbance and attornment agreement that contains commercially reasonable
provisions, terms and conditions, in all events complying with this Section 31.1
(it being understood that a subordination, non-disturbance and attornment
agreement substantially in the form executed by Tenant and the Fee Mortgagee in
connection with the Existing Fee Mortgage shall be deemed to satisfy this
Section). In connection with any subsequent Fee Mortgage after the date hereof,
as a condition to the Fee Mortgagee holding any of the Fee Mortgage Reserve
Accounts, Tenant and such Fee Mortgagee shall have entered into a subordination,
nondisturbance and attornment agreement as provided in this Section 31.1(a).

(b) If, in connection with obtaining any Fee Mortgage or entering into any
agreement relating thereto, Landlord shall request in writing (i) reasonable
cooperation from Tenant or (ii) reasonable amendments or modifications to this
Lease, in each case required to comply with any reasonable request made by Fee
Mortgagee, Tenant shall reasonably cooperate with such request, so long as
(I) no default in any material respect by Landlord beyond applicable cure
periods is continuing, (II) all reasonable documented out-of-pocket costs and
expenses incurred by Tenant in connection with such cooperation, including, but
not limited to, its reasonable documented attorneys’ fees, shall be paid by
Landlord and (III) any requested action, including any amendments or
modification of this Lease, shall not (a) increase Tenant’s monetary obligations
under this Lease by more than a de minimis extent, or increase Tenant’s
non-monetary obligations under this Lease in any material respect or decrease
Landlord’s obligations in any material respect, (b) diminish Tenant’s rights
under this Lease in any material respect, (c) adversely impact the value of the
Leased Property by more than a de minimis extent or otherwise have a more than
de minimis adverse effect on the Leased Property, Tenant or Landlord, or
(d) result in this Lease not constituting a “true lease”, or (e) result in a
default under any Permitted Leasehold Mortgage. The foregoing is not intended to
vitiate or supersede the provisions, terms and conditions of Section 31.1
hereof.

 

138



--------------------------------------------------------------------------------

(c) To secure Landlord’s obligations under any Fee Mortgage, including the
Existing Fee Mortgage, Landlord shall have the right to collaterally assign to
Fee Mortgagee, all rights title and interest of Landlord in and under this
Lease, including in the Tenant’s Pledged Property.

31.2 Attornment. If either (a) Landlord’s interest in the Leased Property or any
portion thereof or interest therein is sold, conveyed or terminated upon the
exercise of any remedy provided for in any Fee Mortgage Documents (or in lieu of
such exercise) or (b) equity interests in Landlord are sold or conveyed upon the
exercise of any remedy provided for in any Fee Mortgage Documents (or in lieu of
such exercise), or otherwise by operation of law, then, at the request and
option of the new owner or superior lessor, as the case may be, Tenant shall
attorn to and recognize the new owner or superior lessor as Tenant’s “landlord”.

31.3 Compliance with Fee Mortgage Documents.

(a) Tenant acknowledges that any Fee Mortgage Documents executed by Landlord or
any Affiliate of Landlord may impose certain obligations on the “borrower” or
other counterparty thereunder to comply with, or cause the operator and/or
lessee of the Leased Property to comply with, certain reasonable covenants
contained therein, including, without limitation, covenants relating to (i) the
alteration, maintenance, repair and restoration of the Leased Property;
(ii) maintenance and submission of financial records and accounts of the
operation of the Leased Property and financial and other information regarding
the operator and/or lessee of the Leased Property and the Leased Property
itself; (iii) the procurement of insurance policies with respect to the Leased
Property; (iv) removal of liens and encumbrances; (v) subleasing, management and
related activities; and (vi) without limiting the foregoing, compliance with all
applicable Legal Requirements (including Gaming Regulations) relating to the
Leased Property and the operation of the business thereon or therein. From and
after the date any Fee Mortgage encumbers the Leased Property (or any portion
thereof or interest therein) and Landlord has provided Tenant with true and
complete copies thereof and, if Landlord elects, of any applicable Fee Mortgage
Documents (for informational purposes only, but not for Tenant’s approval),
accompanied by a written request for Tenant to comply with the Additional Fee
Mortgagee Requirements (hereinafter defined) (which request shall expressly
reference this Section 31.3 and expressly identify the Fee Mortgage Documents
and sections thereof containing the Additional Fee Mortgagee Requirements), and
continuing until the first to occur of (1) such Fee Mortgage Documents ceasing
to remain in full force and effect by reason of satisfaction in full of the
indebtedness thereunder or foreclosure or similar exercise of remedies or
otherwise, (2) the Expiration Date, (3) such time as Tenant’s compliance with
the Additional Fee Mortgagee Requirements would constitute or give rise to a
breach or violation of (x) this Lease or the MLSA, in either case not waived by
Landlord and, if applicable, Manager, (y) Legal Requirements (including Gaming
Regulations and Liquor Laws), or (z) any Permitted Leasehold Mortgage (not
waived by the applicable Permitted Leasehold Mortgagee), provided, however, with
respect to this clause (z), (I) Tenant shall not be relieved of its obligation
to comply with (A) the terms of the Additional Fee Mortgagee Requirements in
effect as of the Commencement Date (whether embodied in the Existing Fee
Mortgage or related Fee Mortgage Documents or in any future Fee Mortgage or
related Fee Mortgage Documents containing the applicable corresponding terms),
nor (B) unless the applicable terms of the Permitted Leasehold Mortgage were
customary at the time entered into, any Additional Fee Mortgagee Requirements
(other than any Additional Fee Mortgagee Requirements covered under the
preceding clause (A)) in effect

 

139



--------------------------------------------------------------------------------

as of the time when the Permitted Leasehold Mortgage was obtained, and (II) such
Permitted Leasehold Mortgage shall have been entered into by Tenant without any
intent to vitiate or supersede the terms of any applicable Additional Fee
Mortgagee Requirements, and (4) Tenant receives written direction from Landlord,
any Fee Mortgagee or any governmental authority requesting or instructing Tenant
to cease complying with the Additional Fee Mortgagee Requirements, (provided,
prior to ceasing compliance with any Additional Fee Mortgagee Requirements under
the preceding clauses (3) and (4), Tenant shall first provide Landlord with
prior written notice together with, (x) if acting pursuant to clause (3),
reasonably detailed materials evidencing that such compliance constitutes such a
breach, and (y) if acting pursuant to clause (4), a copy of the applicable
communication(s) from such Fee Mortgagee or governmental authority, as
applicable, and Tenant shall in such event only cease compliance with the
specific Additional Fee Mortgage Requirements in question under clause (3) or
that are covered by the written direction under clause (4), as applicable) (such
time period, the “Additional Fee Mortgagee Requirements Period”), Tenant
covenants and agrees, at its sole cost and expense and for the express benefit
of Landlord (and not, for the avoidance of doubt, any Fee Mortgagee, which shall
not be construed to be a third-party beneficiary of this Lease, provided,
however, this parenthetical provision is not intended to vitiate Tenant’s
obligation to perform any or all of the Additional Fee Mortgagee Requirements
directly for the benefit of any Fee Mortgagee as and to the extent agreed to by
Tenant in an agreement entered into directly between Tenant and such Fee
Mortgagee), to operate the Leased Property (or cause the Leased Property to be
operated) in compliance with the Additional Fee Mortgagee Requirements of which
it has received written notice. For the avoidance of doubt, notwithstanding
anything to the contrary herein, Tenant shall not be required to comply with and
shall not have any other obligations with respect to any terms or conditions of,
or amendments or modifications to, any Fee Mortgage or other Fee Mortgage
Documents that do not constitute Additional Fee Mortgagee Requirements;
provided, however, that the foregoing shall not be deemed to release Tenant from
its obligations under this Lease that do not derive from the Fee Mortgage
Documents, whether or not such obligations are duplicative of those set forth in
the Fee Mortgage Documents.

(b) As used herein, “Additional Fee Mortgagee Requirements” means those
customary representations, warranties, covenants, agreements and requirements as
to the operation of the Leased Property and the business thereon or therein
which the Fee Mortgage Documents impose (x) directly upon, or require Landlord
(or Landlord’s Affiliate borrower thereunder) to impose upon, the tenant(s)
and/or operator(s) of the Leased Property or (y) directly upon Landlord, but
which, by reason of the nature of the obligation(s) imposed and the nature of
Tenant’s occupancy and operation of the Leased Property and the business
conducted thereupon, are not reasonably susceptible of being represented to or
performed by Landlord and are reasonably susceptible of being represented to or
performed by Tenant (excluding, for the avoidance of doubt, payment of any
indebtedness or other obligations evidenced or secured thereby) and, except with
respect to the Existing Fee Mortgage (of which Tenant is deemed to have received
written notice) of which Tenant has received written notice; provided, however,
that, notwithstanding the foregoing, Additional Fee Mortgagee Requirements shall
not include or impose on Tenant (and Tenant will not be subject to) obligations
which (i) are not customary for the type of financing provided under the
applicable Fee Mortgage Documents, (ii) increase Tenant’s monetary obligations
under this Lease to more than a de minimis extent (it being agreed that
(1) funding and maintaining Fee Mortgage Reserve Accounts in the same amounts
(as increased, for purposes of this clause (1), by the Escalator on the first
(1st) day of each Lease

 

140



--------------------------------------------------------------------------------

Year (commencing on the first (1st) day of the second (2nd) Lease Year)) as
required pursuant to the Existing Fee Mortgage Documents and (2) making payments
otherwise payable to Landlord into a “lockbox” account designated by a Fee
Mortgagee shall not be deemed to increase Tenant’s monetary obligations under
the Lease), (iii) increase Tenant’s non-monetary obligations under this Lease in
any material respect (it being agreed that funding and maintaining Fee Mortgage
Reserve Accounts in amounts described in clause (ii)(1) above and making
payments otherwise payable to Landlord into a “lockbox” account designated by a
Fee Mortgagee shall not be deemed to increase Tenant’s non-monetary obligations
under the Lease), or (iv) diminish Tenant’s rights under this Lease in any
material respect (it being agreed that none of the provisions, terms and
conditions of the Existing Fee Mortgage Documents that would otherwise
constitute Additional Fee Mortgagee Requirements pursuant to clause (x) and (y)
above violate any of the preceding clauses (i) through (iv)). Notwithstanding
the foregoing, the Parties agree that (A) with respect to any provision of any
Fee Mortgage or related Fee Mortgage Documents entered into after the
Commencement Date that is not intended to be included, in whole or in a part, in
a public or private securitization of rated single- or multi-class securities
secured by or evidencing ownership interests in all or any portion of the loan
secured by a Fee Mortgage or a pool of assets that includes such loan, which
provision corresponds to Section 5.2.10(e)(i) of the loan agreement entered into
in connection with the Existing Fee Mortgage, such provision shall not require
CEC or the applicable controlling entity or surviving entity to remain a “Public
Vehicle” (as defined in such loan agreement (or any corresponding term in such
Fee Mortgage or Fee Mortgage Documents)) or satisfy the requirements to be a
“Qualified CPLV Replacement Guarantor” (as defined in such loan agreement (or
any corresponding term in such Fee Mortgage or Fee Mortgage Documents)) as a
condition to consummating the transactions described therein and (B) the
Additional Fee Mortgagee Requirements, to the extent arising out of any Fee
Mortgage and the related Fee Mortgage Documents, in each case, entered into
after the Commencement Date, shall not include any requirements or obligations
that arise out of the representations or warranties made under such Fee Mortgage
or Fee Mortgage Documents (but, for the avoidance of doubt, this clause (B) is
not intended to (i) exclude from the Additional Fee Mortgage Requirements
hereunder subsequent to the Commencement Date any such requirements or
obligations to the extent arising out of any provisions, terms or conditions of
such Fee Mortgage or such Fee Mortgage Documents other than such representations
and warranties, or (ii) vitiate or supersede Tenant’s obligation to cooperate
with Landlord in connection with Landlord obtaining any Fee Mortgage or entering
into any arrangement relating thereto as provided in Section 31.1(b) hereof).

(c) Notwithstanding the foregoing, prior to Tenant being required to fund
reserves for taxes and insurance or any other Fee Mortgage Reserve Accounts in
accordance with the preceding Section 31.1(b), Tenant shall have received from
Landlord and the applicable Fee Mortgagee, an agreement reasonably acceptable to
Tenant providing that such sums deposited by Tenant must, unless and until both
(x) the Landlord’s Enforcement Condition has occurred and (y) this Lease has
been terminated by Landlord pursuant to Section 16.2(x) hereof, be used for the
payment, when due and payable, of the actual applicable tax and insurance bills
or other applicable amounts for which they were reserved (and may not be used by
such Fee Mortgagee (or by Landlord) as collateral for sums due under the
applicable Fee Mortgage Documents or for any other purpose). Any proposed
implementation of any additional financial covenants (i.e., a requirement that
Tenant must meet certain specified performance tests of a financial nature,
e.g., meeting a threshold EBITDAR, Net Revenue, financial ratio or similar test)
that are imposed on

 

141



--------------------------------------------------------------------------------

Tenant shall not constitute Additional Fee Mortgagee Requirements (it being
understood that Landlord may agree to such financial covenants being imposed in
any Fee Mortgage Documents so long as such financial covenants will not impose
additional obligations on Tenant to comply therewith). For the avoidance of
doubt, Additional Fee Mortgagee Requirements may include (to the extent
consistent with the foregoing definition of Additional Fee Mortgagee
Requirements) requirements of Tenant to:

(i) fund and maintain reasonably required and customary impound, escrow or other
reserve or similar accounts as security for or otherwise relating to any
operating expenses of the Leased Property, including any fixture, furniture and
equipment, capital repair or replacement reserves and/or impounds or escrow
accounts for taxes, ground rent and/or insurance premiums (each a “Fee Mortgage
Reserve Account”); provided, however, without Tenant’s prior written consent,
the Additional Fee Mortgagee Requirements shall not impose obligations to fund
or maintain Fee Mortgage Reserve Accounts in excess of amounts otherwise
required to be reserved under the Fee Mortgage Documents as in effect on the
Commencement Date; and provided further that (A) any amounts which Tenant is
required to fund into a Fee Mortgage Reserve Account pursuant to Additional Fee
Mortgagee Requirements shall be credited on a dollar for dollar basis against
the respective applicable expenditure obligations of Tenant for the Leased
Property under this Lease at such time that such funds are used or (subject to
satisfaction of the applicable disbursement conditions in the Fee Mortgage
Documents as in effect on the Commencement Date or in any future Fee Mortgage
Documents, in each case to the extent Tenant is required to comply therewith
pursuant to this Article XXXI) requested by Tenant to be used for their intended
purpose (e.g., payment of funds into a Fee Mortgage Reserve Account on account
of Impositions shall be deemed satisfaction of Tenant’s obligation under this
Lease to pay such amount of Impositions at such time that such funds are used or
(subject to satisfaction of the applicable disbursement conditions in the Fee
Mortgage Documents as in effect on the Commencement Date or in any future Fee
Mortgage Documents, in each case to the extent Tenant is required to comply
therewith pursuant to this Article XXXI) requested by Tenant to be used to pay
the applicable Impositions (whether such Impositions are paid directly by Tenant
or by the Fee Mortgagee in accordance with the terms of the Fee Mortgage
Documents)), and (B) unless and until both (x) the Landlord’s Enforcement
Condition has occurred and (y) this Lease has been terminated by Landlord
pursuant to Section 16.2(x) hereof, (i) Tenant shall, subject to the terms
hereof (and, to the extent consisting of Additional Fee Mortgagee Requirements,
the terms and conditions applicable to the Fee Mortgage Reserve Accounts under
the related Fee Mortgage Documents), have the right to apply or use (including
for reimbursement) all amounts held in each such Fee Mortgage Reserve Account
for payment or reimbursement of amounts for which such reserve was established,
without regard to any default by Landlord under the Fee Mortgage or other
condition beyond the control of Tenant, and (ii) such amounts may not be applied
against the Fee Mortgage. Landlord hereby further acknowledges that funds
deposited by Tenant in any Fee Mortgage Reserve Account are, subject to the
applicable provisions, terms and conditions of this Lease, the property of
Tenant and accordingly, so long as no Tenant Event of Default is continuing,
except as may be agreed to by Tenant in its sole discretion in respect of any
other applicable Additional Fee Mortgagee Requirements, the applicable Fee
Mortgagee shall agree to return the portion of such funds not previously
released to Tenant within fifteen (15) days following the expiration of the
Additional Fee Mortgagee Requirements Period and may not apply such funds
against the Fee Mortgage.

 

142



--------------------------------------------------------------------------------

(ii) make Rent payments into “lockbox accounts” maintained for the benefit of
Fee Mortgagee; and/or

(iii) subject to this Section 31.3, perform other actions consistent with the
obligations described in the first sentence of this Section 31.3.

(d) Tenant shall perform the repairs at the Facility described on Schedule 3
attached hereto (the “Initial Fee Mortgagee Required Repairs”). Tenant shall
complete the Initial Fee Mortgagee Required Repairs on or before the required
deadline for each such repair as set forth on Schedule 3. It shall be a Tenant
Event of Default if the Initial Fee Mortgagee Required Repairs are not completed
by the required deadline for each repair as set forth on Schedule 3.

(e) In the event Tenant breaches its obligations to comply with Additional Fee
Mortgagee Requirements as described herein (without regard to any notice or cure
period under the Fee Mortgage Documents and without regard to whether a default
or event of default has occurred as a result thereof under the Fee Mortgage
Documents), Landlord shall have the right, following the failure of Tenant to
cure such breach within twenty (20) days from receipt of written notice to
Tenant from Landlord of such breach (except to the extent the breach is of a
nature such that it is not practicable for Landlord to provide such prior
written notice, in which event Landlord shall provide written notice as soon as
practicable), to cure such breach, in which event Tenant shall reimburse
Landlord for Landlord’s reasonable costs and expenses incurred in connection
with curing such breach.

(f) Landlord and Tenant acknowledge that, in connection with the implementation
of the Bankruptcy Plan, CEC and Affiliates of Tenant were involved in the
negotiations concerning the Existing Fee Mortgage Documents and reviewed the
provisions, terms and conditions of the Existing Fee Mortgage Documents, and,
accordingly, Tenant hereby consents and agrees to all provisions, terms and
conditions of the Existing Fee Mortgage Documents as in effect as of the date
hereof that comprise Additional Fee Mortgagee Requirements. If Landlord or its
Affiliate anticipates entering into new or modified Fee Mortgage Documents that
would modify or impose new Additional Fee Mortgagee Requirements, Landlord shall
(x) provide copies of the same to Tenant with reasonably sufficient time prior
to the execution and delivery thereof by Landlord or any Affiliate of Landlord
to enable Tenant to timely comply with any such changes to the, or new,
Additional Fee Mortgagee Requirements and (y) promptly upon the execution and
delivery thereof by Landlord or any Affiliate of Landlord, deliver to Tenant an
updated description thereof in accordance with the second sentence of this
Section 31.3.

(g) To the extent of any conflict between the terms and provisions of any
agreement to which Landlord, Tenant and Fee Mortgagee are parties and the terms
and provisions of this Section 31.3, the terms and provisions of such agreement
shall govern and control in accordance with its terms.

(h) Notwithstanding anything otherwise set forth in this Lease, Landlord shall
have no obligation or liability to Tenant in connection with any approval,
consent or other determination which is to be given by Fee Mortgagee in respect
of any Additional Fee Mortgagee Requirements, so agreed to by Tenant, except in
any case solely as and to the extent expressly provided in this Lease.

 

143



--------------------------------------------------------------------------------

ARTICLE XXXII

ENVIRONMENTAL COMPLIANCE

32.1 Hazardous Substances. Tenant shall not allow any Hazardous Substance to be
located in, on, under or about the Leased Property or any portion thereof or
incorporated into the Facility; provided however that Hazardous Substances may
be (i) brought, kept, used or disposed of in, on or about the Leased Property in
quantities and for purposes similar to those brought, kept, used or disposed of
in, on or about similar facilities used for purposes similar to the Primary
Intended Use or in connection with the construction of facilities similar to the
Leased Property and (ii) disposed of in strict compliance with Legal
Requirements (other than Gaming Regulations). Tenant shall not allow the Leased
Property or any portion thereof to be used as a waste disposal site or for the
manufacturing, handling, storage, distribution or disposal of any Hazardous
Substance other than in the ordinary course of the business conducted at the
Leased Property and in compliance with applicable Legal Requirements (other than
Gaming Regulations).

32.2 Notices. Tenant shall provide to Landlord, as soon as reasonably
practicable but in no event later than fifteen (15) days after Tenant’s receipt
thereof, a copy of any notice, notification or request for information with
respect to, (i) any violation of a Legal Requirement (other than Gaming
Regulations) relating to, or Release of, Hazardous Substances located in, on, or
under the Leased Property or any portion thereof or any adjacent property;
(ii) any enforcement, cleanup, removal, or other governmental or regulatory
action instituted, completed or threatened in writing with respect to the Leased
Property or any portion thereof; (iii) any material claim made or threatened in
writing by any Person against Tenant or the Leased Property or any portion
thereof relating to damage, contribution, cost recovery, compensation, loss, or
injury resulting from or claimed to result from any Hazardous Substance; and
(iv) any reports made to any federal, state or local environmental agency
arising out of or in connection with any Hazardous Substance in, on, under or
removed from the Leased Property or any portion thereof, including any written
complaints, notices, warnings or assertions of violations in connection
therewith

32.3 Remediation. If Tenant becomes aware of a violation of any Legal
Requirement (other than Gaming Regulations) relating to any Hazardous Substance
in, on, under or about the Leased Property or any portion thereof or any
adjacent property, or if Tenant, Landlord or the Leased Property or any portion
thereof becomes subject to any order of any federal, state or local agency to
repair, close, detoxify, decontaminate or otherwise remediate the Leased
Property, Tenant shall promptly notify Landlord of such event and, at its sole
cost and expense, cure such violation or effect such repair, closure,
detoxification, decontamination or other remediation. If Tenant fails to
diligently pursue, implement and complete any such cure, repair, closure,
detoxification, decontamination or other remediation, which failure continues
after notice and expiration of applicable cure periods, Landlord shall have the
right, but not the obligation, to carry out such action and to recover from
Tenant all of Landlord’s costs and expenses incurred in connection therewith.

 

144



--------------------------------------------------------------------------------

32.4 Indemnity. Each of the Persons comprising Tenant shall jointly and
severally indemnify, defend, protect, save, hold harmless, and reimburse
Landlord or any Affiliate of Landlord for, from and against any and all actual
out-of-pocket costs, losses (including, losses of use or economic benefit or
diminution in value), liabilities, damages, assessments, lawsuits, deficiencies,
demands, claims and expenses (collectively, “Environmental Costs”) (whether or
not arising out of third-party claims and regardless of whether liability
without fault is imposed, or sought to be imposed, on Landlord) incurred in
connection with, arising out of, resulting from or incident to, directly or
indirectly, in each case before or during (but not if first occurring after) the
Term (i) the production, use, generation, storage, treatment, transporting,
disposal, discharge, Release or other handling or disposition of any Hazardous
Substances from, in, on or under the Leased Property or any portion thereof
(collectively, “Handling”), including the effects of such Handling of any
Hazardous Substances on any Person or property within or outside the boundaries
of the Leased Property, (ii) the presence of any Hazardous Substances in, on or
under the Leased Property and (iii) the violation of any Environmental Law.
“Environmental Costs” include interest, costs of response, removal, remedial
action, containment, cleanup, investigation, design, engineering and
construction, damages (including actual and consequential damages) for personal
injuries and for injury to, destruction of or loss of property or natural
resources, relocation or replacement costs, penalties, fines, charges or
expenses, reasonable attorney’s fees, reasonable expert fees, reasonable
consultation fees, and court costs, and all amounts actually paid in
investigating, defending or settling any of the foregoing, as applicable,
including, without duplication, any amounts paid by Landlord or its Affiliates
pursuant to that certain Environmental Indemnity Agreement, that certain
Mezzanine A Environmental Indemnity Agreement, that certain Mezzanine B
Environmental Indemnity Agreement or that certain Mezzanine C Environmental
Indemnity Agreement, each entered into in connection with an Existing Fee
Mortgage as in effect on the Commencement Date. Tenant’s indemnity hereunder
shall survive the termination of this Lease, but in no event shall Tenant’s
indemnity apply to Environmental Costs incurred in connection with, arising out
of, resulting from or incident to matters first occurring after the later of
(x) the end of the Term and (y) the date upon which Tenant shall have vacated
the Leased Property and surrendered the same to Landlord, in each case to the
extent such matters are not or were not caused by the acts or omissions of
Tenant in breach of this Lease. Tenant’s indemnity set forth in this
Section 32.4 shall remain in effect for the benefit of the entity constituting
Landlord following divestment of such entity’s interest in the Leased Premises
as a result of the foreclosure of a Fee Mortgage by a Fee Mortgagee; provided,
however, Tenant’s liability under this sentence shall be (A) limited to an
amount equal to any Environmental Costs required to be paid to Fee Mortgagee by
such entity (or any environmental indemnitor of such entity with respect to such
Fee Mortgage), and (B) shall be without duplication of any amounts required to
be paid by Tenant to such foreclosing Fee Mortgagee (or its designee) as the new
Landlord under this Lease attributable to the same Environmental Costs.

Without limiting the scope or generality of the foregoing, Tenant expressly
agrees that, in the event of a breach by Tenant in its obligations under
Sections 32.1 through 32.3 that is not cured within any applicable cure period,
Tenant shall reimburse Landlord for any and all reasonable costs and expenses
incurred by Landlord in connection with, arising out of, resulting from or
incident to (directly or indirectly, before or during (but not if first
occurring after) the Term) the following:

(a) investigating any and all matters relating to the Handling of any Hazardous
Substances, in, on, from or under the Leased Property or any portion thereof;

 

145



--------------------------------------------------------------------------------

(b) bringing the Leased Property into compliance with all Legal Requirements,
and

(c) removing, treating, storing, transporting, cleaning-up and/or disposing of
any Hazardous Substances used, stored, generated, released or disposed of in,
on, from, under or about the Leased Property or off-site other than in the
ordinary course of the business conducted at the Leased Property and in
compliance with applicable Legal Requirements.

If any claim is made by Landlord for reimbursement for Environmental Costs
incurred by it hereunder, Tenant agrees to pay such claim promptly, and in any
event to pay such claim within sixty (60) calendar days after receipt by Tenant
of written notice thereof and any amount not so paid within such sixty
(60) calendar day period shall bear interest at the Overdue Rate from the date
due to the date paid in full.

32.5 Environmental Inspections. In the event Landlord has a reasonable basis to
believe that Tenant is in breach of its obligations under Sections 32.1 through
32.4, Landlord shall have the right, from time to time, during normal business
hours and upon not less than five (5) Business Days written notice to Tenant
(except in the case of an emergency of imminent threat to human health or safety
or damage to property, in which event Landlord shall undertake reasonable
efforts to notify a representative of Tenant as soon as practicable under the
circumstances), to conduct an inspection of the Leased Property or any portion
thereof (and Tenant shall be permitted to have Landlord or its representatives
accompanied by a representative of Tenant) to determine the existence or
presence of Hazardous Substances on or about the Leased Property or any portion
thereof. In the event Landlord has a reasonable basis to believe that Tenant is
in breach of its obligations under Sections 32.1 through 32.4, Landlord shall
have the right to enter and inspect the Leased Property or any portion thereof,
conduct any testing, sampling and analyses it reasonably deems necessary and
shall have the right to inspect materials brought into the Leased Property or
any portion thereof. Landlord may, in its discretion, retain experts to conduct
the inspection, perform the tests referred to herein, and to prepare a written
report in connection therewith if Landlord has a reasonable basis to believe
that Tenant is in breach of its obligations under Sections 32.1 through 32.4.
All costs and expenses incurred by Landlord under this Section 32.6 shall be the
responsibility of Landlord, except solely to the extent Tenant has breached its
obligations under Sections 32.1 through 32.5, in which event such reasonable
costs and expenses shall be paid by Tenant to Landlord as provided in
Section 32.4. Failure to conduct an environmental inspection or to detect
unfavorable conditions if such inspection is conducted shall in no fashion
constitute a release of any liability for environmental conditions subsequently
determined to be associated with or to have occurred during Tenant’s tenancy.
Tenant shall remain liable for any environmental condition related to or having
occurred during its tenancy regardless of when such conditions are discovered
and regardless of whether or not Landlord conducts an environmental inspection
at the termination of this Lease. The obligations set forth in this Article
XXXII shall survive the expiration or earlier termination of this Lease but in
no event shall Article XXXII apply to matters first occurring after the later of
(x) the end of the Term and (y) the date upon which Tenant shall have vacated
the Leased Property and surrendered the same to Landlord, in each case to the
extent such matters are not or were not caused by the acts or omissions of
Tenant in breach of this Lease.

 

146



--------------------------------------------------------------------------------

ARTICLE XXXIII

MEMORANDUM OF LEASE

Landlord and Tenant shall, promptly upon the request of either Party, enter into
a short form memoranda of this Lease, in form suitable for recording in the
county or other applicable location in which the Leased Property is located.
Each Party shall bear its own costs in negotiating and finalizing such
memoranda, but Tenant shall pay all costs and expenses of recording any such
memorandum and shall fully cooperate with Landlord in removing from record any
such memorandum upon the Expiration Date.

ARTICLE XXXIV

DISPUTE RESOLUTION

34.1 Expert Valuation Process. Whenever a determination of Fair Market Ownership
Value or Fair Market Base Rental Value or Fair Market Property Value is required
pursuant to any provision of this Lease, and where Landlord and Tenant have not
been able to reach agreement on such Fair Market Ownership Value or Fair Market
Base Rental Value or Fair Market Property Value either (i) with respect to Fair
Market Base Rental Value applicable to a Renewal Term, within three hundred
seventy (370) days prior to the commencement date of a Renewal Term or (ii) for
all other purposes, after at least fifteen (15) days of good faith negotiations,
then either Party shall each have the right to seek, upon written notice to the
other Party (the “Expert Valuation Notice”), which notice clearly identifies
that such Party seeks, to have such Fair Market Ownership Value or Fair Market
Base Rental Value or Fair Market Property Value determined in accordance with
the following Expert Valuation Process:

(a) Within twenty (20) days of the receiving Party’s receipt of the Expert
Valuation Notice, Landlord and Tenant shall provide notice to the other Party of
the name, address and other pertinent contact information, and qualifications of
its selected appraiser (which appraiser must be an independent qualified MAI
appraiser (i.e., a Member of the Appraisal Institute)).

(b) As soon as practicable following such notice, and in any event within
twenty (20) days following their selection, each appraiser shall prepare a
written appraisal of Fair Market Ownership Value or Fair Market Base Rental
Value or Fair Market Property Value (as the case may be) as of the relevant date
of valuation, and deliver the same to its respective client. Representatives of
the Parties shall then meet and simultaneously exchange copies of such
appraisals. Following such exchange, the appraisers shall promptly meet and
endeavor to agree upon Fair Market Ownership Value or Fair Market Base Rental
Value or Fair Market Property Value (as the case may be) based on a written
appraisal made by each of them (and given to Landlord by Tenant). If such two
appraisers shall agree upon a Fair Market Ownership Value or Fair Market Base
Rental Value or Fair Market Property Value, as applicable, such agreed amount
shall be binding and conclusive upon Landlord and Tenant.

(c) If such two appraisers are unable to agree upon a Fair Market Ownership
Value or Fair Market Base Rental Value or Fair Market Property Value (as the
case may be) within five (5) Business Days after the exchange of appraisals as
aforesaid, then such appraisers shall

 

147



--------------------------------------------------------------------------------

advise Landlord and Tenant of the same and, within twenty (20) days of the
exchange of appraisals, select a third appraiser (which third appraiser, however
selected, must be an independent qualified MAI appraiser) to make the
determination of Fair Market Ownership Value or Fair Market Base Rental Value or
Fair Market Property Value. The selection of the third appraiser shall be
binding and conclusive upon Landlord and Tenant.

(d) If such two appraisers shall be unable to agree upon the designation of a
third appraiser within the twenty (20) day period referred to in clause
(c) above, or if such third appraiser does not make a determination of Fair
Market Ownership Value or Fair Market Base Rental Value or Fair Market Property
Value (as the case may be) within thirty (30) days after his or her selection,
then such third appraiser (or a substituted third appraiser, as applicable)
shall, at the request of either Party, be appointed by the Appointing Authority
and such appointment shall be final and binding on Landlord and Tenant. The
determination of Fair Market Ownership Value or Fair Market Base Rental Value or
Fair Market Property Value (as the case may be) made by the third appraiser
appointed pursuant hereto shall be made within twenty (20) days after such
appointment.

(e) If a third appraiser is selected, Fair Market Ownership Value or Fair Market
Base Rental Value or Fair Market Property Value (as the case may be) shall be
the average of (x) the determination of Fair Market Ownership Value or Fair
Market Base Rental Value or Fair Market Property Value (as the case may be) made
by the third appraiser and (y) the determination of Fair Market Ownership Value
or Fair Market Base Rental Value or Fair Market Property Value (as the case may
be) made by the appraiser (selected pursuant to Section 34.1(b)) whose
determination of Fair Market Ownership Value or Fair Market Base Rental Value or
Fair Market Property Value (as the case may be) is nearest to that of the third
appraiser. Such average shall be binding and conclusive upon Landlord and Tenant
as being the Fair Market Ownership Value or Fair Market Base Rental Value or
Fair Market Property Value (as the case may be).

(f) In determining Fair Market Ownership Value of the Leased Property or the
Facility, the appraisers shall (in addition to taking into account the criteria
set forth in the definition of Fair Market Ownership Value), add (i) the present
value of the Rent for the remaining Term, assuming the Term has been extended
for all Renewal Terms provided herein (with assumed increases in CPI to be
determined by the appraisers) using a discount rate (which may be determined by
an investment banker retained by each appraiser) based on the credit worthiness
of Tenant and any guarantor of Tenant’s obligations hereunder and (ii) the
present value of the Leased Property or Facility as of the end of such Term
(assuming the Term has been extended for all Renewal Terms provided herein). The
appraisers shall further assume that no default then exists under the Lease,
that Tenant has complied (and will comply) with all provisions of the Lease, and
that no default exists under any guaranty of Tenant’s obligations hereunder.

(g) In determining Fair Market Base Rental Value, the appraisers shall (in
addition to the criteria set forth in the definition thereof and of Fair Market
Rental Value) take into account: (i) the age, quality and condition (as required
by the Lease) of the Improvements; (ii) that the Leased Property will be leased
as a whole or substantially as a whole to a single user; (iii) when determining
the Fair Market Base Rental Value for any Renewal Term, a lease term of five (5)
years together with such options to renew as then remains hereunder; (iv) an
absolute triple net lease; and (v) such other items that professional real
estate appraisers customarily consider.

 

148



--------------------------------------------------------------------------------

(h) In determining Fair Market Property Value pursuant to Section 36.3 hereof,
each appraiser shall have the right to sub-engage an appraiser or other Person
with specialized experience in valuing Intellectual Property assets, to work
with such appraiser for purposes of appraising, and assisting with preparation
of a written report detailing, such Intellectual Property assets. Notice of any
such sub-engagement shall be given to the other Party consistent with the
requirements of Section 34.1(a).

(i) If, by virtue of any delay, Fair Market Base Rental Value is not determined
by the first (1st) day of the applicable Renewal Term, then until Fair Market
Base Rental Value is determined, Tenant shall continue to pay Rent during the
succeeding Renewal Term in the same amount which Tenant was obligated to pay
prior to the commencement of the Renewal Term. Upon determination of Fair Market
Base Rental Value, Rent shall be calculated retroactive to the commencement of
the Renewal Term and Tenant shall either receive a refund from Landlord (in the
case of an overpayment) or shall pay any deficiency to Landlord (in the case of
an underpayment) within thirty (30) days of the date on which the determination
of Fair Market Base Rental Value becomes binding.

(j) The cost of the procedure described in this Section 34.1 shall be borne
equally by the Parties and the Parties will reasonably coordinate payment;
provided, that if Landlord pays such costs, fifty percent (50%) of such costs
shall be Additional Charges hereunder and if Tenant pays such costs, fifty
percent (50%) of such costs shall be a credit against the next Rent payment
hereunder.

34.2 Arbitration. In the event of a dispute with respect to this Lease pursuant
to an Arbitration Provision, or in any case when this Lease expressly provides
for the settlement or determination of a dispute or question by an Expert
pursuant to this Section 34.2 (in any such case, a “Section 34.2 Dispute”) such
dispute shall be determined in accordance with an arbitration proceeding as set
forth in this Section 34.2.

(a) Any Section 34.2 Dispute shall be determined by an arbitration panel
comprised of three members, each of whom shall be an Expert (the “Arbitration
Panel”). No more than one panel member may be with the same firm and no panel
member may have an economic interest in the outcome of the arbitration.

The Arbitration Panel shall be selected as set forth in this Section 34.2(b). If
a Section 34.2 Dispute arises and if Landlord and Tenant are not able to resolve
such dispute after at least fifteen (15) days of good faith negotiations, then
either Party shall each have the right to submit the dispute to the Arbitration
Panel, upon written notice to the other Party (the “Arbitration Notice”). The
Arbitration Notice shall identify one member of the Arbitration Panel who meets
the criteria of the above paragraph. Within five (5) Business Days after the
receipt of the Arbitration Notice, the Party receiving such Arbitration Notice
shall respond in writing identifying one member of the Arbitration Panel who
meets the criteria of the above paragraph. Such notices shall include the name,
address and other pertinent contact information, and qualifications of its
member of the Arbitration Panel. If a Party fails to timely select its

 

149



--------------------------------------------------------------------------------

respective panel member, the other Party may notify such Party in writing of
such failure, and if such Party fails to select its respective panel member
within three (3) Business Days after receipt of such notice, then such other
Party may select and identify to such Party such panel member on such Party’s
behalf. The third member of the Arbitration Panel will be selected by the two
(2) members of the Arbitration Panel who were selected by Landlord and Tenant;
provided, that if, within five (5) Business Days after they are identified, they
fail to select a third member, or if they are unable to agree on such selection,
Landlord and Tenant shall cause the third member of the Arbitration Panel to be
appointed by the managing officer of the American Arbitration Association.

(b) Within ten (10) Business Days after the selection of the Arbitration Panel,
Landlord and Tenant each shall submit to the Arbitration Panel a written
statement identifying its summary of the issues. Landlord and Tenant may also
request an evidentiary hearing on the merits in addition to the submission of
written statements. The Arbitration Panel shall make its decision within twenty
(20) days after the later of (i) the submission of such written statements, and
(ii) the conclusion of any evidentiary hearing on the merits. The Arbitration
Panel shall reach its decision by majority vote and shall communicate its
decision by written notice to Landlord and Tenant.

(c) The decision by the Arbitration Panel shall be final, binding and conclusive
and shall be non-appealable and enforceable in any court having jurisdiction.
All hearings and proceedings held by the Arbitration Panel shall take place in
New York, New York unless otherwise mutually agreed by the Parties and the
Arbitration Panel.

(d) The resolution procedure described herein shall be governed by the
Commercial Rules of the American Arbitration Association and the Procedures for
Large, Complex, Commercial Disputes in effect as of the Commencement Date.

(e) Landlord and Tenant shall bear equally the fees, costs and expenses of the
Arbitration Panel in conducting any arbitration described in this Section 34.2.

ARTICLE XXXV

NOTICES

Any notice, request, demand, consent, approval or other communication required
or permitted to be given by either Party hereunder to the other Party shall be
in writing and shall be sent by registered or certified mail, postage prepaid
and return receipt requested, by hand delivery or express courier service, by
email transmission or by an overnight express service to the following address:

 

150



--------------------------------------------------------------------------------

To Tenant:    To Landlord:

CEOC, LLC

One Caesars Palace Drive

Las Vegas, NV 89109

Attention: General Counsel

Email: corplaw@caesars.com

  

c/o VICI Properties Inc.

8329 West Sunset Road, Suite 210

Las Vegas, NV 89113

Attention: General Counsel

Email: corplaw@viciproperties.com

or to such other address as either Party may hereafter designate. Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a Business Day, or if not, on the first Business Day after delivery. If delivery
is refused, Notice shall be deemed to have been given on the date delivery was
first attempted. Notice sent by email shall be deemed given only upon an
independent, non-automated confirmation from the recipient acknowledging
receipt.

ARTICLE XXXVI

END OF TERM SUCCESSOR ASSET TRANSFER

36.1 Transfer of Tenant’s Successor Assets and Operational Control of the Leased
Property. Upon the written request of Landlord, upon the Stated Expiration Date
(or earlier (x) termination of this Lease in its entirety pursuant to
Section 14.2(a) or (y) consensual termination of this Lease) Landlord and Tenant
shall comply with the remainder of this Article XXXVI, pursuant to which, among
other things, (i) Tenant (and its Subsidiaries, as applicable) shall transfer
(or cause to be transferred), upon the date required under this Article XXXVI,
all of Tenant’s Pledged Property, subject to Section 36.2 with respect to
Intellectual Property (collectively, the “Successor Assets”), to a successor
lessee (or lessees) of the Leased Property (collectively, the “Successor
Tenant”) designated by Landlord, in exchange for a sum (the “Successor Assets
FMV”) which shall be paid by the Successor Tenant to Tenant and be determined in
accordance with the penultimate sentence of this Section 36.1 and/or (ii) Tenant
(and its Subsidiaries, as applicable) shall stay in occupancy of the Leased
Property following the Expiration Date and continue to operate the Facility,
collect and retain revenue therefrom, and pay Rent, all in the manner required
under this Section 36.1, for so long as Landlord is seeking a Successor Tenant
in good faith; provided, however, that Tenant shall have no obligation (unless
specifically agreed to by Tenant) to operate the Leased Property (or pay any
such Rent) under such arrangement for more than two (2) years after the
Expiration Date. For purposes of clarification, a termination of this Lease in
accordance with Section 16.2 and/or the execution of a New Lease in accordance
with Section 17.1(f) hereof shall not trigger the provisions set forth in this
Article XXXVI and this Article XXXVI shall not apply in such circumstance.
Notwithstanding the occurrence of the Expiration Date, to the extent that this
Section 36.1 applies, until such time that Tenant transfers the Successor Assets
to a Successor Tenant (or, to the extent applicable pursuant to clause
(ii) hereinabove), Tenant shall (or shall cause its Subsidiaries, if applicable,
to) continue to possess and operate the Facility (and Landlord shall permit
Tenant to maintain possession of the Leased Property (including, if necessary,
by means of a written extension of this Lease or license agreement or other
written agreement) to the extent necessary to operate the Facility) in
accordance with the applicable terms of this Lease and the course and manner in
which Tenant (or its Subsidiaries, if any) had operated the Facility prior to
the end of the Term (including, but not limited to, the payment of Rent
hereunder which shall be

 

151



--------------------------------------------------------------------------------

calculated as provided in this Lease, except, that for any period following the
last day of the calendar month in which the thirty-fifth (35th) anniversary of
the Commencement Date occurs, the Rent shall be a per annum amount equal to the
sum of (A) the amount of the Base Rent hereunder during the Lease Year in which
the Expiration Date occurs, multiplied by the Escalator, and increased on each
anniversary of the Expiration Date to be equal to the Rent payable for the
immediately preceding year, multiplied by the Escalator, plus (B) the amount of
the Variable Rent hereunder during the Lease Year in which the Expiration Date
occurs. If Tenant, on the one hand, and Landlord and/or a Successor Tenant
designated by Landlord, on the other hand, cannot agree on the Successor Assets
FMV within a reasonable time not to exceed thirty (30) days after the delivery
of the notice described in the first sentence of this Section 36.1, then such
Successor Assets FMV shall be determined, and Tenant’s transfer of the Successor
Assets to a Successor Tenant in consideration for a payment in such amount shall
be made, in accordance with the provisions of Section 36.3. For avoidance of
doubt, it is acknowledged and agreed that if Landlord does not deliver such
notice, then from and after the later of (X) the Expiration Date or (Y) when
Tenant shall have vacated the Leased Property in accordance with the
requirements of this Lease, Landlord shall have no right in or to any of the
Successor Assets, and the lien granted to Landlord in Tenant’s Pledged Property
pursuant to Section 6.3 of this Lease shall terminate.

36.2 Transfer of Intellectual Property. The Successor Assets shall include the
Property Specific IP, the CPLV Trademark License, the CPLV Trademark Security
Agreement and Successor Tenant’s access to the System-wide IP, which access
shall be governed by that certain Transition and Management Services Agreement
(CPLV). Without limiting the foregoing, Tenant shall, within thirty (30) days
after the occurrence of the notice described in the first sentence of
Section 36.1, deliver to Landlord a copy of all CPLV Guest Data and all Property
Specific Guest Data; provided, however, that Tenant shall have the right to
retain and use copies of the Property Specific Guest data as required by Legal
Requirements, including applicable Gaming Regulations, and with respect to any
CPLV Guest Data, Tenant will have no further right, title, or interest to such
CPLV Guest Data and will not be permitted to access such data for marketing,
research or other activities by Tenant and unless such data cannot be expunged
without destruction of any data that may be retained by the Tenant, must expunge
such data, except that Tenant may retain and deliver to any governmental
authority, copies of any such data to the extent required to comply with Legal
Requirements, including applicable Gaming Regulations.

36.3 Determination of Successor Assets FMV. If not effected pursuant to the
penultimate sentence of Section 36.1, then the Successor Assets FMV shall be
equal to the applicable Fair Market Property Value thereof. Notwithstanding
anything in the contrary in this Article XXXVI, the transfer of the Successor
Assets will be conditioned upon the approval of the applicable regulatory
agencies of the transfer of the Gaming Licenses and any other Gaming assets to
the Successor Tenant and/or the issuance of new Gaming Licenses as required by
applicable Gaming Regulations and the relevant regulatory agencies both with
respect to operating and suitability criteria, as the case may be.

 

152



--------------------------------------------------------------------------------

36.4 Operation Transfer. Upon designation of a Successor Tenant by Landlord
(pursuant to this Article XXXVI), Tenant shall reasonably cooperate and take all
actions reasonably necessary (including providing all reasonable assistance to
Successor Tenant) to effectuate the transfer of the Successor Assets and
operational control of the Facility to Successor Tenant in an orderly manner so
as to minimize to the maximum extent feasible any disruption to the continued
orderly operation of the Facility for its Primary Intended Use. Concurrently
with the transfer of the Successor Assets to Successor Tenant, (i) Tenant shall
assign to Successor Tenant (and Successor Tenant shall assume) any
then-effective Subleases or other agreements (to the extent such other
agreements are assignable) relating to the Leased Property, and (ii) Tenant
shall vacate and surrender the Leased Property to Landlord and/or Successor
Tenant in the condition required under this Lease. Notwithstanding the
expiration of the Term and anything to the contrary herein, to the extent that
this Article XXXVI applies, unless Landlord consents to the contrary, until such
time that Tenant transfers the Successor Assets and operational control of the
Facility to a Successor Tenant in accordance with the provisions of this Article
XXXVI, Tenant shall (or shall cause its Subsidiaries to) continue to (and
Landlord shall permit Tenant to maintain possession of the Leased Property to
the extent necessary to) operate the Facility in accordance with the applicable
terms of this Lease and the course and manner in which Tenant (or its
Subsidiaries) has operated the Facility prior to the end of the Term (including,
but not limited to, the payment of Rent hereunder at the rate provided in
Section 36.1 (and not subject to Article XIX)); provided, however, that Tenant
shall have no obligation (unless specifically agreed to by Tenant) to operate
the Facility (or pay any such Rent) under such arrangement for more than two
(2) years after the Expiration Date.

ARTICLE XXXVII

ATTORNEYS’ FEES

If Landlord or Tenant brings an action or other proceeding against the other to
enforce or interpret any of the terms, covenants or conditions hereof or any
instrument executed pursuant to this Lease, or by reason of any breach or
default hereunder or thereunder, the Party substantially prevailing in any such
action or proceeding and any appeal thereupon shall be paid all of its costs and
reasonable documented outside attorneys’ fees incurred therein. In addition to
the foregoing and other provisions of this Lease that specifically require
Tenant to reimburse, pay or indemnify against Landlord’s attorneys’ fees, Tenant
shall pay, as Additional Charges, all of Landlord’s reasonable documented
outside attorneys’ fees incurred in connection with the enforcement of this
Lease (except to the extent provided above), including reasonable documented
attorneys’ fees incurred in connection with the review, negotiation or
documentation of any subletting, assignment, or management arrangement or any
consent requested in connection with such enforcement, and the collection of
past due Rent.

ARTICLE XXXVIII

BROKERS

Tenant warrants that it has not had any contact or dealings with any Person or
real estate broker which would give rise to the payment of any fee or brokerage
commission in connection with this Lease, and Tenant shall indemnify, protect,
hold harmless and defend Landlord from and against any liability with respect to
any fee or brokerage commission arising out of any act or omission of Tenant.
Landlord warrants that it has not had any contact or dealings with any Person or
real estate broker which would give rise to the payment of any fee or brokerage
commission in connection with this Lease, and Landlord shall indemnify, protect,
hold harmless and defend Tenant from and against any liability with respect to
any fee or brokerage commission arising out of any act or omission of Landlord.

 

153



--------------------------------------------------------------------------------

ARTICLE XXXIX

ANTI-TERRORISM REPRESENTATIONS

Each Party hereby represents and warrants to the other Party that neither such
representing Party nor, to its knowledge, any persons or entities holding any
Controlling legal or beneficial interest whatsoever in it are (i) the target of
any sanctions program that is established by Executive Order of the President or
published by the Office of Foreign Assets Control, U.S. Department of the
Treasury (“OFAC”); (ii) designated by the President or OFAC pursuant to the
Trading with the Enemy Act, 50 U.S.C. App. § 5, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56,
Executive Order 13224 (September 23, 2001) or any Executive Order of the
President issued pursuant to such statutes; or (iii) named on the following list
that is published by OFAC: “List of Specially Designated Nationals and Blocked
Persons” (collectively, “Prohibited Persons”). Each Party hereby represents and
warrants to the other Party that no funds tendered to such other Party by such
tendering Party under the terms of this Lease are or will be directly or
indirectly derived from activities that may contravene U.S. federal, state or
international laws and regulations, including anti-money laundering laws.
Neither Party will during the Term of this Lease knowingly engage in any
transactions or dealings, or knowingly be otherwise associated with, any
Prohibited Persons in connection with the Leased Property.

ARTICLE XL

LANDLORD REIT PROTECTIONS

The Parties intend that Rent and other amounts paid by Tenant hereunder will
qualify as “rents from real property” within the meaning of Section 856(d) of
the Code, or any similar or successor provision thereto and this Lease shall be
interpreted consistent with this intent.

(a) Anything contained in this Lease to the contrary notwithstanding, Tenant
shall not without Landlord’s advance written consent (i) sublet, assign or enter
into a management arrangement for the Leased Property on any basis such that the
rental or other amounts to be paid by the subtenant, assignee or manager
thereunder would be based, in whole or in part, on either (x) the income or
profits derived by the business activities of the subtenant, assignee or manager
or (y) any other formula such that any portion of any amount received by
Landlord could reasonably be expected to cause any portion of the amounts to
fail to qualify as “rents from real property” within the meaning of
Section 856(d) of the Code, or any similar or successor provision thereto;
(ii) furnish or render any services to the subtenant, assignee or manager or
manage or operate the Leased Property so subleased, assigned or managed;
(iii) sublet, assign or enter into a management arrangement for the Leased
Property to any Person (other than a “taxable REIT subsidiary” (within the
meaning of Section 856(l) of the Code, or any similar or successor provision
thereto) of Landlord REIT) in which Tenant, Landlord or PropCo owns an interest,
directly or indirectly (by applying constructive ownership rules set forth in
Section

 

154



--------------------------------------------------------------------------------

856(d)(5) of the Code, or any similar or successor provision thereto); or
(iv) sublet, assign or enter into a management arrangement for the Leased
Property in any other manner which could reasonably be expected to cause any
portion of the amounts received by Landlord pursuant to this Lease or any
Sublease to fail to qualify as “rents from real property” within the meaning of
Section 856(d) of the Code, or any similar or successor provision thereto, or
which could reasonably be expected to cause any other income of Landlord to fail
to qualify as income described in Section 856(c)(2) of the Code, or any similar
or successor provision thereto. As of the end of each Fiscal Quarter during the
Term, Tenant shall deliver to Landlord a certification, in the form attached
hereto as Exhibit G, stating that Tenant has reviewed its transactions during
such Fiscal Quarter and certifying that Tenant is in compliance with the
provisions of this Article XL. The requirements of this Article XL shall
likewise apply to any further sublease, assignment or management arrangement by
any subtenant, assignee or manager.

(b) Anything contained in this Lease to the contrary notwithstanding, the
Parties acknowledge and agree that Landlord, in its sole discretion, may assign
this Lease or any interest herein to another Person (including without
limitation, a “taxable REIT subsidiary” (within the meaning of Section 856(l) of
the Code, or any similar or successor provision thereto)) in order to maintain
Landlord REIT’s status as a “real estate investment trust” (within the meaning
of Section 856(a) of the Code, or any similar or successor provision thereto);
provided however. Landlord shall be required to (i) comply with any applicable
Legal Requirements related to such transfer and (ii) give Tenant notice of any
such assignment; and provided further, that any such assignment shall be subject
to all of the rights of Tenant hereunder.

(c) Anything contained in this Lease to the contrary notwithstanding, upon
request of Landlord, Tenant shall cooperate with Landlord in good faith and at
no cost or expense (other than de minimis cost) to Tenant, and provide such
documentation and/or information as may be in Tenant’s possession or under
Tenant’s control and otherwise readily available to Tenant as shall be
reasonably requested by Landlord in connection with verification of Landlord
REIT’s “real estate investment trust” (within the meaning of Section 856(a) of
the Code, or any similar or successor provision thereto) compliance
requirements. Anything contained in this Lease to the contrary notwithstanding,
Tenant shall take such action as may be requested by Landlord from time to time
in order to ensure compliance with the Internal Revenue Service requirement that
Rent allocable for purposes of Section 856 of the Code to personal property, if
any, at the beginning and end of a calendar year does not exceed fifteen percent
(15%) of the total Rent due hereunder as long as such compliance does not
(i) increase Tenant’s monetary obligations under this Lease by more than a de
minimis extent or (ii) materially increase Tenant’s nonmonetary obligations
under this Lease or (iii) materially diminish Tenant’s rights under this Lease.

ARTICLE XLI

MISCELLANEOUS

41.1 Survival. Anything contained in this Lease to the contrary notwithstanding,
all claims against, and liabilities, obligations and indemnities of Tenant or
Landlord arising or in respect of any period prior to the Expiration Date shall
survive the Expiration Date.

 

155



--------------------------------------------------------------------------------

41.2 Severability. Subject to Section 1.2, if any term or provision of this
Lease or any application thereof shall be held invalid or unenforceable, the
remainder of this Lease and any other application of such term or provision
shall not be affected thereby.

41.3 Non-Recourse. Tenant specifically agrees to look solely to the Leased
Property for recovery of any judgment from Landlord (and Landlord’s liability
hereunder shall be limited solely to its interest in the Leased Property, and no
recourse under or in respect of this Lease shall be had against any other assets
of Landlord whatsoever). The provision contained in the foregoing sentence is
not intended to, and shall not, limit any right that Tenant might otherwise have
to obtain injunctive relief against Landlord, or any action not involving the
personal liability of Landlord. In no event shall either Party ever be liable to
the other Party for any indirect, consequential, lost profits, punitive,
exemplary, statutory or treble damages suffered from whatever cause (other than,
as to all such forms of damages, (i) if Landlord has terminated this Lease, any
damages with respect to Rent or Additional Charges as provided under
Section 16.3(a) hereof, (ii) if Landlord has not terminated this Lease, any
damages with respect to Rent or Additional Charges as provided for herein,
(iii) any amount of any Required Capital Expenditures not made pursuant to
Section 10.5(a)(x) hereof, (iv) damages as provided under Section 16.3(c)
hereof, (v) a claim (including an indemnity claim) for recovery of any such
forms of damages that the claiming party is required by a court of competent
jurisdiction or the expert to pay to a third party (other than any damages under
or relating to any Fee Mortgage or Fee Mortgage Documents (excluding claims
under Section 32.4)) other than to the extent resulting from the claiming
party’s gross negligence, willful misconduct or default hereunder, (vi) to the
extent expressly provided under Section 32.4 and (vii) Fee Mortgage Damages),
and the Parties acknowledge and agree that the rights and remedies in this
Lease, and all other rights and remedies at law and in equity, will be adequate
in all circumstances for any claims the parties might have with respect to
damages. For the avoidance of doubt, (I) any damages of Landlord under or
relating to any Fee Mortgage or Fee Mortgage Documents shall be deemed to be
consequential damages hereunder, provided, however that, notwithstanding the
foregoing clause (I), it is expressly agreed that the following shall constitute
direct damages hereunder: (w) amounts payable by Tenant pursuant to Section 16.7
resulting from the breach by Tenant of any Additional Fee Mortgagee
Requirements, (x) amounts payable by Tenant pursuant to Section 21.1(i)(iii) in
respect of out of pocket costs and expenses (including reasonable legal fees)
incurred by a Landlord Indemnified Party (or, to the extent required to be
reimbursed by a Landlord Indemnified Party under a Fee Mortgage Document,
incurred by or on behalf of any other Person) to defend (but not to settle or
pay any judgment resulting from) any investigative, administrative or judicial
proceeding commenced or threatened as a result of a breach by Tenant of any
Additional Fee Mortgagee Requirement, (y) amounts payable by Tenant pursuant to
Section 21.1(i)(iii) in respect of any default interest or late fees actually
paid by a Landlord Indemnified Party to a Fee Mortgagee under a Fee Mortgage
Document as a result of a payment default by Tenant hereunder (provided that
Tenant shall be entitled to a credit against amounts payable under this clause
(y) to the extent of any amounts otherwise paid hereunder in respect of the
Overdue Rate or the late charge under Section 3.3 in connection with such
payment default) and (z) amounts payable by Tenant pursuant to
Section 21.1(i)(ix) (clauses (w) through (z), collectively, “Fee Mortgage
Damages”); provided that, notwithstanding the foregoing but subject to clause
(y) above, in no event shall Tenant be required to pay any amounts to repay (or
that are applied to reduce) the principal amount of any loan secured by a Fee
Mortgage or any interest or fees on any such loan, and (II) any damages of
Tenant under or relating to any Permitted

 

156



--------------------------------------------------------------------------------

Leasehold Mortgage and any related agreements or instruments shall be deemed to
be consequential damages hereunder. It is specifically agreed that no
constituent member, partner, owner, director, officer or employee of a Party
shall ever be personally liable for any judgment (in respect of obligations
under or in connection with this Lease) against, or for the payment of any
monetary obligation under or in respect of this Lease, such Party, to the other
Party (provided, this sentence shall not limit the obligations of Guarantor
expressly set forth in the MLSA).

41.4 Successors and Assigns. This Lease shall be binding upon Landlord and its
permitted successors and assigns and, subject to the provisions of Article XXII,
upon Tenant and its successors and assigns.

41.5 Governing Law. (a) THIS LEASE WAS NEGOTIATED IN THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY. ACCORDINGLY, IN ALL RESPECTS THIS
LEASE (AND ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OR CONFLICTS OF LAW) AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA, EXCEPT THAT ALL PROVISIONS
HEREOF RELATING TO THE CREATION OF THE LEASEHOLD ESTATE AND ALL REMEDIES SET
FORTH IN ARTICLE XVI RELATING TO RECOVERY OF POSSESSION OF THE LEASED PROPERTY
(SUCH AS AN ACTION FOR UNLAWFUL DETAINER, IN REM ACTION OR OTHER SIMILAR ACTION)
SHALL BE CONSTRUED AND ENFORCED ACCORDING TO, AND GOVERNED BY, THE LAWS OF THE
STATE OF NEVADA.

(b) EXCEPT FOR (x) DISPUTES SPECIFICALLY PROVIDED IN THIS LEASE TO BE REFERRED
TO AN EXPERT VALUATION PROCESS PURSUANT TO SECTION 34.1 OR ARBITRATION PURSUANT
TO SECTION 34.2 AND (y) PROCEEDINGS PERTAINING TO THE PROVISIONS HEREOF RELATING
TO THE CREATION OF THE LEASEHOLD ESTATE AND THE EXERCISE OF REMEDIES SET FORTH
IN ARTICLE XVI RELATING TO RECOVERY OF POSSESSION OF THE LEASED PROPERTY (SUCH
AS AN ACTION FOR UNLAWFUL DETAINER, IN REM ACTION OR OTHER SIMILAR ACTION), ALL
CLAIMS, DEMANDS, CONTROVERSIES, DISPUTES, ACTIONS OR CAUSES OF ACTION OF ANY
NATURE OR CHARACTER ARISING OUT OF OR IN CONNECTION WITH, OR RELATED TO, THIS
LEASE, WHETHER LEGAL OR EQUITABLE, KNOWN OR UNKNOWN, CONTINGENT OR OTHERWISE
SHALL BE RESOLVED IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK AND ANY APPELLATE COURTS THERETO, OR IF FEDERAL JURISDICTION IS
LACKING, THEN IN NEW YORK STATE SUPREME COURT, NEW YORK COUNTY (COMMERCIAL
DIVISION) AND ANY APPELLATE COURTS THERETO. THE PARTIES AGREE THAT SERVICE OF
PROCESS FOR PURPOSES OF ANY SUCH LITIGATION OR LEGAL PROCEEDING NEED NOT BE
PERSONALLY SERVED OR SERVED WITHIN THE STATE OF NEW YORK, BUT MAY BE SERVED WITH
THE SAME EFFECT AS IF THE PARTY IN QUESTION WERE SERVED WITHIN THE STATE OF NEW
YORK, BY GIVING NOTICE CONTAINING SUCH SERVICE TO THE INTENDED RECIPIENT (WITH
COPIES TO COUNSEL) IN THE MANNER PROVIDED IN ARTICLE XXXV. THIS PROVISION SHALL
SURVIVE AND BE BINDING UPON THE PARTIES AFTER THIS LEASE IS NO LONGER IN EFFECT.

 

157



--------------------------------------------------------------------------------

41.6 Waiver of Trial by Jury. EACH OF LANDLORD AND TENANT ACKNOWLEDGES THAT IT
HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO TRIAL
BY JURY UNDER THE CONSTITUTION OF THE UNITED STATES AND THE STATES OF NEVADA AND
NEW YORK. EACH OF LANDLORD AND TENANT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS
LEASE (OR ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) OR (ii) IN ANY
MANNER CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF LANDLORD AND
TENANT WITH RESPECT TO THIS LEASE (OR ANY AGREEMENT FORMED PURSUANT TO THE TERMS
HEREOF) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH; OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREINAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE; EACH OF LANDLORD AND TENANT HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY A COURT
TRIAL WITHOUT A JURY, AND THAT EITHER PARTY MAY FILE A COPY OF THIS SECTION WITH
ANY COURT AS CONCLUSIVE EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER
OF ITS RIGHT TO TRIAL BY JURY.

41.7 Entire Agreement. This Lease (including the Exhibits and Schedules hereto),
together with the other Lease/MLSA Related Agreements, collectively constitute
the entire and final agreement of the Parties with respect to the subject matter
hereof, and may not be changed or modified except by an agreement in writing
signed by the Parties. In addition to the foregoing, it is agreed to by the
Parties that no modification to this Lease shall be effective without the
written consent of (i) any applicable Fee Mortgagee, to the extent that such a
modification would adversely affect such Fee Mortgagee, and (ii) any applicable
Permitted Leasehold Mortgagee, to the extent that such a modification would
adversely affect such Permitted Leasehold Mortgagee. Landlord and Tenant hereby
agree that all prior or contemporaneous oral understandings, agreements or
negotiations relative to the leasing of the Leased Property (other than the
other Lease/MLSA Related Agreements) are merged into and revoked by this Lease
(together with the related agreements referenced above).

41.8 Headings. All captions, titles and headings to sections, subsections,
paragraphs, exhibits or other divisions of this Lease, and the table of
contents, are only for the convenience of the Parties and shall not be construed
to have any effect or meaning with respect to the other contents of such
sections, subsections, paragraphs, exhibits or other divisions, such other
content being controlling as to the agreement among the Parties.

41.9 Counterparts. This Lease may be executed in any number of counterparts,
each of which shall be a valid and binding original, but all of which together
shall constitute one and the same instrument. This Lease may be effectuated by
the exchange of electronic copies of signatures (e.g., .pdf), with electronic
copies of this executed Lease having the same force and effect as original
counterpart signatures hereto for all purposes.

 

158



--------------------------------------------------------------------------------

41.10 Interpretation. Both Landlord and Tenant have been represented by counsel
and this Lease and every provision hereof has been freely and fairly negotiated.
Consequently, all provisions of this Lease shall be interpreted according to
their fair meaning and shall not be strictly construed against any party.

41.11 Deemed Consent. Each request for consent or approval under Sections 9.1,
10.2, 10.3(e), 13.1(a), 13.5, 14.1, 22.1, 22.2 and 22.3 and Article XI of this
Lease shall be made in writing to either Tenant or Landlord, as applicable, and
shall include all information necessary for Tenant or Landlord, as applicable,
to make an informed decision, and shall include the following in capital, bold
and block letters: “FIRST NOTICE - THIS IS A REQUEST FOR CONSENT UNDER THAT
CERTAIN LEASE (CPLV). THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN FIFTEEN
(15) BUSINESS DAYS OF RECEIPT.” If the party to whom such a request is sent does
not approve or reject the proposed matter within fifteen (15) Business Days of
receipt of such notice and all necessary information, the requesting party may
request a consent again by delivery of a notice including the following in
capital, bold and block letters: “SECOND NOTICE - THIS IS A SECOND REQUEST FOR
CONSENT UNDER THAT CERTAIN LEASE (CPLV). THE FOLLOWING REQUEST REQUIRES A
RESPONSE WITHIN FIVE (5) BUSINESS DAYS OF RECEIPT.” If the party to whom such a
request is sent does not approve or reject the proposed matter within five
(5) Business Days of receipt of such notice and all necessary information, the
requesting party may request a consent again by delivery of a notice including
the following in capital, bold and block letters: “FINAL NOTICE - THIS IS A
THIRD REQUEST FOR CONSENT UNDER THAT CERTAIN LEASE (CPLV). THE FOLLOWING REQUEST
REQUIRES A RESPONSE WITHIN FIVE (5) BUSINESS DAYS OF RECEIPT. FAILURE TO RESPOND
WITHIN FIVE (5) BUSINESS DAYS HEREOF WILL BE DEEMED AN APPROVAL OF THE REQUEST.”
If the party to whom such a request is sent still does not approve or reject the
proposed matter within five (5) Business Days of receipt of such final notice,
such party shall be deemed to have approved the proposed matter. Notwithstanding
the foregoing, if the MLSA is in effect at the time any such notice is provided
to Tenant hereunder, Tenant shall not be deemed to have approved such proposed
matter if such notice was not also addressed and delivered to Manager and CEC in
accordance with the MLSA.

41.12 Further Assurances. The Parties agree to promptly sign all documents
reasonably requested to give effect to the provisions of this Lease. In
addition, Landlord agrees to, at Tenant’s sole cost and expense, reasonably
cooperate with all applicable Gaming Authorities and Liquor Authorities in
connection with the administration of their regulatory jurisdiction over Tenant,
Tenant’s direct and indirect parent(s) and their respective Subsidiaries, if
any, including the provision of such documents and other information as may be
requested by such Gaming Authorities or Liquor Authorities relating to Tenant,
Tenant’s direct and indirect parent(s) or any of their respective Subsidiaries,
if any, or to this Lease and which are within Landlord’s reasonable control to
obtain and provide.

 

159



--------------------------------------------------------------------------------

41.13 Gaming Regulations. Notwithstanding anything to the contrary in this
Lease, this Lease and any agreement formed pursuant to the terms hereof are
subject to all applicable Gaming Regulations and all applicable laws involving
the sale, distribution and possession of alcoholic beverages (the “Liquor
Laws”). Without limiting the foregoing, each of Tenant and Landlord acknowledges
that (i) it is subject to being called forward by any applicable Gaming
Authority or governmental authority enforcing the Liquor Laws (the “Liquor
Authority”) with jurisdiction over this Lease or the Facility, in each of their
discretion, for licensing or a finding of suitability or to file or provide
other information, and (ii) all rights, remedies and powers under this Lease and
any agreement formed pursuant to the terms hereof, including with respect to the
entry into and ownership and operation of a Gaming Facility, and the possession
or control of Gaming equipment, alcoholic beverages or a Gaming License or
liquor license, may be exercised only to the extent that the exercise thereof
does not violate any applicable provisions of the Gaming Regulations and Liquor
Laws and only to the extent that required approvals (including prior approvals)
are obtained from the requisite governmental authorities.

Notwithstanding anything to the contrary in this Lease or any agreement formed
pursuant to the terms hereof, (subject to Section 41.12) each of Tenant,
Landlord, and each of Tenant’s or Landlord’s successors and assigns agree to
cooperate with each Gaming Authority and each Liquor Authority in connection
with the administration of their regulatory jurisdiction over the Parties,
including, without limitation, the provision of such documents or other
information as may be requested by any such Gaming Authorities and/or Liquor
Authorities relating to Tenant, Landlord, Tenant’s or Landlord’s successors and
assigns or to this Lease or any agreement formed pursuant to the terms hereof.

If there shall occur a Licensing Event, then the Party with respect to which
such Licensing Event occurs shall notify the other Party, as promptly as
practicable after becoming aware of such Licensing Event (but in no event later
than twenty (20) days after becoming aware of such Licensing Event). In such
event, the Party with respect to which such Licensing Event has occurred, shall
and shall cause any applicable Affiliates to use commercially reasonable efforts
to resolve such Licensing Event within the time period required by the
applicable Gaming Authorities by submitting to investigation by the relevant
Gaming Authorities and cooperating with any reasonable requests made by such
Gaming Authorities (including filing requested forms and delivering information
to the Gaming Authorities). If the Party with respect to which such Licensing
Event has occurred cannot otherwise resolve the Licensing Event within the time
period required by the applicable Gaming Authorities and any aspect of such
Licensing Event is attributable to any Person(s) other than such Party, then
such Party shall disassociate with the applicable Persons to resolve the
Licensing Event. It shall be a material breach of this Lease by Landlord if a
Licensing Event with respect to Landlord shall occur and is not resolved in
accordance with this Section 41.13 within the later of (i) thirty (30) days or
(ii) such additional time period as may be permitted by the applicable Gaming
Authorities.

41.14 Certain Provisions of Nevada Law. Landlord shall, pursuant to
Section 108.2405(1)(b) of the Nevada Revised Statutes (“NRS”), record a written
notice of waiver of Landlord’s rights set forth in NRS 108.234 with the office
of the recorder of Clark County, Nevada, before the commencement of construction
of each work of improvement with respect to the Leased Property by Tenant or
caused by Tenant. Pursuant to NRS 108.2405(2), Landlord shall serve such notice
by certified mail, return receipt requested, upon the prime contractor of such
work of improvement and all other lien claimants who may give the owner a notice
of right to lien pursuant to NRS 108.245, within ten (10) days after Landlord’s
receipt of a notice of right to lien or ten (10) days after the date on which
the notice of waiver is recorded.

 

160



--------------------------------------------------------------------------------

41.15 Intentionally Omitted.

41.16 Intentionally Omitted.

41.17 Savings Clause. If for any reason this Lease is determined by a court of
competent jurisdiction to be invalid as to any space that would otherwise be a
part of the Leased Property and that is subject to a pre-existing lease as of
the Effective Date (between Tenant’s predecessor in interest prior to the
Effective Date, as landlord, and a third party as tenant), then Landlord shall
be deemed to be the landlord under such pre-existing lease, and the Parties
agree that Tenant shall be deemed to be the collection agent for Landlord for
purposes of collecting rent and other amounts payable by the tenant under such
pre-existing lease and shall remit the applicable collected amounts to Landlord.
In such event, the Rent payable hereunder shall be deemed to be reduced by any
amounts so collected by Tenant and remitted to Landlord with respect to any such
pre-existing lease.

41.18 Integration with Other Documents. Each of Tenant and Landlord acknowledge
and agree that certain operating efficiencies and value will be achieved as a
result of Tenant’s and Other Tenants’ lease of the Leased Property and the Other
Leased Property and the engagement by Tenant and Other Tenants of Manager under
the MLSA and “Manager” under and as defined in each Other MLSA and the
engagement of Manager and/or its Affiliates to operate and manage the Facility,
the Other Leased Property and the Other Managed Resorts (as defined in each of
the MLSA and the Other MLSA) that would not be possible to achieve if unrelated
managers were engaged to operate each of the Leased Property, the Other Leased
Property and the Other Managed Resorts. Each of Tenant and Landlord acknowledge
and agree that the Parties would not enter into this Lease (or the MLSA or the
Other MLSA) absent the understanding and agreement of the Parties that the
entire ownership, operation, management, lease and lease guaranty relationship
with respect to the Leased Property, including (without limitation) the lease of
the Leased Property pursuant to this Lease, the use of the Managed Facilities IP
(as defined in the MLSA) and the use of the Total Rewards Program, together with
the other related intellectual property arrangements contemplated under the MLSA
and the other covenants, obligations and agreements of the Parties hereunder and
under the MLSA, form part of a single integrated transaction. Accordingly, it is
the express intention and agreement of each of Tenant and Landlord that (i) each
of the provisions of the MLSA, including the management and lease guaranty
rights and obligations thereunder, form part of a single integrated agreement
and shall not be or deemed to be separate or severable agreements and (ii) the
Parties would not be entering into this Lease without entering into the MLSA
(and vice versa) (or into any of the other Lease/MLSA Related Agreements without
entering into all of the Lease/MLSA Related Agreements) and in the event of any
bankruptcy, insolvency or dissolution proceedings in respect of any Party, no
Party will reject, move to reject, or join or support any other Party in
attempting to reject any one of this Lease or the MLSA or any other Lease/MLSA
Related Agreement without rejecting the other agreement as if each of this Lease
and the MLSA and each other Lease/MLSA Related Agreement were one integrated
agreement and not separable.

 

161



--------------------------------------------------------------------------------

41.19 Manager. Each of Tenant and Landlord acknowledge and agree that Manager
may not be terminated as the manager of the Leased Property for any reason
except as permitted under the MLSA.

41.20 Non-Consented Lease Termination. Each of Tenant and Landlord acknowledge
and agree that in the event of a Non-Consented Lease Termination, Article XXI of
the MLSA shall apply and each of the parties shall comply with such Article XXI
of the MLSA.

41.21 Intentionally Omitted.

41.22 Confidential Information. Each Party hereby agrees to, and to cause its
Representatives to, maintain the confidentiality of all non-public financial,
operational or contractual information received pursuant to this Lease; provided
that nothing herein shall prevent any Party from disclosing any such non-public
information (a) in the case of Landlord, to PropCo 1, PropCo and Landlord REIT
and any Affiliate thereof, (b) in the case of Tenant, to CEOC, CEC and any
Affiliate thereof, (c) in any legal, judicial or administrative proceeding or
other compulsory process or otherwise as required by applicable Legal
Requirements (in which case the disclosing Party shall promptly notify the other
Parties, in advance, to the extent permitted by law), (d) upon the request or
demand of any regulatory authority having jurisdiction over a Party or its
affiliates (in which case the disclosing Party shall, other than with respect to
routine, periodic inspections by such regulatory authority, promptly notify the
other Parties, in advance, to the extent permitted by law), (e) to its
Representatives who are informed of the confidential nature of such information
and have agreed to keep such information confidential (and the disclosing Party
shall be responsible for such Representatives’ compliance therewith), or to
comply with the requirements of an Existing Fee Mortgage or the related Existing
Fee Mortgage Documents, in each case as in effect as of the date hereof (and
giving effect to any amendments to such Existing Fee Mortgage Documents that
(1) do not increase reporting obligations and do not affect confidentiality
requirements or (2) are consented to in writing by Tenant), (f) to the extent
any such information becomes publicly available other than by reason of
disclosure by the disclosing Party or any of its respective Representatives in
breach of this Section 41.22, (g) to the extent that such information is
received by such Party from a third party that is not, to such Party’s
knowledge, subject to confidentiality obligations owing to the other Parties or
any of their respective affiliates or related parties, (h) to the extent that
such information is independently developed by such Party or (i) as permitted
under the first sentence of Section 23.2(a). Each of the Parties acknowledges
that it and its Representatives may receive material non-public information with
respect to the other Party and its Affiliates and that each such Party is aware
(and will so advise its Representatives) that federal and state securities laws
and other applicable laws may impose restrictions on purchasing, selling,
engaging in transactions or otherwise trading in securities of the other Party
and its Affiliates with respect to which such Party or its Representatives has
received material non-public information so long as such information remains
material non-public information.

41.23 Time of Essence. TIME IS OF THE ESSENCE OF THIS LEASE AND EACH PROVISION
HEREOF IN WHICH TIME OF PERFORMANCE IS ESTABLISHED.

41.24 Consents, Approvals and Notices.

 

162



--------------------------------------------------------------------------------

(a) All consents and approvals that may be given under this Lease shall, as a
condition of their effectiveness, be in writing. The granting of any consent or
approval by Landlord or Tenant to the performance of any act by Tenant or
Landlord requiring the consent or approval of Landlord or Tenant under any of
the terms or provisions of this Lease shall relate only to the specified act or
acts thereby consented to or approved and, unless otherwise specified, shall not
be deemed a waiver of the necessity for such consent or approval for the same or
any similar act in the future, and/or the failure on the part of Landlord or
Tenant to object to any such action taken by Tenant or Landlord without the
consent or approval of the other Party, shall not be deemed a waiver of their
right to require such consent or approval for any further similar act; and
Tenant hereby expressly covenants and agrees that as to all matters requiring
Landlord’s consent or approval under any of the terms of this Lease, Tenant
shall secure such consent or approval for each and every happening of the event
requiring such consent or approval, and shall not claim any waiver on the part
of Landlord of the requirement to secure such consent or approval.

(b) Each Party acknowledges that in granting any consents, approvals or
authorizations under this Lease, and in providing any advice, assistance,
recommendation or direction under this Lease, neither such Party nor any
Affiliates thereof guarantee success or a satisfactory result from the subject
of such consent, approval, authorization, advice, assistance, recommendation or
direction. Accordingly, each Party agrees that neither such Party nor any of its
Affiliates shall have any liability whatsoever to any other Party or any third
person by reason of: (i) any consent, approval or authorization, or advice,
assistance, recommendation or direction, given or withheld; or (ii) any delay or
failure to provide any consent, approval or authorization, or advice,
assistance, recommendation or direction (except in the event of a breach of a
covenant herein not to unreasonably withhold or delay any consent or approval);
provided, however, each agrees to act in good faith when dealing with or
providing any advice, consent, assistance, recommendation or direction.

(c) Any notice, report or information required to be delivered by Tenant
hereunder may be delivered collectively with any other notices, reports or
information required to be delivered by Tenant hereunder as part of a single
report, notice or communication. Any such notice, report or information may be
delivered to Landlord by Tenant providing a representative of Landlord with
access to Tenant’s or its Affiliate’s electronic databases or other information
systems containing the applicable information and notice that information has
been posted on such database or system.

41.25 No Release of Tenant or Guarantor. Notwithstanding anything to the
contrary set forth in this Lease, neither Tenant nor Guarantor shall be released
from their respective obligations under the MLSA, except as and to the extent
expressly provided in the MLSA.

41.26 Suretyship Waivers. Each applicable entity comprising Tenant that is a
party hereto hereby irrevocably waives and agrees not to assert or take
advantage of any of the following defenses to any obligation under this Lease or
under any other document executed, or to be executed, by it in connection
herewith: (i) any defense that may arise by reason of the incapacity, lack of
authority, death or disability of any Person, or revocation or repudiation
hereof by any Person, or the failure of any entity comprising Landlord or Tenant
to file or enforce a claim or cause of action against any other Person or the
estate (either in administration,

 

163



--------------------------------------------------------------------------------

bankruptcy, or any other proceeding) of any other Person; (ii) diligence,
presentment, notice of acceptance, notice of dishonor, notice of presentment, or
demand for payment of or performance of the obligations under this Lease or
under any other document executed, or to be executed, in connection herewith and
all other suretyship defenses generally; (iii) any defense that may arise by
reason of any action required by any statute to be taken against any other
entity comprising Tenant; (iv) any defense that may arise by reason of the
dissolution or termination of the existence of any other entity comprising
Tenant; (v) any defense that may arise by reason of the voluntary or involuntary
liquidation, sale, or other disposition of all or substantially all of the
assets of any other entity comprising Tenant; (vi) any defense that may arise by
reason of the voluntary or involuntary receivership, insolvency, bankruptcy,
assignment for the benefit of creditors, reorganization, assignment,
composition, or readjustment of, or any similar proceeding affecting, any other
entity comprising Tenant, or any of the assets of any other entity comprising
Tenant; (vii) any right of subrogation, indemnity or reimbursement against any
other entity comprising Tenant at any time during which a Tenant Event of
Default has occurred and is continuing or until all obligations to Landlord have
been irrevocably paid and satisfied in full; (viii) any and all rights and
defenses arising out of an election of remedies by Landlord, even though that
election of remedies might impair or destroy any right, if any, of any other
entity comprising tenant of subrogation, indemnity or reimbursement; (ix) any
defense based upon Landlord’s failure to disclose to any entity comprising
Tenant any information concerning any other entity comprising Tenant’s financial
condition or any other circumstances bearing on Tenant’s ability to pay all sums
payable under or in respect of this Lease or any other document executed, or to
be executed, by it in connection herewith; and (x) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in any other respects more burdensome than that of
a principal. Additionally, to the extent permitted by Legal Requirements, each
entity comprising Tenant waives all rights, legal and equitable, it may now or
hereafter have to require marshaling of assets or to require foreclosure sales
of assets in a particular order, including any rights provided by NRS 100.040
and 100.050, as such sections may be amended or recodified from time to time.
Each successor and assign of each entity comprising Tenant agrees that it shall
be bound by the above waiver, as if it had given the waiver itself.

41.27 Amendments. This Lease may not be amended except by a written agreement
executed by all Parties hereto.

SIGNATURES ON FOLLOWING PAGES

 

164



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Lease (CPLV) has been executed by Landlord and Tenant
as of the date first written above.

 

LANDLORD:

CPLV PROPERTY OWNER LLC,

a Delaware limited liability company

By:

 

/s/ John Payne

Name: John Payne

Title:  President

[Signatures continue on following pages]

 

Signature Page to Lease (CPLV)



--------------------------------------------------------------------------------

TENANT: DESERT PALACE LLC, a Nevada limited liability company By:  

/s/ Randall Eisenberg

  Name: Randall Eisenberg   Title:   Chief Restructuring Officer

 

[Signatures continue on following pages]

 

Signature Page to Lease (CPLV)



--------------------------------------------------------------------------------

CAESARS ENTERTAINMENT OPERATING COMPANY, INC., a Delaware corporation By:  

/s/ Randall Eisenberg

  Name: Randall Eisenberg   Title:   Chief Restructuring Officer

 

[Signatures continue on following page]

 

Signature Page to Lease (CPLV)



--------------------------------------------------------------------------------

CEOC LLC, a Delaware limited liability company By:  

/s/ Eric Hession

  Name: Eric Hession   Title:   Treasurer

 

 

Signature Page to Lease (CPLV)



--------------------------------------------------------------------------------

EXHIBIT A

FACILITY

 

1. Caesar’s Palace Las Vegas (including leasehold interest Octavius Tower), Las
Vegas, Nevada.

 



--------------------------------------------------------------------------------

EXHIBIT B

LEGAL DESCRIPTION OF LAND

PARCEL 1:

All of Lot One (1) of Caesars Palace, a Commercial Subdivision, as shown by map
thereof on file in Book 46 of Plats, Page 22, in the Office of the County
Recorder, Clark County, Nevada.

EXCEPTING THEREFROM that portion as conveyed to Clark County by Deed recorded
December 30, 1988, in Book 881230 as Document No. 00924, of Official Records.

FURTHER EXCEPTING THEREFROM that portion of land as conveyed to the State of
Nevada by that certain Quitclaim Deed recorded September 29, 1994 in Book 940929
as Document No. 00684, of Official Records.

FURTHER EXCEPTING THEREFROM that portion of said land as conveyed to the State
of Nevada by that Deed recorded September 29, 1994, in Book 940929 as Document
No. 00685, of Official Records.

FURTHER EXCEPTING THEREFROM that portion of said land conveyed to the County of
Clark by that Deed recorded November 4, 1997, in Book 971104 as Document
No. 00712, of Official Records.

FURTHER EXCEPTING THEREFROM that portion of said land as conveyed to the County
of Clark by Deed recorded June 26, 2003 in Book 20030626 as Document No. 00076,
of Official Records.

FURTHER EXCEPTING THEREFROM that portion of said land as conveyed to the County
of Clark by Deed recorded November 12, 2003 in Book 20031112 as Document
No. 01302, of Official Records.

Together with that portion of Industrial Road as vacated by that certain Order
of Vacation recorded April 4, 1996, in Book 960404 as Document No. 00840, of
Official Records.

Together with that portion of Interstate 15 (I-15) and Flamingo Road as
described in Quitclaim Deed recorded May 20, 2005 in Book 20050520 as Document
No. 02250 and re-recorded May 31, 2005 in Book 20050531 as Document No. 05514 of
Official Records.

FURTHER EXCEPTING THEREFROM that portion of said land as conveyed to the Clark
County by Deed recorded February 13, 2009, in Book 20090213 as Document
No. 03437, of Official Records.

FURTHER EXCEPTING THEREFROM that portion of said land as conveyed by Deed
recorded May 20, 2011, in Book 20110520 as Document No. 02940, of Official
Records.

 



--------------------------------------------------------------------------------

TOGETHER WITH that portion as vacated by that certain Order of Vacation,
recorded September 11, 2014 as Document No. 20140911-0001948, of Official
Records.

PARCEL 2:

Non exclusive easements and other rights as established and granted by that
certain Second Amended and Restated Parking Agreement and Grant of Reciprocal
Easements and Declaration of Covenants dated as February 7, 2003 by and between
Caesars Palace Realty Corp., a Nevada corporation, Desert Palace, Inc., a Nevada
corporation and Forum Developers Limited Partnership, a Nevada limited
partnership recorded November 18, 2003 as Document No. 1516 in Book 20031118 and
by that Assignment and Assumption of by Second Amended and Restated Parking
Agreement and Grant of Reciprocal Easements and Declaration of Covenants dated
November 14, 2003, recorded November 18, 2003 as Document No. 1518 in Book
20031118, and amended by that First Amendment to Second Amended and Restated
Parking Agreement and Grant of Reciprocal Easements and Declaration of
Covenants, recorded May 3, 2016, in Book 20160503 as Document No. 0002965 in the
Official Records, Clark County, Nevada, and amended by that Second Amendment to
Second Amended and Restated Parking Agreement and Grant of Reciprocal Easements
and Declaration of Covenants, recorded         , in Book          as Document
No.         , in the Official Records, Clark County, Nevada.

PARCEL 3:

Non-exclusive easements as set forth and created by that certain Declaration of
Covenants, Restrictions and Easements, recorded May 20, 2011, in Book 20110520
as Document No. 002942, for ingress and egress over, under and across the land
described therein. Subject to the terms, provisions and conditions set forth in
said instrument.

APN: 162-17-710-002, 004, 005, 162-17-810-002, 003, 004, 162-17-810-009

OCTAVIUS TOWER

PARCEL 1:

BEING A PORTION OF LOT 1 AS SHOWN ON A MAP RECORDED IN BOOK 46, PAGE 22 OF
PLATS, CLARK COUNTY, NEVADA OFFICIAL RECORDS, LYING WITHIN PORTIONS OF THE
SOUTHEAST QUARTER (SE 1/4) OF SECTION 17 AND NORTHEAST QUARTER (NE 1/4) OF
SECTION 20, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M, FURTHER DESCRIBED AS
FOLLOWS:

COMMENCING AT THE SOUTHERN MOST PROPERTY CORNER OF SAID LOT 1, SAID CORNER BEING
A POINT ON THE NORTHERLY RIGHT-OF-WAY OF FLAMINGO ROAD, FROM WHICH POINT THE
SOUTHWEST CORNER OF SOUTHEAST QUARTER (SE 1/4) OF SAID SECTION 17 BEARS NORTH
82°11’42” WEST, 1466.24 FEET; THENCE ALONG THE BOUNDARY OF SAID LOT 1 AND SAID
RIGHT-OF-WAY, NORTH 01°31’56” EAST, 48.00 FEET; THENCE NORTH 88°28’04” WEST,
92.55 FEET; THENCE DEPARTING SAID BOUNDARY AND RIGHT-OF-WAY, NORTH 01°31’56”
EAST, 64.36 FEET TO THE POINT OF BEGINNING;

 



--------------------------------------------------------------------------------

THENCE NORTH 88°25’15” WEST, 81.28 FEET; THENCE SOUTH 01°34’45” WEST, 9.75 FEET;
THENCE NORTH 88°25’15” WEST, 20.92 FEET; THENCE NORTH 01°34’45” EAST, 9.75 FEET;
THENCE NORTH 88°25’15” WEST, 44.74 FEET; THENCE SOUTH 01°34’45” WEST, 21.67
FEET; THENCE NORTH 88°25’15” WEST, 65.60 FEET; THENCE NORTH 01°34’45” EAST,
21.67 FEET; THENCE NORTH 88°25’15” WEST, 44.73 FEET; THENCE SOUTH 01°34’45”
WEST, 9.75 FEET; THENCE NORTH 88°25’15” WEST, 20.93 FEET; THENCE NORTH 01°34’45”
EAST, 9.75 FEET; THENCE NORTH 88°25’15” WEST, 82.67 FEET; THENCE NORTH 01°34’45”
EAST, 124.63 FEET; THENCE SOUTH 88°25’15” EAST, 55.51 FEET; THENCE SOUTH
01°34’45” WEST, 26.49 FEET; THENCE SOUTH 88°25’15” EAST, 11.92 FEET; THENCE
NORTH 01°34’45” EAST, 10.41 FEET; THENCE SOUTH 88°25’15” EAST, 19.42 FEET;
THENCE SOUTH 01°34’45” WEST, 10.41 FEET; THENCE SOUTH 88°25’15” EAST, 11.92
FEET; THENCE NORTH 01°34’45” EAST, 26.49 FEET; THENCE SOUTH 88°25’15” EAST,
52.75 FEET; THENCE SOUTH 01°34’45” WEST, 28.32 FEET; THENCE SOUTH 88°25’15”
EAST, 12.83 FEET; THENCE NORTH 01°34’45” EAST, 31.99 FEET; THENCE SOUTH
88°25’15” EAST, 53.58 FEET; THENCE SOUTH 01°34’45” WEST, 31.99 FEET; THENCE
SOUTH 88°25’15” EAST, 8.83 FEET; THENCE NORTH 01°34’45” EAST, 25.82 FEET; THENCE
SOUTH 88°25’15” EAST, 37.04 FEET; THENCE SOUTH 01°34’45” WEST, 23.99 FEET;
THENCE SOUTH 88°25’15” EAST, 12.29 FEET; THENCE NORTH 01°34’45” EAST, 2.92 FEET;
THENCE SOUTH 88°25’15” EAST, 3.42 FEET; THENCE SOUTH 01°34’45” WEST, 4.79 FEET;
THENCE SOUTH 88°25’15” EAST, 13.82 FEET; THENCE NORTH 01°34’45” EAST, 4.46 FEET;
THENCE SOUTH 88°25’15” EAST, 30.09 FEET; THENCE NORTH 01°34’45” EAST, 2.32 FEET;

THENCE SOUTH 88°25’15” EAST, 34.71 FEET; THENCE SOUTH 01°34’45” WEST, 94.32
FEET; THENCE SOUTH 88°25’15” EAST, 0.67 FEET; THENCE SOUTH 01°34’45” WEST, 2.26
FEET; THENCE SOUTH 88°25’15” EAST, 2.08 FEET; THENCE SOUTH 01°34’45” WEST, 6.46
FEET TO THE POINT OF BEGINNING.

ALSO KNOWN AS THE PROPERTY DESCRIBED IN THAT CERTAIN RECORD OF SURVEY MAP, AS
SHOWN BY MAP THEREOF ON FILE IN FILE 184 OF SURVEYS, PAGE 17, AS RECORDED IN THE
OFFICE OF THE COUNTY RECORDER, CLARK COUNTY, NEVADA.

PARCEL 2:

NON EXCLUSIVE EASEMENTS AND OTHER RIGHTS AS ESTABLISHED AND GRANTED BY THAT
CERTAIN SECOND AMENDED AND RESTATED PARKING AGREEMENT AND GRANT OF RECIPROCAL
EASEMENTS AND DECLARATION OF COVENANTS DATED AS FEBRUARY 7, 2003 BY AND BETWEEN
CAESARS PALACE REALTY CORP., A NEVADA CORPORATION, DESERT PALACE, INC., A NEVADA
CORPORATION AND FORUM DEVELOPERS LIMITED PARTNERSHIP, A NEVADA LIMITED
PARTNERSHIP RECORDED NOVEMBER 18, 2003 AS DOCUMENT NO. 1516 IN BOOK 20031118 AND
BY THAT ASSIGNMENT AND ASSUMPTION OF BY SECOND AMENDED AND RESTATED PARKING
AGREEMENT AND GRANT OF RECIPROCAL EASEMENTS AND DECLARATION OF COVENANTS DATED
NOVEMBER 14, 2003, RECORDED NOVEMBER 18, 2003 AS DOCUMENT NO. 1518 IN BOOK
20031118, AND AMENDED BY THAT FIRST AMENDMENT TO SECOND AMENDED AND RESTATED

 



--------------------------------------------------------------------------------

PARKING AGREEMENT AND GRANT OF RECIPROCAL EASEMENTS AND DECLARATION OF
COVENANTS, RECORDED MAY 3, 2016, IN BOOK 20160503 AS DOCUMENT NO. 0002965, IN
THE OFFICIAL RECORDS, CLARK COUNTY, NEVADA, AND AMENDED BY THAT SECOND AMENDMENT
TO SECOND AMENDED AND RESTATED PARKING AGREEMENT AND GRANT OF RECIPROCAL
EASEMENTS AND DECLARATION OF COVENANTS, RECORDED         , IN BOOK          AS
DOCUMENT NO.         , IN THE OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

PARCEL 3:

NON-EXCLUSIVE EASEMENTS AS SET FORTH IN THAT CERTAIN “DECLARATION OF COVENANTS,
RESTRICTIONS AND EASEMENTS”, RECORDED MAY 20, 2011, IN BOOK 20110520 AS DOCUMENT
NO. 0002942, OF OFFICIAL RECORDS.

APN: 162-17-810-010

 



--------------------------------------------------------------------------------

EXHIBIT C

CAPITAL EXPENDITURES REPORT

[SEE ATTACHED]

 



--------------------------------------------------------------------------------

 

DRAFT

     

 

Proposed Form of
Monthly CapEx
Reporting                                                                      
                                            Monthly CapEx
Spending and Annual
and Triennial
Covenant Tracking   FYE
Dec-18     FYE
Dec-19     FYE
Dec-20     First
Triennial     Oct-17     Nov-17     Dec-17     Jan-18     Feb-18     Mar-18    
Apr-18     May-18     Jun-18     Jul-18     Aug-18     Sep-18     Oct-18    
Nov-18     Dec-18  

CLV - Caesars Palace LV (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

TAH - Lake Tahoe (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

REN - Harrah’s Reno (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

BAC - Bally’s Atlantic City (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

CAC - Caesars Atlantic City (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

JOL - Harrah’s Joliet (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

UHA - Horseshoe Hammond (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

UEL - Horseshoe Southern Indiana (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

MET - Harrah’s Metropolis (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

NKC - Harrah’s North Kansas City (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

COU - Harrah’s Council Bluffs (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

HBR - Horseshoe Council Bluffs (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

GBI - Harrah’s Gulf Coast (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

UTU - Horseshoe Tunica (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

STU - Tunica Roadhouse (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

LAD - Harrah’s Louisiana Downs (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

UBC - Horseshoe Bossier City (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Subtotal Leased Properties (Including Gaming Equipment)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

CCR - Harrah’s Philadelphia

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

LCI - London Clubs International

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Subtotal Non-Leased Properties CapEx

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

Excess Over Maximum

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Subtotal Non-Leased Properties Applied to Covenant ($10MM A / $30MM T Towards
Cap)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

Subtotal Property CapEx

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

Services Co. CapEx ($25MM A / $75MM T Towards Cap)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

Memo: Amount Allocated to CLV, if Any

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

Memo: Amount Allocated to Non-CLV, if Any

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

Other Corporate / Shared Services CapEx

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

Memo: Amount Allocated to CLV, if Any

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

Memo: Amount Allocated to Non-CLV, if Any

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

Less: 50% of Any Property Spending Constituting MCI (Enter as Negative Value)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

Memo: CLV Amount, if Any (Enter as Negative Value)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —    

Memo: Non-CLV Amount, if Any (Enter as Negative Value)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Amount Towards Annual / Triennial Covenant A (Min $100MM / $495MM + Stub Period
Adj.)

    —         —         —         —         —         —         —         —    
    —         —         —         —         —         —         —         —    
    —         —         —      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Less: Services Co. CapEx (Links to Above)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Memo: Amount Allocated to CLV, if Any (Enter as Negative Value)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Memo: Amount Allocated to Non-CLV, if Any (Enter as Negative Value)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Less: Other Corporate / Shared Services CapEx (Links to Above)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Memo: Amount Allocated to CLV, if Any (Links to Above)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Memo: Amount Allocated to Non-CLV, if Any (Links to Above)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Less: Non-Leased Properties Applied to Triennial Covenant A

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Less: Other CapEx Attributable to Non-US or Unrestricted Subs (Enter as Negative
Value)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Memo: CLV Amount, if Any (Enter as Negative Value)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Memo: Non-CLV Amount, if Any (Enter as Negative Value)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Less: Gaming Equipment CapEx (Enter as Negative Value)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Memo: CLV Amount, if Any (Enter as Negative Value)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Memo: Non-CLV Amount, if Any (Enter as Negative Value)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—            

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total CapEx Spending Towards Triennial Covenant B (Min $350MM + Stub Period
Adj.)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—            

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Triennial Covenant B Amount Attributable to CLV (Min $84MM + Stub Period Adj.)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Triennial Covenant B Amount Attributable to Non-CLV (Min $255MM + Stub Period
Adj.)

          —         —         —         —         —         —         —        
—         —         —         —         —         —         —         —        
—    

Page 1 of 3



--------------------------------------------------------------------------------

DRAFT      

 

Proposed Form of Monthly CapEx
Reporting   FYE     FYE     FYE                                                
                              B&I PORTION OF CAPEX ONLY   Dec-18     Dec-19    
Dec-20         Jan-18     Feb-18     Mar-18     Apr-18     May-18     Jun-18    
Jul-18     Aug-18     Sep-18     Oct-18     Nov-18     Dec-18  

CLV - Caesars Palace LV - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —      

 

 

   

 

 

   

 

 

     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Subtotal CLV Lease - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

TAH - Lake Tahoe - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

REN - Harrah’s Reno - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

BAC - Bally’s Atlantic City - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

CAC - Caesars Atlantic City - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

JOL - Harrah’s Joliet - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

UHA - Horseshoe Hammond - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

UEL - Horseshoe Southern Indiana - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

MET - Harrah’s Metropolis - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

NKC - Harrah’s North Kansas City - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

COU - Harrah’s Council Bluffs - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

HBR - Horseshoe Council Bluffs - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

GBI - Harrah’s Gulf Coast - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

UTU - Horseshoe Tunica - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

STU - Tunica Roadhouse - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

LAD - Harrah’s Louisiana Downs - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

UBC - Horseshoe Bossier City - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —      

 

 

   

 

 

   

 

 

     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Subtotal Non-CLV Lease - B&I CapEx Only

    —         —         —           —         —         —         —         —  
      —         —         —         —         —         —         —    

 

* For each lease, annual B&I capex must be equal to or greater than 1% of prior
year net revenues.

Page 2 of 3



--------------------------------------------------------------------------------

DRAFT      

 

Proposed Form
of Monthly
CapEx
Reporting                                                                      
                                                Net Revenue
Only   QE
Dec-17     FYE
Dec-18     FYE
Dec-19     FYE
Dec-20         Oct-17     Nov-17     Dec-17     Jan-18     Feb-18     Mar-18    
Apr-18     May-18     Jun-18     Jul-18     Aug-18     Sep-18     Oct-18    
Nov-18     Dec-18  

CLV - Caesars Palace LV - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —      

 

 

   

 

 

   

 

 

   

 

 

     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Subtotal CLV Lease - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

TAH - Lake Tahoe - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

REN - Harrah’s Reno - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

BAC - Bally’s Atlantic City - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

CAC - Caesars Atlantic City - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

JOL - Harrah’s Joliet - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

UHA - Horseshoe Hammond - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

UEL - Horseshoe Southern Indiana - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

MET - Harrah’s Metropolis - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

NKC - Harrah’s North Kansas City - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

COU - Harrah’s Council Bluffs - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

HBR - Horseshoe Council Bluffs - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

GBI - Harrah’s Gulf Coast - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

UTU - Horseshoe Tunica - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

STU - Tunica Roadhouse - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

LAD - Harrah’s Louisiana Downs - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

UBC - Horseshoe Bossier City - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —      

 

 

   

 

 

   

 

 

   

 

 

     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Subtotal Non-CLV Lease - Net Revenue Only

    —         —         —         —           —         —         —         —  
      —         —         —         —         —         —         —         —  
      —         —         —    

 

* For each lease, annual B&I capex must be equal to or greater than 1% of prior
year net revenues.    

Page 3 of 3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SCHEDULE CONTAINING ANY ADDITIONS TO OR RETIREMENTS OF

ANY FIXED ASSETS CONSTITUTING LEASED PROPERTY

DISPOSAL REPORT

 

Company

Code

  

System

Number

  

Ext

  

Asset
ID

  

Asset Description

  

Class

  

In Svc

Date

  

Disposal

Date

  

DM

  

Acquired

Value

  

Current

Accum

  

Net

Proceeds

  

Gain/Loss

Adjustment

  

Realized

Gain/Loss

  

GL

ADDITIONS REPORT

 

Project/Job
Number

  

System

Number

  

GL Asset
Account

  

Asset ID

  

Accounting
Location

  

Asset Description

  

PIS Date

  

Enter Date

  

Est Life

  

Acq Value

  

Current
Accum

NOTES

 



--------------------------------------------------------------------------------

EXHIBIT E

GROUND LEASED PROPERTY

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF LAS VEGAS, IN THE
COUNTY OF CLARK, STATE OF NEVADA, AND IS DESCRIBED AS FOLLOWS:

PARCEL 1:

BEING A PORTION OF LOT 1 AS SHOWN ON A MAP RECORDED IN BOOK 46, PAGE 22 OF
PLATS, CLARK COUNTY, NEVADA OFFICIAL RECORDS, LYING WITHIN PORTIONS OF THE
SOUTHEAST QUARTER (SE 1/4) OF SECTION 17 AND NORTHEAST QUARTER (NE 1/4) OF
SECTION 20, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M, FURTHER DESCRIBED AS
FOLLOWS:

COMMENCING AT THE SOUTHERN MOST PROPERTY CORNER OF SAID LOT 1, SAID CORNER BEING
A POINT ON THE NORTHERLY RIGHT-OF-WAY OF FLAMINGO ROAD, FROM WHICH POINT THE
SOUTHWEST CORNER OF SOUTHEAST QUARTER (SE 1/4) OF SAID SECTION 17 BEARS NORTH
82°11’42” WEST, 1466.24 FEET; THENCE ALONG THE BOUNDARY OF SAID LOT 1 AND SAID
RIGHT-OF-WAY, NORTH 01°31’56” EAST, 48.00 FEET; THENCE NORTH 88°28’04” WEST,
92.55 FEET; THENCE DEPARTING SAID BOUNDARY AND RIGHT-OF-WAY, NORTH 01°31’56”
EAST, 64.36 FEET TO THE POINT OF BEGINNING;

THENCE NORTH 88°25’15” WEST, 81.28 FEET; THENCE SOUTH 01°34’45” WEST, 9.75 FEET;
THENCE NORTH 88°25’15” WEST, 20.92 FEET; THENCE NORTH 01°34’45” EAST, 9.75 FEET;
THENCE NORTH 88°25’15” WEST, 44.74 FEET; THENCE SOUTH 01°34’45” WEST, 21.67
FEET; THENCE NORTH 88°25’15” WEST, 65.60 FEET; THENCE NORTH 01°34’45” EAST,
21.67 FEET; THENCE NORTH 88°25’15” WEST, 44.73 FEET; THENCE SOUTH 01°34’45”
WEST, 9.75 FEET; THENCE NORTH 88°25’15” WEST, 20.93 FEET; THENCE NORTH 01°34’45”
EAST, 9.75 FEET; THENCE NORTH 88°25’15” WEST, 82.67 FEET; THENCE NORTH 01°34’45”
EAST, 124.63 FEET; THENCE SOUTH 88°25’15” EAST, 55.51 FEET; THENCE SOUTH
01°34’45” WEST, 26.49 FEET; THENCE SOUTH 88°25’15” EAST, 11.92 FEET; THENCE
NORTH 01°34’45” EAST, 10.41 FEET; THENCE SOUTH 88°25’15” EAST, 19.42 FEET;
THENCE SOUTH 01°34’45” WEST, 10.41 FEET; THENCE SOUTH 88°25’15” EAST, 11.92
FEET; THENCE NORTH 01°34’45” EAST, 26.49 FEET; THENCE SOUTH 88°25’15” EAST,
52.75 FEET; THENCE SOUTH 01°34’45” WEST, 28.32 FEET; THENCE SOUTH 88°25’15”
EAST, 12.83 FEET; THENCE NORTH 01°34’45” EAST, 31.99 FEET; THENCE SOUTH
88°25’15” EAST, 53.58 FEET; THENCE SOUTH 01°34’45” WEST, 31.99 FEET; THENCE
SOUTH 88°25’15” EAST, 8.83 FEET; THENCE NORTH 01°34’45” EAST, 25.82 FEET; THENCE
SOUTH 88°25’15” EAST, 37.04 FEET; THENCE SOUTH 01°34’45” WEST, 23.99 FEET;
THENCE SOUTH 88°25’15” EAST, 12.29 FEET; THENCE NORTH 01°34’45” EAST, 2.92 FEET;
THENCE SOUTH 88°25’15” EAST, 3.42 FEET; THENCE SOUTH 01°34’45” WEST, 4.79 FEET;
THENCE SOUTH 88°25’15” EAST, 13.82 FEET; THENCE NORTH 01°34’45” EAST, 4.46 FEET;
THENCE SOUTH 88°25’15” EAST, 30.09 FEET; THENCE NORTH 01°34’45” EAST, 2.32 FEET;

 



--------------------------------------------------------------------------------

THENCE SOUTH 88°25’15” EAST, 34.71 FEET; THENCE SOUTH 01°34’45” WEST, 94.32
FEET; THENCE SOUTH 88°25’15” EAST, 0.67 FEET; THENCE SOUTH 01°34’45” WEST, 2.26
FEET; THENCE SOUTH 88°25’15” EAST, 2.08 FEET; THENCE SOUTH 01°34’45” WEST, 6.46
FEET TO THE POINT OF BEGINNING.

ALSO KNOWN AS THE PROPERTY DESCRIBED IN THAT CERTAIN RECORD OF SURVEY MAP, AS
SHOWN BY MAP THEREOF ON FILE IN FILE 184 OF SURVEYS, PAGE 17, AS RECORDED IN THE
OFFICE OF THE COUNTY RECORDER, CLARK COUNTY, NEVADA.

PARCEL 2:

NON-EXCLUSIVE EASEMENTS FOR INGRESS AND EGRESS AND PARKING AS ESTABLISHED AND
GRANTED BY THAT CERTAIN PARKING AGREEMENT AND GRANT OF RECIPROCAL EASEMENTS AND
DECLARATION OF COVENANTS DATED JUNE 1, 1990 AND RECORDED AS DOCUMENT NO. 00862
IN BOOK 900706 IN THE OFFICIAL RECORDS, CLARK COUNTY, NEVADA, AS AMENDED BY
FIRST AMENDMENT TO PARKING AGREEMENT AND GRANT OF RECIPROCAL EASEMENTS AND
DECLARATION OF COVENANTS DATED APRIL 11, 1994 AND RECORDED MAY 17, 1994 AS
DOCUMENT NO. 01253 IN BOOK 940517 IN THE OFFICIAL RECORDS, CLARK COUNTY, NEVADA,
AS AMENDED BY FIRST AMENDED AND RESTATED PARKING AGREEMENT AND GRANT OF
RECIPROCAL EASEMENTS AND DECLARATION OF COVENANTS DATED AS OF MARCH 31, 1996 BY
AND BETWEEN CAESARS PALACE REALTY CORP., A NEVADA CORPORATION, DESERT PALACE,
INC., A NEVADA CORPORATION, AND FORUM DEVELOPERS LIMITED PARTNERSHIP, A NEVADA
LIMITED PARTNERSHIP, RECORDED APRIL 26, 1996 AS DOCUMENT NO. 02634 IN BOOK
960426 IN THE OFFICIAL RECORDS, CLARK COUNTY, NEVADA, AS AMENDED BY SECOND
AMENDED AND RESTATED PARKING AGREEMENT AND GRANT OF RECIPROCAL EASEMENTS AND
DECLARATION OF COVENANTS DATED AS FEBRUARY 7, 2003 BY AND BETWEEN CAESARS PALACE
REALTY CORP., A NEVADA CORPORATION, DESERT PALACE, INC., A NEVADA CORPORATION
AND FORUM DEVELOPERS LIMITED PARTNERSHIP, A NEVADA LIMITED PARTNERSHIP RECORDED
NOVEMBER 18, 2003 AS DOCUMENT NO. 1516 IN BOOK 20031118 IN THE OFFICIAL RECORDS,
CLARK COUNTY, NEVADA.

PARCEL 3:

NON-EXCLUSIVE EASEMENTS AS SET FORTH IN THAT CERTAIN “DECLARATION OF COVENANTS,
RESTRICTIONS AND EASEMENTS”, RECORDED MAY 20, 2011, IN BOOK 20110520 AS DOCUMENT
NO. 0002942, OF OFFICIAL RECORDS.

 



--------------------------------------------------------------------------------

EXHIBIT F

INTENTIONALLY OMITTED

 



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF REIT COMPLIANCE CERTIFICATE

REIT COMPLIANCE CERTIFICATE

Date:                     , 20        

This REIT Compliance Certificate (this “Certificate”) is given by Tenant (as
defined in that certain Lease (CPLV) (the “Lease”) dated as of
[                    , 2017], by and among CPLV Property Owner LLC, a Delaware
limited liability company (together with its successors and assigns,
“Landlord”), and Desert Palace LLC, a Nevada limited liability company, Caesars
Entertainment Operating Company, Inc., a Delaware corporation, and CEOC, LLC, a
Delaware limited liability company (as successor by merger to Caesars
Entertainment Operating Company, Inc.) (collectively, and together with their
respective successors and permitted assigns, “Tenant”), pursuant to Article XL
of the Lease. Capitalized terms used herein without definition shall have the
meanings set forth in the Lease.

By executing this Certificate, Tenant hereby certifies to Landlord that Tenant
has reviewed its transactions during the Fiscal Quarter ending
[                    ] and for such Fiscal Quarter Tenant is in compliance with
the provisions of Article XL of the Lease. Without limiting the generality of
the foregoing, Tenant hereby certifies that for such Fiscal Quarter, Tenant has
not, without Landlord’s advance written consent:

 

  (i) sublet, assigned or entered into a management arrangement for the Leased
Property on any basis such that the rental or other amounts to be paid by the
subtenant, assignee or manager thereunder would be based, in whole or in part,
on either (x) the income or profits derived by the business activities of the
subtenant, assignee or manager or (y) any other formula such that any portion of
any amount received by Landlord could reasonably be expected to cause any
portion of the amounts to fail to qualify as “rents from real property” within
the meaning of Section 856(d) of the Code, or any similar or successor provision
thereto;

 

  (ii) furnished or rendered any services to the subtenant, assignee or manager
or managed or operated the Leased Property so subleased, assigned or managed;

 

  (iii) sublet or assigned to, or entered into a management arrangement for the
Leased Property with any Person (other than a “taxable REIT subsidiary” (within
the meaning of Section 856(l) of the Code, or any similar or successor provision
thereto) of Landlord REIT) in which Tenant, Landlord or PropCo owns an interest,
directly or indirectly (by applying constructive ownership rules set forth in
Section 856(d)(5) of the Code, or any similar or successor provision thereto);
or

 

  (iv) sublet, assigned or entered into a management arrangement for the Leased
Property in any other manner which could reasonably be expected to cause any
portion of the amounts received by Landlord pursuant to the Lease or any
Sublease to fail to qualify as “rents from real property” within the meaning of
Section 856(d) of the Code, or any similar or successor provision thereto, or
which could reasonably be expected to cause any other income of Landlord to fail
to qualify as income described in Section 856(c)(2) of the Code, or any similar
or successor provision thereto.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Certificate has been executed by Tenant on
                 day of                         , 20        .

 

[                    ]

Name:                                                              

Title:                                                               

 



--------------------------------------------------------------------------------

EXHIBIT H

PROPERTY-SPECIFIC IP

[SEE ATTACHED]

 



--------------------------------------------------------------------------------

Mark

 

Jurisdiction

  Brand   Specific/
Enterprise   Property   App. No.     App. Date     Reg. No.     Reg. Date    
Status Beijing Noodle No. 9   United States of America   Caesars   Specific  
CPLV     77/269189       8/31/2007       3738566       1/19/2010     Registered
Seahorse   United States of America   Caesars   Specific   CPLV     78/368060  
    2/13/2004       2961555       6/7/2005     Registered Color - A Salon  
Nevada   Caesars   Specific   CPLV     E0331812009-0       6/11/2009      
E0331812009-0       6/11/2009     Registered Alto Bar (Design)   United States
of America   Caesars   Specific   CPLV     87/205632       10/17/2016        
Pending Alto   Nevada   Caesars   Specific   CPLV     20170323096-53      
7/28/2017       20170323096-53       7/28/2017     Registered Apostrophe  
United States of America   Caesars   Specific   CPLV     85/918927      
4/30/2013       4557182       6/24/2014     Registered Laurel Collection (Block)
  United States of America   Caesars   Specific   CPLV     85/492653      
12/12/2011       4,231,389       10/23/2012     Registered Resplendence Starts
Here   United States of America   Caesars   Specific   CPLV     85/959040      
6/13/2013       4614679       9/30/2014     Registered Roman Plaza   United
States of America   Caesars   Specific   CPLV     78/472414       8/24/2004    
  3106029       6/20/2006     Registered Stripside Cafe & Bar   United States of
America   Caesars   Specific   CPLV     87/207585       10/18/2016       5273062
      8/22/2017     Registered Tiger Wok & Ramen   United States of America  
Caesars   Specific   CPLV     86/401608       9/22/2014       4759136      
6/23/2015     Registered Vista Cocktail Lounge (Logo)   United States of America
  Caesars   Specific   CPLV     86/562485       3/12/2015       4976084      
6/14/2016     Registered

 

Domain Name

  

Brand

   Reg. Date    Registry Expiry Date vistaloungelasvegas.com    Caesars - CPLV
   2015-03-13    2019-03-13 vistaloungevegas.com    Caesars - CPLV    2015-03-13
   2019-03-13 venuspoolclub.com    Caesars - CPLV    2008-04-01    2020-04-01



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF PACE REPORT

[SEE ATTACHED]

 



--------------------------------------------------------------------------------

LOGO [g470550img-exi.jpg]       Confidential - Subject to Protective Order   

Form of Meeting Sales Pace Report

   Property:        Caesars Palace Las Vegas

Purpose: Contracted convention room nights for specified dates compared to same
time in previous years.

 

    JAN     FEB     MAR     APR     MAY     JUN     JUL     AUG     SEP     OCT
    NOV     DEC     TOTAL  

CURRENT
YEAR
PACE

  Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Rate     Rm
Rev     Bqt/Rm
Nt     Bqt
Min     Rev/Rm
Nt     Total
Rev  

04/01/2010 for 2010

                                                             

04/01/2011 for 2011

                                                             

04/01/2012 for 2012

                                                             

04/01/2013 for 2013

                                                             

04/01/2014 for 2014

                                                             

04/01/2015 for 2015

                                                             

04/01/2016 for 2016

                                                             

04/01/2017 for 2017

                                                               

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

2016 - 2015 % Variance

                                                                  JAN     FEB  
  MAR     APR     MAY     JUN     JUL     AUG     SEP     OCT     NOV     DEC  
  TOTAL  

1 YEAR
PACE

  Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Rate     Rm
Rev     Bqt/Rm
Nt     Bqt
Min     Rev/Rm
Nt     Total
Rev  

04/01/2010 for 2011

                                                             

04/01/2011 for 2012

                                                             

04/01/2012 for 2013

                                                             

04/01/2013 for 2014

                                                             

04/01/2014 for 2015

                                                             

04/01/2015 for 2016

                                                             

04/01/2016 for 2017

                                                             

04/01/2017 for 2018

                                                               

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

2017 - 2016 % Variance

                                                                 

 

JAN

   

 

FEB

   

 

MAR

   

 

APR

   

 

MAY

   

 

JUN

   

 

JUL

   

 

AUG

   

 

SEP

   

 

OCT

   

 

NOV

   

 

DEC

   

 

TOTAL

 

2 YEAR
PACE

  Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Rate     Rm
Rev     Bqt/Rm
Nt     Bqt
Min     Rev/Rm
Nt     Total
Rev  

04/01/2010 for 2012

                                                             

04/01/2011 for 2013

                                                             

04/01/2012 for 2014

                                                             

04/01/2013 for 2015

                                                             

04/01/2014 for 2016

                                                             

04/01/2015 for 2017

                                                             

04/01/2016 for 2018

                                                             

04/01/2017 for 2019

                                                               

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

2018 - 2017 % Variance

                                                                  JAN     FEB  
  MAR     APR     MAY     JUN     JUL     AUG     SEP     OCT     NOV     DEC  
  TOTAL  

3 YEAR
PACE

  Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Total
Rev     Rm
Nts     Rate     Rm
Rev     Bqt/Rm
Nt     Bqt
Min     Rev/Rm
Nt     Total
Rev  

04/01/2010 for 2013

                                                             

04/01/2011 for 2014

                                                             

04/01/2012 for 2015

                                                             

04/01/2013 for 2016

                                                             

04/01/2014 for 2017

                                                             

04/01/2015 for 2018

                                                             

04/01/2016 for 2019

                                                             

04/01/2017 for 2020

                                                               

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

2019 - 2018 % Variance

                                                             



--------------------------------------------------------------------------------

EXHIBIT J

NEW TOWER LOCATION

On file with the Company.

 



--------------------------------------------------------------------------------

EXHIBIT K

DESCRIPTION OF TITLE POLICY

On file with the Company.

 



--------------------------------------------------------------------------------

EXHIBIT L

Tenant represents and warrants to Landlord as of the Commencement Date that:

 

1. No statement of fact made by Tenant in this Lease or in any of the other
Lease/MSLA Related Agreement contains any untrue statement of a material fact or
omits to state any material fact necessary to make statements contained herein
or therein not misleading in any material respect. There is no material fact
presently known to Tenant which has not been disclosed to Landlord which
adversely affects the Leased Property or this Lease, nor as far as Tenant can
foresee, might reasonably be expected to result in a Material Adverse Effect.

 

2. All financial data, including, without limitation, the statements of cash
flow and income and operating expense, that have been delivered by Tenant to
Landlord in connection with this Lease, fairly represent the financial condition
of CEC, Tenant and the Leased Property, as applicable, and to the extent
prepared or audited by an independent certified public accounting firm, have
been prepared in accordance with GAAP or the Uniform System of Accounts
throughout the periods covered, except as disclosed therein. Since the date of
such financial statements, there has been no material adverse change in the
financial condition, operations or business of the Leased Property or Tenant
from that set forth in said financial statements.

 

3. All information submitted by and on behalf of Tenant to Landlord and in all
financial statements, rent rolls, reports, certificates and other documents
submitted by or on behalf of Tenant to Landlord in connection with Landlord’s
obligations under the Existing Fee Mortgage Documents or in satisfaction of the
terms thereof and all statements of fact made by Tenant in this Lease or in any
other Lease/MLSA Related Agreement are, in each case complete and accurate in
all material respects. There has been no material adverse change in any
condition, fact, circumstance or event that would make any such information
inaccurate, incomplete or otherwise misleading in any material respect that
would be reasonably expected to result in a Material Adverse Effect. Tenant has
disclosed to Landlord all material facts known to Tenant and has not failed to
disclose any material fact that could cause any CPLV Tenant Provided Information
(as defined in the loan agreement entered into in connection with the Existing
Fee Mortgage) or any representation or warranty made herein to be materially
misleading which results in any loss, damage, or liability or any out-of-pocket
costs and expenses incurred with any claim or action to Landlord or any Existing
Fee Mortgagee (and their successors and/or assigns).

 

4. Tenant has obtained all consents and approvals, including all approvals of
Governmental Authorities (as defined in the loan agreement entered into in
connection with the Existing Fee Mortgage) including Gaming Authorities, if
required, in connection with the execution, delivery and performance by Tenant
of this Lease, the MLSA, the other Lease/MSLA Agreement, and the Tenant’s
business in which it is now engaged, including the operation of the Leased
Property. All certifications, permits, licenses and approvals, including without
limitation, certificates of completion and occupancy permits, hospitality
licenses, liquor licenses and Gaming Licenses required for the legal use,
occupancy and operation of the Leased Property have been obtained and are in
full force and effect (except where any such failure would not reasonably be
expected to have a Material Adverse Effect).

 



--------------------------------------------------------------------------------

5. The licenses, permits, and regulatory agreements, approvals and registrations
relating to the Leased Property, including the Gaming Licenses, may not be, and
have not been, transferred by Tenant, to any location other than the Leased
Property; have not been pledged as collateral security for any other loan or
indebtedness that is outstanding as of the Commencement Date (other than a
junior lien or pledge in favor of any Permitted Leasehold Mortgagee); and are
held by Tenant, free from restrictions or known conflicts that would materially
impair the use or operation of the Leased Property as intended, are in full
force and effect and in good standing and are not provisional, conditional or
probationary in any manner (except in each case, to the extent that any such
failure would not reasonably be expected to have a Material Adverse Effect).

 

6. Tenant is not in default or violation in any material respect of (i) any
order, writ, injunction, decree or demand of any Gaming Authority or (ii) any
order, writ, injunction, decree or demand of any Governmental Authority. There
has not been committed by Tenant or any other Person in occupancy of or involved
with the operation or use of the Leased Property any act or omission affording
the federal government or any other Governmental Authority the right of
forfeiture as against the Leased Property or any part thereof or any monies paid
in performance of Tenant’s obligations under this Lease.

 

7. There are no actions, suits or proceedings at law or in equity by or before
any Governmental Authority or other agency now pending or, to Tenant’s
knowledge, threatened against or affecting the Tenant, CEC or the Leased
Property, which actions, suits or proceedings, if determined against the Tenant,
CEC or the Leased Property, would reasonably be expected to have a Material
Adverse Effect.

For purposes of Exhibit L, “Material Adverse Effect” shall mean any event or
condition (which, taken together with any other existing events or conditions at
such time) that has a material adverse effect on (a) the ability of Tenant or
CEC, as applicable, to comply with its respective obligations under this Lease
or the Lease Guaranty, or (b) the use or operation of the Leased Property as a
hotel and casino, or value of the Leased Property or this Lease.

 



--------------------------------------------------------------------------------

EXHIBIT M

Information that would customarily be included in a confidential offering
circular for commercial mortgage pass-through certificates representing
beneficial interests in a mortgage loan relating to a full-service integrated
luxury hotel and resort located on the “strip” in Las Vegas, Nevada, provided,
that (a) all rents and other revenues from leases and subleases described in
such information shall be consolidated into a single line item, (b) revenues at
food and beverage outlets described in such information shall be consolidated
into a single line item, and (c) such information shall not include any
entertainment contracts with respect to the Lease Property or the list of the
top accounts at the Leased Property.

Information set forth in Sections 23.1(b)(i), (ii) and (iii) hereof.

 



--------------------------------------------------------------------------------

SCHEDULE 1

GAMING LICENSES

 

Unique ID

  

Legal Entity Name

  

License
Category

  

Type of License

  

Issuing Agency

  

State

  

Description of
License

448

   Desert Palace LLC    Gaming    Gaming License    State of Nevada    Nevada   
Caesars Palace Las Vegas

 



--------------------------------------------------------------------------------

SCHEDULE 2

GROUND LEASES

 

1. Second Amended and Restated Operating Lease, dated as of the date hereof,
between Caesars Octavius, LLC, as landlord, and Landlord (as
successor-in-interest to Desert Palace, Inc.), as tenant.

 



--------------------------------------------------------------------------------

SCHEDULE 3

INITIAL FEE MORTGAGEE REQUIRED REPAIRS

On file with the Company.

 



--------------------------------------------------------------------------------

SCHEDULE 4

SPECIFIED SUBLEASES

 

Contract ID

  

Debtor(s)

  

Property Name

  

Name of
Operations

  

Counterparty

  

Description

  

Contract Date

  

File Name

8152    Desert Palace LLC    Caesars Palace Las Vegas    Avanti    Gobbio LLC   
LEASE AGREEMENT    4/1/2014    9545 - Caesars Palace - Gobbio LLC - Retail Lease
Agreement - Executed Final.pdf 8704    Desert Palace LLC    Caesars Palace Las
Vegas    Avanti    GOBBIO, LLC    FIRST AMENDMENT TO THE LEASE AGREEMENT   
7/7/2014    Lease Agmt_Caesars Palace and Gobbio_1st Amend_Unexecuted_7.7.14.PDF
14680    Desert Palace LLC    Caesars Palace Las Vegas    Caesars Palace
Octavius Tower    Caesars Octavius, LLC    AMENDED AND RESTATED OPERATING LEASE
BETWEEN CAESARS OCTAVIUS, LLC AND DESERT PALACE, INC.    10/11/2013    10 -
Octavius Operating Lease (Caesars Octavius to Desert Palace).pdf 14932    Desert
Palace LLC    Caesars Palace Las Vegas    Café Americano    BISTRO CENTRAL, LV,
LLC    REVIVAL OF LEASE AGREEMENT    6/24/2014    VV1 CP Revival of Lease.pdf
14933    Desert Palace LLC    Caesars Palace Las Vegas    Café Americano   
Jamil Dib    LIMITED SECURED GUARANTY OF LEASE AGREEMENT    2/6/2015    VV1 CP
Guaranty - Dib.pdf 14931    Desert Palace LLC    Caesars Palace Las Vegas   
Café Americano    Robert Kang    LIMITED SECURED GUARANTY OF LEASE AGREEMENT   
2/6/2015   

VV1 CP Guaranty -

Kang.pdf

14935    Desert Palace LLC    Caesars Palace Las Vegas    Café Americano   
Robert Kang    PROMISSORY NOTE    2/6/2015    VV1 CP Promissory Note - Kang.pdf



--------------------------------------------------------------------------------

Contract ID

  

Debtor(s)

  

Property

Name

  

Name of
Operations

  

Counterparty

  

Description

  

Contract Date

  

File Name

8417    Caesars Palace Corporation, Desert Palace LLC    Caesars Palace Las
Vegas    Café Americano    Vegas Venture 1, LLC    LEASE AGREEMENT    1/18/2011
   Central 24_7 Lease Agreement_(34186729_1).PDF 14929    Desert Palace LLC   
Caesars Palace Las Vegas    Café Americano    Vegas Venture 1, LLC    LANDLORD
CONSENT TO ASSIGNMENT AND ASSUMPTION    2/6/2015    VV1 CP Consent wo ex.pdf
14934    Desert Palace LLC    Caesars Palace Las Vegas    Café Americano   
Vegas Venture 1, LLC    MEMORANDUM OF AGREEMENT    2/6/2015    VV1 CP MOA.pdf
14930    Desert Palace LLC    Caesars Palace Las Vegas    Café Americano   
Vegas Venture 1, LLC    FIRST AMENDMENT TO LEASE AGREEMENT    10/23/2015   
Vegas Venture - First Amendment Patio Fully Executed.pdf N/A    Desert Palace
LLC    Caesars Palace Las Vegas    Café Americano    Vegas Venture 1, LLC   
SIDE LETTER    2/6/2015    CLV Cafe Americano Side Letter.pdf N/A    Desert
Palace LLC    Caesars Palace Las Vegas    Carina    Marshall Management Co.   
LEASE - MARSHALL ROUSSO    4/1/1999    Carina_Executed Lease.pdf 15227    Desert
Palace LLC    Caesars Palace Las Vegas    Carina    THE MARSHALL RETAIL GROUP,
LLC    FIRST AMENDMENT TO LEASE AGREEMENT    3/1/2007    img-718101457-0001.pdf
8701    Desert Palace LLC    Caesars Palace Las Vegas    Carina    THE MARSHALL
RETAIL GROUP, LLC    SECOND AMENDMENT TO LEASE AGREEMENT    7/1/2012    Lease
Agmt_Caesars Palace and Carina_Unexecuted_July 2012.PDF N/A    Desert Palace LLC
   Caesars Palace Las Vegas    Carina    THE MARSHALL RETAIL GROUP, LLC   
NOTICE OF EXERCISE OF THIRD LEASE TERM    2/3/2016    8 Notice of Exercise of
Third Lease Term (thru 1 31 2022).pdf N/A    Desert Palace LLC    Caesars Palace
Las Vegas    Carnevale Gallery    Tim Carnevale Co., LLC d/b/a Carnevale Gallery
   FIRST AMENDMENT TO REVOCABLE LICENSE AGREEMENT    2/17/2016    CLV Carnevale
1st Am Fully Executed.pdf

 



--------------------------------------------------------------------------------

Contract ID

  

Debtor(s)

  

Property

Name

  

Name of
Operations

  

Counterparty

  

Description

  

Contract

Date

  

File Name

N/A    Desert Palace LLC    Caesars Palace Las Vegas    Carnevale Gallery   

Tim Carnevale Co., LLC

d/b/a Carnevale Gallery

   REVOCABLE LICENSE AGREEMENT    12/15/2015    CLV Carnevale Gallery License
Agmt Fully Executed.pdf 15252    Desert Palace LLC    Caesars Palace Las Vegas
   Ciao Ciao Café Bar    Della Spiga, LLC    LEASE AGREEMENT    11/1/2004   
Della SPiga Executed Lease Agmt 11-1-04.pdf 15253    Desert Palace LLC   
Caesars Palace Las Vegas    Ciao Ciao Café Bar    Della Spiga, LLC    EXTENSION
LETTER    1/2/2014    Della Spiga Ltr 01-02-2014 re Extension of Lease.pdf N/A
   Desert Palace LLC    Caesars Palace Las Vegas    Colosseum Photography   
Cashman Photo Enterprises of Nevada    FIRST AMENDMENT TO LEASE AND CONCESSION
AGREEMENT    3/31/2010    CLV Cashman 1st Am Fully Executed.pdf 8144    Desert
Palace LLC    Caesars Palace Las Vegas    Colosseum Photography    Cashman Photo
Enterprises of Nevada    LEASE AND CONCESSION AGREEMENT    4/1/2005   
CLV Cashman Photo Lease Agreement.pdf 8456    Desert Palace LLC    Caesars
Palace Las Vegas    DiFara Pizza    GUSTO ENTERTAINMENT, LLC    RESTAURANT
LICENSE AGREEMENT    12/19/2014    119 TM - Gusto CP Restaurant License
Agreement Fully Executed.pdf 8665    Desert Palace LLC    Caesars Palace Las
Vegas    Earl of Sandwich    Earl of Sandwich (USA), LLC (“EOS”),    EARL OF
SANDWICH RESTAURANT FRANCHISE AGREEMENT    4/9/2014    EOS Franchise Agreement
Caesars Palace Las Vegas _Fully Executed.pdf 8523    Desert Palace LLC   
Caesars Palace Las Vegas    Fizz    Fizz Vegas, LLC    RETAIL LEASE AGREEMENT   
5/16/2013    6969 - Caesars Palace - Fizz Vegas Lease Final 5.16.13 - Fully
Executed.pdf 8737    Desert Palace LLC    Caesars Palace Las Vegas    Forever
Flawless    SBS Retail Inc. d/b/a Oro Gold    LEASE AGREEMENT    4/1/2010    Oro
Gold 03-15-2010 Rev Final.pdf

 



--------------------------------------------------------------------------------

Contract ID

  

Debtor(s)

  

Property

Name

  

Name of
Operations

  

Counterparty

  

Description

  

Contract

Date

  

File Name

8566    Desert Palace LLC    Caesars Palace Las Vegas    Forever Flawless    SBS
Retail, Inc. d/b/a Forever Flawless    SECOND AMENDMENT TO LEASE AGREEMENT   
11/4/2013   

8792 - Caesars Palace - SBS-

Forever Flawless - executed final - 2nd amendment.pdf

8501    Desert Palace LLC    Caesars Palace Las Vegas    Forever Flawless    SBS
Retail, Inc. d/b/a Forever Flawless (f/k/a SBS Retail, Inc. d/b/aOro Gold)   
FIRST AMENDMENT TO LEASE AGREEMENT    5/8/2012    5647 - SBS Retail Inc - First
Amendment - Executed.pdf N/A    Desert Palace LLC    Caesars Palace Las Vegas   
Forever Flawless    SBS Retail, Inc. d/b/a Forever Flawless    EMAIL EXTENDING
TERM    1/1/2015    CLV SBS Retail Forever Flawless Extension 3-31-2016.pdf N/A
   Desert Palace LLC    Caesars Palace Las Vegas    Forever Flawless    SBS
Retail, Inc. d/b/a Forever Flawless    EMAIL EXTENDING TERM    2/4/2016    CLV
SBS Retail Forever Flawless Extension 3-31-2017.pdf 15225    Desert Palace LLC
   Caesars Palace Las Vegas    Goodfellows Shoeshine    SLB, Inc. d/b/a
Goodfellows Shoeshine of Las Vegas    REVOCABLE LICENSE AGREEMENT    7/5/2011   

img-718101549-

0001.pdf

8553    Desert Palace LLC    Caesars Palace Las Vegas    Goodfellows Shoeshine
   SLB, Inc. d/b/a Goodfellows Shoeshine of Las Vegas    FIRST AMENDMENT TO
REVOCABLE LICENSE AGREEMENT    7/1/2013   

img-718101602-

0001.pdf

8649    Desert Palace LLC    Caesars Palace Las Vegas    Gordon Ramsay Pub   
Gordan Ramsay    DEVELOPMENT, OPERATION AND LICENSE AGREEMENT    11/1/2011   
Development Operation and License Agreement - Desert Palace Inc - 01792004 Fully
Executed.pdf 8427    Desert Palace LLC    Caesars Palace Las Vegas    Guy Savoy
   Irish Royalty Company, icap (Ireland) Limited    DEVELOPMENT AND OPERATION
AGREEMENT    1/21/2005    GUY SAVOY Executed Savoy Development & Operations
Agreements.pdf

 



--------------------------------------------------------------------------------

Contract ID

  

Debtor(s)

  

Property

Name

  

Name of
Operations

  

Counterparty

  

Description

  

Contract Date

  

File Name

15097    Desert Palace LLC    Caesars Palace Las Vegas    Guy Savoy    Irish
Royalty Company, icap (Ireland) Limited    LICENSE AGREEMENT    9/5/2005   
Executed Savoy License Agreement.pdf 15098    Desert Palace LLC    Caesars
Palace Las Vegas    Guy Savoy    Guy Savoy    FIRST AMENDMENT TO THE LICENSE
AGREEMENT AND DEVELOPMENT AND OPERATIONS AGREEMENT    1/1/2016    CLV Guy Savoy
1st Am License Dev Ops Agmt Fully Executed.pdf 15089    Desert Palace LLC   
Caesars Palace Las Vegas    Hertz    The Hertz Corporation    CONCESSION
AGREEMENT    12/20/2013    Executed Hertz- Caesars Palace Las Vegas Concession
Agmt - Signed.pdf 15226    Desert Palace LLC    Caesars Palace Las Vegas   
Hertz    The Hertz Corporation    FIRST AMENDMENT TO CONCESSION AGREEMENT   
12/20/2013   

img-718101512-

0001.pdf

8717    Desert Palace LLC    Caesars Palace Las Vegas    Hospitality Kiosks   
Hospitality Kiosks Incorporated    REVOCABLE LICENSE AGREEMENT    3/1/2010   
License AgreementCLV - 3.1.10.pdf 8747    Desert Palace LLC    Caesars Palace
Las Vegas    Hospitality Kiosks    Hospitality Kiosks Incorporated    FIRST
AMENDMENT TO THE REVOCABLE LICENSE AGREEMENT    5/29/2013   

Revocable License Agmt_Caesars Palace and Hospitality Kiosks Incorporated_1st
Amend_5.29.13.

PDF

8569    Desert Palace LLC    Caesars Palace Las Vegas    It’s About Time    Las
Vegas Watch Gallery LLC d/b/a Las Vegas Watch Gallery    LAS VEGAS WATCH
GALLERY LLC - LEASE AGREEMENT    12/13/2013    8942 - Las Vegas Watch Gallery
LLC - Lease Agreement - Fully Executed.pdf

 



--------------------------------------------------------------------------------

Contract ID

  

Debtor(s)

  

Property

Name

  

Name of
Operations

  

Counterparty

  

Description

  

Contract

Date

  

File Name

8434   

Desert

Palace LLC

   Caesars Palace Las Vegas    It’s About Time    Las Vegas Watch Gallery LLC
d/b/a Las Vegas Watch Gallery    FIRST AMENDMENT TO THE LEASE AGREEMENT   
6/1/2014    10041 - Las Vegas Watch Gallery LLC - First Amendment to Lease
Agreement - Final.pdf 8628    Desert Palace LLC    Caesars Palace Las Vegas   
King Baby    King Baby Studio, Inc.    LICENSE AGREEMENT    7/9/2012   
2012-07-12 Executed License Agreement Caesars Palace and King Baby Studio.pdf
15247    Desert Palace LLC    Caesars Palace Las Vegas    Kodak Roving
Photographers    Kodak Solaris EIS Inc.    REVOCABLE LICENSE AGREEMENT   
1/1/2014    Caesars 1.1.2014 - executed.pdf 15248    Desert Palace LLC   
Caesars Palace Las Vegas    Kodak Roving Photographers    Kodak Solaris EIS Inc.
   AMENDMENT #1 TO REVOCABLE LICENSE AGREEMENT    6/24/2014    Caesars Amend #1
- 6.24.2014 - executed.pdf 15249    Desert Palace LLC    Caesars Palace Las
Vegas    Kodak Roving Photographers    Kodak Solaris EIS Inc.    SUBCONTRACTOR
CONSENT LETTER    1/24/2014    Caesars Palace Subcontractor Consent Letter.pdf
8630    Desert Palace LLC    Caesars Palace Las Vegas    Landau    The Hyman
Companies, Inc.    RETAIL LEASE AGREEMENT    9/30/2010    Caesars Hyman Executed
Landau Kiosk Lease Agmt Sept. 30, 2010.pdf 8629    Desert Palace LLC    Caesars
Palace Las Vegas    Landau    The Hyman Companies, Inc.    FIRST AMENDMENT TO
RETAIL LEASE AGREEMENT    10/1/2011    Caesars Hyman EXECUTED First Amendment to
Lease-10-24-11.pdf N/A    Desert Palace LLC    Caesars Palace Las Vegas   
Martin & MacArthur    Martin & MacArthur (Nevada), Inc.    LEASE    8/1/2016   
CLV Martin & MacArthur Lease Fully Executed.pdf

 



--------------------------------------------------------------------------------

Contract ID

  

Debtor(s)

  

Property

Name

  

Name of
Operations

  

Counterparty

  

Description

  

Contract

Date

  

File Name

8720    Desert Palace LLC    Caesars Palace Las Vegas    Martin Lawrence   
Martin Lawrence, LLC    LEASE AGREEMENT    7/8/2010   

Martin Lawrence Lease (Fully Executed)_(341

86731_1).PDF

8721    Desert Palace LLC    Caesars Palace Las Vegas    Martin Lawrence   
Martin Lawrence, LLC    FIRST AMENDMENT TO LEASE AGREEMENT    7/5/2011    Martin
Lawrence_1st Amendment_07-01-2011_Revised Clean.doc 14519    Desert Palace LLC
   Caesars Palace Las Vegas    Mesa    Mesa LV, LLC    LICENSE AGREEMENT   
4/14/2003    Executed License Agreement with Extension Letter.pdf 14944   
Desert Palace LLC    Caesars Palace Las Vegas    Mesa    Mesa LV, LLC    FIRST
AMENDMENT TO THE LICENSE AGREEMENT    12/22/2015    CLV Mesa 1st Am fully
executed.pdf N/A    Desert Palace LLC    Caesars Palace Las Vegas    Mesa   
Mesa LV, LLC    LETTER TO EXTEND    7/8/2013    CLV Mesa Letter to Extend
7.8.13 Revised Through 9.23.2019.pdf N/A    Desert Palace LLC    Caesars Palace
Las Vegas    Mesa    Mesa LV, LLC    LETTER TO EXTEND    6/19/2013    CLV Mesa
Letter to Extend dated 6.19.13.pdf 13779    Desert Palace LLC    Caesars Palace
Las Vegas    Michael Boychuck Salon    Michael and Karen Boychuck Management,
Inc    DEVELOPMENT AND OPERATION AGREEMENT    1/15/2007   

Doc283826676.

pdf

8438    Desert Palace LLC    Caesars Palace Las Vegas    Michael Boychuck Salon
   Michael and Karen Boychuck Management, Inc.    FIRST AMENDMENT TO DEVELOPMENT
AND OPERATION AGREEMENT    1/15/2014    10181 - Michael and Karen Boychuck
Management, Inc. - First Amendment - Final.pdf N/A    Desert Palace LLC   
Caesars Palace Las Vegas    Montecristo Cigar Bar    Malecon Tobacco, LLC   
FIRST AMENDMENT TO MANAGEMENT AGREEMENT    10/1/2016    CLV Malecon Cigar 1st Am
Fully Executed.pdf

 



--------------------------------------------------------------------------------

Contract ID

  

Debtor(s)

  

Property

Name

  

Name of
Operations

  

Counterparty

  

Description

  

Contract Date

  

File Name

N/A    Desert Palace LLC    Caesars Palace Las Vegas    Montecristo Cigar Bar   
Malecon Tobacco, LLC    MANAGEMENT AGREEMENT    3/1/2016    CLV Malecon Cigar
Management Agreement 3.1.2016.pdf 8457    Desert Palace LLC    Caesars Palace
Las Vegas    Mr. Chow    Mr. Chow of Las Vegas LLC    RESTAURANT LICENSE
AGREEMENT    4/2/2014    16 - 11.1.30 Mr. Chow - License Agreement - Fully
Executed.PDF 8731    Desert Palace LLC    Caesars Palace Las Vegas    Nobu   
Nobu Hospitality LLC    HOTEL LICENSE AND COOPERATION AGREEMENT    6/24/2011   
NOBU HOTEL LICENSE AND COOPERATION AGREEMENT (executed).pdf 8746    Desert
Palace LLC    Caesars Palace Las Vegas    Nobu    Nobu Hospitality LLC   
RESTAURANT DEVELOPMENT, OPERATION AND LICENSE AGREEMENT    6/24/2011   
Restaurant Development, Operation and License Agmt_Nobu Hospitality and Desert
Palace_6.24.11.PDF 8647    Desert Palace LLC    Caesars Palace Las Vegas   
Noodle No. 9    V Gate Investment, Ltd.    DEVELOPMENT AND OPERATION AGREEMENT
   3/15/2007    Development and Operation Agmt_Desert Palace and V
Gate_3.15.07.PDF 8673    Desert Palace LLC    Caesars Palace Las Vegas    Numb
Cocktail Bar    Tasty Cocktails, LLC d/b/a NUMB    LEASE AGREEMENT    2/2/2010
   Executed Lease.pdf 8687    Desert Palace LLC    Caesars Palace Las Vegas   
Numb Cocktail Bar    TASTY COCKTAILS, LLC d/b/a NUMB    FIRST AMENDMENT TO THE
LEASE AGREEMENT    2/2/2010    First Amendment.pdf 8492    Desert Palace LLC   
Caesars Palace Las Vegas    Old Homestead    The Original Homestead Restaurant,
Inc., d/b/a the “Old Homestead Steakhouse”    DEVELOPMENT, OPERATION AND LICENSE
AGREEMENT    6/21/2011   

5301-DNT Acquisition, LLC-

Development, Operation, and License Agmt-

Executed.pdf

 



--------------------------------------------------------------------------------

Contract ID

  

Debtor(s)

  

Property

Name

  

Name of
Operations

  

Counterparty

  

Description

  

Contract

Date

  

File Name

8490    Desert Palace LLC    Caesars Palace Las Vegas    Olive & Beauty   
Olive & Beauty c/o Dollar Enterprises LLC    LEASE AGREEMENT    5/24/2012   
5187 - Dollar Enterprises, LLC - Lease Agreement - Fully executed.pdf 8567   
Desert Palace LLC    Caesars Palace Las Vegas    Olive & Beauty    Olive &
Beauty c/o Dollar Enterprises LLC    FIRST AMENDMENT TO THE LEASE AGREEMENT   
9/1/2013   

img-718101618-

0001.pdf

8507    Desert Palace LLC    Caesars Palace Las Vegas    Optica Eyewear   
Luxury Optical Holdings Co.    RETAIL LEASE AGREEMENT    9/1/2012    5981 -
Retail Lease - Optica Caesars Palace - signed.pdf 8645    Desert Palace LLC   
Caesars Palace Las Vegas    Payard    Payard Management, LLC   

DEVELOPMENT

AND OPERATION AGREEMENT

   6/5/2006   

Development and Operation Agmt_Desert Palace and Payard Management_6.

5.06.PDF

14936    Desert Palace LLC    Caesars Palace Las Vegas    Payard    Payard
Management, LLC   

FIRST

AMENDMENT TO THE DEVELOPMENT AND OPERATION AGREEMENT

   9/30/2010    First Amendment to Development Operation Agreement Payard v1
(2).doc 14872    Desert Palace LLC    Caesars Palace Las Vegas    Payard   
Payard Management, LLC    SECOND AMENDMENT TO THE DEVELOPMENT AND OPERATION
AGREEMENT    8/1/2015   

CLV Payard 2nd

Am - Fully Executed.pdf

8587    Desert Palace LLC    Caesars Palace Las Vegas    Phillips Seafood   
Phillips Franchising LLC    LICENSE AGREEMENT    8/14/2014    9409 - Phillips
Franchising, LLC - License Agreement - Fully Executed.pdf 8758    Desert Palace
LLC    Caesars Palace Las Vegas    Pure Nightclub (assuming for Omnia)    Touch,
LLC    AMENDED AND RESTATED LEASE    4/9/2014   

Touch LLC Amended and Restated Lease for Pure Nightclub - Fully... _(340972

02_1).PDF

 



--------------------------------------------------------------------------------

Contract ID

  

Debtor(s)

  

Property

Name

  

Name of
Operations

  

Counterparty

  

Description

  

Contract

Date

  

File Name

14890    Desert Palace LLC    Caesars Palace Las Vegas    Pure Nightclub
(assuming for Omnia)    Touch, LLC   

FIRST

AMENDMENT

TO AMENDED AND RESTATED LEASE AGREEMENT

FOR PURE NIGHTCLUB

   6/13/2014    10171 Touch Pure CP 1st Am - Fully Executed.pdf 14891    Desert
Palace LLC    Caesars Palace Las Vegas    Pure Nightclub (assuming for Omnia)   
Touch, LLC    SECOND AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT   
12/5/2014    104 TM - Touch CP 2nd Am - Fully Executed.pdf 14937    Desert
Palace LLC    Caesars Palace Las Vegas    Pure Nightclub (assuming for Omnia)   
Touch, LLC   

THIRD AMENDMENT TO AMENDED AND

RESTATED LEASE AGREEMENT

   6/30/2015    166-LG - Touch, LLC - Third Amendment - v4.docx 8646    Desert
Palace LLC    Caesars Palace Las Vegas    Rao’s    Rao’s Restaurant Group, LLC
  

DEVELOPMENT

AND OPERATION AGREEMENT

   3/17/2006   

Development and Operation

Agmt_Desert Palace and

Rao’s Restaurant Group_3.17.06.

PDF

14870    Desert Palace LLC    Caesars Palace Las Vegas    Rao’s    Rao’s
Restaurant Group, LLC    FIRST AMENDMENT TO THE DEVELOPMENT AND OPERATION
AGREEMENT    11/1/2015    CLV Rao’s First Amendment Fully Executed.pdf N/A   
Desert Palace LLC    Caesars Palace Las Vegas    Roberto Coin    Roberto Coin,
Inc.    LICENSE AGREEMENT    10/13/2015    CLV Roberto Coin License Agmt Fully
Executed.pdf 8698    Desert Palace LLC    Caesars Palace Las Vegas    Searsucker
   Las Vegas Eats, LLC    LEASE AGREEMENT    6/13/2014   

Las Vegas Eats LLC Lease for

Searsucker -

Fully Executed

(yet to

open)_(3418673

0_1).PDF

 



--------------------------------------------------------------------------------

Contract ID

  

Debtor(s)

  

Property

Name

  

Name of
Operations

  

Counterparty

  

Description

  

Contract

Date

  

File Name

8724    Desert Palace LLC    Caesars Palace Las Vegas    Serendipity    Moti
Partners, LLC    DEVELOPMENT, OPERATION AND LICENSE AGREEMENT    3/9/2015   
Moti_Serendipity License Agmt Fully Executed.pdf 8433    Desert Palace LLC   
Caesars Palace Las Vegas    Smashburger    Smashburger Franchising LLC   
FRANCHISE AGREEMENT    9/9/2014    10014 Smashburger CP Franchise Agreement -
Fully Executed.pdf 8418    Desert Palace LLC    Caesars Palace Las Vegas    The
Forum Shops    The Forum Developers Limited Partnership    SECOND AMENDED AND
RESTATED GROUND LEASE AGREEMENT    2/7/2003    16 - Second Amended & Restated
Ground Lease (Complete) (32936613)_(34170367_1).PDF 8420    Desert Palace LLC   
Caesars Palace Las Vegas    The Forum Shops    The Forum Developers Limited
Partnership    SECOND AMENDED AND RESTATED PARKING AGREEMENT    2/7/2003    16 -
Second Amended & Restated Parking Agreement (32936615)_(34170365_1).PDF N/A   
Desert Palace LLC    Caesars Palace Las Vegas    The Forum Shops    Forum Shops,
LLC    FIRST AMENDMENT TO SECOND AMENDED AND RESTATED PARKING AGREEMENT   
4/29/2016    1st Am to 2nd A&R Parking Agreement (Record....pdf N/A    Desert
Palace LLC    Caesars Palace Las Vegas    The Forum Shops    Forum Shops, LLC   
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED GROUND LEASE    9/18/2015    CLV
Simon 1st Am to 2nd A&R Ground Lease.pdf N/A    Desert Palace LLC    Caesars
Palace Las Vegas    The Forum Shops    Forum Shops, LLC    SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED GROUND LEASE    4/14/2016    CLV Forum 2nd Am to 2nd
A&R Ground Lease Fully Executed.pdf

 



--------------------------------------------------------------------------------

Contract ID

  

Debtor(s)

  

Property Name

  

Name of
Operations

  

Counterparty

  

Description

  

Contract Date

  

File Name

8709    Desert Palace LLC    Caesars Palace Las Vegas    The UPS Store    C’s
Air, LLC d/b/a The UPS Store    FIRST AMENDMENT TO LEASE AGREEMENT    12/1/2012
   Lease Agmt_Caesars Palace and UPS Store_1st Amend_12.1.12.PDF 15222    Desert
Palace LLC    Caesars Palace Las Vegas    The UPS Store    C’s Air, LLC d/b/a
The UPS Store    SECOND AMENDMENT TO LEASE AGREEMENT    10/1/2014   
img-718101740-0001.pdf 8502    Desert Palace LLC    Caesars Palace Las Vegas   
The UPS Store    C’s Air, LLC d/b/a The UPS Store    C’S AIR, LLC D/B/A THE UPS
STORE LEASE AGREEMENT    6/28/2012    5694 - C’sAir LLC dba The UPS Store -
Lease Agmt - EXECUTED.pdf 15251    Desert Palace LLC    Caesars Palace Las Vegas
   Tickets and Tours    Entertainment Benefits Group, LLC    TICKET SERVICES
AGREEMENT    11/1/2013    Entertainment Benefits Group - Caesars Palace.pdf 8708
   Desert Palace LLC    Caesars Palace Las Vegas    Travel Plus    Cole Retail,
Inc.    FIRST AMENDMENT TO THE LEASE AGREEMENT    4/2/2013    Lease Agmt_Caesars
Palace and Travel +_1st Amend_4.2.13.PDF 8514    Desert Palace LLC    Caesars
Palace Las Vegas    Travel Plus    Cole Retail, Inc. d/b/a Travel +    COLE
RETAIL, INC. D/B/A TRAVEL + LEASE AGREEMENT    10/1/2012    6356 - Cole Retail
Travel + CLV Lease - signed.pdf 8572    Desert Palace LLC    Caesars Palace Las
Vegas    Travel Plus    Viaggi Inc.    LEASE AGREEMENT    12/9/2013    9014 -
Viaggi Inc. - Lease Agreement - Final.docx N/A    Desert Palace LLC    Caesars
Palace Las Vegas    Under Armour Store    Required Team Gear, LLC   
CONSTRUCTION AND PURCHASE AGREEMENT    4/11/2016    CLV Under Armour Fully
Executed.pdf N/A    Desert Palace LLC    Caesars Palace Las Vegas    Vista
Lounge    Gladiator Bar, LLC    BAR MANAGEMENT AGREEMENT    5/14/2015    CLV
Vista Bar Mgmt Agmt Fully Executed.pdf 8517    Desert Palace LLC    Caesars
Palace Las Vegas    Vittorio    Vittorio LLC    LEASE AGREEMENT    10/1/2012   
6412 - Vittorio - Retail Lease - Executed Final.pdf

 



--------------------------------------------------------------------------------

Contract ID

  

Debtor(s)

  

Property

Name

  

Name of
Operations

  

Counterparty

  

Description

  

Contract

Date

  

File Name

8677    Desert Palace LLC    Caesars Palace Las Vegas    Vittorio    Vittorio,
LLC d/b/a Vittorio    LEASE AGREEMENT    11/15/2010    Executed Vittorio Lease
Agmt 11-15-10.pdf N/A    Desert Palace LLC    Caesars Palace Las Vegas   
Vittorio    Vittorio, LLC    FIRST AMENDMENT TO LEASE    7/1/2015    194-RE-CLV
Vittorio 1st Am - Fully Executed.pdf N/A    Desert Palace LLC    Caesars Palace
Las Vegas    Vittorio    Vittorio, LLC    SECOND AMENDMENT TO LEASE    7/1/2015
   CLV Vittorio 2nd Am Fully Executed.pdf N/A    Desert Palace LLC    Caesars
Palace Las Vegas    Vittorio    Vittorio, LLC    THIRD AMENDMENT TO LEASE   
7/1/2016    CLV Vittorio 3d Am Fully Executed.pdf 15250    Desert Palace LLC   
Caesars Palace Las Vegas    Wyndham Kiosks    Wyndham Vacation Resorts, Inc.   
LICENSE AGREEMENT    11/1/2006    Wyndham Executed Agreement.pdf 8771    Desert
Palace LLC    Caesars Palace Las Vegas    Wyndham Kiosks    Wyndham Vacation
Resorts, Inc.    FIRST AMENDMENT TO LICENSE AGREEMENT    11/1/2009    Wyndham
Vacation Resorts Executed First Amendment.pdf 8554    Desert Palace LLC   
Caesars Palace Las Vegas    Wyndham Kiosks    Wyndham Vacation Resorts, Inc.   
SECOND AMENDMENT TO LICENSE AGREEMENT    10/1/2013    8365 - Wyndham (Caesars
Palace) - Second Amendment - Final.pdf

 



--------------------------------------------------------------------------------

SCHEDULE 5

RENT ALLOCATION

 

Period

   Original
Agreement
Rent/Base Rent
(w/ minimum
Escalator)      Rent
Allocation      467 Rent      467 Rent
Adjustment     467
Interest     467 Loan
Balance
Beginning of
Period  

Oct-17

   $ 13,750,000        0        0        (13,750,000 )      (34,375 )     
(13,750,000 ) 

Nov-17

     13,750,000        0        0        (13,750,000 )      (68,836 )     
(27,534,375 ) 

Dec-17

     13,750,000        0        0        (13,750,000 )      (103,383 )     
(41,353,211 ) 

Jan-18

     13,750,000        16,425,264        16,311,502        2,561,502      
(138,016 )      (55,206,594 ) 

Feb-18

     13,750,000        16,425,264        16,311,502        2,561,502      
(131,958 )      (52,783,108 ) 

Mar-18

     13,750,000        16,425,264        16,311,502        2,561,502      
(125,884 )      (50,353,564 ) 

Apr-18

     13,750,000        16,425,264        16,311,502        2,561,502      
(119,795 )      (47,917,945 ) 

May-18

     13,750,000        16,425,264        16,311,502        2,561,502      
(113,691 )      (45,476,238 ) 

Jun-18

     13,750,000        16,425,264        16,311,502        2,561,502      
(107,571 )      (43,028,426 ) 

Jul-18

     13,750,000        16,425,264        16,311,502        2,561,502      
(101,436 )      (40,574,495 ) 

Aug-18

     13,750,000        16,425,264        16,311,502        2,561,502      
(95,286 )      (38,114,429 ) 

Sep-18

     13,750,000        16,425,264        16,311,502        2,561,502      
(89,121 )      (35,648,212 ) 

Oct-18

     14,025,000        16,425,264        16,311,502        2,286,502      
(83,627 )      (33,450,831 ) 

Nov-18

     14,025,000        16,425,264        16,311,502        2,286,502      
(78,120 )      (31,247,955 ) 

Dec-18

     14,025,000        16,425,264        16,311,502        2,286,502      
(72,599 )      (29,039,573 ) 

Jan-19

     14,025,000        16,425,264        16,311,502        2,286,502      
(67,064 )      (26,825,670 ) 

Feb-19

     14,025,000        16,425,264        16,311,502        2,286,502      
(61,516 )      (24,606,231 ) 

Mar-19

     14,025,000        16,425,264        16,311,502        2,286,502      
(55,953 )      (22,381,245 ) 

Apr-19

     14,025,000        16,425,264        16,311,502        2,286,502      
(50,377 )      (20,150,695 ) 

May-19

     14,025,000        16,425,264        16,311,502        2,286,502      
(44,786 )      (17,914,570 ) 

Jun-19

     14,025,000        16,425,264        16,311,502        2,286,502      
(39,182 )      (15,672,854 ) 

Jul-19

     14,025,000        16,425,264        16,311,502        2,286,502      
(33,564 )      (13,425,534 ) 

Aug-19

     14,025,000        16,425,264        16,311,502        2,286,502      
(27,931 )      (11,172,595 ) 

Sep-19

     14,025,000        16,425,264        16,311,502        2,286,502      
(22,285 )      (8,914,025 ) 

Oct-19

     14,305,500        16,425,264        16,311,502        2,006,002      
(17,326 )      (6,930,307 ) 

Nov-19

     14,305,500        16,425,264        16,311,502        2,006,002      
(12,354 )      (4,941,631 ) 

Dec-19

     14,305,500        16,425,264        16,311,502        2,006,002      
(7,370 )      (2,947,982 ) 

Jan-20

     14,305,500        16,425,264        16,311,502        2,006,002      
(2,373 )      (949,350 ) 



--------------------------------------------------------------------------------

Period

   Original
Agreement
Rent/Base Rent
(w/ minimum
Escalator)      Rent
Allocation      467 Rent      467 Rent
Adjustment      467
Interest      467 Loan
Balance
Beginning of
Period  

Feb-20

     14,305,500        16,425,264        16,311,502        2,006,002       
2,636        1,054,279  

Mar-20

     14,305,500        16,425,264        16,311,502        2,006,002       
7,657        3,062,917  

Apr-20

     14,305,500        16,425,264        16,311,502        2,006,002       
12,691        5,076,576  

May-20

     14,305,500        16,425,264        16,311,502        2,006,002       
17,738        7,095,270  

Jun-20

     14,305,500        16,425,264        16,311,502        2,006,002       
22,798        9,119,011  

Jul-20

     14,305,500        16,425,264        16,311,502        2,006,002       
27,870        11,147,811  

Aug-20

     14,305,500        16,425,264        16,311,502        2,006,002       
32,954        13,181,682  

Sep-20

     14,305,500        16,425,264        16,311,502        2,006,002       
38,052        15,220,639  

Oct-20

     14,591,610        16,425,264        16,311,502        1,719,892       
42,446        16,978,583  

Nov-20

     14,591,610        16,425,264        16,311,502        1,719,892       
46,852        18,740,922  

Dec-20

     14,591,610        16,425,264        16,311,502        1,719,892       
51,269        20,507,666  

Jan-21

     14,591,610        16,425,264        16,311,502        1,719,892       
55,697        22,278,828  

Feb-21

     14,591,610        16,425,264        16,311,502        1,719,892       
60,136        24,054,417  

Mar-21

     14,591,610        16,425,264        16,311,502        1,719,892       
64,586        25,834,445  

Apr-21

     14,591,610        16,425,264        16,311,502        1,719,892       
69,047        27,618,924  

May-21

     14,591,610        16,425,264        16,311,502        1,719,892       
73,520        29,407,864  

Jun-21

     14,591,610        16,425,264        16,311,502        1,719,892       
78,003        31,201,275  

Jul-21

     14,591,610        16,425,264        16,311,502        1,719,892       
82,498        32,999,171  

Aug-21

     14,591,610        16,425,264        16,311,502        1,719,892       
87,004        34,801,561  

Sep-21

     14,591,610        16,425,264        16,311,502        1,719,892       
91,521        36,608,457  

Oct-21

     14,883,442        16,425,264        16,311,502        1,428,060       
95,320        38,128,039  

Nov-21

     14,883,442        16,425,264        16,311,502        1,428,060       
99,129        39,651,419  

Dec-21

     14,883,442        16,425,264        16,311,502        1,428,060       
102,947        41,178,608  

Jan-22

     14,883,442        16,425,264        16,311,502        1,428,060       
106,774        42,709,614  

Feb-22

     14,883,442        16,425,264        16,311,502        1,428,060       
110,611        44,244,448  

Mar-22

     14,883,442        16,425,264        16,311,502        1,428,060       
114,458        45,783,120  

Apr-22

     14,883,442        16,425,264        16,311,502        1,428,060       
118,314        47,325,638  

May-22

     14,883,442        16,425,264        16,311,502        1,428,060       
122,180        48,872,012  

Jun-22

     14,883,442        16,425,264        16,311,502        1,428,060       
126,056        50,422,252  

Jul-22

     14,883,442        16,425,264        16,311,502        1,428,060       
129,941        51,976,368  

Aug-22

     14,883,442        16,425,264        16,311,502        1,428,060       
133,836        53,534,369  

Sep-22

     14,883,442        16,425,264        16,311,502        1,428,060       
137,741        55,096,265  



--------------------------------------------------------------------------------

Period

   Original
Agreement
Rent/Base Rent
(w/ minimum
Escalator)      Rent
Allocation      467 Rent      467 Rent
Adjustment     467
Interest      467 Loan
Balance
Beginning of
Period  

Oct-22

     15,181,111        16,425,264        16,311,502        1,130,391      
140,911        56,364,397  

Nov-22

     15,181,111        16,425,264        16,311,502        1,130,391      
144,089        57,635,699  

Dec-22

     15,181,111        16,425,264        16,311,502        1,130,391      
147,275        58,910,179  

Jan-23

     15,181,111        16,425,264        16,311,502        1,130,391      
150,470        60,187,846  

Feb-23

     15,181,111        16,425,264        16,311,502        1,130,391      
153,672        61,468,707  

Mar-23

     15,181,111        16,425,264        16,311,502        1,130,391      
156,882        62,752,770  

Apr-23

     15,181,111        16,425,264        16,311,502        1,130,391      
160,100        64,040,043  

May-23

     15,181,111        16,425,264        16,311,502        1,130,391      
163,326        65,330,535  

Jun-23

     15,181,111        16,425,264        16,311,502        1,130,391      
166,561        66,624,252  

Jul-23

     15,181,111        16,425,264        16,311,502        1,130,391      
169,803        67,921,204  

Aug-23

     15,181,111        16,425,264        16,311,502        1,130,391      
173,053        69,221,398  

Sep-23

     15,181,111        16,425,264        16,311,502        1,130,391      
176,312        70,524,843  

Oct-23

     15,484,733        16,425,264        16,311,502        826,769       178,820
       71,527,924  

Nov-23

     15,484,733        16,425,264        16,311,502        826,769       181,334
       72,533,513  

Dec-23

     15,484,733        16,425,264        16,311,502        826,769       183,854
       73,541,616  

Jan-24

     15,484,733        16,425,264        16,311,502        826,769       186,381
       74,552,239  

Feb-24

     15,484,733        16,425,264        16,311,502        826,769       188,913
       75,565,389  

Mar-24

     15,484,733        16,425,264        16,311,502        826,769       191,453
       76,581,071  

Apr-24

     15,484,733        16,425,264        16,311,502        826,769       193,998
       77,599,293  

May-24

     15,484,733        16,425,264        16,311,502        826,769       196,550
       78,620,060  

Jun-24

     15,484,733        16,425,264        16,311,502        826,769       199,108
       79,643,380  

Jul-24

     15,484,733        16,425,264        16,311,502        826,769       201,673
       80,669,257  

Aug-24

     15,484,733        16,425,264        16,311,502        826,769       204,244
       81,697,699  

Sep-24

     15,484,733        16,425,264        16,311,502        826,769       206,822
       82,728,713  

Oct-24

     12,635,542        16,425,264        16,311,502        3,675,960      
216,529        86,611,494  

Nov-24

     12,635,542        16,425,264        16,311,502        3,675,960      
226,260        90,503,983  

Dec-24

     12,635,542        16,425,264        16,311,502        3,675,960      
236,016        94,406,203  

Jan-25

     12,635,542        12,140,413        12,056,328        (579,215 )     
245,795        98,318,178  

Feb-25

     12,635,542        12,140,413        12,056,328        (579,215 )     
244,962        97,984,759  

Mar-25

     12,635,542        12,140,413        12,056,328        (579,215 )     
244,126        97,650,507  

Apr-25

     12,635,542        12,140,413        12,056,328        (579,215 )     
243,289        97,315,418  

May-25

     12,635,542        12,140,413        12,056,328        (579,215 )     
242,449        96,979,492  



--------------------------------------------------------------------------------

Period

   Original
Agreement
Rent/Base Rent
(w/ minimum
Escalator)      Rent
Allocation      467 Rent      467 Rent
Adjustment     467
Interest      467 Loan
Balance
Beginning of
Period  

Jun-25

     12,635,542        12,140,413        12,056,328        (579,215 )     
241,607        96,642,727  

Jul-25

     12,635,542        12,140,413        12,056,328        (579,215 )     
240,763        96,305,119  

Aug-25

     12,635,542        12,140,413        12,056,328        (579,215 )     
239,917        95,966,667  

Sep-25

     12,635,542        12,140,413        12,056,328        (579,215 )     
239,068        95,627,369  

Oct-25

     12,888,253        12,140,413        12,056,328        (831,925 )     
237,586        95,034,512  

Nov-25

     12,888,253        12,140,413        12,056,328        (831,925 )     
236,100        94,440,173  

Dec-25

     12,888,253        12,140,413        12,056,328        (831,925 )     
234,611        93,844,348  

Jan-26

     12,888,253        12,140,413        12,056,328        (831,925 )     
233,118        93,247,034  

Feb-26

     12,888,253        12,140,413        12,056,328        (831,925 )     
231,621        92,648,226  

Mar-26

     12,888,253        12,140,413        12,056,328        (831,925 )     
230,120        92,047,921  

Apr-26

     12,888,253        12,140,413        12,056,328        (831,925 )     
228,615        91,446,116  

May-26

     12,888,253        12,140,413        12,056,328        (831,925 )     
227,107        90,842,805  

Jun-26

     12,888,253        12,140,413        12,056,328        (831,925 )     
225,595        90,237,987  

Jul-26

     12,888,253        12,140,413        12,056,328        (831,925 )     
224,079        89,631,657  

Aug-26

     12,888,253        12,140,413        12,056,328        (831,925 )     
222,560        89,023,810  

Sep-26

     12,888,253        12,140,413        12,056,328        (831,925 )     
221,036        88,414,445  

Oct-26

     13,146,018        12,140,413        12,056,328        (1,089,690 )     
218,864        87,545,790  

Nov-26

     13,146,018        12,140,413        12,056,328        (1,089,690 )     
216,687        86,674,964  

Dec-26

     13,146,018        12,140,413        12,056,328        (1,089,690 )     
214,505        85,801,961  

Jan-27

     13,146,018        12,140,413        12,056,328        (1,089,690 )     
212,317        84,926,776  

Feb-27

     13,146,018        12,140,413        12,056,328        (1,089,690 )     
210,124        84,049,402  

Mar-27

     13,146,018        12,140,413        12,056,328        (1,089,690 )     
207,925        83,169,835  

Apr-27

     13,146,018        12,140,413        12,056,328        (1,089,690 )     
205,720        82,288,069  

May-27

     13,146,018        12,140,413        12,056,328        (1,089,690 )     
203,510        81,404,099  

Jun-27

     13,146,018        12,140,413        12,056,328        (1,089,690 )     
201,295        80,517,919  

Jul-27

     13,146,018        12,140,413        12,056,328        (1,089,690 )     
199,074        79,629,523  

Aug-27

     13,146,018        12,140,413        12,056,328        (1,089,690 )     
196,847        78,738,906  

Sep-27

     13,146,018        12,140,413        12,056,328        (1,089,690 )     
194,615        77,846,063  

Oct-27

     13,408,939        12,140,413        12,056,328        (1,352,611 )     
191,720        76,688,068  

Nov-27

     13,408,939        12,140,413        12,056,328        (1,352,611 )     
188,818        75,527,177  

Dec-27

     13,408,939        12,140,413        12,056,328        (1,352,611 )     
185,908        74,363,384  

Jan-28

     13,408,939        12,140,413        12,056,328        (1,352,611 )     
182,992        73,196,682  



--------------------------------------------------------------------------------

Period

   Original
Agreement
Rent/Base Rent
(w/ minimum
Escalator)      Rent
Allocation      467 Rent      467 Rent
Adjustment     467
Interest      467 Loan
Balance
Beginning of
Period  

Feb-28

     13,408,939        12,140,413        12,056,328        (1,352,611 )     
180,068        72,027,063  

Mar-28

     13,408,939        12,140,413        12,056,328        (1,352,611 )     
177,136        70,854,519  

Apr-28

     13,408,939        12,140,413        12,056,328        (1,352,611 )     
174,198        69,679,045  

May-28

     13,408,939        12,140,413        12,056,328        (1,352,611 )     
171,252        68,500,632  

Jun-28

     13,408,939        12,140,413        12,056,328        (1,352,611 )     
168,298        67,319,272  

Jul-28

     13,408,939        12,140,413        12,056,328        (1,352,611 )     
165,337        66,134,960  

Aug-28

     13,408,939        12,140,413        12,056,328        (1,352,611 )     
162,369        64,947,686  

Sep-28

     13,408,939        12,140,413        12,056,328        (1,352,611 )     
159,394        63,757,445  

Oct-28

     13,677,117        12,140,413        12,056,328        (1,620,790 )     
155,740        62,296,049  

Nov-28

     13,677,117        12,140,413        12,056,328        (1,620,790 )     
152,077        60,830,999  

Dec-28

     13,677,117        12,140,413        12,056,328        (1,620,790 )     
148,406        59,362,287  

Jan-29

     13,677,117        12,140,413        12,056,328        (1,620,790 )     
144,725        57,889,903  

Feb-29

     13,677,117        12,140,413        12,056,328        (1,620,790 )     
141,035        56,413,839  

Mar-29

     13,677,117        12,140,413        12,056,328        (1,620,790 )     
137,335        54,934,084  

Apr-29

     13,677,117        12,140,413        12,056,328        (1,620,790 )     
133,627        53,450,629  

May-29

     13,677,117        12,140,413        12,056,328        (1,620,790 )     
129,909        51,963,466  

Jun-29

     13,677,117        12,140,413        12,056,328        (1,620,790 )     
126,181        50,472,585  

Jul-29

     13,677,117        12,140,413        12,056,328        (1,620,790 )     
122,445        48,977,977  

Aug-29

     13,677,117        12,140,413        12,056,328        (1,620,790 )     
118,699        47,479,632  

Sep-29

     13,677,117        12,140,413        12,056,328        (1,620,790 )     
114,944        45,977,542  

Oct-29

     13,950,660        12,140,413        12,056,328        (1,894,332 )     
110,495        44,198,154  

Nov-29

     13,950,660        12,140,413        12,056,328        (1,894,332 )     
106,036        42,414,317  

Dec-29

     13,950,660        12,140,413        12,056,328        (1,894,332 )     
101,565        40,626,021  

Jan-30

     13,950,660        12,140,413        12,056,328        (1,894,332 )     
97,083        38,833,254  

Feb-30

     13,950,660        12,140,413        12,056,328        (1,894,332 )     
92,590        37,036,005  

Mar-30

     13,950,660        12,140,413        12,056,328        (1,894,332 )     
88,086        35,234,264  

Apr-30

     13,950,660        12,140,413        12,056,328        (1,894,332 )     
83,570        33,428,017  

May-30

     13,950,660        12,140,413        12,056,328        (1,894,332 )     
79,043        31,617,255  

Jun-30

     13,950,660        12,140,413        12,056,328        (1,894,332 )     
74,505        29,801,967  

Jul-30

     13,950,660        12,140,413        12,056,328        (1,894,332 )     
69,955        27,982,140  

Aug-30

     13,950,660        12,140,413        12,056,328        (1,894,332 )     
65,394        26,157,763  

Sep-30

     13,950,660        12,140,413        12,056,328        (1,894,332 )     
60,822        24,328,825  



--------------------------------------------------------------------------------

Period

   Original
Agreement
Rent/Base Rent
(w/ minimum
Escalator)      Rent
Allocation      467 Rent      467 Rent
Adjustment     467
Interest     467 Loan
Balance
Beginning of
Period  

Oct-30

     14,229,673        12,140,413        12,056,328        (2,173,345 )     
55,541       22,216,302  

Nov-30

     14,229,673        12,140,413        12,056,328        (2,173,345 )     
50,246       20,098,498  

Dec-30

     14,229,673        12,140,413        12,056,328        (2,173,345 )     
44,938       17,975,399  

Jan-31

     14,229,673        12,140,413        12,056,328        (2,173,345 )     
39,617       15,846,992  

Feb-31

     14,229,673        12,140,413        12,056,328        (2,173,345 )     
34,283       13,713,265  

Mar-31

     14,229,673        12,140,413        12,056,328        (2,173,345 )     
28,936       11,574,203  

Apr-31

     14,229,673        12,140,413        12,056,328        (2,173,345 )     
23,574       9,429,793  

May-31

     14,229,673        12,140,413        12,056,328        (2,173,345 )     
18,200       7,280,023  

Jun-31

     14,229,673        12,140,413        12,056,328        (2,173,345 )     
12,812       5,124,877  

Jul-31

     14,229,673        12,140,413        12,056,328        (2,173,345 )     
7,411       2,964,345  

Aug-31

     14,229,673        12,140,413        12,056,328        (2,173,345 )     
1,996       798,410  

Sep-31

     14,229,673        12,140,413        12,056,328        (2,173,345 )     
(3,432 )      (1,372,939 ) 

Oct-31

     14,514,266        12,140,413        12,056,328        (2,457,939 )     
(9,586 )      (3,834,310 ) 

Nov-31

     14,514,266        12,140,413        12,056,328        (2,457,939 )     
(15,755 )      (6,301,834 ) 

Dec-31

     14,514,266        12,140,413        12,056,328        (2,457,939 )     
(21,939 )      (8,775,527 ) 

Jan-32

     14,514,266        14,282,838        14,183,915        (330,351 )     
(28,139 )      (11,255,405 ) 

Feb-32

     14,514,266        14,282,838        14,183,915        (330,351 )     
(29,035 )      (11,613,895 ) 

Mar-32

     14,514,266        14,282,838        14,183,915        (330,351 )     
(29,933 )      (11,973,281 ) 

Apr-32

     14,514,266        14,282,838        14,183,915        (330,351 )     
(30,834 )      (12,333,565 ) 

May-32

     14,514,266        14,282,838        14,183,915        (330,351 )     
(31,737 )      (12,694,750 ) 

Jun-32

     14,514,266        14,282,838        14,183,915        (330,351 )     
(32,642 )      (13,056,839 ) 

Jul-32

     14,514,266        14,282,838        14,183,915        (330,351 )     
(33,550 )      (13,419,832 ) 

Aug-32

     14,514,266        14,282,838        14,183,915        (330,351 )     
(34,459 )      (13,783,733 ) 

Sep-32

     14,514,266        14,282,838        14,183,915        (330,351 )     
(35,371 )      (14,148,544 )                  $ 0  



--------------------------------------------------------------------------------

SCHEDULE 6

LONDON CLUBS

 

Property

  

Address

Golden Nugget (01120)    22 Shaftesbury Avenue, London W1D 7EJ Sportsman (01110)
   Old Quebec Street, London W1H 7AF The Playboy Club/10 Brick Street (01140)   
14 Old Park Lane, London W1K 1ND Leicester Square (01180)    5-6 Leicester
Square, London WC2H 7NA Southend (01210)    Eastern Esplanade, Southend on Sea,
Essex SS1 2ZG Brighton (01220)    Brighton Marina Village, Brighton, Sussex BN2
5UT Manchester (01240)    The Great Northern, Watson Street, Manchester M3 4LP
Nottingham (01270)    108 Upper Parliament Street, Nottingham NG1 6LF Glasgow
(01250)    Springfield Quay, Paisley Road, Glasgow G5 8NP Leeds (01280)    4 The
Boulevard, Clarence Dock, Leeds LS10 1PZ